Exhibit 10.1
 


 
EXPLANATORY NOTE: “***” INDICATES THE PORTION OF THIS EXHIBIT THAT HAS BEEN
OMITTED AND SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
 
 
HHSC Contract No. 529-06-0280-00014-T
 
Version 1.19
 

   
Part 1: Parties to the Contract:


This Contract Amendment (the “Amendment”) is between the Texas Health and Human
Services Commission (HHSC), an administrative agency within the executive
department of the State of Texas, having its principal office at 4900 North
Lamar Boulevard, Austin, Texas 78751, and Superior HealthPlan, Inc. (HMO) a
corporation organized under the laws of the State of Texas, having its principal
place of business at: 2100 South IH-35, Suite 202, Austin, Texas 78704.  HHSC
and HMO may be referred to in this Amendment individually as a “Party” and
collectively as the “Parties.”   
 
The Parties hereby agree to amend their original contract, HHSC contract number
529-06-0280-00014 (the “Contract”) as set forth herein.  The Parties agree that
the terms of the Contract will remain in effect and continue to govern except to
the extent modified in this Amendment.   
 
This Amendment is executed by the Parties in accordance with the authority
granted in Attachment A to the HHSC Managed Care Contract document, “HHSC
Uniform Managed Care Contract Terms & Conditions,” Article 8, “Amendments and
Modifications.”
Part 2: Effective Date of Amendment:
Part 3: Contract Expiration Date
Part 4: Operational Start Date:
September 1, 2011
August 31, 2013
STAR and CHIP HMOs:  September 1, 2006
STAR+PLUS HMOs:  February 1, 2007
CHIP Perinatal HMOs:  January 1, 2007
Part 5: Project Managers:
HHSC:
Scott Schalchlin
Director, Health Plan Operations
11209 Metric Boulevard, Building H
Austin, Texas 78758
Phone: 512-491-1866
Fax: 512-491-1969
 
HMO:
Susan Erickson
Director of Contract Management 
2100 South IH-35, Suite 202
Austin, Texas 78704
Phone: 512-692-1465
Fax: 512-692-1474
E-mail: serickson@centene.com
Part 6: Deliver Legal Notices to:
HHSC:
General Counsel
4900 North Lamar Boulevard, 4th Floor
Austin, Texas 78751
Fax: 512-424-6586
 
HMO:
Superior HealthPlan
2100 South IH-35, Suite 202
Austin, Texas 78704
Fax: 512-692-1435

 
Part 7: HMO Programs and Service Areas:
This Contract applies to the following HHSC HMO Programs and Service Areas
(check all that apply). All references in the Contract Attachments to HMO
Programs or Service Areas that are not checked are superfluous and do not apply
to the HMO.
 

 
þ Medicaid STAR HMO Program   
 
Service Areas:
 
þ Bexar
 
þ Lubbock
   
o Dallas
 
þ Nueces
   
þ El Paso
 
o Tarrant
   
o Harris
 
þ Travis
    o Jefferson    

 
See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the STAR Service Areas.

--------------------------------------------------------------------------------

þ Medicaid STAR+PLUS HMO Program
 
Service Areas:
 
þ Bexar
 
þ Nueces
   
o Harris
 
o Travis
    o Jefferson    

 
See Attachment B-6.1, “Map of Counties with STAR+PLUS HMO Program Service
Areas,” for listing of counties included within the STAR+PLUS Service Areas.

--------------------------------------------------------------------------------

þ CHIP HMO Program
 
Core Service Areas:
 
þ Bexar
 
þ Lubbock
   
o Dallas
 
þ Nueces
   
þ El Paso
 
o Tarrant
   
o Harris
 
þ Travis

 
Optional Service Areas:
 
þ Bexar
 
þ Lubbock
   
þ El Paso
 
þ Nueces
   
o Harris
 
þ Travis

 
See Attachment B-6, “Map of Counties with HMO Program Service Areas,” for
listing of counties included within the CHIP Core Service Areas and CHIP
Optional Service Areas.

--------------------------------------------------------------------------------

þ CHIP Perinatal Program
 
Core Service Areas:
 
þ Bexar
 
þ Lubbock
   
o Dallas
 
þ Nueces
   
þ El Paso
 
o Tarrant
   
o Harris
 
þ Travis

 
Optional Service Areas:
 
þ Bexar
 
þ Lubbock
   
þ El Paso
 
þ Nueces
   
o Harris
 
þ Travis

 
See Attachment B-6.2, “Map of Counties with CHIP Perinatal HMO Program Service
Areas,” for a list of counties included within the CHIP Perinatal Service Areas.

--------------------------------------------------------------------------------

Part 8: Payment
Part 8 of the HHSC Managed Care Contract document, “Payment,” is modified to add
the capitation rates for Rate Period 6.

þ Medicaid STAR HMO Program
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 6:
 
Service Area: BEXAR
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1  
TANF Child > 12 months
 
$
***
      2  
TANF child ≤ 12 months
 
$
***
      3  
TANF Adult
 
$
***
      4  
Pregnant Woman
 
$
***
      5  
Newborn ≤ 12 months
 
$
***
      6  
Expansion Child > 12 months
 
$
***
      7  
Expansion child ≤ 12 months
 
$
***
      8  
Federal Mandate child
 
$
***
      9  
Delivery Supplemental Payment
 
$
***
   

 
Service Area: EL PASO
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1  
TANF Child > 12 months
 
$
***
      2  
TANF child ≤ 12 months
 
$
***
      3  
TANF Adult
 
$
***
      4  
Pregnant Woman
 
$
***
      5  
Newborn ≤ 12 months
 
$
***
      6  
Expansion Child > 12 months
 
$
***
      7  
Expansion child ≤ 12 months
 
$
***
      8  
Federal Mandate child
 
$
***
      9  
Delivery Supplemental Payment
 
$
***
   

 
Service Area: LUBBOCK
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1  
TANF Child > 12 months
 
$
***
      2  
TANF child ≤ 12 months
 
$
***
      3  
TANF Adult
 
$
***
      4  
Pregnant Woman
 
$
***
      5  
Newborn ≤ 12 months
 
$
***
      6  
Expansion Child > 12 months
 
$
***
      7  
Expansion child ≤ 12 months
 
$
***
      8  
Federal Mandate child
 
$
***
      9  
Delivery Supplemental Payment
 
$
***
   

 
Service Area: NUECES
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1  
TANF Child > 12 months
 
$
***
      2  
TANF child ≤ 12 months
 
$
***
      3  
TANF Adult
 
$
***
      4  
Pregnant Woman
 
$
***
      5  
Newborn ≤ 12 months
 
$
***
      6  
Expansion Child > 12 months
 
$
***
      7  
Expansion child ≤ 12 months
 
$
***
      8  
Federal Mandate child
 
$
***
      9  
Delivery Supplemental Payment
 
$
***
   

 
Service Area: TRAVIS
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1  
TANF Child > 12 months
 
$
***
      2  
TANF child ≤ 12 months
 
$
***
      3  
TANF Adult
 
$
***
      4  
Pregnant Woman
 
$
***
      5  
Newborn ≤ 12 months
 
$
***
      6  
Expansion Child > 12 months
 
$
***
      7  
Expansion child ≤ 12 months
 
$
***
      8  
Federal Mandate child
 
$
***
      9  
Delivery Supplemental Payment
 
$
***
   

 
Star SSI Administrative Fee: HHSC will pay a STAR HMO a monthly Administrative
Fee of $*** per SSI Beneficiary who voluntarily enrolls in the HMS in acordance
with Attachment A, "HHSC Uniform Managed Care Contract Terms and Conditions,"
Article 10.
 
Delivery Supplemental Payment:  See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the STAR Program.

--------------------------------------------------------------------------------

þ Medicaid STAR+PLUS HMO Program
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the STAR+PLUS
Program.  The following Rate Cells and Capitation Rates will apply to Rate
Period 6:
 
STAR+PLUS Service Area: BEXAR
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
Medicaid Only Standard Rate
 
$
***
      2.  
Medicaid Only 1915(C) Nursing Facility Waiver Rate
 
$
***
      3.  
Dual Eligible Standard Rate
 
$
***
      4.  
Dual Eligible 1915(C) Nursing Facility Waiver Rate
 
$
***
      5.  
Nursing Facility – Medicaid Only
 
$
***
      6.  
Nursing Facility – Dual Eligible
 
$
***
   

 
STAR+PLUS Service Area: NUECES
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
Medicaid Only Standard Rate
 
$
***
      2.  
Medicaid Only 1915(C) Nursing Facility Waiver Rate
 
$
***
      3.  
Dual Eligible Standard Rate
 
$
***
      4.  
Dual Eligible 1915(C) Nursing Facility Waiver Rate
 
$
***
      5.  
Nursing Facility – Medicaid Only
 
$
***
      6.  
Nursing Facility – Dual Eligible
 
$
***
   

--------------------------------------------------------------------------------

þ CHIP HMO PROGRAM
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Program. The
following Rate Cells and Capitation Rates will apply to Rate Period 6:
 
Service Area: BEXAR
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
< Age 1
 
$
***
      2.  
Ages 1 through 5
 
$
***
      3.  
Ages 6 through 14
 
$
***
      4.  
Ages 15 through 18
 
$
***
   

 
Service Area: EL PASO
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
< Age 1
 
$
***
      2.  
Ages 1 through 5
 
$
***
      3.  
Ages 6 through 14
 
$
***
      4.  
Ages 15 through 18
 
$
***
   

 
Service Area: LUBBOCK
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
< Age 1
 
$
***
      2.  
Ages 1 through 5
 
$
***
      3.  
Ages 6 through 14
 
$
***
      4.  
Ages 15 through 18
 
$
***
   

 
Service Area: NUECES
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
< Age 1
 
$
***
      2.  
Ages 1 through 5
 
$
***
      3.  
Ages 6 through 14
 
$
***
      4.  
Ages 15 through 18
 
$
***
   

 
Service Area: TRAVIS
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
< Age 1
 
$
***
      2.  
Ages 1 through 5
 
$
***
      3.  
Ages 6 through 14
 
$
***
      4.  
Ages 15 through 18
 
$
***
   

 
Delivery Supplemental Payment:  See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the CHIP Program. The
CHIP Delivery Supplemental Payment is $*** for all Service Areas.
 

--------------------------------------------------------------------------------

þ CHIP Perinatal Program
 
Capitation: See Attachment A, “HHSC Uniform Managed Care Contract Terms and
Conditions,” Article 10, for a description of the Capitation Rate-setting
methodology and the Capitation Payment requirements for the CHIP Perinatal
Program.
 
Service Area: BEXAR
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
Perinate Newborn 0% to 185%
 
$
***
      2.  
Perinate Newborn Above 185% to 200%
 
$
***
      3.  
Perinate 0% to 185%
 
$
***
      4.  
Perinate Above 185% to 200%
 
$
***
   

 
Service Area: EL PASO
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
Perinate Newborn 0% to 185%
 
$
***
      2.  
Perinate Newborn Above 185% to 200%
 
$
***
      3.  
Perinate 0% to 185%
 
$
***
      4.  
Perinate Above 185% to 200%
 
$
***
   

 
Service Area: LUBBOCK
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
Perinate Newborn 0% to 185%
 
$
***
      2.  
Perinate Newborn Above 185% to 200%
 
$
***
      3.  
Perinate 0% to 185%
 
$
***
      4.  
Perinate Above 185% to 200%
 
$
***
   

 
Service Area: NUECES
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
Perinate Newborn 0% to 185%
 
$
***
      2.  
Perinate Newborn Above 185% to 200%
 
$
***
      3.  
Perinate 0% to 185%
 
$
***
      4.  
Perinate Above 185% to 200%
 
$
***
   

 
Service Area: TRAVIS
         
Rate Cell
 
Rate Period 6 Capitation Rates
    1.  
Perinate Newborn 0% to 185%
 
$
***
      2.  
Perinate Newborn Above 185% to 200%
 
$
***
      3.  
Perinate 0% to 185%
 
$
***
      4.  
Perinate Above 185% to 200%
 
$
***
   

 
Delivery Supplemental Payment:  See Attachment A, “HHSC Uniform Managed Care
Contract Terms and Conditions,” Article 10, for a description of the methodology
for establishing the Delivery Supplemental Payment for the CHIP Perinatal
Program. The CHIP Perinatal Delivery Supplemental Payment is $*** for  Perinates
between 186% and 200% of the Federal Poverty Level for all Service Areas.
 
Part 9: Contract Attachments:
 

Modifications to Part 9 of the HHSC Managed Care Contract document, “Contract
Attachments,” are italicized below:
 
A: HHSC Uniform Managed Care Contract Terms & Conditions - Version 1.18 is
replaced with Version 1.19
 
B: Scope of Work/Performance Measures – Version 1.18 is replaced with Version
1.19 for all attachments, except if noted.
 
    B-1: HHSC RFP 529-04-272, Sections 6-9
    B-2: Covered Services
       B-2.1 STAR+PLUS Covered Services
       B-2.2 CHIP Perinatal Program Covered Services
    B-3: Value-added Services
       B-3.1 STAR+PLUS Value-added Services
       B-3.2 CHIP Perinatal Program Value-added Services
    B-4: Performance Improvement Goals
       B-4.1 SFY 2008 Performance Improvement Goals
    B-5: Deliverables/Liquidated Damages Matrix
    B-6: Map of Counties with STAR and CHIP HMO Program Service Areas
       B-6.1 STAR+PLUS Service Areas
       B-6.2 CHIP Perinatal Program Service Areas
    B-7: STAR+PLUS Attendant Care Enhanced Payment Methodology
 
C: HMO’s Proposal and Related Documents
 
    C-1: HMO’s Proposal
    C-2: HMO Supplemental Responses
    C-3: Agreed Modifications to HMO’s Proposal
 
Part 10: Special Provision for Nueces Service Area
 

Attachment A, Section 10.04 is amended to include sub-part (b) as follows:
 
(b) In addition to the reasons set forth in Section 10.04(a), the Parties
expressly understand and agree that HHSC may, at any time, unilaterally adjust
the Rate Period 2 STAR Program Capitation Rates for the Nueces Service Area.
HHSC is entitled to unilaterally adjust such rates, prospectively and/or
retrospectively, if it determines that: (1) the cumulative Rate Period 2
Encounter Data for all HMOs in the Nueces Service Area does not support the
Capitation Rates; or (2) economic factors in the Nueces Service Area
significantly and measurably impact providers or the delivery of Covered
Services to Members. For adjustments made pursuant to this Section 10.04(b),
HHSC will provide written notice at least ten (10) Business Days before: (1) the
effective date of a prospective adjustment; (2) offsetting Capitation Payments
to recover retrospective adjustments. Any adjustments to the Rate Period 2
Capitation Rates must meet the actuarial soundness requirements of Attachment A,
Section 10.03, “Certification of Capitation Rates.”
Part 11:  Signatures:
 
The Parties have executed this Contract Amendment in their capacities as stated
below with authority to bind their organizations on the dates set forth by their
signatures.  By signing this Amendment, the Parties expressly understand and
agree that this Amendment is hereby made part of the Contract as though it were
set out word for word in the Contract.
 
Texas Health and Human Services Commission
/s/ Charles E. Bell, M.D.
Charles E. Bell, M.D.
Deputy Executive Commissioner for Health Services
Date: 8/9/11
 
Superior HealthPlan, Inc.
/s/ Thomas Wise
By:  Thomas Wise
Title: President and CEO
Date: 7/27/11
 

 
 
 
 
 
 
 
Responsible Office: HHSC Office of General Counsel (OGC)  
Subject: Attachment A -- HHSC Uniform Managed Care Contract Terms & Conditions
Version 1.19
 
Texas Health & Human Services Commission


Uniform Managed Care Contract Terms & Conditions
Version 1.19
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT REVISION2
EFFECTIVE DATE
DESCRIPTION3
Baseline
n/a
 
Initial version of the Uniform Managed Care Contract Terms & Conditions
Revision
1.1
June 30, 2006
Revised version of the Uniform Managed Care Contract Terms & Conditions that
includes provisions applicable to MCOs participating in the STAR+PLUS Program.
 
Article 2, “Definitions,” is amended to add or modify the following
definitions:  1915(c) Nursing Facility Waiver; Community-based Long Term Care
Services; Court-ordered Commitment; Default Enrollment; Dual Eligibles;
Eligibles; Functionally Necessary Covered Services; HHSC Administrative Services
Contractor; HHSC HMO Programs or HMO Programs; Medicaid HMOs; Medical Assistance
Only; Member; Minimum Data Set For Home Care (MSD-HC); Nursing Facility Cost
Ceiling; Nursing Facility Level of Care; Outpatient Hospital Service; Qualified
and Disabled Working Individual (QDWI); Qualified Medicare Beneficiary; Service
Coordination; Service Coordinator; Specified Low-income Medicare Beneficiary
(SMBL); STAR+PLUS or STAR+PLUS Program; STAR+PLUS HMO; Supplemental Security
Income (SSI).
 
Article 4, “Contract Administration and Management,” is amended to add Sections
4.02(a)(12) and 4.04.1, relating to the STAR+PLUS Service Coordinator.
 
Article 8, “Amendments and Modifications,” Section 8.06 is amended to clarify
that CMS must approve all amendments to STAR and STAR+PLUS HMO contracts.
 
Article 10, “Terms and Conditions of Payment,” Section 10.05.1 is added to
include the Capitation Rate structure provisions relating to STAR+PLUS. Section
10.11 is modified to apply only to STAR and CHIP.  Section 10.11.1 is added to
include the Experience Rebate provisions relating to STAR+PLUS.
Revision
1.2
September 1, 2006
Revised version of the Uniform Managed Care Contract Terms & Conditions that
includes provisions applicable to MCOs participating in the STAR and CHIP
Programs.
 
Section 4.04(a) is amended to change the reference from “Texas Board of Medical
Examiners” to “Texas Medical Board”.
 
Article 5 is amended to clarify the following sections: 5.02(e)(5), regarding
disenrollment of Members; 5.02(i), regarding disenrollment of foster care
children; and 5.04(b), regarding CHIP eligibility and enrollment for babies of
CHIP Members

 
STATUS1
DOCUMENT REVISION2
EFFECTIVE DATE
DESCRIPTION3
     
Article 10 is amended to clarify the following sections: 10.01(d), regarding the
fixed monthly Capitation Rate components; 10.10(c), regarding updating the state
system for Members who become eligible for SSI.  Section 10.17 is added
regarding recoupment for federal disallowance.  
 
Article 17 is amended to clarify the following section: 17.01, naming HHSC as an
additional insured.
Revision
1.3
September 1, 2006
Article 2 is amended to modify and add the following definitions to include the
CHIP Perinatal Program- Appeal, CHIP Perinatal Program, CHIP Perinatal HMO, CHIP
Perinate, CHIP Perinate Newborn, Covered Services, Complaint, Delivery
Supplemental Payment, Eligibles, Experience Rebate, HHSC Administrative Services
Contractor, Major Population Group, Member, Optional Service Area, and Service
Management.
 
Article 5 is amended to add the following sections: 5.04.1 CHIP Perinatal
eligibility and enrollment; 5.05(c) CHIP Perinatal HMOs.
 
Article 10 is amended to apply to the CHIP Perinatal Program. Section 10.06(a)
is amended to add the Capitation Rates Structure for CHIP Perinates and CHIP
Perinate Newborns.  Section 10.06(e) is added to include a description of the
rate-setting methodology for the CHIP Perinatal Program. 10.09(b) is modified to
include CHIP Perinatal Program; Section 10.11 is amended to add the CHIP
Perinatal Program to the STAR and CHIP Experience Rebate.  Section 10.12(c)
amended to clarify cost sharing for the CHIP Perinatal Program.
Revision
1.4
September, 1 2006
Contract amendment did not revise Attachment A HHSC Uniform Managed Care Terms
and Conditions
Revision
1.5
January 1, 2007
Revised version of the Uniform Managed Care Contract Terms & Conditions that
includes provisions applicable to MCOs participating in the STAR, STAR+PLUS,
CHIP, and CHIP Perinatal Programs.
 
Section 5.04(a) is amended to clarify the period of CHIP continuous coverage.
 
Section 5.04.1 is amended to clarify the process for a CHIP Perinatal Newborn to
move into CHIP at the end of the 12­month CHIP Perinatal Program eligibility.
 
Section 5.08 is added to include STAR+PLUS special default language.  
 
Section 10.06.1 is amended to correct the FPL percentages for CHIP Perinates and
CHIP Perinate Newborns.
 
Section 17.01 is amended to clarify the insurance requirements for the HMOs and
Network Providers and to remove the insurance requirements for Subcontractors.

 
STATUS1
DOCUMENT REVISION2
EFFECTIVE DATE
DESCRIPTION3
     
Section 17.02(b) is added to clarify that a separate Performance Bond is not
needed for the CHIP Perinatal Program.
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment A HHSC Uniform Managed Care Terms
and Conditions
Revision
1.7
July 1, 2007
Article 2 is modified to correct and align definition for “Clean Claim” with the
UMCM.
 
Section 4.08(c) is modified to add a cross-reference to new Attachment B-1,
Section 8.1.1.2.
 
Section 5.05(a), Medicaid HMOs, is amended to clarify provisions regarding
enrollment into Medicaid Managed Care from Medicaid Fee-for-Service while in the
hospital, changing HMOs while in the hospital, and addressing which HMO is
responsible for professional and hospital charges during the hospital stay.
 
New Section 10.05.1 (c) is added to clarify capitation payments (delays in
payment and levels of capitation) for Members certified to receive STAR+PLUS
Waiver Services.
 
Section 10.06.1 is modified to include the CHIP Perinatal pass through for
delivery physician services for women under 185% FPL.
 
Section 10.11 is modified to include treatment of the new Incentives and
Disincentives (within the Experience Rebate determination);  additionally,
several clarifications are added with respect to the continuing accrual of any
unpaid interest, etc.
 
Section 10.11.1 is modified to include treatment of the new Incentives and
Disincentives (within the Experience Rebate determination); additionally,
several clarifications are added with respect to the continuing accrual of any
unpaid interest, etc.
Revision
1.8
September 1, 2007
Article 2 is modified to add definitions for Migrant Farmworker and FWC as a
result of the Frew litigation corrective action plans.
 
Article 2 is modified to reflect legislative changes required by SB 10 to the
definition for Value-added Services.
 
New Section 5.03.1 is added to clarify the enrollment process for infants born
to pregnant women in STAR+PLUS.
 
Section 5.04 is modified to reflect legislative changes required by HB 109.
 
Section 10.18 is added to clarify the required pass through of physician rate
increases for all programs to comply with HHSC directives.

 
STATUS1
DOCUMENT REVISION2
EFFECTIVE DATE
DESCRIPTION3
Revision
1.9
December 1, 2007
Section 10.11(d) is modified to increase the Experience rebate loss carry
forward from 1 year to 2 years.
 
Section 10.11(e) is modified to eliminate the plan's responsibility to submit
the actuarial certification on the 90 day FSR.
 
Section 10.11.1 (d) is modified to increase the Experience rebate loss carry
forward from 1 year to 2 years.
 
Section 10.11.1 (e) is modified to eliminate the plan's responsibility to submit
the actuarial certification on the 90 day FSR.
 Revision     1.10  March 1, 2008
Article 2 is modified to remove the word “administrative” from the definition
for Allowable Expenses”.
 
Article 2 is modified to update the definition for Affiliate.
 
Section 4.08 is modified to provide consistency of language in sections
4.08(b)(3), and to obligate the HMOs to provide HHSC with copies of amended
Subcontracts.  
 
Section 7.05 is modified to update the requirements regarding with state and
federal anti-discrimination laws.
 
Section 10.06.1 is modified to clarify the CHIP Perinatal pass through for
delivery physician services for women under 185% FPL.
 
Section 10.11 (b) is modified to change the heading in the table from Experience
Rebate as a % of Revenues to Pre-tax Income as a % of Revenues
 
Section 10.11 (c) (1) is modified to remove the word “administrative” from the
title of UMCM chapter reference.
 
Section 10.11 (e) (4) is modified to remove the word “administrative” from the
title of UMCM chapter reference.
 
Section 10.11.1 (b) is modified to establish new STAR+PLUS rebate brackets for
Rate Period 2 and after.
 
Section 10.11.1 (c) (1) is modified to remove the word “administrative” from the
title of UMCM chapter reference.
 Revision     1.11  September 1, 2008
Article 2 is modified to add definitions for Discharge and Transfer.
 
Article 2 is modified to remove the “Pediatric and Family” qualifier from
Advanced Practice Nurses in the definition for PCP.
 
Section 5.02 is modified to clarify that only Medicaid HMOs have a limited right
to request that a Member be disenrolled.
 
Section 5.03 is modified to clarify that newborns must remain in their  mother’s
Medicaid HMO for at least 90 days following the date of birth, unless the mother
request s a plan change.
 
Section 5.05(a), is modified to clarify provisions regarding enrollment into
Medicaid Managed Care from Medicaid Fee-for-Service while in the hospital and
changing HMOs while in the hospital.
 
Section 5.05(c) is modified to clarify the span of coverage for CHIP Perinate
Newborns who are in the hospital on the effective date of disenrollment.
 
Section 05.07.1 is added to establish a special temporary STAR default process
for service areas with HMOs that did not contract with HHSC prior to September
1, 2006.
 
Section 05.08.1 is added to establish a special temporary STAR+PLUS default
process for service areas with HMOs that did not contract with HHSC prior to
September 1, 2006.
 
Section 09.06 is added to require the HMOs to notify HHSC of legal and other
proceedings, and related events.
 
Section 10.11 (e) is modified to clarify the settlement process.
 
Section 10.11 (f) is modified to require the payment of interest on any
Experience Rebate unpaid 35 days after the due date for the 90-day FSR Report.
 
Section 10.11.1 (e) is modified to reference the process defined in Sections
10.11 (e) and (f).
 
Section 10.11.1 (f) is deleted as part of the Section 10.11.1 (e) alignment with
the process defined in Sections 10.11 (e) and (f).
 
Section 10.11.2 is added to institute the STAR, CHIP, CHIP Perinatal, and
STAR+PLUS Administrative Expense Cap.
 
Section 10.12 (b) is modified to address federal CHIP regulations.
 
Section 11.07 is modified to remove extraneous word.
 Revision        1.12  March 1, 2009
Article 2 is modified to add the definitions for Bariatric Supplemental Payment
and TP 13; and to clarify the definitions for Migrant Farmworker, TP 40, and TP
45.
 
Section 5.05 is modified to add item (a)(6) to clarify movement from STAR+PLUS
to STAR Health; add item (a)(7) regarding movement from STAR, STAR+PLUS, or FFS
due to SSI status; clarify item (c); and add item (d) regarding effective date
of SSI status. These ratifications of existing policies and processes are
effective 9/1/08. Any future change to such policies or processes will require
adjustments to the capitation payments.
 
Section 5.07.1 is modified to include the Harris Expansion Service Area.
 
Section 10.06.1(a) is modified to accurately reflect the percentage breakdown.
 
Section 10.09(b) is modified to accurately reflect the percentage breakdown.
 
Section 10.10(c) is modified to conform to clarifications in Section 5.05(d).
 
Section 10.11.2 is modified to add Bariatric Supplemental Payments.
 
Section 10.11.2(d) is modified to correct a contract reference.
 
Section 10.19, Bariatric Supplemental Payment for STAR and STAR+PLUS HMOs is
added.
Revision     1.13  September 1, 2009
All references to “THSteps” are changed to “Texas Health Steps”
 
Article 2 is amended to add the definitions for Rate Period 3, and Rate Period
4.
 
Section 5.05 is amended to clarify that Hospital facility charges for inpatient
mental health Covered Services will be paid by the STAR+PLUS HMO.
 
Section 5.09 Default Methodology for Frew Incentives and Disincentives is added.
 
Section 7.02 is modified to add references to 1 T.A.C. Part 15, Chapter 371 and
the Frew Consent Decree and Alberto N. Partial Settlement Agreements
 
Section 10.11(a) is amended to change “Rate Year” to “Rate Period”
 
Section 10.11(b) is amended to reflect the change in the SFY 2010 sharing tier
structure for the Experience Rebate.
 
Section 10.11(d) is amended to clarify the two year loss carry forward.
 
Section 10.11(e) is amended to clarify the required documentation for
non-scheduled payments.
 
Section 10.11.1(a) is amended to change “Rate Year” to “Rate Period” and to
clarify when the HMO must pay an Experience Rebate.
 
Section 10.11.1(b) is amended to reflect the change in the SFY 2010 sharing tier
structure for the Experience Rebate.
 
Section 10.11.1(d) is amended to clarify the two year loss carry forward.
 
Section 10.12 is modified to include CHIP enrollees in prohibition against
liability for payment (Balance Billing).
 
Section 12.15 is added to establish a pre-termination process.
 
Section 17.01(a) is modified to provide clarification of required insurance
coverage, including deletion of Standard Worker’s
 
Section 17.01(b) is modified to correctly identify the type of professional
liability coverage required.
 
Section 17.01(c)(4) is modified to require that HHSC is named as loss payee of
insurance coverage.
 
Section 17.01(c)(5) is modified to require continuous coverage during Term of
Contract.
 
Section 17.01(c)(6) is modified to require notification prior to reduction in
coverage and to add provision to insurance policy
requiring 30-day notice prior to reduction in, cancellation, or non-renewal of,
the policy.
 
Section 17.02(a) is modified to align the performance bond requirements with
insurance practices by requiring one bond per MCO with a defined term and amount
and to require annual renewal of the bond.
 
Section 17.02(c) is added to establish a process for release of previous
performance bonds received by HHSC.
Revision       1.14  December 1, 2009 Section 17.02 (a) is modified to require
the single bond per MCO with a defined term and amount beginning in SFY2010.
Revision        1.15  March 1, 2010 Article 2 is amended to revise the
definition for "Material Subcontractor or Major Subcontractor" Revision      
 1.16  September 1, 2010
All references to “Frew vs. Hawkins” are changed to “Frew vs. Suehs”.
 
Definition of CHIP Perinate Newborn is modified.
 
Definition for Medicaid HMOs is modified to include the STAR Health Program.
 
Definition for Primary care Physician or Primary Care Provider (PCP) is modified
to clarify that APNs and PAs must practice under the supervision of a PCP.
 
Definitions for Rate Periods 5 and 6 are added.
 
Section 4.02 is amended to clarify that STAR+PLUS HMOs must notify HHSC when the
management/leadership for the STAR+PLUS Service Coordinators changes.
 
Section 4.08(b)(3) and (4) are modified to clarify the timeframes for
notification.
 
Section 5.04.1 is modified to reflect changes to CHIP Perinatal Program
eligibility, effective 9/1/10. The section is also modified to clarify that CHIP
Perinatal members have 90 days to select an HMO if defaulted upon enrollment.
 
Section 5.05 is modified to reflect changes to CHIP Perinatal Program
eligibility, effective 9/1/10, and to remove (d)(4) reference to ICM Program.
 
Section 7.07 is amended to add subsection (b).
 
Section 9.02(c) is modified to add “the Medicaid Fraud Control Unit of the Texas
Attorney General's Office or its designee”.
 
Section 10.06.1 has been modified to clarify the CHIP Perinate Newborn 0% to
185% rate cell               
Revision   1.17  December 1, 2010 Contract amendment did not revise Attachment A
HHSC Uniform Managed Care Terms and Conditions            Revision   1.18  March
1, 2011
Definition of "Major Population Group" is modified
 
The definition of "Medically Necessary" is revised to address the review
criteria applicable to children in Medicaid, consistent with 42 USC § 1396(r)(5)
and Alberto N requirements.  The HMOs are already contractually obligated to
comply with these requirments, so the change is for clarification only.
 
Definition of "Outpatient Hospital Services" is modifed to remove language that
is included in UMCM.
 
Definition of "Post-stabilization Care Services" is modified.
 
Definition of "Texas Health Network" is deleted.
 
Definition of "Uniform Managed Care Manual" is modified.
 
Section 4.08 is modified to prohibit Medicaid payments to entities located
outside the U.S. in conformance with the Affordable Care Act.
 
Section 4.10 is modifed to prohibit medicaid payments to entities located
outside the U.S. in conformance with the Affordable Care Act.
 
Section 5.04 is modified to clarify that infants born to CHIP members are not
automatically enrolled in CHIP.
 
Section 5.05(a)(3) is modified to correct contract cross-reference.
 
Section 7.02(a) is modified to remove case identification information from the
Frew and Alberto N items.
 
Section 8.06 is revised to apply generally to all HMO contracts.
 
Section 9.01 is revised to clarify the requirments for record retention in
accordance with Federal requirments.
 
Section 10.11.1 is modified to let the HMOs consoldiate their DFW STAR+PLUS
experience with their other STAR+PLUS products.                                 
                           
                                                         
Revision         1.19            September 1, 2011     


 
Definition for Expansion Counties is added.
 
 
Definition for Fair Hearing is modified.
 
 
Definition for PPACA is added.
 
 
Definition for Transition Phase is modified.
 
 
Section 4.08 is modified to add language for the ACA requirement regarding
Healthcare Acquired Conditions (HAC).
 
 
Section 4.10 is modified to add language for the ACA requirement regarding
Healthcare Acquired Conditions (HAC).
 
 
Section 7.08, “Historically Underutilized Business Participation Requirements”
is added.
 
 
Section 9.01 is modified to clarify compliance with 45 CFR 74.53.
 
 
Section 10.01(d) is modified to remove pass through funds for high volume
providers from the list of Capitation Rate components.
 
 
Section 10.08(a) is modified to include a new item addressing the State’s right
to recoup if the CMS has imposed a payment denial as a sanction (42 CFR
§438.726(b)), and to modify (a)(1-2).
 
 
Section 10.19 is modified to remove the Bariatric Supplemental Payment for dates
of service on or after September 1, 2011, when all funding will be included in
the capitation rates.
 
 
Section 11.08, “Information Security” is added.
 
Section 12.02(d) is modified to refer to the circumstances prompting temporary
management in 42 C.F.R. §438.706.
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2  Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.



Responsible Office: HHSC Office of General Counsel (OGC)  
 
Subject: Attachment A -- HHSC Uniform Managed Care Contract Terms & Conditions
Version 1.19
TABLE OF CONTENTS
 
 
Article 1.
Introduction...................................................................................................................................
2
Section 1.01
Purpose......................................................................................................................................
2
Section 1.02 Risk-based contract.
..................................................................................................................
2
Section 1.03
Inducements...............................................................................................................................
2
Section 1.04 Construction of the Contract.
.....................................................................................................
2
Section 1.05 No implied authority.
..................................................................................................................
3
Section 1.06 Legal Authority.
..........................................................................................................................
3
Article 2. Definitions
.....................................................................................................................................
3
Article 3. General Terms &
Conditions.......................................................................................................15
Section 3.01 Contract
elements.....................................................................................................................15
Section 3.02 Term of the Contract.
................................................................................................................15
Section 3.03 Funding.
....................................................................................................................................15
Section 3.04 Delegation of authority.
.............................................................................................................16
Section 3.05 No waiver of sovereign immunity.
.............................................................................................16
Section 3.06 Force
majeure...........................................................................................................................16
Section 3.07
Publicity.....................................................................................................................................16
Section 3.08 Assignment.
..............................................................................................................................16
Section 3.09 Cooperation with other vendors and prospective vendors.
.......................................................16
Section 3.10 Renegotiation and reprocurement rights.
..................................................................................17
Section 3.11 RFP errors and
omissions.........................................................................................................17
Section 3.12 Attorneys’ fees.
.........................................................................................................................17
Section 3.13 Preferences under service
contracts.........................................................................................17
Section 3.14 Time of the
essence..................................................................................................................17
Section 3.15
Notice........................................................................................................................................17
Article 4. Contract Administration &  Management
..................................................................................17
Section 4.01 Qualifications, retention and replacement of HMO employees.
................................................17
Section 4.02 HMO’s Key
Personnel...............................................................................................................17
Section 4.03 Executive
Director.....................................................................................................................18
Section 4.04 Medical Director.
.......................................................................................................................18
Section 4.05 Responsibility for HMO personnel and
Subcontractors.............................................................19
Section 4.06 Cooperation with HHSC and state administrative agencies.
.....................................................19
Section 4.07 Conduct of HMO
personnel.......................................................................................................20
Section 4.08
Subcontractors..........................................................................................................................20
Section 4.09 HHSC’s ability to contract with Subcontractors.
........................................................................21
Section 4.10 HMO Agreements with Third
Parties.........................................................................................21
Article 5. Member Eligibility &
Enrollment.................................................................................................22
Section 5.01 Eligibility
Determination.............................................................................................................22
Section 5.02 Member Enrollment &
Disenrollment.........................................................................................22
Section 5.03 STAR enrollment for pregnant women and
infants....................................................................22
Section 5.04 CHIP eligibility and enrollment.
.................................................................................................23
Section 5.05 Span of Coverage
.....................................................................................................................23
Section 5.06 Verification of Member Eligibility.
..............................................................................................24
Section 5.07 Special Temporary STAR Default Process
...............................................................................24
Section 5.08 Special Temporary STAR+PLUS Default
Process....................................................................25
Section 5.09 Default Methodology for Frew Incentives
................................................................................26
Article 6. Service Levels & Performance Measurement
...........................................................................25
Section 6.01 Performance
measurement.......................................................................................................25
Article 7. Governing Law &
Regulations....................................................................................................25
Section 7.01 Governing law and venue.
........................................................................................................25
Section 7.02 HMO responsibility for compliance with laws and
regulations...................................................25
Section 7.03 TDI licensure/ANHC certification and
solvency.........................................................................26
Section 7.04 Immigration Reform and Control Act of 1986.
...........................................................................26
Section 7.05 Compliance with state and federal anti-discrimination laws.
.....................................................26
Section 7.06 Environmental protection laws.
.................................................................................................27
Section 7.07 HIPAA.
......................................................................................................................................27
Article 8. Amendments &
Modifications.....................................................................................................28
Section 8.01 Mutual agreement.
....................................................................................................................28
Section 8.02 Changes in law or
contract........................................................................................................28
Section 8.03 Modifications as a remedy.
.......................................................................................................28
Section 8.04 Modifications upon renewal or extension of
Contract................................................................28
Section 8.05 Modification of HHSC Uniform Managed Care Manual.
............................................................28
Section 8.06 CMS approval of Medicaid amendments
..................................................................................28
Section 8.07 Required compliance with amendment and modification procedures.
......................................28
Article 9. Audit & Financial Compliance
....................................................................................................28
Section 9.01 Financial record retention and
audit..........................................................................................28
Section 9.02 Access to records, books, and
documents................................................................................29
Section 9.03 Audits of Services, Deliverables and
inspections......................................................................29
Section 9.04 SAO Audit
.................................................................................................................................29
Section 9.05 Response/compliance with audit or inspection findings.
...........................................................30
Section 9.06 Notification of Legal and Other Proceedings, and Related
Events............................................30
Article 10. Terms & Conditions of
Payment...............................................................................................30
Section 10.01 Calculation of monthly Capitation
Payment.............................................................................30
Section 10.02 Time and Manner of
Payment.................................................................................................30
Section 10.03 Certification of Capitation
Rates..............................................................................................31
Section 10.04 Modification of Capitation
Rates..............................................................................................31
Section 10.05 STAR Capitation
Structure......................................................................................................31
Section 10.06 CHIP Capitation Rates
Structure.............................................................................................32
Section 10.07 HMO input during rate setting
process....................................................................................33
Section 10.08 Adjustments to Capitation Payments.
.....................................................................................33
Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and STAR
HMOs. .......................33
Section 10.10 Administrative Fee for SSI
Members.......................................................................................34
Section 10.11 STAR, CHIP, and CHIP Perinatal Experience
Rebate............................................................34
Section 10.11.1 STAR+PLUS Experience
Rebate.........................................................................................36
Section 10.12 Payment by Members.
............................................................................................................39
Section 10.13 Restriction on assignment of fees.
..........................................................................................40
Section 10.14 Liability for taxes.
....................................................................................................................40
Section 10.15 Liability for employment-related charges and benefits.
...........................................................40
Section 10.16 No additional
consideration.....................................................................................................40
Section 10.17 Federal
Disallowance.............................................................................................................40
Section 10.18 Required Pass Through of Physician Rate Increases
.............................................................41
Section 10.19 bariatric Supplemental Payment for STAR and STAR+PLUS HMOs
.....................................44
Article 11. Disclosure & Confidentiality  of Information
...........................................................................41
Section 11.01
Confidentiality..........................................................................................................................41
Section 11.02 Disclosure of HHSC’s Confidential
Information.......................................................................42
Section 11.03 Member
Records.....................................................................................................................42
Section 11.04 Requests for public
information...............................................................................................42
Section 11.05 Privileged Work
Product..........................................................................................................42
Section 11.06 Unauthorized acts.
..................................................................................................................43
Section 11.07 Legal
action.............................................................................................................................43
Article 12. Remedies & Disputes
................................................................................................................43
Section 12.01 Understanding and
expectations.............................................................................................43
Section 12.02 Tailored remedies.
..................................................................................................................43
Section 12.03 Termination by HHSC.
............................................................................................................45
 Section 12.04 Termination by
HMO...............................................................................................................47
Section 12.05 Termination by mutual
agreement...........................................................................................47
Section 12.06 Effective date of
termination....................................................................................................47
Section 12.07 Extension of termination effective date.
..................................................................................47
Section 12.08 Payment and other provisions at Contract
termination............................................................47
Section 12.09 Modification of Contract in the event of remedies.
..................................................................48
Section 12.10 Turnover
assistance................................................................................................................48
Section 12.11 Rights upon termination or expiration of Contract.
..................................................................48
Section 12.12 HMO responsibility for associated costs.
................................................................................48
Section 12.13 Dispute resolution.
..................................................................................................................48
Section 12.14 Liability of
HMO.......................................................................................................................49
Section 12.15 Pre-termination Process
..............................................................................................................52
Article 13. Assurances & Certifications
.....................................................................................................49
Section 13.01 Proposal certifications.
............................................................................................................49
Section 13.02 Conflicts of
interest..................................................................................................................49
Section 13.03 Organizational conflicts of interest.
.........................................................................................49
Section 13.04 HHSC personnel recruitment
prohibition.................................................................................50
Section 13.05 Anti-kickback
provision............................................................................................................50
Section 13.06 Debt or back taxes owed to State of
Texas.............................................................................50
Section 13.07 Certification regarding status of license, certificate, or permit.
................................................50
Section 13.08 Outstanding debts and
judgments...........................................................................................50
Article 14. Representations &
Warranties..................................................................................................50
Section 14.01 Authorization.
..........................................................................................................................50
Section 14.02 Ability to perform.
....................................................................................................................50
Section 14.03 Minimum Net Worth.
...............................................................................................................50
Section 14.04 Insurer
solvency......................................................................................................................51
Section 14.05 Workmanship and performance.
.............................................................................................51
Section 14.06 Warranty of deliverables.
........................................................................................................51
Section 14.07 Compliance with Contract.
......................................................................................................51
Section 14.08 Technology Access
.................................................................................................................51
Article 15. Intellectual Property
..................................................................................................................52
Section 15.01 Infringement and
misappropriation..........................................................................................52
Section 15.02
Exceptions...............................................................................................................................52
Section 15.03 Ownership and
Licenses.........................................................................................................52
Article 16. Liability
.......................................................................................................................................53
Section 16.01 Property
damage.....................................................................................................................53
Section 16.02 Risk of
Loss.............................................................................................................................53
Section 16.03 Limitation of HHSC’s Liability.
.................................................................................................53
Article 17. Insurance &
Bonding.................................................................................................................53
Section 17.01 Insurance
Coverage................................................................................................................53
Section 17.02 Performance Bond.
.................................................................................................................55
Section 17.03 TDI Fidelity
Bond.....................................................................................................................55
 
 
Article 1. Introduction
Section 1.01 Purpose.
The purpose of this Contract is to set forth the terms and conditions for the
HMO’s participation as a managed care organization in one or more of the HMO
Programs administered by HHSC.  Under the terms of this Contract, HMO will
provide comprehensive health care services to qualified Program recipients
through a managed care delivery system.
Section 1.02 Risk-based contract.
This is a Risk-based contract.
Section 1.03 Inducements.
In making the award of this Contract, HHSC relied on HMO’s assurances of the
following:


(1) HMO is an established health maintenance organization that arranges for the
delivery of health care services, is currently licensed as such in the State of
Texas and is fully authorized to conduct business in the Service Areas;


(2) HMO and the HMO Administrative Service Subcontractors have the skills,
qualifications, expertise, financial resources and experience necessary to
provide the Services and Deliverables described in the RFP, HMO’s Proposal, and
this Contract in an efficient, cost-effective manner, with a high degree of
quality and responsiveness, and has performed similar services for other public
or private entities;


(3) HMO has thoroughly reviewed, analyzed, and understood the RFP, has timely
raised all questions or objections to the RFP, and has had the opportunity to
review and fully understand HHSC’s current program and operating environment for
the activities that are the subject of the Contract and the needs and
requirements of the State during the Contract term;


(4) HMO has had the opportunity to review and understand the State’s stated
objectives in entering into this Contract and, based on such review and
understanding, HMO currently has the capability to perform in accordance with
the terms and conditions of this Contract;


(5) HMO also has reviewed and understands the risks associated with the HMO
Programs as described in the RFP, including the risk of non-appropriation of
funds.


Accordingly, on the basis of the terms and conditions of this Contract, HHSC
desires to engage HMO to perform the Services and provide the Deliverables
described in this Contract under the terms and conditions set forth in this
Contract.
 
Section 1.04 Construction of the Contract.
 
(a) Scope of Introductory Article.
 
The provisions of any introductory article to the Contract are intended to be a
general introduction and are not intended to expand the scope of the Parties’
obligations under the Contract or to alter the plain meaning of the terms and
conditions of the Contract.


(b) References to the “State.” References in the Contract to the “State” shall
mean the State of Texas unless otherwise specifically indicated and shall be
interpreted, as appropriate, to mean or include HHSC and other agencies of the
State of Texas that may participate in the administration of the HMO Programs,
provided, however, that no provision will be interpreted to include any entity
other than HHSC as the contracting agency.


(c) Severability.  If any provision of this Contract is construed to be illegal
or invalid, such interpretation will not affect the legality or validity of any
of its other provisions. The illegal or invalid provision will be deemed
stricken and deleted to the same extent and effect as if never incorporated in
this Contract, but all other provisions will remain in full force and effect.
 
(d) Survival of terms. Termination or expiration of this Contract for any reason
will not release either Party from any liabilities or obligations set forth in
this Contract that:


(1) The Parties have expressly agreed shall survive any such termination or
expiration; or


(2) Arose prior to the effective date of termination and remain to be performed
or by their nature would be intended to be applicable following any such
termination or expiration.
 
(e) Headings. The article, section and paragraph headings in this Contract are
for reference and convenience only and may not be considered in the
interpretation of this Contract.


(f) Global drafting conventions.


(1) The terms “include,” “includes,” and “including” are terms of inclusion, and
where used in this Contract, are deemed to be followed by the words “without
limitation.”


(2) Any references to “sections,” “appendices,” “exhibits” or “attachments” are
deemed to be references to sections, appendices, exhibits or attachments to this
Contract.


(3) Any references to laws, rules, regulations, and manuals in this Contract are
deemed references to these documents as amended, modified, or supplemented from
time to time during the term of this Contract.


 
Section 1.05 No implied authority.
The authority delegated to HMO by HHSC is limited to the terms of this Contract.
HHSC is the state agency designated by the Texas Legislature to administer the
HMO Programs, and no other agency of the State grants HMO any authority related
to this program unless directed through HHSC.  HMO may not rely upon implied
authority, and specifically is not delegated authority under this Contract to:
(1) make public policy;


(2) promulgate, amend or disregard administrative regulations or program policy
decisions made by State and federal agencies responsible for administration of
HHSC Programs; or


(3) unilaterally communicate or negotiate with any federal or state agency or
the Texas Legislature on behalf of HHSC regarding the HHSC Programs.


HMO is required to cooperate to the fullest extent possible to assist HHSC in
communications and negotiations with state and federal governments and agencies
concerning matters relating to the scope of the Contract and the HMO Program(s),
as directed by HHSC.
 
Section 1.06 Legal Authority.


(a) HHSC is authorized to enter into this Contract under Chapters 531 and 533,
Texas Government Code; Section 2155.144, Texas Government Code; and/or Chapter
62, Texas Health & Safety Code. HMO is authorized to enter into this Contract
pursuant to the authorization of its governing board or controlling owner or
officer.


(b) The person or persons signing and executing this Contract on behalf of the
Parties, or representing themselves as signing and executing this Contract on
behalf of the Parties, warrant and guarantee that he, she, or they have been
duly authorized to execute this Contract and to validly and legally bind the
Parties to all of its terms, performances, and provisions.


Article 2. Definitions
As used in this Contract, the following terms and conditions shall have the
meanings assigned below:
 
1915(c) Nursing Facility Waiver means the HHSC waiver program that provides home
and community based services to aged and disabled adults as cost-effective
alternatives to institutional care in nursing homes.
 
Abuse means provider practices that are inconsistent with sound fiscal,
business, or medical practices and result in an unnecessary cost to the Medicaid
or CHIP Program, or in reimbursement for services that are not Medically
Necessary or that fail to meet professionally recognized standards for health
care. It also includes Member practices that result in unnecessary cost to the
Medicaid or CHIP Program.
 
Account Name means the name of the individual who lives with the child(ren) and
who applies for the Children’s Health Insurance Program coverage on behalf of
the child(ren).
 
Action (Medicaid only) means:


(1) the denial or limited authorization of a requested Medicaid service,
including the type or level of service;


(2) the reduction, suspension, or termination of a previously authorized
service;


(3) the denial in whole or in part of payment for service;


(4) the failure to provide services in a timely manner;


(5) the failure of an HMO to act within the timeframes set forth in the Contract
and 42 C.F.R. §438.408(b); or
 
(6) for a resident of a rural area with only one HMO, the denial of a Medicaid
Members’ request to obtain services outside of the Network.
 
An Adverse Determination is one type of Action.
 
Acute Care means preventive care, primary care, and other medical care provided
under the direction of a physician for a condition having a relatively short
duration.  
 
Acute Care Hospital means a hospital that provides acute care services
 
Adjudicate means to deny or pay a clean claim.
 
Administrative Services see HMOAdministrative Services.
 
Administrative Services Contractor see HHSC Administrative Services Contractor.
 
Adverse Determination means a determination by an HMO or Utilization Review
agent that the Health Care Services furnished, or proposed to be furnished to a
patient, are not Medically Necessary or not appropriate.
 
Affiliate means any individual or entity that meets any of the following
criteria:  1) owns or holds more than a five percent (5%) interest in the HMO
(either directly, or through one or more intermediaries);  2) in which the HMO
owns or holds more than a five percent (5%) interest (either directly, or
through one or more intermediaries);  3) any parent entity or subsidiary entity
of the HMO, regardless of the organizational structure of the entity;  4) any
entity that has a common parent with the HMO (either directly, or through one or
more intermediaries);  5) any entity that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the HMO;  or, 6) any entity that would be considered to be an affiliate by
any Securities and Exchange Commission (SEC) or Internal Revenue Service (IRS)
regulation, Federal Acquisition Regulations (FAR), or by another applicable
regulatory body.
 
Agreement or Contract means this formal, written, and legally enforceable
contract and amendments thereto between the Parties.
 
Allowable Expenses means all expenses related to the Contract between HHSC and
the HMO that are incurred during the Contract Period, are not reimbursable or
recovered from another source, and that conform with the HHSC Uniform Managed
Care Manual’s “Cost Principles for Expenses.”
 
AAP means the American Academy of Pediatrics.
 
Approved Non-Profit Health Corporation (ANHC) means an organization formed in
compliance with Chapter 844 of the Texas Insurance Code and licensed by TDI. See
also HMO.
 
Appeal (Medicaid only) means the formal process by which a Member or his or her
representative request a review of the HMO’s Action, as defined above.
 
Appeal (CHIP and CHIP Perinatal Program only) means the formal process by which
a Utilization Review agent addresses Adverse Determinations.
 
Auxiliary Aids and Services includes:
 
(1) qualified interpreters or other effective methods of making aurally
delivered materials understood by persons with hearing impairments;


(2) taped texts, large print, Braille, or other effective methods to ensure
visually delivered materials are available to individuals with visual
impairments; and


(3) other effective methods to ensure that materials (delivered both aurally and
visually) are available to those with cognitive or other Disabilities affecting
communication.
 
Bariatric Supplemental Payments means a one-time per bariatric surgery
supplemental payment made by HHSC to STAR and STAR+PLUS HMOs.

Behavioral Health Services means Covered Services for the treatment of mental,
emotional, or chemical dependency disorders.
 
Benchmark means a target or standard based on historical data or an
objective/goal.
 
Business Continuity Plan or BCP means a plan that provides for a quick and
smooth restoration of MIS operations after a disruptive event.  BCP includes
business impact analysis, BCP development, testing, awareness, training, and
maintenance.  This is a day-to-day plan.
 
Business Day means any day other than a Saturday, Sunday, or a state or federal
holiday on which HHSC’s offices are closed, unless the context clearly indicates
otherwise.
 
CAHPS means the Consumer Assessment of Health Plans Survey. This survey is
conducted annually by the EQRO.
 
Call Coverage means arrangements made by a facility or an attending physician
with an appropriate level of health care provider who agrees to be available on
an as-needed basis to provide medically appropriate services for routine, high
risk, or Emergency Medical Conditions or Emergency Behavioral Health Conditions
that present without being scheduled at the facility or when the attending
physician is unavailable.
 
Capitation Rate means a fixed predetermined fee paid by HHSC to the HMO each
month in accordance with the Contract, for each enrolled
Member in a defined Rate Cell, in exchange for the HMO arranging for or
providing a defined set of Covered Services to such a Member, regardless of the
amount of Covered Services used by the enrolled Member.
 
Capitation Payment means the aggregate amount paid by HHSC to the HMO on a
monthly basis for the provision of Covered Services to enrolled Members in
accordance with the Capitation Rates in the Contract.
 
Case Head means the head of the household that is applying for Medicaid.
 
C.F.R. means the Code of Federal Regulations.
 
Chemical Dependency Treatment means treatment provided for a chemical dependency
condition by a Chemical Dependency Treatment facility, chemical dependency
counselor or hospital.
 
Children’s Health Insurance Program or CHIP means the health insurance program
authorized and funded pursuant to Title XXI, Social Security Act (42 U.S.C. §§
1397aa-1397jj) and administered by HHSC.
 
Child (or Children) with Special Health Care Needs (CSHCN) means a child (or
children) who:


(1) ranges in age from birth up to age nineteen (19) years;


(2) has a serious ongoing illness, a complex chronic condition, or a disability
that has lasted or is anticipated to last at least twelve (12) continuous months
or more;


(3) has an illness, condition or disability that results (or without treatment
would be expected to result) in limitation of function, activities, or social
roles in comparison with accepted pediatric age-related milestones in the
general areas of physical, cognitive, emotional, and/or social growth and/or
development;


(4) requires regular, ongoing therapeutic intervention and evaluation by
appropriately trained health care personnel; and


(5) has a need for health and/or health-related services at a level
significantly above the usual for the child’s age.


CHIP HMO Program, or CHIP Program, means the State of Texas program in which
HHSC contracts with HMOs to provide, arrange for, and coordinate Covered
Services for enrolled CHIP Members.
 
CHIP HMOs means HMOs participating in the CHIP HMO Program.
 
CHIP Perinatal HMOs means HMOs participating in the CHIP Perinatal Program.
 
CHIP Perinatal Program means the State of Texas program in which HHSC contracts
with HMOs to provide, arrange for, and coordinate Covered Services for enrolled
CHIP Perinate and CHIP Perinate Newborn Members.  Although the CHIP Perinatal
Program is part of the CHIP Program, for Contract administration purposes it is
identified independently in this Contract. An HMO must specifically contract
with HHSC as a CHIP Perinatal HMO in order to participate in this part of the
CHIP Program.
 
CHIP Perinate means a CHIP Perinatal Program Member identified prior to birth.
 
CHIP Perinate Newborn means a CHIP Perinate who has been born alive and whose
family income meets the criteria for continued participation in the CHIP
Perinatal Program (refer to Section 5.04.1 for information concerning
eligibility).
 
Chronic or Complex Condition means a physical, behavioral, or developmental
condition which may have no known cure and/or is progressive and/or can be
debilitating or fatal if left untreated or under-treated.
 
Clean Claim means a claim submitted by a physician or provider for medical care
or health care services rendered to a Member, with the data necessary for the
MCO or subcontracted claims processor to adjudicate and accurately report the
claim. A Clean Claim must meet all requirements for accurate and complete data
as defined in the appropriate 837-(claim type) encounter guides as follows:


(1) 837 Professional Combined Implementation Guide


(2) 837 Institutional Combined Implementation Guide


(3) 837 Professional Companion Guide


(4) 837 Institutional Companion Guide


The HMO may not require a physician or provider to submit documentation that
conflicts with the requirements of Texas Administrative Code, Title 28, Part 1,
Chapter 21, Subchapters C and T.
 
CMS means the Centers for Medicare and Medicaid Services, formerly known as the
Health Care Financing Administration (HCFA), which is the federal agency
responsible for administering Medicare and overseeing state administration of
Medicaid and CHIP.
 
COLA means the Cost of Living Adjustment.
 
Community-based Long Term Care Services means services provided to STAR+PLUS
Members in their home or other community based settings necessary to provide
assistance with activities of daily living to allow the Member to remain in the
most integrated setting possible. Community-based Long-term Care includes
services available to all STAR+PLUS Members as well as those services available
only to STAR+PLUS Members who qualify under the 1915(c) Nursing Facility Waiver
services.
 
Community Resource Coordination Groups (CRCGs) means a statewide system of local
interagency groups, including both public and private
providers, which coordinate services for ”multi-need” children and youth. CRCGs
develop individual service plans for children and adolescents whose needs can be
met only through interagency cooperation. CRCGs address Complex Needs in a model
that promotes local decision-making and ensures that children receive the
integrated combination of social, medical and other services needed to address
their individual problems.
 
Complainant means a Member or a treating provider or other individual designated
to act on behalf of the Member who filed the Complaint.
 
Complaint (CHIP and CHIP Perinatal Programs only) means any dissatisfaction,
expressed by a Complainant, orally or in writing to the HMO, with any aspect of
the HMO’s operation, including, but not limited to, dissatisfaction with plan
administration, procedures related to review or Appeal of an Adverse
Determination, as defined in Texas Insurance Code, Chapter 843, Subchapter G;
the denial, reduction, or termination of a service for reasons not related to
medical necessity; the way a service is provided; or disenrollment
decisions.  The term does not include misinformation that is resolved promptly
by supplying the appropriate information or clearing up the misunderstanding to
the satisfaction of the CHIP Member.
 
Complaint (Medicaid only) means an expression of dissatisfaction expressed by a
Complainant, orally or in writing to the HMO, about any matter related to the
HMO other than an Action. As provided by 42 C.F.R. §438.400, possible subjects
for Complaints include, but are not limited to, the quality of care of services
provided, and aspects of interpersonal relationships such as rudeness of a
provider or employee, or failure to respect the Medicaid Member’s rights.
 
Complex Need means a condition or situation resulting in a need for coordination
or access to services beyond what a PCP would normally provide, triggering the
HMO's determination that Care Coordination is required.
 
Comprehensive Care Program: See definition for Texas Health Steps.
 
Confidential Information means any communication or record (whether oral,
written, electronically stored or transmitted, or in any other form) consisting
of:


(1) Confidential Client information, including HIPAA-defined protected health
information;


(2) All non-public budget, expense, payment and other financial information;


(3) All Privileged Work Product;


(4) All information designated by HHSC or any other State agency as
confidential, and all information designated as confidential under the Texas
Public Information Act, Texas Government Code, Chapter 552;


(5) The pricing, payments, and terms and conditions of the Contract, unless
disclosed publicly by HHSC or the State; and


(6) Information utilized, developed, received, or maintained by HHSC, the HMO,
or participating State agencies for the purpose of fulfilling a duty or
obligation under this Contract and that has not been disclosed publicly.


Consumer-Directed Services means the Member or his legal guardian is the
employer of and retains control over the hiring, management, and termination of
an individual providing personal assistance or respite.
 
Continuity of Care means care provided to a Member by the same PCP or specialty
provider to ensure that the delivery of care to the Member remains stable, and
services are consistent and unduplicated.
 
Contract or Agreement means this formal, written, and legally enforceable
contract and amendments thereto between the Parties.
 
Contract Period or Contract Term means the Initial Contract Period plus any and
all Contract extensions.
 
Contractor or HMO means the HMO that is a party to this Contract and is an
insurer licensed by TDI as an HMO or as an ANHC formed in compliance with
Chapter 844 of the Texas Insurance Code.
 
Core Service Area (CSA) means the core set Service Area counties defined by HHSC
for the STAR and/or CHIP HMO Programs in which Eligibles will be required to
enroll in an HMO. (See Attachment B-6 to the HHSC Managed Care Contract document
for detailed information on the Service Area counties.)
 
Copayment (CHIP only) means the amount that a Member is required to pay when
utilizing certain benefits within the health care plan.  Once the copayment is
made, further payment is not required by the Member.
 
Corrective Action Plan means the detailed written plan that may be required by
HHSC to correct or resolve a deficiency or event causing the assessment of a
remedy or damage against HMO.
 
Court-Ordered Commitment means a commitment of a STAR, STAR+PLUS or CHIP Member
to a psychiatric facility for treatment ordered by a court of law pursuant to
the Texas Health and Safety Code, Title VII Subtitle C.
 
Covered Services means Health Care Services the HMO must arrange to provide to
Members, including all services required by the Contract and state and federal
law, and all Value-added Services negotiated by the Parties (see Attachments
B-2, B­2.1, B-2.2 and B-3 of the HHSC Managed Care Contract relating to “Covered
Services” and “Value­added Services”).  Covered Services include Behavioral
Health Services.
 
Credentialing means the process of collecting, assessing, and validating
qualifications and other relevant information pertaining to a health care
provider to determine eligibility and to deliver Covered Services.
 
Cultural Competency means the ability of individuals and systems to provide
services effectively to people of various cultures, races, ethnic backgrounds,
and religions in a manner that recognizes, values, affirms, and respects the
worth of the individuals and protects and preserves their dignity.
 
Date of Disenrollment means the last day of the last month for which HMO
receives payment for a Member.
 
Day means a calendar day unless specified otherwise.
 
Default Enrollment means the process established by HHSC to assign a mandatory
STAR, STAR+PLUS, or CHIP Perinate enrollee who has not selected an MCO to an
MCO.
 
Deliverable means a written or recorded work product or data prepared,
developed, or procured by HMO as part of the Services under the Contract for the
use or benefit of HHSC or the State of Texas.
 
Delivery Supplemental Payment means a one­time per pregnancy supplemental
payment for STAR, CHIP and CHIP Perinatal HMOs.
 
DADS means the Texas Department of Aging and Disability Services or its
successor agency (formerly Department of Human Services).
 
DSHS means the Texas Department of State Health Services or its successor agency
(formerly Texas Department of Health and Texas Department of Mental Health and
Mental Retardation).
 
Discharge means a formal release of a Member from an Inpatient Hospital stay
when the need for continued care at an inpatient level has concluded. Movement
or Transfer from one Acute Care Hospital or Long Term Care Hospital /facility
and readmission to another within 24 hours for continued treatment is not a
discharge under this Contract.
 
Disease Management means a system of coordinated healthcare interventions and
communications for populations with conditions in which patient self-care
efforts are significant.
 
Disproportionate Share Hospital (DSH) means a hospital that serves a higher than
average number of Medicaid and other low-income patients and receives additional
reimbursement from the State.
 
Disabled Person or Person with Disability means a person under sixty-five (65)
years of age, including a child, who qualifies for Medicaid services because of
a disability.
 
Disability means a physical or mental impairment that substantially limits one
or more of an individual’s major life activities, such as caring for oneself,
performing manual tasks, walking, seeing,
hearing, speaking, breathing, learning, and/or working.
 
Disability-related Access means that facilities are readily accessible to and
usable by individuals with disabilities, and that auxiliary aids and services
are provided to ensure effective communication, in compliance with Title III of
the Americans with Disabilities Act.
 
Disaster Recovery Plan means the document developed by the HMO that outlines
details for the restoration of the MIS in the event of an emergency or disaster.
 
DSM-IV means the Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition, which is the American Psychiatric Association’s official classification
of behavioral health disorders.
 
Dual Eligibles means Medicaid recipients who are also eligible for Medicare.
 
ECI means Early Childhood Intervention, a federally mandated program for infants
and children under the age of three with or at risk for developmental delays
and/or disabilities. The federal ECI regulations are found at 34 §C.F.R. 303.1
et seq. The State ECI rules are found at 25 TAC §621.21 et seq.
 
EDI means electronic data interchange.
 
Effective Date means the effective date of this Contract, as specified in the
HHSC Managed Care Contract document.
 
Effective Date of Coverage means the first day of the month for which the HMO
has received payment for a Member.
 
Eligibles means individuals residing in one of the Service Areas and eligible to
enroll in a STAR, STAR+PLUS, CHIP, or CHIP Perinatal HMO, as applicable.
 
Emergency Behavioral Health Condition means any condition, without regard to the
nature or cause of the condition, which in the opinion of a prudent layperson
possessing an average knowledge of health and medicine:


(1) requires immediate intervention and/or medical attention without which
Members would present an immediate danger to themselves or others, or


(2) which renders Members incapable of controlling, knowing or understanding the
consequences of their actions.


Emergency Services means covered inpatient and outpatient services furnished by
a provider that is qualified to furnish such services under the Contract and
that are needed to evaluate or stabilize an Emergency Medical Condition and/or
an Emergency Behavioral Health Condition, including Post-stabilization Care
Services.
 
Emergency Medical Condition means a medical condition manifesting itself by
acute symptoms of recent onset and sufficient severity (including severe pain),
such that a prudent layperson, who possesses an average knowledge of health and
medicine, could reasonably expect the absence of immediate medical care could
result in:


(1) placing the patient’s health in serious jeopardy;


(2) serious impairment to bodily functions;


(3) serious dysfunction of any bodily organ or part;


(4) serious disfigurement; or


(5) in the case of a pregnant women, serious jeopardy to the health of a  woman
or her unborn child.


Encounter means a Covered Service or group of Covered Services delivered by a
Provider to a Member during a visit between the Member and Provider. This also
includes Value-added Services.
 
Encounter Data means data elements from Fee-for-Service claims or capitated
services proxy claims that are submitted to HHSC by the HMO in accordance with
HHSC’s required format for Medicaid and CHIP HMOs.
 
Enrollment Report/Enrollment File means the daily or monthly list of Eligibles
that are enrolled with an HMO as Members on the day or for the month the report
is issued.
 
EPSDT means the federally mandated Early and Periodic Screening, Diagnosis and
Treatment program contained at 42 U.S.C. 1396d(r). The name has been changed to
Texas Health Steps in the State of Texas.
 
Exclusive Provider Organization (EPO) means the vendor contracted with HHSC to
operate the CHIP EPO in Texas.
 
Expansion Area means a county or Service Area that has not previously provided
healthcare to HHSC’s HMO Program Members utilizing a managed care model.
 
Expansion Children means children who are generally at least one, but under age
6, and live in a family whose income is at or below 133 percent of the federal
poverty level (FPL).  Children in this coverage group have either elected to
bypass TANF or are not eligible for TANF in Texas.
 
Expansion Counties – means the following counties with a STAR and/or STAR+PLUS
Operational Start Date of September 1, 2011: Bandera, Austin, Matagorda,
Wharton, Chambers, Hardin, Jasper, Jefferson, Liberty, Newton, Orange, , Polk,
San Jacinto, Tyler, Walker, Brooks, Goliad, Karnes, Kenedy, Live Oak, Fayette,
Hudspeth, Carson, Deaf Smith, Hutchinson, Potter, Randall, and Swisher.
 
Experience Rebate means the portion of the HMO’s net income before taxes that is
returned to the State in accordance with Section 10.11 for the STAR, CHIP and
CHIP Perinatal Programs and 10.11.1 for the STAR+PLUS Program (“Experience
Rebate”).
 
Expedited Appeal means an appeal to the HMO in which the decision is required
quickly based on the Member's health status, and the amount of time
necessary to participate in a standard appeal could jeopardize the Member's life
or health or ability to attain, maintain, or regain maximum function.
 
Expiration Date means the expiration date of this Contract, as specified in
HHSC’s Managed Care Contract document.
 
External Quality Review Organization (EQRO) means the entity that contracts with
HHSC to provide external review of access to and quality of healthcare provided
to Members of HHSC’s HMO Programs.
 
Fair Hearing means the process adopted and implemented by HHSC in 1 T.A.C.
Chapter 357, in compliance with federal regulations and state rules relating to
Medicaid Fair Hearings.
 
Farmworker Child (FWC) means a child under age 21 of a Migrant Farmworker.
 
Fee-for-Service means the traditional Medicaid Health Care Services payment
system under which providers receive a payment for each unit of service
according to rules adopted pursuant to Chapter 32, Texas Human Resources Code.
 
Force Majeure Event means any failure or delay in performance of a duty by a
Party under this Contract that is caused by fire, flood, hurricane, tornadoes,
earthquake, an act of God, an act of war, riot, civil disorder, or any similar
event beyond the reasonable control of such Party and without the fault or
negligence of such Party.
 
FQHC means a Federally Qualified Health Center, certified by CMS to meet the
requirements of §1861(aa)(3) of the Social Security Act as a federally qualified
health center,  that is enrolled as a provider in the Texas Medicaid program.
 
FPL means the Federal Poverty Level.
 
Fraud means an intentional deception or misrepresentation made by a person with
the knowledge that the deception could result in some unauthorized benefit to
himself or some other person. It includes any act that constitutes fraud under
applicable federal or state law.
 
FSR means Financial Statistical Report.
 
Functionally Necessary Covered Services means Community-based Long Term Care
services provided to assist STAR+PLUS Members with activities of daily living
based on a functional assessment of the Member’s activities of daily living and
a determination of the amount of supplemental supports necessary for the
STAR+PLUS Member to remain independent or in the most integrated setting
possible.
 
Habilitative and Rehabilitative Services means Health Care Services described in
Attachment B-2 that may be required by children who fail to reach (habilitative)
or have lost (rehabilitative) age appropriate developmental milestones.
 
Health Care Services means the Acute Care, Behavioral Health Care and
health-related services that an enrolled population might reasonably require in
order to be maintained in good health.
 
Health and Human Services Commission or HHSC means the administrative agency
within the executive department of Texas state government established under
Chapter 531, Texas Government Code, or its designee, including, but not limited
to, the HHS Agencies.
 
Health-related Materials are materials developed by the HMO or obtained from a
third party relating to the prevention, diagnosis or treatment of a medical
condition.
 
HEDIS, the Health Plan Employer Data and Information Set, is a registered
trademark of NCQA. HEDIS is a set of standardized performance measures designed
to reliably compare the performance of managed health care plans. HEDIS is
sponsored, supported and maintained by NCQA.
 
HHS Agency means the Texas health and human service agencies subject to HHSC’s
oversight under Chapter 531, Texas Government Code, and their successor
agencies.
 
HHSC Administrative Services Contractor (ASC) means an entity performing HMO
administrative services functions, including member enrollment functions, for
STAR, STAR+PLUS, CHIP, or CHIP Perinatal HMO Programs under contract with HHSC.
 
HHSC HMO Programs or HMO Programs mean the STAR, STAR+PLUS, CHIP, and CHIP
Perinatal HMO Programs.
 
HHSC Uniform Managed Care Manual means the manual published by or on behalf of
HHSC that contains policies and procedures required of all HMOs participating in
the HHSC Programs.
 
HIPAA means the Health Insurance Portability and Accountability Act of 1996,
P.L. 104-191 (August 21, 1996), as amended or modified.
 
HMO or Contractor means the HMO that is a party to this Contract, and is either:


(1) an insurer licensed by TDI as a Health Maintenance Organization in
accordance with Chapter 843 of the Texas Insurance Code, or


(2) a certified Approved Non-Profit Health Corporation (ANHC) formed in
compliance with Chapter 844 of the Texas Insurance Code.


HMO Administrative Services means the performance of services or functions,
other than the direct delivery of Covered Services, necessary for the management
of the delivery of and payment for Covered Services, including but not limited
to Network, utilization, clinical and/or quality management, service
authorization, claims
processing, management information systems operation and reporting.
 
 
HMO’s Service Area means all the counties included in any HHSC-defined Core or
Optional Service Area, as applicable to each HMO Program and within which the
HMO has been selected to provide HMO services.
 
Home and Community Support Services Agency or HCSS means an entity licensed to
provide home health, hospice, or personal assistance services provided to
individuals in their own home or independent living environment as prescribed by
a physician or individualized service plan. Each HCSS must provide clients with
a plan of care that includes specific services the agency agrees to perform. The
agencies are licensed and monitored by DADS or its successor.
 
Hospital means a licensed public or private institution as defined by Chapter
241, Texas Health and Safety Code, or in Subtitle C, Title 7, Texas Health and
Safety Code.
 
ICF-MR means an intermediate care facility for the mentally retarded.
 
Individual Family Service Plan (IFSP) means the plan for services required by
the Early Childhood Intervention (ECI) Program and developed by an
interdisciplinary team.
 
Initial Contract Period means the Effective Date of the Contract through August
31, 2008.
 
Inpatient Stay means at least a 24-hour stay in a facility licensed to provide
hospital care.
 
JCAHO means Joint Commission on Accreditation of Health Care Organizations.
 
Joint Interface Plan (JIP) means a document used to communicate basic system
interface information. This information includes: file structure, data elements,
frequency, media, type of file, receiver and sender of the file, and file I.D.
The JIP must include each of the HMO’s interfaces required to conduct business
under this Contract. The JIP must address the coordination with each of the
HMO’s interface partners to ensure the development and maintenance of the
interface; and the timely transfer of required data elements between contractors
and partners.
 
Key HMO Personnel means the critical management and technical positions
identified by the HMO in accordance with Article 4.
 
Linguistic Access means translation and interpreter services, for written and
spoken language to ensure effective communication. Linguistic access includes
sign language interpretation, and the provision of other auxiliary aids and
services to persons with disabilities.
 
Local Health Department means a local health department established pursuant to
Health and Safety
Code, Title 2, Local Public Health Reorganization Act §121.031.
 
Local Mental Health Authority (LMHA) means an entity within a specified region
responsible for planning, policy development, coordination, and resource
development and allocation and for supervising and ensuring the provision of
mental health care services to persons with mental illness in one or more local
service areas.
 
Major Population Group means any population, which represents at least 10% of
the Medicaid, CHIP, and/or CHIP Perinatal Program population in the Service Area
served by the HMO.
 
Material Subcontractor or Major Subcontractor means any entity that contracts
with the HMO, where the value of the subcontract $100,000, or is reasonably
expected to exceed $100,000, per State Fiscal Year, including any
amendments.  For the purposes of this Agreement, Material Subcontractors do not
include providers in the HMO’s Provider Network and contracts with any
non-Affiliates for utilities (e.g., water, electricity, telephone, Internet),
mail/shipping, office space, or computer hardware. Material Subcontractors may
include, without limitation, Affiliates, subsidiaries, and affiliated and
unaffiliated third parties.
 
Mandated or Required Services means services that a state is required to offer
to categorically needy clients under a state Medicaid plan.
 
Marketing means any communication from the HMO to a Medicaid or CHIP Eligible
who is not enrolled with the HMO that can reasonably be interpreted as intended
to influence the Eligible to:
(1) enroll with the HMO; or
(2) not enroll in, or to disenroll from, another MCO.
 
Marketing Materials means materials that are produced in any medium by or on
behalf of the HMO and can reasonably be interpreted as intending to market to
potential Members.  Health-related Materials are not Marketing Materials.
 
MCO means managed care organization.
 
Medicaid means the medical assistance entitlement program authorized and funded
pursuant to Title XIX, Social Security Act (42 U.S.C. §1396 et seq.) and
administered by HHSC.
 
Medicaid HMOs means contracted HMOs participating in STAR, STAR+PLUS, and/or
STAR Health.
 
Medical Assistance Only  (MAO) means a person that does not receive SSI benefits
but qualifies financially and functionally for limited Medicaid assistance.
 
Medical Home means a PCP or specialty care Provider who has accepted the
responsibility for providing accessible, continuous, comprehensive and
coordinated care to Members participating in a HHSC HMO Program.
 
Medically Necessary means:
 
(1) For Medicaid Members birth through age 20, the following Texas Health Steps
services:


(a) screening, vision, and hearing services; and

(b) other Health Care Services, including Behavioral Health Services, that are
necessary to correct or ameliorate a defect or physical or mental illness or
condition.  A determination of whether a service is necessary to correct or
ameliorate a defect or physical or mental illness or condition:
 
(i)  must comply with the requirments of the Alberto N., et al v. Suehs, et al.
partial settlement agreements; and
 
(ii) may include consideration of other relevant factors, such as the criteria
described in parts (2)(b-g) and (3) (b-g) of this definition.

(1) For Medicaid and CHIP Members, non-behavioral health related Health Care
Services (that for Medicaid Members birth through age 20 are not available
through Texas Health Steps) that are:


(a) reasonable and necessary to prevent illnesses or medical conditions, or
provide early screening, interventions, and/or treatments for conditions that
cause suffering or pain, cause physical deformity or limitations in function,
threaten to cause or worsen a handicap, cause illness or infirmity of a Member,
or endanger life;


(b) provided at appropriate facilities and at the appropriate levels of care for
the treatment of a Member’s health conditions;


(c) consistent with health care practice guidelines and standards that are
endorsed by professionally recognized health care organizations or governmental
agencies;


(d) consistent with the Member's diagnoses;


(e) no more intrusive or restrictive than necessary to provide a proper balance
of safety, effectiveness, and efficiency;


(f) are not experimental or investigative; and


(g) are not primarily for the convenience of the Member or Provider; and


(2) For Medicaid and CHIP Members Behavioral Health Services (that for Medicaid
Members birth through age 20 are not available through Texas Health Steps) that
are:


(a) are reasonable and necessary for the diagnosis or treatment of a mental
health or chemical dependency disorder, or to improve, maintain, or prevent
deterioration of functioning resulting from such a disorder;


(b) are in accordance with professionally accepted clinical guidelines and
standards of practice in behavioral health care;


(c) are furnished in the most appropriate and least restrictive setting in which
services can be safely provided;


(d) are the most appropriate level or supply of service that can safely be
provided;


(e) could not be omitted without adversely affecting the Member’s mental and/or
physical health or the quality of care rendered;


(f) are not experimental or investigative; and
 
(g) are not primarily for the convenience of the Member or Provider.
 
Member means a person who:
(1) is entitled to benefits under Title XIX of the Social Security Act and
Medicaid, is in a Medicaid eligibility category included in the STAR or
STAR+PLUS Program, and is enrolled in the STAR or STAR+PLUS Program and the
HMO’s STAR or STAR+PLUS HMO;


(2) is entitled to benefits under Title XIX of the Social Security Act and
Medicaid, is in a Medicaid eligibility category included as a voluntary
participant in the STAR or STAR+PLUS Program, and is enrolled in the STAR or
STAR+PLUS Program and the HMO’s STAR or STAR+PLUS HMO;


(3) has met CHIP eligibility criteria and is enrolled in the HMO’s CHIP HMO; or


(4) has met CHIP Perinatal Program eligibility criteria and is enrolled in the
HMO’s CHIP Perinatal Program.


Member Materials means all written materials produced or authorized by the HMO
and distributed to Members or potential members containing information
concerning the HMO Program(s).  Member Materials include, but are not limited
to, Member ID cards, Member handbooks, Provider directories, and Marketing
Materials.
 
Member Month means one Member enrolled with the HMO during any given month. The
total Member Months for each month of a year comprise the annual Member Months.
 
Member(s) with Special Health Care Needs (MSHCN) includes a Child or Children
with a Special Health Care Need (CSHCN) and any adult Member who:


(1) has a serious ongoing illness, a Chronic or Complex Condition, or a
Disability that has lasted or is anticipated to last for a significant period of
time, and


(2) requires regular, ongoing therapeutic intervention and evaluation by
appropriately trained health care personnel.


Migrant Farmworker means a migratory agricultural worker, generally defined as
an individual:
(1) whose principal employment is in agriculture on a seasonal basis,
(2) who has been so employed within the last twenty-four months, 
(3) who performs any activity directly related to teh production or processing
of crops, dairy products, poultry, or livestock for initial commercial sale or
as a principal menas of personal subsistence; and
(4) who establishes for the purposes of such employment a temporary abode.
 
Minimum Data Set for Home Care (MDS-HC) means the assessment instrument included
in the Uniform Managed Care Manual that is used to collect data such as health,
social support and service use information on persons receiving long term care
services outside of an institutional setting.
 
MIS means Management Information System.
 
National Committee for Quality Assurance (NCQA) means the independent
organization that accredits HMOs, managed behavioral health organizations, and
accredits and certifies disease management programs. HEDIS and the Quality
Compass are registered trademarks of NCQA.
 
Net Income before Taxes means an aggregate excess of Revenues over Allowable
Expenses.
 
Network or Provider Network means all Providers that have a contract with the
HMO, or any Subcontractor, for the delivery of Covered Services to the HMO’s
Members under the Contract.
 
Network Provider or Provider means an appropriately credentialed and licensed
individual, facility, agency, institution, organization or other entity, and its
employees and subcontractors, that has a contract with the HMO for the delivery
of Covered Services to the HMO’s Members.
 
Non-capitated Services means those Medicaid services identified in Attachment
B-1, Section 8.2.2.8.
 
Non-provider Subcontracts means contracts between the HMO and a third party that
performs a function, excluding delivery of health care services, that the HMO is
required to perform under its Contract with HHSC.
 
Nursing Facility Cost Ceiling means the annualized cost of serving a client in a
nursing facility. A per diem cost is established for each Medicaid nursing
facility resident based on the level of care needed.  This level of care is
referred to as the Texas Index for Level of Effort or the TILE level.   The per
diem cost is annualized to achieve the nursing facility ceiling.
 
Nursing Facility Level of Care means the determination that the level of care
required to adequately serve a STAR+PLUS Member is at or above the level of care
provided by a nursing facility.
 
OB/GYN means obstetrician-gynecologist.
 
Open Panel means Providers who are accepting new patients for the HMO Program(s)
served.
 
Operational Start Date means the first day on which an HMO is responsible for
providing Covered Services to Members of an HMO Program in a Service Area in
exchange for a Capitation Payment under the Contract.  The Operational Start
Date may vary per HMO Program and Service Area.  The Operational Start Date(s)
applicable to this Contract are set forth in the HHSC Managed Care Contract
document.
 
Operations Phase means the period of time when HMO is responsible for providing
the Covered Services and all related Contract functions for a Service Area.  The
Operations Phase begins on the
Operational Start Date, and may vary by HMO Program and Service Area.
 
Optional Service Area (OSA) means an HHSC defined county or counties, contiguous
to a CSA, in which CHIP or CHIP Perinatal HMOs provide health care coverage to
CHIP Eligibles. The CHIP or CHIP Perinatal HMO must serve the associated Core
Service Area in order to provide coverage in the OSA. The HHSC Managed Care
Contract document includes OSAs, if applicable.
 
Out-of-Network (OON) means an appropriately licensed individual, facility,
agency, institution, organization or other entity that has not entered into a
contract with the HMO for the delivery of Covered Services to the HMO’s Members.
 
Outpatient Hospital Services means diagnostic, therapeutic, and rehabilitative
services that are provided to Members in an organized medical facility, for less
than a 24-hour period, by or under the direction of a physician.
 
Parties means HHSC and HMO, collectively.
 
Party means either HHSC or HMO, individually.
 
Pended Claim means a claim for payment, which requires additional information
before the claim can be adjudicated as a clean claim.
 
Population Risk Group means a distinct group of members identified by age, age
range, gender, type of program, or eligibility category.
 
Post-stabilization Care Services means Covered Services, related to an Emergency
Medical Condition that are provided after a Member is stabilized in order to
maintain the stabilized condition, or, for a Medicaid Member, under the
circumstances described in 42 §§C.F.R. 438.114(b)&(e) and 42 C.F.R.
§422.113(c)(iii) to improve or resolve the Medicaid Member’s condition.
 
PPACA – means the Patient Protection and Affordable Care Act of 2010 (P.L.
111-148), as amended by the Health Care and Education Reconciliation Act of 2010
(Public Law 111-152), together known as the Affordable Care Act (ACA).
 
Primary Care Physician or Primary Care Provider (PCP)
means a physician or provider who has agreed with the HMO to provide a Medical
Home to Members and who is responsible for providing initial and primary care to
patients, maintaining the continuity of patient care, and initiating referral
for care.
 
Provider types that can be PCPs are from any of the following practice areas:
General Practice, Family Practice, Internal Medicine, Pediatrics,
Obstetrics/Gynecology (OB/GYN), Advanced Practice Nurses (APNs) and Physician
Assistants (when APNs and PAs are practicing under the supervision of a
physician specializing in Family Practice, Internal Medicine, Pediatrics or
Obstetrics/Gynecology who also qualifies as a PCP under this contract), ,
Federally Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs) and
similar community clinic s; and specialist physicians who are willing to provide
a Medical Home to selected Members with special needs and conditions.
 
Proposal means the proposal submitted by the HMO in response to the RFP.
 
Provider or Network Provider means an appropriately credentialed and licensed
individual, facility, agency, institution, organization or other entity, and its
employees and subcontractors, that has a contract with the HMO for the delivery
of Covered Services to the HMO’s Members.
 
Provider Contract means a contract entered into by a direct provider of health
care services and the HMO or an intermediary entity.
 
Provider Network or Network means all Providers that have contracted with the
HMO for the applicable HMO Program.
 
Proxy Claim Form means a form submitted by Providers to document services
delivered to Members under a capitated arrangement. It is not a claim for
payment.
 
Public Health Entity means a HHSC Public Health Region, a Local Health
Department, or a hospital district.
 
Public Information means information that:


(1) Is collected, assembled, or maintained under a law or ordinance or in
connection with the transaction of official business by a governmental body or
for a governmental body; and


(2) The governmental body owns or has a right of access to.


Qualified and Disabled Working Individual (QDWI) means an individual whose only
Medicaid benefit is payment of the Medicare Part A premium.
 
Qualified Medicare Beneficiary (QMB) means a Medicare beneficiary whose only
Medicaid benefits are payment of Medicare premiums, deductibles, and coinsurance
for individuals who are entitled to Medicare Part A, whose income does not
exceed 100% of the federal poverty level, and whose resources do not exceed
twice the resource limit of the SSI program.
 
Quality Improvement means a system to continuously examine, monitor and revise
processes and systems that support and improve administrative and clinical
functions.
 
Rate Cell means a Population Risk Group for which a Capitation Rate has been
determined.
 
Rate Period 1 means the period of time beginning on the Operational Start Date
and ending on August 31, 2007.
 
Rate Period 2 means the period of time beginning on September 1, 2007 and ending
on August 31, 2008.
 
Rate Period 3 means the period of time beginning on September 1, 2008 and ending
on August 31, 2009.
 
Rate Period 4 means the period of time beginning on September 1, 2009 and ending
on August 31, 2010.
 
Rate Period 5 means the period of time beginning on September 1, 2010 and ending
on August 31, 2011.
 
Rate Period 6 means the period of time beginning on September 1, 2011 and ending
on August 31, 2012.
 
Real-Time Captioning (also known as CART, Communication Access Real-Time
Translation) means a process by which a trained individual uses a shorthand
machine, a computer, and real-time translation software to type and
simultaneously translate spoken language into text on a computer screen. Real
Time Captioning is provided for individuals who are deaf, have hearing
impairments, or have unintelligible speech. It is usually used to interpret
spoken English into text English but may be used to translate other spoken
languages into text.
 
Readiness Review means the assurances made by a selected HMO and the examination
conducted by HHSC, or its agents, of HMO’s ability, preparedness, and
availability to fulfill its obligations under the Contract.
 
Request for Proposals or RFP means the procurement solicitation instrument
issued by HHSC under which this Contract was awarded and all RFP addenda,
corrections or modifications, if any.
 
Revenue means all managed care revenue received by the HMO pursuant to this
Contract during the Contract Period, including retroactive adjustments made by
HHSC. This would include any funds earned on Medicaid or CHIP managed care funds
such as investment income, earned interest, or third party administrator
earnings from services to delegated Networks.
 
Risk means the potential for loss as a result of expenses and costs of the HMO
exceeding payments made by HHSC under the Contract.
 
Routine Care means health care for covered preventive and medically necessary
Health Care Services that are non-emergent or non-urgent.
 
Rural Health Clinic (RHC) means an entity that meets all of the requirements for
designation as a rural health clinic under 1861(aa)(1) of the Social Security
Act and approved for participation in the Texas Medicaid Program.
 
Service Coordination means a specialized care management service that is
performed by a Service Coordinator and that includes but is not limited to:


(1) identification of needs, including physical health, mental health services
and for STAR+PLUS Members, long term support services,


(2) development of a Service Plan to address those identified needs;


(3) assistance to ensure timely and a coordinated access to an array of
providers and Covered Services;


(4) attention to addressing unique needs of Members; and


(5) coordination of Plan services with social and other services delivered
outside the Plan, as necessary and appropriate.


Service Coordinator means the person with primary responsibility for providing
service coordination and care management to STAR+PLUS Members.
 
Scope of Work means the description of Services and Deliverables specified in
this Contract, the RFP, the HMO’s Proposal, and any agreed modifications to
these documents.
 
SDX means State Data Exchange.
 
SED means severe emotional disturbance as determined by a Local Mental Health
Authority.
 
Service Area means the counties included in any HHSC-defined Core and Optional
Service Area as applicable to each HMO Program.
 
Service Management is an administrative service in the STAR, CHIP and CHIP
Perinatal Programs performed by the HMO to facilitate development of a Service
Plan and coordination of services among a Member’s PCP, specialty providers and
non-medical providers to ensure Members with Special Health Care Needs and/or
Members needing high-cost treatment have access to, and appropriately utilize,
Medically Necessary Covered Services, Non­capitated Services, and other services
and supports.
 
Service Plan (SP) means an individualized plan developed with and for Members
with Special Health Care Needs, including persons with disabilities or chronic
or complex conditions.  The SP includes, but is not limited to, the following:
(1) the Member’s history;


(2) summary of current medical and social needs and concerns;


(3) short and long term needs and goals;


(4) a list of services required, their frequency, and


(5) a description of who will provide such services.


The Service Plan should incorporate as a component of the plan the Individual
Family Service Plan (IFSP) for members in the Early Childhood Intervention (ECI)
Program
The Service Plan may include information for services outside the scope of
covered benefits such as how to access affordable, integrated housing.
 
Services means the tasks, functions, and responsibilities assigned and delegated
to the HMO under this Contract.
 
Significant Traditional Provider or STP (for Medicaid) means primary care
providers and long-term care providers, identified by HHSC as having provided a
significant level of care to Fee-for-Service clients. Disproportionate Share
Hospitals (DSH) are also Medicaid STPs.
 
Significant Traditional Provider or STP (for CHIP) means primary care providers
participating in the CHIP HMO Program prior to May 2004, and Disproportionate
Share Hospitals (DSH).
 
Skilled Nursing Facility Services (CHIP only)  Services provided in a facility
that provides nursing or rehabilitation services and Medical supplies and use of
appliances and equipment furnished by the facility.
 
Software means all operating system and applications software used by the HMO to
provide the Services under this Contract.
 
SPMI means severe and persistent mental illness as determined by the Local
Mental Health Authority.
 
Specialty Hospital means any inpatient hospital that is not a general Acute Care
hospital.
 
Specialty Therapy means physical therapy, speech therapy or occupational
therapy.
 
Specified Low-Income Medicare Beneficiary (SLMB) means a Medicare beneficiary
whose only Medicaid benefit is payment of the Medicare Part B premium.
 
SSA means the Social Security Administration.
 
SSI Administrative Fee means the monthly per member per month fee paid to an HMO
to provide administrative services to manage the healthcare of the HMO’s
voluntary SSI beneficiaries. These services are described in more detail under
Section 10.10 of this document.   
 
Stabilize means to provide such medical care as to assure within reasonable
medical probability that no deterioration of the condition is likely to result
from, or occur from, or occur during discharge, transfer, or admission of the
Member.
 
STAR+PLUS or STAR+PLUS Program means the State of Texas Medicaid managed care
program in which HHSC contracts with HMOs to provide, arrange, and coordinate
preventive, primary, acute and long term care Covered Services to adult persons
with disabilities and elderly persons age 65 and over who qualify for Medicaid
through the SSI program and/or the MAO program. Children under age 21, who
qualify for Medicaid through the SSI
program, may voluntarily participate in the STAR+PLUS program.
 
STAR+PLUS HMOs means contracted HMOs participating in the STAR+PLUS Program.
 
State Fiscal Year (SFY) means a 12-month period beginning on September 1 and
ending on August 31 the following year.
 
Subcontract means any agreement between the HMO and other party to fulfill the
requirements of the Contract.
 
Subcontractor means any individual or entity, including an Affiliate, that has
entered into a Subcontract with HMO.
 
Subsidiary means an Affiliate controlled by such person or entity directly or
indirectly through one or more intermediaries.
 
Supplemental Security Income (SSI) means a Federal income supplement program
funded by general tax revenues (not Social Security taxes) designed to help
aged, blind and disabled people with little or no income by providing cash to
meet basic needs for food, clothing and shelter.
 
T.A.C. means Texas Administrative Code.
 
TDD means telecommunication device for the deaf. It is interchangeable with the
term Teletype machine or TTY.
 
TDI means the Texas Department of Insurance.
 
Temporary Assistance to Needy Families (TANF) means the federally funded program
that provides assistance to single parent families with children who meet the
categorical requirements for aid. This program was formerly known as the Aid to
Families with Dependent Children (AFDC) program.
 
Texas Health Steps is the name adopted by the State of Texas for the federally
mandated Early and Periodic Screening, Diagnosis and Treatment (EPSDT) program.
It includes the State’s Comprehensive Care Program extension to EPSDT, which
adds benefits to the federal EPSDT requirements contained in 42 U.S.C.
§1396d(r), and defined and codified at 42 C.F.R. §§440.40 and 441.56-62. HHSC’s
rules are contained in 25 T.A.C., Chapter 33 (relating to Early and Periodic
Screening, Diagnosis and Treatment).
 
Texas Medicaid Bulletin means the bi-monthly update to the Texas Medicaid
Provider Procedures Manual.
 
Texas Medicaid Provider Procedures Manual means the policy and procedures manual
published by or on behalf of HHSC that contains policies and procedures required
of all health care providers who participate in the Texas Medicaid program. The
manual is published annually and is updated bi­monthly by the Texas Medicaid
Bulletin.
 
Texas Medicaid Service Delivery Guide means an attachment to the Texas Medicaid
Provider Procedures Manual.
 
Third Party Liability (TPL) means the legal responsibility of another individual
or entity to pay for all or part of the services provided to Members under the
Contract (see 1 TAC §354.2301 et seq., relating to Third Party Resources).
 
Third Party Recovery (TPR) means the recovery of payments on behalf of a Member
by HHSC or the HMO from an individual or entity with the legal responsibility to
pay for the Covered Services.
 
TP 13 means Type Program 13, which is a Medicaid program eligibility type
assigned to persons determined eligible for federal SSI assistance by the Social
Security Administration (SSA). If a subsequent eligibility system uses a
different identifier for this eligibility type, references to TP 13 include the
subsequent identifier.
 
TP 40 means Type Program 40, which is a Medicaid program eligibility type
assigned to pregnant women under 185% of the federal poverty level (FPL). If a
subsequent eligibility system uses a different identifier for this eligibility
type, references to TP 40 include the subsequent identifier.
 
TP 45 means Type Program 45, which is a Medicaid program eligibility code
assigned to newborns (under 12 months of age) who are born to mothers who are
Medicaid eligible at the time of the child’s birth. If a subsequent eligibility
system uses a different identifier for this eligibility type, references to TP
40 include the subsequent identifier.
 
Transfer means the movement of the Member from one Acute Care Hospital or Long
Term Care Hospital/facility and readmission to another Acute Care Hospital or
Long Term Care Hospital/facility within 24 hours for continued treatment.
 
Transition Phase includes all activities the HMO is required to perform between
the Contract Effective Date and the Operational Start Date for all or part of a
Service Area.
 
Turnover Phase includes all activities the HMO is required to perform in order
to close out the Contract and/or transition Contract activities and operations
for a Service Area to HHSC or a subsequent contractor.
 
Turnover Plan means the written plan developed by HMO, approved by HHSC, to be
employed during the Turnover Phase. The Turnover Plan describes HMO’s policies
and procedures that will assure:


(1) The least disruption in the delivery of Health Care Services to those
Members who are enrolled with the HMO during the transition to a subsequent
health plan;


(2) Cooperation with HHSC and the subsequent health plan in notifying Members of
the transition and of their option to select a new plan, as requested and in the
form required or approved by HHSC; and


(3) Cooperation with HHSC and the subsequent health plan in transferring
information to the subsequent health plan, as requested and in the form required
or approved by HHSC.
 
Uniform Managed Care Manual(UMCM) means the manual published by or on behalf of
HHSC that contains policies and procedures required of all HMOs participating in
the HHSC Programs.  The UMCM, as amended or modified, is incorporated by
reference into the Contract.
 
URAC /American Accreditation Health Care Commission means the independent
organization that accredits Utilization Review functions and offers a variety of
other accreditation and certification programs for health care organizations.
 
Urgent Behavioral Health Situation means a behavioral health condition that
requires attention and assessment within twenty-four (24) hours but which does
not place the Member in immediate danger to himself or herself or others and the
Member is able to cooperate with treatment.
 
Urgent Condition means a health condition including an Urgent Behavioral Health
Situation that is not an emergency but is severe or painful enough to cause a
prudent layperson, possessing the average knowledge of medicine, to believe that
his or her condition requires medical treatment evaluation or treatment within
twenty-four (24) hours by the Member’s PCP or PCP designee to prevent serious
deterioration of the Member’s condition or health.
 
Utilization Review means the system for retrospective, concurrent, or
prospective review of the medical necessity and appropriateness of Health Care
Services provided, being provided, or proposed to be provided to a Member.  The
term does not include elective requests for clarification of coverage.
 
Value-added Services means additional services for coverage beyond those
specified in Attachments B-2, B-2.1, and B-2.2.  Value-added Services may be
actual Health Care Services,  benefits, or positive incentives that HHSC
determines will promote healthy lifestyles and improve health outcomes among
Members.  Value-added Services that promote healthy lifestyles should target
specific weight loss, smoking cessation, or other programs approved by HHSC.
Temporary phones, cell phones, additional transportation benefits, and extra
home health services may be Value-added Services, if approved by HHSC.  Best
practice approaches to delivering Covered Services are not considered
Value-added Services.
 
Waste means practices that are not cost-efficient.
 
Article 3. General Terms & Conditions
Section 3.01 Contract elements.


(a) Contract documentation. The Contract between the Parties will consist of the
HHSC Managed Care Contract document and all attachments and amendments.


(b) Order of documents. In the event of any conflict or contradiction between or
among the contract documents, the documents shall control in the following order
of precedence:


(1) The final executed HHSC Managed Care Contract document, and all amendments
thereto;


(2) HHSC Managed Care Contract Attachment A – “HHSC’s Uniform Managed Care
Contract Terms and Conditions,” and all amendments thereto;


(3) HHSC Managed Care Contract Attachment B – “Scope of Work/Performance
Measures,” and all attachments and amendments thereto;


(4) The HHSC Uniform Managed Care Manual, and all attachments and amendments
thereto;


(5) HHSC Managed Care Contract Attachment C-3 – “Agreed Modifications to HMO’s
Proposal;”


(6) HHSC Managed Care Contract Attachment C-2, “HMO Supplemental Responses,” and


(7) HHSC Managed Care Contract
 
Attachment C-1 – “HMO’s Proposal.”  
 
Section 3.02 Term of the Contract.
The term of the Contract will begin on the Effective Date and will conclude on
the Expiration Date. The Parties may renew the Contract for an additional period
or periods, but the Contract Term may not exceed a total of eight (8)
years.  All reserved contract extensions beyond the Expiration Date will be
subject to good faith negotiations between the Parties and mutual agreement to
the extension(s).
 
Section 3.03 Funding.
This Contract is expressly conditioned on the availability of state and federal
appropriated funds. HMO will have no right of action against HHSC in the event
that HHSC is unable to perform its obligations under this Contract as a result
of the suspension, termination, withdrawal, or failure of funding to HHSC or
lack of sufficient funding of HHSC for any activities or functions contained
within the scope of this Contract. If funds become unavailable, the provisions
of Article 12 (“Remedies and Disputes”) will apply. HHSC will use all reasonable
efforts to ensure that such funds are available, and will negotiate in good
faith with HMO to resolve any HMO claims for payment that represent accepted
Services or Deliverables that are pending at the time funds become
unavailable.  HHSC shall make best efforts to provide reasonable written advance
notice to HMO upon learning that funding for this Contract may be unavailable.
 
Section 3.04 Delegation of authority.
Whenever, by any provision of this Contract, any right, power, or duty is
imposed or conferred on HHSC, the right, power, or duty so imposed or conferred
is possessed and exercised by the Commissioner unless any such right, power, or
duty is specifically delegated to the duly appointed agents or employees of
HHSC. The Commissioner will reduce any such delegation of authority to writing
and provide a copy to HMO on request.
 
Section 3.05 No waiver of sovereign immunity.
The Parties expressly agree that no provision of this Contract is in any way
intended to constitute a waiver by HHSC or the State of Texas of any immunities
from suit or from liability that HHSC or the State of Texas may have by
operation of law.
 
Section 3.06 Force majeure.
Neither Party will be liable for any failure or delay in performing its
obligations under the Contract if such failure or delay is due to any cause
beyond the reasonable control of such Party, including, but not limited to,
unusually severe weather, strikes, natural disasters, fire, civil disturbance,
epidemic, war, court order, or acts of God.  The existence of such causes of
delay or failure will extend the period of
performance in the exercise of reasonable diligence until after the causes of
delay or failure have been removed.  Each Party must inform the other in writing
with proof of receipt within five (5) Business Days of the existence of a force
majeure event or otherwise waive this right as a defense.
 
Section 3.07 Publicity.


(a) HMO may use the name of HHSC, the State of Texas, any HHS Agency, and the
name of the HHSC HMO Program in any media release, public announcement, or
public disclosure relating to the Contract or its subject matter only if, at
least seven (7) calendar days prior to distributing the material, the HMO
submits the information to HHSC for review and comment. If HHSC has not
responded within seven


(7) calendar days, the HMO may use the submitted information.  HHSC reserves the
right to object to and require changes to the publication if, at HHSC’s sole
discretion, it determines that the publication does not accurately reflect the
terms of the Contract or the HMO’s performance under the Contract. .


(b) HMO will provide HHSC with one (1) electronic copy of any information
described in Subsection 3.07(a) prior to public release.  HMO will provide
additional copies, including hard copies, at the request of HHSC.


(c) The requirements of Subsection 3.07(a) do not apply to:


(1) proposals or reports submitted to HHSC, an administrative agency of the
State of Texas, or a governmental agency or unit of another state or the federal
government;


(2) information concerning the Contract’s terms, subject matter, and estimated
value:


(a) in any report to a governmental body to which the HMO is required by law to
report such information, or


(b) that the HMO is otherwise required by law to disclose; and


(3) Member Materials (the HMO must comply with the Uniform Managed Care Manual’s
provisions regarding the review and approval of Member Materials).


Section 3.08 Assignment.
(a) Assignment by HMO. HMO shall not assign all or any portion of its rights
under or interests in the Contract or delegate any of its duties without prior
written consent of HHSC. Any written request for assignment or delegation must
be accompanied by written acceptance of the assignment or delegation by the
assignee or delegation by the delegate.  Except where otherwise agreed in
writing by HHSC, assignment or delegation will not release HMO from
its obligations pursuant to the Contract. An HHSC-approved Material Subcontract
will not be considered
to be an assignment or delegation for purposes of this section.


(b) Assignment by HHSC. HMO understands and agrees HHSC may in one or more
transactions assign, pledge, transfer, or hypothecate the Contract.  This
assignment will only be made to another State agency or a non-State agency that
is contracted to perform agency support.


(c) Assumption. Each party to whom a transfer is made (an "Assignee") must
assume all or any part of HMO’S or HHSC's interests in the Contract, the
product, and any documents executed with respect to the Contract, including,
without limitation, its obligation for all or any portion of the purchase
payments, in whole or in part.
 
Section 3.09 Cooperation with other vendors and prospective vendors.
HHSC may award supplemental contracts for work related to the Contract, or any
portion thereof.  HMO will reasonably cooperate with such other vendors, and
will not commit or permit any act that may interfere with the performance of
work by any other vendor.
 
Section 3.10 Renegotiation and reprocurement rights.


(a) Renegotiation of Contract terms. Notwithstanding anything in the Contract to
the contrary, HHSC may at any time during the term of the Contract exercise the
option to notify HMO that HHSC has elected to renegotiate certain terms of the
Contract. Upon HMO’s receipt of any notice pursuant to this Section, HMO and
HHSC will undertake good faith negotiations of the subject terms of the
Contract, and may execute an amendment to the Contract in accordance with
Article 8.


(b) Reprocurement of the services or procurement of additional services.


Notwithstanding anything in the Contract to the contrary, whether or not HHSC
has accepted or rejected HMO’s Services and/or Deliverables provided during any
period of the Contract, HHSC may at any time issue requests for proposals or
offers to other potential contractors for performance of any portion of the
Scope of Work covered by the Contract or Scope of Work similar or comparable to
the Scope of Work performed by HMO under the Contract.


(c) Termination rights upon reprocurement. If HHSC elects to procure the
Services or Deliverables or any portion of the Services or Deliverables from
another vendor in accordance with this Section, HHSC will have the termination
rights set forth in Article 12 (“Remedies and Disputes”).
 
Section 3.11 RFP errors and omissions.
HMO will not take advantage of any errors and/or omissions in the RFP or the
resulting Contract. HMO must promptly notify HHSC of any such errors and/or
omissions that are discovered.
 
Section 3.12 Attorneys’ fees.
In the event of any litigation, appeal, or other legal action to enforce any
provision of the Contract, HMO agrees to pay all reasonable expenses of such
action, including attorneys' fees and costs, if HHSC is the prevailing Party.
 
Section 3.13 Preferences under service contracts.
HMO is required in performing the Contract to purchase products and materials
produced in the State of Texas when they are available at a price and time
comparable to products and materials produced outside the State.
 
Section 3.14 Time of the essence.
In consideration of the need to ensure uninterrupted and continuous HHSC HMO
Program performance, time is of the essence in the performance of the Scope of
Work under the Contract.
 
Section 3.15 Notice


(a) Any notice or other legal communication required or permitted to be made or
given by either Party pursuant to the Contract will be in writing and in
English, and will be deemed to have been given:


(1) Three (3) Business Days after the date of mailing if sent by registered or
certified U.S. mail, postage prepaid, with return receipt requested;


(2) When transmitted if sent by facsimile, provided a confirmation of
transmission is produced by the sending machine; or


(3) When delivered if delivered personally or sent by express courier service.


(b) The notices described in this Section may not be sent by electronic mail.


(c) All notices must be sent to the Project Manager identified in the HHSC
Managed Care Contract document.  In addition, legal notices must be sent to the
Legal Contact identified in the HHSC Managed Care Contract document.


(d) Routine communications that are administrative in nature will be provided in
a manner agreed to by the Parties.


Article 4. Contract Administration & Management
Section 4.01 Qualifications, retention and replacement of HMO employees.
HMO agrees to maintain the organizational and administrative capacity and
capabilities to carry out all duties and responsibilities under this
Contract.  The personnel HMO assigns to perform the duties and responsibilities
under this Contract will be properly trained and qualified for the functions
they are to perform. Notwithstanding transfer or turnover of personnel, HMO
remains obligated to perform all duties and responsibilities under this Contract
without degradation and in accordance with the terms of this Contract.
 
Section 4.02 HMO’s Key Personnel.
(a) Designation of Key Personnel. HMO must designate key management and
technical personnel who will be assigned to the Contract. For the purposes of
this requirement, Key Personnel are those with management responsibility or
principal technical responsibility for the following functional areas for each
HMO Program included within the scope of the Contract:


(1) Member Services;


(2) Management Information Systems;


(3) Claims Processing,
 
(4) Provider Network Development and Management;


(5) Benefit Administration and Utilization and Care Management;


(6) Quality Improvement;


(7) Behavioral Health Services;


(8) Financial Functions;


(9) Reporting;


(10) Executive Director(s) for applicable HHSC HMO Program(s) as defined in
Section 4.03 (“Executive Director”);


(11) Medical Director(s) for applicable HHSC HMO Program(s) as defined in
Section 4.04 (“Medical Director”); and


(12) Management positions for STAR+PLUS Service Coordinators for STAR+PLUS HMOs
as defined in Section 4.04.1 (“STAR+PLUS Service Coordinator.”)
 
(b) Support and Replacement of Key Personnel.
The HMO must maintain, throughout the Contract Term, the ability to supply its
Key Personnel with the required resources necessary to meet Contract
requirements and comply with applicable law. The HMO must ensure project
continuity by timely replacement of Key Personnel, if necessary, with a
sufficient number of persons having the requisite skills, experience and other
qualifications. Regardless of specific personnel changes, the HMO must maintain
the overall level of expertise, experience, and skill reflected in the Key HMO
Personnel job descriptions and qualifications included in the HMO’s proposal.
 
(c) Notification of replacement of Key Personnel.
HMO must notify HHSC within fifteen (15) Business Days of any change in Key
Personnel. Hiring or replacement of Key Personnel must conform to all Contract
requirements. If HHSC determines that a satisfactory working relationship cannot
be established between certain Key Personnel and HHSC, it will notify the HMO in
writing. Upon receipt of HHSC’s notice, HHSC and HMO will attempt to resolve
HHSC’s concerns on a mutually agreeable basis.
 
Section 4.03 Executive Director.


(a) The HMO must employ a qualified individual to serve as the Executive
Director for its HHSC HMO Program(s). Such Executive Director must be employed
full-time by the HMO, be primarily dedicated to HHSC HMO Program(s), and must
hold a Senior Executive or Management position in the HMO’s organization, except
that the HMO may propose an alternate structure for the Executive Director
position, subject to HHSC’s prior review and written approval.


(b) The Executive Director must be authorized and empowered to represent the HMO
regarding all matters pertaining to the Contract prior to such representation.
The Executive Director must act as liaison between the HMO and the HHSC and must
have responsibilities that include, but are not limited to, the following:


(1) ensuring the HMO’s compliance with the terms of the Contract, including
securing and coordinating resources necessary for such compliance;


(2) receiving and responding to all inquiries and requests made by HHSC related
to the Contract, in the time frames and formats specified by HHSC. Where
practicable, HHSC must consult with the HMO to establish time frames and formats
reasonably acceptable to the Parties;


(3) attending and participating in regular HHSC HMO Executive Director meetings
or conference calls;


(4) attending and participating in regular HHSC Regional Advisory Committees
(RACs) for managed care (the Executive Director may designate key personnel to
attend a RAC if the Executive Director is unable to attend);


(5) making best efforts to promptly resolve any issues identified either by the
HMO or HHSC that may arise and are related to the Contract;


(6) meeting with HHSC representative(s) on a periodic or as needed basis to
review the HMO’s performance and resolve issues, and


(7) meeting with HHSC at the time and place requested by HHSC, if HHSC
determines that the HMO is not in compliance with the requirements of the
Contract.
 
Section 4.04 Medical Director.

(a) The HMO must have a qualified individual to serve as the Medical Director
for its HHSC HMO Program(s). The Medical Director must be currently licensed in
Texas under the Texas Medical Board as an M.D. or D.O. with no restrictions or
other licensure limitations. The Medical Director must comply with the
requirements of 28 T.A.C. §11.1606 and all applicable federal and state statutes
and regulations.


(b) The Medical Director, or his or her physician designee meeting the same
Contract qualifications that apply to the Medical Director, must be available by
telephone 24 hours a day, seven days a week, for Utilization Review decisions.
The Medical Director, and his/her designee, must either possess expertise with
Behavioral Health Services, or ready access to such expertise to ensure timely
and appropriate medical decisions for Members, including after regular business
hours.


(c) The Medical Director, or his or her physician designee meeting the same
Contract qualifications that apply to the Medical Director, must be authorized
and empowered to represent the HMO regarding clinical issues, Utilization Review
and quality of care inquiries. The Medical Director, or his or her physician
designee, must exercise independent medical judgment in all decisions relating
to medical necessity. The HMO must ensure that its decisions relating to medical
necessity are not adversely influenced by fiscal management decisions. HHSC may
conduct reviews of decisions relating to medical necessity upon reasonable
notice.


Section 4.04.1 STAR+PLUS Service Coordinator


(a) STAR+PLUS HMOs must employ as Service Coordinators persons experienced in
meeting the needs of people with disabilities, old and young, and vulnerable
populations who have Chronic or Complex Conditions. A Service Coordinator must
have an undergraduate and/or graduate degree in social work or a related field,
or be a Registered Nurse, Licensed Vocational Nurse, Advanced Nurse
Practitioner, or a Physician Assistant.


(b) The STAR+PLUS HMO must monitor the Service Coordinator’s workload and
performance to ensure that he or she is able to perform all necessary Service
Coordination functions for the STAR+PLUS Members in a timely manner.


(c) The Service Coordinator must be responsible for working with the Member or
his or her representative, the PCP and other Providers to develop a seamless
package of care in which primary, Acute Care, and long-term care service needs
are met through a single, understandable, rational plan. Each Member’s Service
Plan must also be well coordinated with the Member’s family and community
support systems, including Independent Living Centers, Area Agencies on Aging
and Mental Retardation Authorities. The Service Plan should be agreed to and
signed by the Member or the Member’s representative to indicate agreement with
the plan. The plan should promote consumer direction and self-determination and
may include information for services outside the scope of Covered Services such
as how to access affordable, integrated housing. For dual eligible Members, the
STAR+PLUS HMO is responsible for meeting the Member’s Community Long- term Care
Service needs.
 
(d) The STAR+PLUS HMO must empower its Service Coordinators to authorize the
provision and delivery of Covered Services, including Community Long-term Care
Covered Services.
 
Section 4.05 Responsibility for HMO personnel and Subcontractors.


(a) HMO’s employees and Subcontractors will not in any sense be considered
employees of HHSC or the State of Texas, but will be considered for all purposes
as the HMO’s employees or its Subcontractor’s employees, as applicable.


(b) Except as expressly provided in this Contract, neither HMO nor any of HMO’s
employees or Subcontractors may act in any sense as agents or representatives of
HHSC or the State of Texas.


(c) HMO agrees that anyone employed by HMO to fulfill the terms of the Contract
is an employee of HMO and remains under HMO’s sole direction and control. HMO
assumes sole and full responsibility for its acts and the acts of its employees
and Subcontractors.


(d) HMO agrees that any claim on behalf of any person arising out of employment
or alleged employment by the HMO  (including, but not limited to, claims of
discrimination against HMO, its officers, or its agents) is the sole
responsibility of HMO and not the responsibility of HHSC.  HMO will indemnify
and hold harmless the State from any and all claims asserted against the State
arising out of such employment or alleged employment by the HMO.  HMO
understands that any person who alleges a claim arising out of employment or
alleged employment by HMO will not be entitled to any compensation, rights, or
benefits from HHSC (including, but not limited to, tenure rights, medical and
hospital care, sick and annual/vacation leave, severance pay, or retirement
benefits).


(e) HMO agrees to be responsible for the following in respect to its employees:


(1) Damages incurred by HMO’s employees within the scope of their duties under
the Contract; and


(2) Determination of the hours to be worked and the duties to be performed by
HMO’s employees.


(f) HMO agrees and will inform its employees and Subcontractor(s) that there is
no right of subrogation, contribution, or indemnification against HHSC for any
duty owed to them by HMO pursuant to this Contract or any judgment rendered
against the HMO. HHSC’s liability to the HMO’s employees, agents and
Subcontractors, if any, will be governed by the Texas Tort Claims Act, as
amended or modified (TEX. CIV. PRACT. & REM. CODE §101.001et seq.).
 
(g) HMO understands that HHSC does not assume liability for the actions of, or
judgments rendered against, the HMO, its employees, agents or
Subcontractors.  HMO agrees that it has no right to indemnification or
contribution from HHSC for any such judgments rendered against HMO or its
Subcontractors.
 
Section 4.06 Cooperation with HHSC and stateadministrative agencies.


(a) Cooperation with Other MCOs. HMO agrees to reasonably cooperate with and
work with the other MCOs in the HHSC HMO Programs, Subcontractors, and
third-party representatives as requested by HHSC. To the extent permitted by
HHSC’s financial and personnel resources, HHSC agrees to reasonably cooperate
with HMO and to use its best efforts to ensure that other HHSC contractors
reasonably cooperate with the HMO.


(b) Cooperation with state and federal administrative agencies.


HMO must ensure that HMO personnel will cooperate with HHSC or other state or
federal administrative agency personnel at no charge to HHSC for purposes
relating to the administration of HHSC programs including, but not limited to
the following purposes:


(1) The investigation and prosecution of fraud, abuse, and waste in the HHSC
programs;


(2) Audit, inspection, or other investigative purposes; and


(3) Testimony in judicial or quasi-judicial proceedings relating to the Services
and/or Deliverables under this Contract or other delivery of information to HHSC
or other agencies’ investigators or legal staff.


Section 4.07 Conduct of HMO personnel.


(a) While performing the Scope of Work, HMO’s personnel and Subcontractors must:


(1) Comply with applicable State rules and regulations and HHSC’s requests
regarding personal and professional conduct generally applicable to the service
locations; and


(2) Otherwise conduct themselves in a businesslike and professional manner.


(b) If HHSC determines in good faith that a particular employee or Subcontractor
is not conducting himself or herself in accordance with this Contract, HHSC may
provide HMO with notice and documentation concerning such conduct.  Upon receipt
of such notice, HMO must promptly investigate the matter and take appropriate
action that may include:
 
(1) Removing the employee from the project;


(2) Providing HHSC with written notice of such removal; and


(3) Replacing the employee with a similarly qualified individual acceptable to
HHSC.
 
(c) Nothing in the Contract will prevent HMO, at the request of HHSC, from
replacing any personnel who are not adequately performing their assigned
responsibilities or who, in the reasonable opinion of HHSC’s Project Manager,
after consultation with HMO, are unable to work effectively with the members of
the HHSC’s staff. In such event, HMO will provide replacement personnel with
equal or greater skills and qualifications as soon as reasonably
practicable.  Replacement of Key Personnel will be subject to HHSC review. The
Parties will work together in the event of any such replacement so as not to
disrupt the overall project schedule.


(d) HMO agrees that anyone employed by HMO to fulfill the terms of the Contract
remains under HMO’s sole direction and control.


(e) HMO shall have policies regarding disciplinary action for all employees who
have failed to comply with federal and/or state laws and the HMO’s standards of
conduct, policies and procedures, and Contract requirements.  HMO shall have
policies regarding disciplinary action for all employees who have engaged in
illegal or unethical conduct.


Section 4.08 Subcontractors.
 
(a) HMO remains fully responsible for the obligations, services, and functions
performed by its Subcontractors to the same extent as if such obligations,
services, and functions were performed by HMO’s employees, and for purposes of
this Contract such work will be deemed work performed by HMO.  HHSC reserves the
right to require the replacement of any Subcontractor found by HHSC to be
unacceptable and unable to meet the requirements of the Contract, and to object
to the selection of a Subcontractor.
 
(b) HMO must:
 
(1) actively monitor the quality of care and services, as well as the quality of
reporting data, provided under a Subcontract;
 
(2) provide HHSC with a copy of TDI filings of delegation agreements;
 
(3) unless otherwise provided in this Contract, provide HHSC with written notice
no later than:
 
(i) three (3) Business Days after receiving notice from a Material Subcontractor
of its intent to terminate a Subcontract;
 
(ii) 180 calendar days prior to the termination date of a Material Subcontract
for MIS systems operation or reporting;
 
(iii) 90 calendar days prior to the termination date of a Material Subcontract
for non-MIS HMO Administrative Services; and
 
(iv) 30 calendar days prior to the termination date of any other Material
Subcontract.
 
HHSC may grant a written exception to these notice requirements if, in HHSC’s
reasonable determination, the HMO has shown good cause for a shorter notice
period.
 
(c) During the Contract Period, Readiness Reviews by HHSC or its designated
agent may occur if:


(1) a new Material Subcontractor is employed by HMO;


(2) an existing Material Subcontractor provides services in a new Service Area;


(3) an existing Material Subcontractor provides services for a new HMO Program;


(4) an existing Material Subcontractor changes locations or changes its MIS and
or operational functions;


(5) an existing Material Subcontractor changes one or more of its MIS
subsystems, claims processing or operational functions; or


(6) a Readiness Review is requested by HHSC. The HMO must submit information
required by HHSC for each proposed Material Subcontractor as indicated in
Attachment B-1, Section 7. Refer to Attachment B-1, Sections 8.1.1.2 and 8.1.18
for additional information regarding HMO Readiness Reviews during the Contract
Period.


(d) HMO must not disclose Confidential Information of HHSC or the State of Texas
to a Subcontractor unless and until such Subcontractor has agreed in writing to
protect the confidentiality of such Confidential Information in the manner
required of HMO under this Contract.


(e)HMO must identify any Subcontractor that is a subsidiary or entity formed
after the Effective Date of the Contract, whether or not an Affiliate of HMO,
substantiate the proposed Subcontractor’s ability to perform the subcontracted
Services, and certify to HHSC that no loss of service will occur as a result of
the performance of such Subcontractor.  The HMO will assume responsibility for
all contractual responsibilities whether or not the HMO performs them. Further,
HHSC considers the HMO to be the sole point of contact with regard to
contractual matters, including payment of any and all charges resulting from the
Contract.


(f) Except as provided herein, all Subcontracts must be in writing and must
provide HHSC the right to examine the Subcontract and all Subcontractor records
relating to the Contract and the Subcontract.  This requirement does not apply
to agreements with utility or mail service providers.
 
(g) A Subcontract whereby HMO receives rebates, recoupments, discounts,
payments, or other consideration from a Subcontractor (including without
limitation Affiliates) pursuant to or related to the execution of this Contract
must be in writing and must provide HHSC the right to examine the Subcontract
and all records relating to such consideration.


(h) All Subcontracts described in subsections (f) and (g) must show the dollar
amount or the value of any consideration that HMO pays to or receives from the
Subcontractor.


(i) HMO must submit a copy of each Material Subcontract executed prior to the
Effective Date of the Contract to HHSC no later than thirty (30) days after the
Effective Date of the Contract.  For Material Subcontracts executed or amended
after the Effective Date of the Contract, HMO must submit a copy to HHSC no
later than five (5) Business Days after execution or amendment.

(j) Network Provider Contracts must include the mandatory provisions included in
the HHSC Uniform Managed Care Manual.


(k) HHSC reserves the right to reject any Subcontract or require changes to any
provisions that do not comply with the requirements or duties and
responsibilities of this Contract or create significant barriers for HHSC in
monitoring compliance with this Contract.
 
(l) HMO must comply with the requirments of Section 6505 of the PPACA, entitled
"Prohibition on Payments to Institutions or Entities Located Outside of the
United States."
 
(m) Provider payment must comply with the requirements of Section 2702 of PPACA,
entitled “Payment Adjustment for Health Acquired Conditions.”
 
Section 4.09 HHSC’s ability to contract withSubcontractors.
 
The HMO may not limit or restrict, through a covenant not to compete, employment
contract or other contractual arrangement, HHSC’s ability to contract with
Subcontractors or former employees of the HMO.
 
Section 4.10 HMO Agreements with Third Parties


(a) If the HMO intends to report compensation paid to a third party (including
without limitation an Affiliate) as an Allowable Expense under this Contract,
and the compensation paid to the third party exceeds $100,000, or is reasonably
anticipated to exceed $100,000, in a State Fiscal Year, then the HMO’s agreement
with the third party must be in writing.  The agreement must provide HHSC the
right to examine the agreement and all records relating to the agreement.


(b) All agreements whereby HMO receives rebates, recoupments, discounts,
payments, or other consideration from a third party (including without
limitation Affiliates) pursuant to or related to the execution of this Contract,
must be in writing and must provide HHSC the right to examine the agreement and
all records relating to such consideration.


(c) All agreements described in subsections (a) and (b) must show the dollar
amount, the percentage of money, or the value of any consideration that HMO pays
to or receives from the third party.


(d) HMO must submit a copy of each third party agreement described in
subsections (a) and (b) to HHSC. If the third party agreement is entered into
prior to the Effective Date of the Contract, HMO must submit a copy no later
than thirty (30) days after the Effective Date of the Contract.  If the third
party agreement is executed after the Effective Date of the Contract, HMO must
submit a copy no later than five (5) Business Days after execution.
 
(e) For third party agreements valued under $100,000 per State Fiscal Year that
are reported as Allowable Expenses, the HMO must maintain financial records and
data sufficient to verify the accuracy of such expenses in accordance with the
requirements of Article 9.


(f) HHSC reserves the right to reject any third party agreement or require
changes to any provisions that do not comply with the requirements or duties and
responsibilities of this Contract or create significant barriers for HHSC in
monitoring compliance with this Contract.


(g) This section shall not apply to Provider Contracts, or agreements with
utility or mail service providers.
 
(h) HMO must comply with the requirements of Section 6505 of the PPACA, entitled
"Prohibition on Payments to Institutions or Entities Located Outside of the
United Sates."
 
(i) Provider payment must comply with the requirements of Section 2702 of PPACA,
entitled “Payment Adjustment for Health Acquired Conditions.”

Article 5. Member Eligibility & Enrollment
 
Section 5.01 Eligibility Determination
The State or its designee will make eligibility determinations for each of the
HHSC HMO Programs.
 
Section 5.02 Member Enrollment & Disenrollment.


(a) The HHSC Administrative Services Contractor will enroll and disenroll
eligible individuals in the HMO Program. To enroll in an HMO, the Member’s
permanent residence must be located within the HMO’s Service Area. The HMO is
not allowed to induce or accept disenrollment from a Member. The HMO must refer
the Member to the HHSC Administrative Services Contractor.


(b) HHSC makes no guarantees or representations to the HMO regarding the number
of eligible Members who will ultimately be enrolled into the HMO or the length
of time any such enrolling Members remain enrolled with the HMO beyond the
minimum mandatory enrollment periods established for each HHSC HMO Program.


(c) The HHSC Administrative Services Contractor will electronically transmit to
the HMO new Member information and change information applicable to active
Members.


(d) As described in the following Sections, depending on the HMO Program,
special conditions may also apply to enrollment and span of coverage for the
HMO.
 
(e) A Medicaid HMO has a limited right to request a Member be disenrolled from
HMO without the Member’s consent. HHSC must approve any HMO request for
disenrollment of a Member for cause. HHSC may permit disenrollment of a Member
under the following circumstances:


(1) Member misuses or loans Member’s HMO membership card to another person to
obtain services.


(2) Member is disruptive, unruly, threatening or uncooperative to the extent
that Member’s membership seriously impairs HMO’s or Provider’s ability to
provide services to Member or to obtain new Members, and Member’s behavior is
not caused by a physical or behavioral health condition.


(3) Member steadfastly refuses to comply with managed care restrictions (e.g.,
repeatedly using emergency room in combination with refusing to allow HMO to
treat the underlying medical condition).


(4) HMO must take reasonable measures to correct Member behavior prior to
requesting disenrollment. Reasonable measures may include providing education
and counseling regarding the offensive acts or behaviors.


(5) For STAR+PLUS HMOs, under limited conditions, the HMO may request
disenrollment of members who are totally dependent on a ventilator or who have
been diagnosed with End Stage Renal Disease.


(f) HHSC must notify the Member of HHSC’s decision to disenroll the Member if
all reasonable measures have failed to remedy the problem.


(g) If the Member disagrees with the decision to disenroll the Member from HMO,
HHSC must notify the Member of the availability of the Complaint procedure and,
for Medicaid Members, HHSC’s Fair Hearing process.


(h) HMO cannot request a disenrollment based on adverse change in the member’s
health status or utilization of services that are Medically Necessary for
treatment of a member’s condition.


(i) Upon implementation of the Comprehensive Healthcare Program for Foster Care,
STAR and CHIP Members taken into conservatorship by the Department of Family and
Protective Services (DFPS) will be disenrolled effective the date of
conservatorship.


Section 5.03 STAR enrollment for pregnant women and infants.
(a) The HHSC Administrative Services Contractor will retroactively enroll some
pregnant Members in a Medicaid HMO based on their date of eligibility.
 
(b) The HHSC Administrative Services Contractor will enroll newborns born to
Medicaid eligible mothers who are enrolled in a STAR HMO in the same HMO for at
least 90 days following the date of birth, unless the mother requests a plan
change as a special exception.  The Administrative Service Contractor will
consider such requests on a case-by­case basis. The HHSC Administrative Services
Contractor will retroactively, to date of birth, enroll newborns in the
applicable STAR HMO.
 
Section 5.03.1 Enrollment for infants born to pregnant women in STAR+PLUS.
If a newborn is born to a Medicaid-eligible mother enrolled in a STAR+PLUS HMO,
the HHSC Administrative Service Contractor will enroll the newborn into that
HMO’s STAR HMO product, if one exists. All rules related to STAR newborn
enrollment will apply to the newborn. If the STAR+PLUS HMO does not have a STAR
product but the newborn is eligible for STAR, the newborn will be enrolled in
traditional Fee-for-Service Medicaid, and given the opportunity to select a STAR
HMO.
 
Section 5.04 CHIP eligibility and enrollment.
(a) Term of coverage.  The Administrative Services Contractor determines CHIP
eligibility on behalf of HHSC. The Administrative Services Contractor will
enroll and disenroll eligible individuals into and out of CHIP.  CHIP Members
with an Effective Date of Coverage on or after September 1, 2007 will have
twelve (12) months of coverage.  CHIP Members with an Effective Date of Coverage
prior to September 1, 2007 will be required to re-enroll in the CHIP Program at
the end of their six month coverage period, at which point they will have a new
Effective Date of Coverage and twelve (12) months of coverage.


(b) Pregnant Members and Infants.


(1) If notified of a CHIP Member's pregnancy prior to birth, the HHSC
Administrative Contractor will refer pregnant CHIP Member to Medicaid for
eligibility determination (with the exception of Legal Permanent Residents and
other legally qualified aliens barred from Medicaid due to federal eligibility
restrictions). Those CHIP Members who are determined to be Medicaid Eligible
will be disenrolled from HMO’s CHIP plan. Medicaid coverage will be coordinated
to begin after CHIP eligibility ends to avoid gaps in health care coverage.


(2) A pregnant CHIP Member's facility and professional costs associated with the
delivery will be covered by CHIP in accordance with Attachment B-2, "CHIP
Covered Services."  This includes the post-delivery costs for the newborn's care
while in the facility , as described in Attachment B-2, "CHIP Covered
Services."  The HHSC Adminstrative Services Contractor will set the pregnant
CHIP Member's eligibilty expiration date at the later of (1) the end of the
second month following the month of the pregnancy termination or the baby’s
birth or (2) the Member’s original eligibility expiration date.  The
Administrative Services Contractor will screen the newborn's eligibility for
Medicaid, and then CHIP (if the newborn is not eligible for Medicaid).  If the
newborn is eligible for CHIP, the Adminstrative Services Contractor will enroll
the newborn in the mother's CHIP plan prospectively, following standard cut-off
rules.  The newborn's CHIP eligibility ends when the mother's CHIP eligibility
expires, as described above.
 
Section 5.04.1 CHIP Perinatal eligibility, enrollment, and disenrollment
 
(a) The HHSC Administrative Contractor will electronically transmit to the HMO
new CHIP Perinate Member information based on the appropriate CHIP Perinate or
CHIP Perinate Newborn Rate Cell. There is no waiting period for CHIP Perinatal
Program Members.
 
(b) A CHIP Perinate born on or after September 1, 2010, and who lives in a
family with an income at or below 185% of the FPL will be deemed eligible for 12
months of continuous Medicaid coverage (beginning on the date of birth). A CHIP
Perinate will continue to receive coverage through the CHIP Perinatal Program as
a “CHIP Perinate Newborn” if: (1) born before September 1, 2010, and (2) if born
on or after September 1, 2010, to a family with an income above 185% to 200%
FPL. A CHIP Perinate Newborn is eligible for 12 months continuous enrollment,
beginning with the month of enrollment as a CHIP Perinate (month of enrollment
plus 11 months). A CHIP Perinate Newborn will maintain coverage in his or her
CHIP Perinatal health plan.
 
(c) If only one CHIP Perinatal HMO operates in a Service Area, HHSC will
automatically enroll a prospective member in that CHIP Perinatal HMO. If
multiple CHIP Perinatal HMOs offer coverage in the Service Area, HHSC will send
an enrollment packet to the prospective Member’s household. If the household of
a prospective member does not make a selection within 15 calendar days, the HHSC
Administrative Services Contractor will notify the household that the
prospective member has been assigned to a CHIP Perinatal HMO (“Default
Enrollment”). When this occurs the household has 90 calendar days to select
another CHIP Perinatal HMO for the Member.
 
(d) HHSC’s Administrative Services Contractor will assign prospective members to
CHIP Perinatal HMOs in a Service Area in a rotational basis. Should HHSC
implement one or more administrative rules governing the Default Enrollment
processes, such administrative rules will take precedence over the Default
Enrollment process set forth herein.
 
(e) When a member of a household enrolls in the CHIP Perinatal Program, all
traditional CHIP members in the household will be disenrolled from their current
health plans and prospectively enrolled in the CHIP Perinatal Program Member’s
health plan. All members of the household must remain in the same health plan
until the later of (1) the end of the CHIP Perinatal Program Member’s enrollment
period, or (2) the end of the traditional CHIP members’ enrollment period.
 
(f) In the 10th month of the CHIP Perinate Newborn’s coverage, the family will
receive a CHIP renewal form. The family must complete and submit the renewal
form, which will be pre-populated to include the CHIP Perinate Newborn’s and the
CHIP Program Members’ information. Once the child’s CHIP Perinatal Program
coverage expires, the child will be added to his or her siblings’ existing CHIP
program case.
 
Section 5.05 Span of Coverage
 
(a) Medicaid HMOs.


(1) Open Enrollment.


HHSC will conduct continuous open enrollment for Medicaid Eligibles and the HMO
must accept all persons who choose to enroll as Members in the HMO or who are
assigned as Members in the HMO by HHSC, without regard to the Member’s health
status or any other factor.


(2) Enrollment of New Medicaid Eligibles.


Persons who become eligible for Medicaid during an Inpatient Stay in a Hospital
will not be enrolled in a Medicaid HMO until discharged from the Hospital, with
the following exceptions: (1) Members retroactively enrolled in STAR in
accordance with Section 5.03, “STAR Enrollment of Pregnant Women and Infants,”
and (2) Members prospectively enrolled in STAR or STAR+PLUS who are at or below
12 months of age. Except as provided in the following table, if a Member is
enrolled in a Medicaid HMO during an Inpatient Stay, the Medicaid HMO will be
responsible for all Covered Services beginning on the Effective Date of
Coverage. If a Member is enrolled during an Inpatient Stay under either of the
above-referenced exceptions, responsibility for the Inpatient Stay services is
assigned as follows:


Responsibility for Inpatient Stay Services
Exception
Hospital Facility Charges
Professional Services Charges
Member Retroactively Enrolled in STAR per Section 5.03
STAR HMO
STAR HMO
Member ≤ 12 Months of Age Who Is Prospectively Enrolled in STAR
Medicaid FFS*
STAR HMO
Member ≤ 12 Months of Age Who Is Prospectively Enrolled in STAR+PLUS
STAR+PLUS HMO for Inpatient Mental Health Covered Services
Medicaid FFS for all Other Inpatient Facility Services*
STAR+PLUS HMO



*These services are Non-Capitated Services.


(3) Movement between STAR or STAR+PLUS HMOs.


Except as provided in Section 5.05(a)(8), a Member cannot change from a STAR or
STAR+PLUS HMO to a different STAR or STAR+PLUS HMO during an Inpatient Stay in a
Hospital.


(4) Movement from a Medicaid Fee-for-Service or PCCM Program to a STAR or
STAR+PLUS HMO.


A Medicaid recipient can move from the Medicaid Fee-for-Service or PCCM program
into a STAR or STAR+PLUS HMO during an Inpatient Stay in a Hospital. Except as
provided in subpart (a)(2), responsibility for claims incurred during the
Inpatient Stay will be divided as follows: (1) the Medicaid Fee-for-Service
program will continue to pay allowable Hospital facility charges until the
earlier of the date of Discharge or loss of Medicaid eligibility; and (2)
beginning on the Effective Date of Coverage, the STAR or STAR+PLUS HMO will pay
for all other Covered Services.


(5) Movement from a STAR HMO to the STAR Health MCO.


A Medicaid recipient can move from the STAR Program into the STAR Health Program
during an Inpatient Stay. In such cases, responsibility for claims incurred
during the Inpatient stay will be divided as follows: (1) the STAR HMO will
continue to pay Hospital facility charges for Covered Services until the earlier
of the date of Discharge or loss of Medicaid eligibility, and (2) beginning on
the Effective Date of Coverage, the STAR Health MCO will pay for all other
Covered Services.


(6) Movement from a STAR+PLUS HMO to the STAR Health MCO.


A Medicaid recipient can move from the STAR+PLUS program into the STAR Health
Program during an Inpatient Stay. In such cases, responsibility for claims
incurred during the Inpatient stay will be divided as follows: (1) the STAR+PLUS
HMO will continue to pay Hospital facility charges for Behavioral Health Covered
Services until the earlier of the date of Discharge or loss of Medicaid
eligibility, (2) and the Medicaid FFS program will continue to pay Hospital
facility charges for non-Behavioral Health Covered Services until the earlier of
the date of Discharge or loss of Medicaid eligibility, and (3) beginning on the
Effective Date of Coverage, the STAR Health MCO will pay for all other Covered
Services.


(7) Movement from STAR+PLUS to Medicaid Fee-for-Service.


A Medicaid recipient can move from the STAR+PLUS program to FFS (if a child)
during an Inpatient Stay. In such cases, responsibility for claims incurred
during the Inpatient Stay will be divided as follows: (1) the STAR+PLUS HMO will
continue to pay Hospital facility charges for inpatient mental health Covered
Services until the earlier of the date of Discharge or loss of Medicaid
eligibility, and (2) beginning on the effective date of FFS coverage, FFS will
pay for all other covered services.


(8) Movement from STAR to STAR+PLUS or Medicaid Fee-for-Service due to SSI
Status.


When a STAR member becomes qualified for SSI, HHSC will allow the STAR member to
move to FFS (if a child) or STAR+PLUS (if a child or adult) as set forth in
Section 5.05(d). If a move occurs during an Inpatient Stay, responsibility for
claims incurred during the Inpatient Stay will be divided as follows: (1) the
STAR HMO will continue to pay Hospital facility charges for Covered Services
until the earlier of the date of Discharge or loss of Medicaid eligibility, and
(2) beginning on the Effective Date of Coverage for STAR+PLUS or the effective
date of FFS coverage, the new entity will pay for all other Covered Services.


(9) Responsibility for Costs Incurred After Loss of Medicaid Eligibility.


Medicaid HMOs are not responsible for services incurred on or after the
effective date of loss of Medicaid eligibility.


(10) Reenrollment after Temporary Loss of Medicaid Eligibility.


Members who are disenrolled because they are temporarily ineligible for Medicaid
will be automatically re-enrolled into the same health plan, if available.
Temporary loss of eligibility is defined as a period of six months or less.


(b) CHIP HMOs.


If a CHIP Member’s Effective Date of Coverage occurs while the CHIP Member is
confined in a hospital, HMO is responsible for the CHIP Member’s costs of
Covered Services beginning on the Effective Date of Coverage. If a CHIP Member
is disenrolled while the CHIP Member is confined in a hospital, HMO’s
responsibility for the CHIP Member’s costs of Covered Services terminates on the
Date of Disenrollment.


(c) CHIP Perinatal HMOs.


If a CHIP Perinate’s Effective Date of Coverage occurs while the CHIP Perinate
is confined in a Hospital, HMO is responsible for the CHIP Perinate’s costs of
Covered Services beginning on the Effective Date of Coverage. If a CHIP Perinate
is disenrolled while confined in a Hospital, the HMO’s responsibility for the
CHIP Perinate’s costs of Covered Services terminates on the Date of
Disenrollment. If a CHIP Perinate Newborn is disenrolled while confined in a
Hospital, the HMO’s responsibility for the CHIP Perinate Newborn’s costs of
Covered Services terminates on the Date of Disenrollment.


(d) Effective Date of SSI Status.


In accordance with Section 10.10, SSI status is effective on the date the
State’s eligibility system identifies a STAR, CHIP, or CHIP Perinatal Program
Member as Type Program 13 (TP 13). HHSC is responsible for updating the State’s
eligibility system within 45 days of official notice of the Member’s Federal SSI
status by the Social Security Administration (SSA). Once HHSC has updated the
State’s eligibility system to identify the STAR, CHIP, or CHIP Perinatal Program
Member as TP13, following standard eligibility cut-off rules, HHSC will allow
the Member to:


(1) prospectively move to Medicaid FFS (if the Member is a child in any part of
the State, or an adult in a Service Area not covered by STAR+PLUS);


(2) prospectively move to STAR+PLUS (if the Member is a child or adult in a
STAR+PLUS Service Area); or


(3) remain in STAR (if the Member is a child who is already enrolled in STAR in
the El Paso or Lubbock Service Areas).


HHSC will not retroactively disenroll a Member from the STAR, CHIP, or CHIP
Perinatal Programs.
 
 
Section 5.06 Verification of Member Eligibility.
Medicaid MCOs are prohibited from entering into an agreement to share
information regarding their Members with an external vendor that provides
verification of Medicaid recipients’ eligibility to Medicaid providers.  All
such external vendors must contract with the State and obtain eligibility
information from the State.
 
Section 5.07 Special Temporary STAR Default Process


(a) STAR HMOs that did not contract with HHSC prior to the Effective Date of the
Contract to provide Medicaid Health Care Services will be assigned a limited
number of Medicaid-eligibles, who have not actively made a STAR HMO choice, for
a finite period.  The number will vary by Service Area as set forth below.  To
the extent possible, the special default assignment will be based on each
eligible’s prior history with a PCP and geographic proximity to a PCP.


(b) For the Bexar, Dallas, El Paso, Harris, Tarrant, and Travis Service Areas,
the special default process will begin with the Operational Start Date and
conclude when the HMO has achieved an enrollment of 15,000 mandatory STAR
members, or at the end of six months, whichever comes first.


(c) For the Lubbock Service Area, the special default process will begin with
the Operational Start Date and conclude when the HMO has achieved an enrollment
of 5,000 mandatory STAR members, or at the end of six months, whichever comes
first.


(d) Special default periods may be extended for one or more Service Areas if
consistent with HHSC administrative rules.


(e) This Section does not apply to the Nueces Service Area.
 
Section 5.07.1 Special Temporary STAR Default Process – Rate Period 3
 
In the Bexar, Dallas, Harris, Harris Expansion, Lubbock, and Tarrant STAR
Service Areas, HHSC will implement a temporary default assignment for enrollees
who have not actively made an HMO choice. HHSC will assign these enrollees
equally among all HMOs in a Program Service Area. This temporary default process
will be effective for monthly enrollments from October 2008 to March 2009, after
which time HHSC will reinstate the standard enrollment process based on HMO
elective choice percentages.
 
Section 5.08 Special Temporary STAR+PLUS Default Process


(a) STAR+PLUS HMOs that did not contract with HHSC to provide STAR+PLUS services
in Harris County prior to the Effective Date of the Contract will be assigned a
limited number of STAR+PLUS Medicaid-eligibles in Harris County, who have not
actively made a STAR+PLUS HMO choice, for a finite period. To the extent
possible, the special default assignment will be based on each eligible's prior
history with a PCP and geographic proximity to a PCP.


(b) For the Harris Service Area, the special default process will begin on the
Operational Start Date. All defaults for Harris County will be awarded to the
new HMO during the special default process. The special default process will
conclude at the end of the first 6-month period following the Operational Start
Date, or when the HMO has achieved a total enrollment of 8,000 STAR+PLUS Members
for the entire Harris Service Area (includes Harris and Harris Contiguous
counties), whichever comes first.


(c) The special default process will apply to Harris County only. The Harris
Contiguous counties will follow the standard default process.


(d) This Section does not apply to the Bexar, Nueces or Travis Service Areas for
STAR+PLUS.
 
Section 5.08.1 Special Temporary STAR+PLUS Default Process – Rate Period 3
In the Harris STAR+PLUS Service Area, HHSC will implement a temporary default
assignment for enrollees who have not actively made an HMO choice. HHSC will
assign these enrollees equally among all HMOs in a Program Service Area. This
temporary default process will be effective for monthly enrollments from October
2008 to March 2009, after which time HHSC will reinstate the standard enrollment
process based on HMO elective choice percentages.
 
Section 5.09 Default Methodology for Frew Incentives
As required by the “Frew vs. Suehs Corrective Action Order: Managed Care,” this
Contract includes a system of incentives and disincentives associated with the
Medicaid Managed Care Texas Health Steps Medical Checkups Reports. The default
assignment methodology associated with these reports, and corresponding
incentives and disincentives for Medicaid HMOs will be included in the Uniform
Managed Care Manual.
 
Article 6. Service Levels & Performance Measurement
 
Section 6.01 Performance measurement.
Satisfactory performance of this Contract will be measured by:


(a) Adherence to this Contract, including all representations and warranties;


(b) Delivery of the Services and Deliverables described in Attachment B;


(c) Results of audits performed by HHSC or its representatives in accordance
with Article 9 (“Audit and Financial Compliance”);


(d) Timeliness, completeness, and accuracy of required reports; and


(e) Achievement of performance measures developed by HMO and HHSC and as
modified from time to time by written agreement during the term of this
Contract.


 
Article 7. Governing Law & Regulations
 
Section 7.01 Governing law and venue.
This Contract is governed by the laws of the State of Texas and interpreted in
accordance with Texas law.  Provided HMO first complies with the procedures set
forth in Section 12.13 (“Dispute Resolution,”) proper venue for claims arising
from this Contract will be in the State District Court of Travis County, Texas.
 
Section 7.02 HMO responsibility for compliance with laws and regulations.


(a) HMO must comply, to the satisfaction of HHSC, with all provisions set forth
in this Contract, all applicable provisions of state and federal laws, rules,
regulations, federal waivers, policies and guidelines, and any court-ordered
consent decrees, settlement agreements, or other court orders that govern the
performance of the Scope of Work including, but not limited to:
 
(1) Titles XIX and XXI of the Social Security Act;
(2) Chapters 62 and 63, Texas Health and Safety Code;
(3) Chapters 531 and 533, Texas Government Code;
(4) 42 C.F.R. Parts 417 and 457, as applicable;
(5) 45 C.F.R. Parts 74 and 92;
(6) 48 C.F.R. Part 31, or OMB Circular A-122, based on whether the entity is
for-profit or nonprofit;
(7) 1 T.A.C. Part 15, Chapters 361, 370, 371, 391, and 392;
(8) Consent Decree, Frew, et al. v. Suehs, et al.;
(9) partial settlement agreements, Alberto N., et al. v. Suehs, et al.(Medicaid
HMOs only); and
(10) all State and Federal tax laws, State and Federal employment laws, State
and Federal regulatory requirements, and licensing provisions.
 
(b) The Parties acknowledge that the federal and/or state laws, rules,
regulations, policies, or guidelines, and court-ordered consent decrees,
settlement agreements, or other court orders that affect the performance of the
Scope of Work may change from time to time or be added, judicially interpreted,
or amended by competent authority. HMO acknowledges that the HMO Programs will
be subject to continuous change during the term of the Contract and, except as
provided in Section 8.02, HMO has provided for or will provide for adequate
resources, at no additional charge to HHSC, to reasonably accommodate such
changes. The Parties further acknowledge that HMO was selected, in part, because
of its expertise, experience, and knowledge concerning applicable Federal and/or
state laws, regulations, policies, or guidelines that affect the performance of
the Scope of Work. In keeping with HHSC’s reliance on this knowledge and
expertise, HMO is responsible for identifying the impact of changes in
applicable Federal or state legislative enactments and regulations that affect
the performance of the Scope of Work or the State’s use of the Services and
Deliverables. HMO must timely notify HHSC of such changes and must work with
HHSC to identify the impact of such changes on how the State uses the Services
and Deliverables.
 
(c) HHSC will notify HMO of any changes in applicable law, regulation, policy,
or guidelines that HHSC becomes aware of in the ordinary course of its business.
 
(d) HMO is responsible for any fines, penalties, or disallowances imposed on the
State or HMO arising from any noncompliance with the laws and regulations
relating to the delivery of the Services or Deliverables by the HMO, its
Subcontractors or agents.
 
(e) HMO is responsible for ensuring each of its employees, agents or
Subcontractors who provide Services under the Contract are properly licensed,
certified, and/or have proper permits to perform any activity related to the
Services.
 
(f) HMO warrants that the Services and Deliverables will comply with all
applicable Federal, State, and County laws, regulations, codes, ordinances,
guidelines, and policies. HMO will indemnify HHSC from and against any losses,
liability, claims, damages, penalties, costs, fees, or expenses arising from or
in connection with HMO’s failure to comply with or violation of any such law,
regulation, code, ordinance, or policy.

Section 7.03 TDI licensure/ANHC certification and solvency.


(a) Licensure HMO must be either licensed by the TDI as an HMO or a certified
ANHC in all counties for the Service Areas included within the scope of the
Contract.


(b) Solvency HMO must maintain compliance with the Texas Insurance Code and
rules promulgated and administered by the TDI requiring a fiscally sound
operation.  HMO must have a plan and take appropriate measures to ensure
adequate provision against the risk of insolvency as required by TDI.


Such provision must be adequate to provide for the following in the event of
insolvency:


(1) continuation of benefits, until the time of discharge, to Members who are
confined on the date of insolvency in a Hospital or other inpatient facility;


(2) payment to unaffiliated health care providers and affiliated health care
providers whose agreements do not contain member “hold harmless” clauses
acceptable to TDI, and


(3) continuation of benefits for the duration of the Contract period for which
HHSC has paid a Capitation Payment.


Provision against the risk of insolvency must be made by establishing adequate
reserves, insurance or other guarantees in full compliance with all financial
requirements of TDI.
 
Section 7.04 Immigration Reform and Control Act of 1986.
HMO shall comply with the requirements of the Immigration Reform and Control Act
of 1986 and the Immigration Act of 1990 (8 U.S.C. §1101, et seq.) regarding
employment verification and retention of verification forms for any
individual(s) hired on or after November 6, 1986, who will perform any labor or
services under this Contract.
 
Section 7.05 Compliance with state and federal anti-discrimination laws.
 
(a) HMO agrees to comply with state and federal anti-discrimination laws,
including without limitation:
 
(1) Title VI of the Civil Rights Act of 1964 (42 U.S.C. §2000d et seq.);


(2) Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. §794);


(3) Americans with Disabilities Act of 1990 (42 U.S.C. §12101 et seq.);


(4) Age Discrimination Act of 1975 (42 U.S.C. §§6101-6107);


(5) Title IX of the Education Amendments of 1972 (20 U.S.C. §§1681-1688);


(6) Food Stamp Act of 1977 (7 U.S.C. §200 et seq.); and


(7) The HHS agency’s administrative rules, as set forth in the Texas
Administrative Code, to the extent applicable to this Agreement.


HMO agrees to comply with all amendments to the above-referenced laws, and all
requirements imposed by the regulations issued pursuant to these laws. These
laws provide in part that no persons in the United States may, on the grounds of
race, color, national origin, sex, age, disability, political beliefs, or
religion, be excluded from participation in or denied any aid, care, service or
other benefits provided by Federal or State funding, or otherwise be subjected
to discrimination.


(b) HMO agrees to comply with Title VI of the Civil Rights Act of 1964, and its
implementing regulations at 45 C.F.R. Part 80 or 7 C.F.R. Part 15, prohibiting a
contractor from adopting and implementing policies and procedures that exclude
or have the effect of excluding or limiting the participation of clients in its
programs, benefits, or activities on the basis of national origin. Applicable
state and federal civil rights laws require contractors to provide alternative
methods for ensuring access to services for applicants and recipients who cannot
express themselves fluently in English. HMO agrees to ensure that its policies
do not have the effect of excluding or limiting the participation of persons in
its programs, benefits, and activities on the basis of national origin. HMO also
agrees to take reasonable steps to provide services and information, both orally
and in writing, in appropriate languages other than English, in order to ensure
that persons with limited English proficiency are effectively informed and can
have meaningful access to programs, benefits, and activities.


(c) HMO agrees to comply with Executive Order 13279, and its implementing
regulations at 45 C.F.R. Part 87 or 7 C.F.R. Part 16. These provide in part that
any organization that participates in programs funded by direct financial
assistance from the United States Department of Agriculture or the United States
Department of Health and Human Services shall not, in providing services,
discriminate against a program beneficiary or prospective program beneficiary on
the basis of religion or religious belief.


(d) Upon request, HMO will provide HHSC Civil Rights Office with copies of all
of the HMO’s civil rights policies and procedures.


(e) HMO must notify HHSC’s Civil Rights Office of any civil rights complaints
received relating to its performance under this Agreement. This notice must be
delivered no more than ten (10) calendar days after receipt of a complaint.
Notice provided pursuant to this section must be directed to:


HHSC Civil Rights Office
701 W. 51 Street, Mail Code W206  
Austin, Texas 78751  
Phone Toll Free: (888) 388-6332  
Phone: (512) 438-4313  
TTY Toll Free: (877) 432-7232
Fax: (512) 438-5885.
 
Section 7.06 Environmental protection laws.
HMO shall comply with the applicable provisions of federal environmental
protection laws as described in this Section:


(a) Pro-Children Act of 1994. HMO shall comply with the Pro-Children Act of 1994
(20 U.S.C. §6081 et seq.), as applicable, regarding the provision of a
smoke-free workplace and promoting the non-use of all tobacco products.


(b) National Environmental Policy Act of 1969. HMO shall comply with any
applicable provisions relating to the institution of environmental quality
control measures contained in the National Environmental Policy Act of 1969 (42
U.S.C. §4321 et seq.) and Executive Order 11514 (“Protection and Enhancement of
Environmental Quality”).


(c) Clean Air Act and Water Pollution Control Act regulations.


HMO shall comply with any applicable provisions relating to required
notification of facilities violating the requirements of Executive Order 11738
(“Providing for Administration of the Clean Air Act and the Federal Water
Pollution Control Act with Respect to Federal Contracts, Grants, or Loans”).


(d) State Clean Air Implementation Plan. HMO shall comply with any applicable
provisions requiring conformity of federal actions to State (Clean Air)
Implementation Plans under §176(c) of the Clean Air Act of 1955, as amended (42
U.S.C. §740 et seq.).


(e) Safe Drinking Water Act of 1974. HMO shall comply with applicable provisions
relating to the protection of underground sources of drinking water under the
Safe Drinking Water Act of 1974, as amended (21 U.S.C. § 349; 42 U.S.C. §§ 300f
to 300j-9).
 
Section 7.07 HIPAA.
 
(a) HMO shall comply with applicable provisions of HIPAA. This includes, but is
not limited to, the requirement that the HMO’s MIS system comply with applicable
certificate of coverage and data specification and reporting requirements
promulgated pursuant to HIPAA. HMO must comply with HIPAA EDI requirements.
 
(b) Additionally, HMO must comply with HIPAA notification requirements,
including those set forth in the Health Information Technology for Economic and
Clinical Health Act (HITECH Act) at 42 U.S.C. 17931 et.seq. HMO must notify HHSC
of all breaches or potential breaches of unsecured protected health information,
as defined by the HITECH Act, without unreasonable delay and in no event later
than 60 calendar days after discovery of the breach or potential breach. If, in
HHSC’s determination, HMO has not provided notice in the manner or format
prescribed by the HITECH Act, then HHSC may require the HMO to provide such
notice.
 


Section 7.08 Historically Underutilized Business Participation Requirements (a)
Definitions.
 
For purposes of this Section:
 
(1) “Historically Underutilized Business” or “HUB” means a minority or
women-owned business as defined by Texas Government Code, Chapter 2161.
 
(2) “HSP” means a HUB Subcontracting Plan.
 
(b) HUB Requirements.
 
(1) In accordance with Attachment B-1, Section 8.1.17.2, the HMO must submit an
HSP for HHSC’s approval during the Transition Phase, and maintain the HSP
thereafter.
 
(2) HMO must report to HHSC’s contract manager and HUB Office monthly, in the
format required by Chapter 5.4.4.3 of the Uniform Managed Care Manual, its use
of HUB subcontractors to fulfill the subcontracting opportunities identified in
the HSP.
 
(3) HMO must obtain prior written approval from the HHSC HUB Office before
making any changes to the HSP. The proposed changes must comply with HHSC’s good
faith effort requirements relating to the development and submission of HSPs.
 
(i) The HMO must submit a revised HSP to the HHSC HUB Office when it: changes
the dollar amount of, terminates, or modifies an existing Subcontract for MCO
Administrative Services; or enters into a new Subcontract for MCO Administrative
Services. All proposed changes to the HSP must comply with the requirements of
this Agreement.
 
(4) HHSC will determine if the value of Subcontracts to HUBs meet or exceed the
HUB subcontracting provisions specified in the HMO's HSP. If HHSC determines
that the HMO's subcontracting activity does not demonstrate a good faith effort,
the HMO may be subject to provisions in the Vendor Performance and Debarment
Program (Title 34, Part 1, Chapter 20, Subchapter C, Rule §20.105), and subject
to remedies for Breach.
 
Article 8. Amendments & Modifications
 
Section 8.01 Mutual agreement.
This Contract may be amended at any time by mutual agreement of the
Parties.  The amendment must be in writing and signed by individuals with
authority to bind the Parties.
 
Section 8.02 Changes in law or contract.
If Federal or State laws, rules, regulations, policies or guidelines are
adopted, promulgated, judicially interpreted or changed, or if contracts are
entered or changed, the effect of which is to alter the ability of either Party
to fulfill its obligations under this Contract, the Parties will promptly
negotiate in good faith appropriate modifications or alterations to the Contract
and any schedule(s) or attachment(s) made a part of this Contract. Such
modifications or alterations must be in writing and signed by individuals with
authority to bind the parties, equitably adjust the terms and conditions of this
Contract, and must be limited to those provisions of this Contract affected by
the change.
 
Section 8.03 Modifications as a remedy.
This Contract may be modified under the terms of Article 12 ( “Remedies and
Disputes”).
 
Section 8.04 Modifications upon renewal or extension of Contract.


(a) If HHSC seeks modifications to the Contract as a condition of any Contract
extension, HHSC’s notice to HMO will specify those modifications to the Scope of
Work, the Contract pricing terms, or other Contract terms and conditions.


(b) HMO must respond to HHSC’s proposed modification within the timeframe
specified by HHSC, generally within thirty (30) days of receipt.  Upon receipt
of HMO’s response to the proposed modifications, HHSC may enter into
negotiations with HMO to arrive at mutually agreeable Contract amendments. In
the event that HHSC determines that the Parties will be unable to reach
agreement on mutually satisfactory contract modifications, then HHSC will
provide written notice to HMO of its intent not to extend the Contract beyond
the Contract Term then in effect.


Section 8.05 Modification of HHSC Uniform Managed Care Manual.
 
(a) HHSC will provide HMO with at least thirty (30) days advance written notice
before implementing a substantive and material change in the HHSC Uniform
Managed Care Manual (a change that materially and substantively alters the HMO’s
ability to fulfill its obligations under the Contract).  The Uniform Managed
Care Manual, and all modifications thereto made during the Contract Term, are
incorporated by reference into this Contract.  HHSC will provide HMO with a
reasonable amount of time to comment on such changes, generally at least ten
(10) Business Days.  HHSC is not required to provide advance written notice of
changes that are not material and substantive in nature, such as corrections of
clerical errors or policy clarifications.


(b) The Parties agree to work in good faith to resolve disagreements concerning
material and substantive changes to the HHSC Uniform Managed Care Manual.  If
the Parties are unable to resolve issues relating to material and substantive
changes, then either Party may terminate the agreement in accordance with
Article 12 (“Remedies and Disputes”).
 
(c) Changes will be effective on the date specified in HHSC’s written notice,
which will not be earlier than the HMO’s response deadline, and such changes
will be incorporated into the HHSC Uniform Managed Care Manual.  If the HMO has
raised an objection to a material and substantive change to the HHSC Uniform
Managed Care Manual and submitted a notice of termination in accordance with
Section 12.04(d), HHSC will not enforce the policy change during the period of
time between the receipt of the notice and the date of Contract termination.
 
Section 8.06 CMS approval of Medicaid amendments
The implementation of amendments, modifications, and changes to HMO contracts is
subject to the approval of the Centers for Medicare and Medicaid Services
(“CMS.”)
 
Section 8.07 Required compliance with amendment and modification procedures.
No different or additional services, work, or products will be authorized or
performed except as authorized by this Article.  No waiver of any term,
covenant, or condition of this Contract will be valid unless executed in
compliance with this Article.  HMO will not be entitled to payment for any
services, work or products that are not authorized by a properly executed
Contract amendment or modification.
 
Article 9. Audit & Financial Compliance
Section 9.01 Financial record retention and audit.
HMO agrees to maintain, and require its Subcontractors to maintain, records,
books, documents, and information (collectively "records") that are adequate to
ensure that services are provided and payments are made in accordance with the
requirements of this Contract, including applicable Federal and State
requirements (e.g., 45 CFR §74.53).  Such records must be retained by HMO or its
Subcontractors for a period of five (5) years after the Contract Expiration Date
or until the resolution of all litigation, claim, financial management review or
audit pertaining to this Contract, whichever is longer.
 
Section 9.02 Access to records, books, and documents.
(a) Upon reasonable notice, HMO must provide, and cause its Subcontractors to
provide, the officials and entities identified in this Section with prompt,
reasonable, and adequate access to any records,
books, documents, and papers that are related to the performance of the Scope of
Work.


(b) HMO and its Subcontractors must provide the access described in this Section
upon HHSC’s request.  This request may be for, but is not limited to, the
following purposes:


(1) Examination;


(2) Audit;


(3) Investigation;


(4) Contract administration; or


(5) The making of copies, excerpts, or transcripts.


(c) The access required must be provided to the following officials and/or
entities:
 
(1) The United States Department of Health and Human Services or its designee;
 
(2) The Comptroller General of the United States or its designee;
 
(3) HMO Program personnel from HHSC or its designee;
 
(4) The Office of Inspector General;
 
(5) The Medicaid Fraud Control Unit of the Texas Attorney General's Office or
its designee;
 
(6) Any independent verification and validation contractor or quality assurance
contractor acting on behalf of HHSC;
 
(7) The Office of the State Auditor of Texas or its designee;
 
(8) A State or Federal law enforcement agency;
 
(9) A special or general investigating committee of the Texas Legislature or its
designee; and
 
(10) Any other state or federal entity identified by HHSC, or any other entity
engaged by HHSC.
 
(d) HMO agrees to provide the access described wherever HMO maintains such
books, records, and supporting documentation.  HMO further agrees to provide
such access in reasonable comfort and to provide any furnishings, equipment, and
other conveniences deemed reasonably necessary to fulfill the purposes described
in this Section.  HMO will require its Subcontractors to provide comparable
access and accommodations.


Section 9.03 Audits of Services, Deliverables and inspections.
(a) Upon reasonable notice from HHSC, HMO will provide, and will cause its
Subcontractors to provide, such auditors and inspectors as HHSC may from time to
time designate, with access to:
 
(1) HMO service locations, facilities, or installations; and
 
(2) HMO Software and Equipment.


(b) The access described in this Section will be for the purpose of examining,
auditing, or investigating:


(1) HMO’s capacity to bear the risk of potential financial losses;


(2) the Services and Deliverables provided;


(3) a determination of the amounts payable under this Contract;


(4) detection of fraud, waste and/or abuse; or


(5) other purposes HHSC deems necessary to perform its regulatory function
and/or enforce the provisions of this Contract.


(c) HMO must provide, as part of the Scope of Work, any assistance that such
auditors and inspectors reasonably may require to complete such audits or
inspections.


(d) If, as a result of an audit or review of payments made to the HMO, HHSC
discovers a payment error or overcharge, HHSC will notify the HMO of such error
or overcharge.  HHSC will be entitled to recover such funds as an offset to
future payments to the HMO, or to collect such funds directly from the HMO. HMO
must return funds owed to HHSC within thirty (30) days after receiving notice of
the error or overcharge, or interest will accrue on the amount due.  HHSC will
calculate interest at the Department of Treasury’s Median Rate (resulting from
the Treasury’s auction of 13-week bills) for the week in which liability is
assessed. In the event that an audit reveals that errors in reporting by the HMO
have resulted in errors in payments to the HMO or errors in the calculation of
the Experience Rebate, the HMO will indemnify HHSC for any losses resulting from
such errors, including the cost of audit.


Section 9.04 SAO Audit
The HMO understands that acceptance of funds under this Contract acts as
acceptance of the authority of the State Auditor’s Office (“SAO”), or any
successor agency, to conduct an investigation in connection with those
funds.  The HMO further agrees to cooperate fully with the SAO or its successor
in the conduct of the audit or investigation, including providing all records
requested.  The HMO will ensure that this clause concerning the authority to
audit funds received indirectly by Subcontractors through HMO and the
requirement to cooperate is included in any Subcontract it awards, and in any
third party agreements described in Section 4.10 (a-b).
 
Section 9.05 Response/compliance with audit or inspection findings.
(a) HMO must take action to ensure its or a Subcontractor’s compliance with or
correction of any finding of noncompliance with any law, regulation, audit
requirement, or generally accepted accounting principle relating to the Services
and Deliverables or any other deficiency contained in any audit, review, or
inspection conducted under this Article.  This action will include HMO’S
delivery to HHSC, for HHSC’S approval, a Corrective Action Plan that addresses
deficiencies identified in any audit(s), review(s), or inspection(s) within
thirty (30) calendar days of the close of the audit(s), review(s), or
inspection(s).


(b) HMO must bear the expense of compliance with any finding of noncompliance
under this Section that is:


(1) Required by Texas or Federal law, regulation, rule or other audit
requirement relating to HMO's business;


(2) Performed by HMO as part of the Services or Deliverables; or


(3) Necessary due to HMO's noncompliance with any law, regulation, rule or audit
requirement imposed on HMO.


(c) As part of the Scope of Work, HMO must provide to HHSC upon request a copy
of those portions of HMO's and its Subcontractors' internal audit reports
relating to the Services and Deliverables provided to HHSC under the Contract.
 
Section 9.06 Notification of Legal and Other Proceedings, and Related Events.
The HMO must notify HHSC of all proceedings, actions, and events as specified in
the Uniform Managed Care Manual, Chapter 5.8, “Report of Legal and Other
Proceedings, and Related Events.”
 
Article 10. Terms & Conditions of Payment
Section 10.01 Calculation of monthly Capitation Payment.


(a) This is a Risk-based contract.  For each applicable HMO Program, HHSC will
pay the HMO fixed monthly Capitation Payments based on the number of eligible
and enrolled Members. HHSC will calculate the monthly Capitation Payments by
multiplying the number of Members by each applicable Member Rate Cell.  In
consideration of the Monthly Capitation Payment(s), the HMO agrees to provide
the Services and Deliverables described in this Contract.


(b) HMO will be required to provide timely financial and statistical information
necessary in the Capitation Rate determination process.  Encounter Data provided
by HMO must conform to all HHSC requirements. Encounter Data containing
non­compliant information, including, but not limited to, inaccurate client or
member identification numbers, inaccurate provider identification numbers, or
diagnosis or procedures codes insufficient to adequately describe the diagnosis
or medical procedure performed, will not be considered in the HMO’s experience
for rate-setting purposes.


(c) Information or data, including complete and accurate Encounter Data, as
requested by HHSC for rate-setting purposes, must be provided to HHSC: (1)
within thirty (30) days of receipt of the letter from HHSC requesting the
information or data; and (2) no later than March 31st of each year.


(d) The fixed monthly Capitation Rate consists of the following components:
 
(1) an amount for Health Care Services


(2) an amount for administering the program,


(3) an amount for the HMO’s Risk margin,  and
 
(e) HMO understands and expressly assumes the risks associated with the
performance of the duties and responsibilities under this Contract, including
the failure, termination or suspension of funding to HHSC, delays or denials of
required approvals, and cost overruns not reasonably attributable to HHSC.
 
Section 10.02 Time and Manner of Payment.


(a) During the Contract Term and beginning after the Operational Start Date,
HHSC will pay the monthly Capitation Payments by the 10th Business Day of each
month.


(b) The HMO must accept Capitation Payments by direct deposit into the HMO’s
account.


(c) HHSC may adjust the monthly Capitation Payment to the HMO in the case of an
overpayment to the HMO, for Experience Rebate amounts due and unpaid, and if
money damages are assessed in accordance with Article 12 (“Remedies and
Disputes”).


(d) HHSC’s payment of monthly Capitation Payments is subject to availability of
federal and state appropriations. If appropriations are not available to pay the
full monthly Capitation Payment, HHSC may:


(1) equitably adjust Capitation Payments for all participating Contractors, and
reduce scope of service requirements as appropriate in accordance with Article
8, or
 
(2) terminate the Contract in accordance with Article 12 (“Remedies and
Disputes”).
 
Section 10.03 Certification of Capitation Rates.
HHSC will employ or retain a qualified actuary to certify the actuarial
soundness of the Capitation Rates contained in this Contract.  HHSC will also
employ or retain a qualified actuary to certify all revisions or modifications
to the Capitation Rates.
 
Section 10.04 Modification of Capitation Rates.
The Parties expressly understand and agree that the agreed Capitation Rates are
subject to modification in accordance with Article 8 (“Amendments and
Modifications,”) if changes in state
or federal laws, rules, regulations or policies affect the rates or the
actuarial soundness of the rates.  HHSC will provide the HMO notice of a
modification to the Capitation Rates 60 days prior to the effective date of the
change, unless HHSC determines that circumstances warrant a shorter notice
period.  If the HMO does not accept the rate change, either Party may terminate
the Contract in accordance with Article 12 (“Remedies and Disputes”).
 
Section 10.05 STAR Capitation Structure.
 
(a) STAR Rate Cells. STAR Capitation Rates are defined on a per Member per month
basis by Rate Cells and Service Areas. STAR Rate Cells are:


(1) TANF adults;


(2) TANF children over 12 months of age;
 
(3) Expansion children over 12 months of age;


(4) Newborns less than or equal to 12 months of age;


(5) TANF children less than or equal to 12 months of age;


(6) Expansion children less than or equal to 12 months of age;


(7) Federal mandate children; and


(8) Pregnant women.


(b) STAR Capitation Rate development:


(1) Capitation Rates for Rate Periods 1 and 2 for Service Areas with historical
STAR Program participation.


For Service Areas where HHSC operated the STAR Program prior to the Effective
Date of this Contract, HHSC will develop base Capitation Rates by analyzing
historical STAR Encounter Data and financial data for the Service Area.  This
analysis will apply to all MCOs in the Service Area, including MCOs that have no
historical STAR Program participation in the Service Area.  The analysis will
include a review of historical enrollment and claims experience information; any
changes to Covered Services and covered populations; rate changes specified by
the Texas Legislature; and any other relevant information. If the HMO
participated in the STAR Program in the Service Area prior to the Effective Date
of this Contract, HHSC may modify the Service Area base Capitation Rates using
diagnosis-based risk adjusters to yield the final Capitation Rates.


(2) Capitation Rates for Rate Periods 1 and 2 for Service Areas with no
historical STAR Program participation.


For Service Areas where HHSC has not operated the STAR Program prior to the
Effective Date of this Contract, HHSC will establish base Capitation Rates for
Rate Periods 1 and 2 by analyzing Fee-for-Service claims data for the Service
Area.  This analysis will include a review of historical enrollment and claims
experience information; any changes to Covered Services and covered populations;
rate changes specified by the Texas Legislature; and any other relevant
information.
 
(3) Capitation Rates for subsequent Rate Periods for Service Areas with no
historical STAR Program participation.
For Service Areas where HHSC has not operated the STAR Program prior to the
Effective Date of this Contract, HHSC will establish base Capitation Rates for
the Rate Periods following Rate Period 2 by analyzing historical STAR Encounter
Data and financial data for the Service Area.  This analysis will include a
review of historical enrollment and claims experience information; any changes
to Covered Services and covered populations; rate changes specified by the Texas
Legislature; and any other relevant information.
 
(c) Acuity adjustment. HHSC may evaluate and implement an acuity adjustment
methodology, or alternative reasonable methodology, that appropriately
reimburses the HMO for acuity and cost differences that deviate from that of the
community average, if HHSC in its sole discretion determines that such a
methodology is reasonable and appropriate.  The community average is a uniform
rate for all HMOs in a Service Area, and is determined by combining all the
experience for all HMOs in a Service Area to get an average rate for the Service
Area. Value-added Services will not be included in the rate-
setting process.
 
Section 10.05.1STAR+PLUS Capitation Structure.
(a) STAR+PLUS Rate Cells.  STAR+PLUS Capitation Rates are defined on a per
Member per month basis by Rate Cells.
 
STAR+PLUS Rate Cells are based on client category as follows:


(1) Medicaid Only Standard Rate


(2) Medicaid Only 1915 (c) Nursing Facility Waiver Rate


(3) Dual Eligible Standard Rate


(4) Dual Eligible 1915(c) Nursing Facility Waiver Rate


(5) Nursing Facility – Medicaid only


(6) Nursing Facility - Dual Eligible


These Rate Cells are subject to change after Rate Period 2.


(b) STAR+PLUS Capitation Rates  For All Service Areas, HHSC will establish base
Capitation Rates by Service Area based on fee-for­service experience in the
counties included in the Service Area. For the base Capitation Rate in the
Harris Service Area, the encounter data from existing STAR+PLUS plans in Harris
County will be blended with the fee-for-service experience from the balance of
counties in the Harris Service Area. HHSC may adjust the base Capitation Rate by
the HMO’s Case Mix Index to yield the final Capitation Rates. HHSC reserves the
right to trend forward these rates until sufficient Encounter Data is available
to base Capitation Rates on Encounter Data.


(c) Delay in Increased Capitation Level for Certain Members Receiving Waiver
Services


Once a current HMO Member has been certified to receive STAR+PLUS Waiver (SPW)
services, there is a two-month delay before the HMO will begin receiving the
higher capitation payment.
Non-Waiver Members who qualify for STAR+PLUS based on eligibility for SPW
services and Waiver recipients who transfer from another region will not be
subject to this two-month delay in the increased capitation payment.
All SPW recipients will be registered into Service Authorization System Online
(SASO).  The Premium Payment System (PPS) will process data from the SASO system
in establishing a Member’s correct capitation payment.
 
Section 10.06 CHIP Capitation Rates Structure.
 
(a) CHIP Rate Cells. CHIP Capitation Rates are defined on a per Member per month
basis by the Rate Cells applicable to a Service Area.  CHIP Rate Cells are based
on the Member’s age group as follows:


(1) under age one (1);


(2) ages one (1) through five (5);


(3) ages six (6) through fourteen (14); and


(4) ages fifteen (15) through eighteen (18).


(b) CHIP Capitation Rate development:   HHSC will establish base Capitation
Rates by analyzing Encounter Data and financial data for each Service
Area.  This analysis will include a review of historical enrollment and claims
experience information; any changes to Covered Services and covered populations;
rate changes specified by the Texas Legislature; and any other relevant
information.  HHSC may modify the Service Area base Capitation
Rate using diagnosis based risk adjusters to yield the final Capitation Rates.
 
(c) Acuity adjustment. HHSC may evaluate and implement an acuity adjustment
methodology, or alternative reasonable methodology, that appropriately
reimburses the HMO for acuity and cost differences that deviate from that of the
community average, if HHSC in its sole discretion determines that such a
methodology is reasonable and appropriate.  The community average is a uniform
rate for all HMOs in a Service Area, and is determined by combining all the
experience for all HMOs in a Service Area to get an average rate for the Service
Area.


(d) Value-added Services will not be included in the rate-setting process.
 
Section 10.06.1 CHIP Perinatal Program Capitation Structure.


(a) CHIP Perinatal Program Rate Cells.
 
CHIP Perinatal Capitation Rates are defined on a per Member per month basis by
the Rate Cells applicable to a Service Area. CHIP Perinatal Rate Cells are based
on the Member’s birth status and household income as follows:


(1) CHIP Perinate 0% to 185% of FPL;
 
(2) CHIP Perinate Above 185% to 200% of FPL;
 
(3) CHIP Perinate Newborn 0% to 185% of FPL (born before September 1, 2010); and
 
(4) CHIP Perinate Newborn Above 185% to 200% of FPL.


(b) CHIP Perinatal Program Capitation Rate Development


(1) Until such time as adequate encounter data is available to set rates, CHIP
Perinatal Program capitation rates will be established based on experience from
comparable populations in the Medicaid Fee-for-Service and STAR programs. This
analysis will include: a review of historical enrollment and claims experience
information; changes to Covered Services and covered populations; rate changes
specified by the Texas Legislature; and any other relevant information. HHSC may
modify the Service Area based Capitation Rate using diagnosis-based risk
adjusters to yield the final Capitation Rates.


(2) Effective 4/1/07, on a prospective basis, the monthly Capitation Rate for
CHIP Perinate Members at or below 185% of the Federal Poverty Level (FPL)has
been increased. All physicians involved in a labor with delivery for CHIP
Perinate Members at or below 185% FPL will share in the increase. For services
provided on or after April 1, 2007 to CHIP Perinate Members, the HMO must
increase its fee schedule in effect on March 31, 2007 by at least 26.1% for the
procedure codes related to labor with delivery. The HMO’s Chief Executive
Officer will attest that the HMO has appropriately increased physician fees as
required above. HHSC will perform sample audits to verify payments to physicians
are in accordance with this Contract requirement.


(c) Value-added Services will not be included in the rate-setting process.


Section 10.07 HMO input during rate setting process.


(1) In Service Areas with historical STAR or CHIP Program participation, HMO
must provide certified Encounter Data and financial data as prescribed in HHSC’s
Uniform Managed Care Manual. Such information may include, without limitation:
claims lag information by Rate Cell, capitation expenses, and stop loss
reinsurance expenses.  HHSC may request clarification or for additional
financial information from the HMO.  HHSC will notify the HMO of the deadline
for submitting a response, which will include a reasonable amount of time for
response.


(2) HHSC will allow the HMO to review and comment on data used by HHSC to
determine base Capitation Rates.  In Service Areas with no historical STAR
Program participation, this will include Fee-for-Service data for Rate Periods 1
and 2.  HHSC will notify the HMO of deadline for submitting comments, which will
include a reasonable amount of time for response.  HHSC will not consider
comments received after the deadline in its rate analysis.


(3) During the rate setting process, HHSC will conduct at least two (2) meetings
with the HMO.  HHSC may conduct the meetings in person, via teleconference, or
by another method deemed appropriate by HHSC.  Prior to the first meeting, HHSC
will provide the HMO with proposed Capitation Rates. During the first meeting,
HHSC will describe the process used to generate the proposed Capitation Rates,
discuss major changes in the rate setting process, and receive input from the
HMO.  HHSC will notify the HMO of the deadline for submitting comments, which
will include a reasonable amount of time to review and comment on the proposed
Capitation Rates and rate setting process.  After reviewing such comments, HHSC
will conduct a second meeting to discuss the final Capitation Rates and changes
resulting from HMO comments, if any.


Section 10.08 Adjustments to Capitation Payments.


(a) Recoupment.


HHSC may recoup a payment made to the HMO for a Member if:


(1) the Member is enrolled into the HMO in error;


(2) the Member moves outside the United States;


(3) the Member dies before the first day of the month for which the payment was
made
 
(4) a Medicaid Member’s eligibility status or program type is changed, corrected
as a result of error, or is retroactively adjusted; or
 
(5) payment is denied by the CMS in accordance with the requirements in 42
C.F.R. §438.730.
 
    (b) Appeal of recoupment.
 
The HMO may appeal the recoupment or adjustment of capitations in the above
circumstances using the HHSC dispute resolution process set forth in Section
12.13, (“Dispute Resolution”).

Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and STAR
HMOs.
 
(a) The Delivery Supplemental Payment (DSP) is a function of the average
delivery cost in each Service Area. Delivery costs include facility and
professional charges.
 
(b) CHIP and STAR HMOs will receive a Delivery Supplemental Payment (DSP) from
HHSC for each live or stillbirth by a Member. CHIP Perinatal HMOs will receive a
DSP from HHSC for each live or stillbirth by a mother of a CHIP Perinatal
Program Member in the above 185% to 200% FPL (measured at the time of enrollment
in the CHIP Perinatal Program). CHIP Perinatal HMOs will not receive a DSP from
HHSC for a live or stillbirth by the mother of a CHIP Perinatal Program Member
in the 0% to185% FPL. For STAR, CHIP and CHIP Perinatal Program HMOs, the
one-time DSP payment is made in the amount identified in the HHSC Managed Care
Contract document regardless of whether there is a single birth or there are
multiple births at time of delivery. A delivery is the birth of a live born
infant, regardless of the duration of the pregnancy, or a stillborn (fetal
death) infant of twenty (20) weeks or more of gestation. A delivery does not
include a spontaneous or induced abortion, regardless of the duration of the
pregnancy.
 
(c) HMO must submit a monthly DSP Report as described in Attachment B-1, Section
8 to the HHSC Managed Care Contract document, in the format prescribed in HHSC’s
Uniform Managed Care Manual.
 
(d) HHSC will pay the Delivery Supplemental Payment within twenty (20) Business
Days after receipt of a complete and accurate report from the HMO.
 
(e) The HMO will not be entitled to Delivery Supplemental Payments for
deliveries that are not reported to HHSC within 210 days after the date of
delivery, or within thirty (30) days from the date of discharge from the
hospital for the stay related to the delivery, whichever is later.
 
(f) HMO must maintain complete claims and adjudication disposition
documentation, including paid and denied amounts for each delivery. The HMO must
submit the documentation to HHSC within five (5) Business Days after receiving a
request for such information from HHSC.


Section 10.10 Administrative Fee for SSI Members


(a) Administrative Fee. STAR HMOs will receive a monthly fee for administering
benefits to each SSI Beneficiary who voluntarily enrolls in the HMO (a
“Voluntary SSI Member”), in the amount identified in the HHSC Managed Care
Contract document. The HHSC will pay for Health Care Services for such Voluntary
SSI Members under the Medicaid Fee-for-Services program.  SSI Beneficiaries in
all Service Areas except Nueces may voluntarily participate in the


STAR Program; however, HHSC reserves the right to discontinue such voluntary
participation.


(b) Administrative services and functions.


(1) HMO must perform the same administrative services and functions for
Voluntary SSI Members as are performed for other Members under this contract.
These administrative services and functions include, but are not limited to:


(i) prior authorization of services;


(ii) all Member services functions, including linguistic services and Member
materials in alternative formats for the blind and disabled;


(iii) health education;


(iv) utilization management using HHSC Administrative Services Contractor
encounter data to provide service management and appropriate interventions;


(v) quality assessment and performance improvement activities;


(vi) coordination to link Voluntary SSI Members with applicable community
resources and Non­capitated services.


(2) HMO must require Network Providers to submit claims for health and
health-related services to the HHSC Administrative Services Contractor for
claims adjudication and payment.


(3) HMO must provide services to Voluntary SSI Members within the HMO’s Network
unless necessary services are unavailable within Network. HMO must also allow
referrals to Out-of-Network providers if necessary services are not available
within the HMO’s Network. Records must be forwarded to Member’s PCP following a
referral visit.


(c) Members who become eligible for SSI
A Member’s SSI status is effective the date the State’s eligibility system
identifies the Member as Type Program 13 (TP13). The State is responsible for
updating the State's eligibility system within 45 days of official notice of the
Member’s Federal SSI eligibility by the Social Security Administration (SSA).
 
Section 10.11 STAR, CHIP, and CHIP Perinatal Experience Rebate
 
(a) HMO’s duty to pay.
 
At the end of each Rate Period beginning with Rate Period 1, the HMO must pay an
Experience Rebate for the STAR, CHIP, and CHIP Perinatal Programs to HHSC if the
HMO’s Net Income before Taxes is greater than the percentage set forth below of
the total Revenue for the period. The Experience Rebate is calculated in
accordance with the tiered rebate method set forth below based on the
consolidated Net Income before Taxes for all of the HMO’s STAR, CHIP, and CHIP
Perinatal Service Areas included within the scope of the Contract, as measured
by any positive amount on the Financial-Statistical Report (FSR) as reviewed and
confirmed by HHSC.
 
(b) Graduated Experience Rebate Sharing Method.
(1) Rate Periods 1 through 3:
Pre-Tax Income as a % of Revenues
HMO Share
HHSC Share
< 3%
100%
0%
> 3% and < 7%
75%
25%
> 7% and < 10%
50%
50%
> 10% and < 15%
25%
75%
> 15%
0%
100%

 
For Rate Periods 1 through 3, HHSC and the HMO will share the Net Income before
Taxes for the STAR, CHIP, and CHIP Perinatal Programs as follows, unless HHSC
provides the HMO an Experience Rebate Reward in accordance with Section 6 of
Attachment B-1 to the HHSC Managed Care Contract document and HHSC’s Uniform
Managed Care Manual:
 
(i) The HMO will retain all Net Income before Taxes that is equal to or less
than 3% of the total STAR, CHIP, and CHIP Perinatal Revenues received by the
HMO.
(ii) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 3% but less than or equal to 7% of the total STAR, CHIP, and CHIP
Perinatal Revenues received with 75% to the HMO and 25% to HHSC.
(iii) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 7% but less than or equal to 10% of the total STAR, CHIP, and CHIP
Perinatal Revenues received with 50% to the HMO and 50% to HHSC.
(iv) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 10% but less than or equal to 15% of the total STAR, CHIP, and CHIP
Perinatal Revenues received with 25% to the HMO and 75% to HHSC.
(v) HHSC will be paid the entire portion of the Net Income before Taxes that
exceeds 15% of the total STAR, CHIP, and CHIP Perinatal Revenues.
(2) Rate Period 4 and thereafter:


Pre-tax Income as a % of Revenues
HMO Share
HHSC Share
≤ 3%
100%
0%
> 3% and ≤ 5%
80%
20%
> 5% and ≤ 7%
60%
40%
> 7% and ≤ 9%
40%
60%
> 9% and ≤ 12%
20%
80%
> 12%
0%
100%



For Rate Period 4 and thereafter, HHSC and the HMO will share the Net Income
before Taxes for the STAR, CHIP, and CHIP Perinatal Programs as follows:
(i) The HMO will retain all the Net Income before Taxes that is equal to or less
than 3% of the total STAR, CHIP, and CHIP Perinatal Revenues received by the
HMO.
(ii) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 3% and less than or equal to 5% of the total STAR, CHIP, and CHIP
Perinatal Revenues received, with 80% to the HMO and 20% to HHSC.
(iii) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 5% and less than or equal to 7% of the total STAR, CHIP, and CHIP
Perinatal Revenues received, with 60% to the HMO and 40% to HHSC.
(iv) HHSC and the HMO will share that portion of the Net Income before Taxes
that is over 7% and less than or equal to 9% of the total STAR, CHIP, and CHIP
Perinatal Revenues received, with 40% to the HMO and 60% to HHSC.
(v) HHSC and the HMO will share that portion of the Net Income before Taxes that
is over 9% and less than or equal to 12% of the total STAR, CHIP, and CHIP
Perinatal Revenues received, with 20% to the HMO and 80% to HHSC.
(vi) HHSC will be paid the entire portion of the Net Income before Taxes that
exceeds 12% of the total STAR, CHIP, and CHIP Perinatal Revenues.
(c) Net income before taxes.
(1) The HMO must compute the Net Income before Taxes in accordance with the HHSC
Uniform Managed Care Manual’s “Cost Principles for Expenses” and “FSR
Instructions for Completion” and applicable federal regulations. The Net Income
before Taxes will be confirmed by HHSC or its agent for the Rate Year relating
to all revenues and expenses incurred pursuant to the Contract. HHSC reserves
the right to modify the “Cost Principles for Expenses” and “FSR Instructions for
Completion” found in HHSC’s Uniform Managed Care Manual in accordance with
Section 8.05.
(2) For purposes of calculating Net Income before Taxes, the following items are
not Allowable Expenses:
(i) the payment of an Experience Rebate;
(ii) any interest expense associated with late or underpayment of the Experience
Rebate;
(iii) financial incentives, including without limitation the Quality Challenge
Award described in Attachment B-1, Section 6.3.2.3; and
(iv) financial disincentives, including without limitation: the
Performance-based Capitation Rate described in Attachment B-1, Section 6.3.2.2;
and the liquidated damages described in Attachment B-5.
(3) Financial incentives are true net bonuses and shall not be reduced by the
potential increased Experience Rebate payments. Financial disincentives are true
net disincentives, and shall not be offset in whole or part by potential
decreases in Experience Rebate payments.
(4) For FSR reporting purposes, financial incentives incurred shall not be
reported as an increase in Revenues or as an offset to costs, and any award of
such will not increase reported income. Financial disincentives incurred shall
not be included as reported expenses, and shall not reduce reported income. The
reporting or recording of any of these incurred items will be done on a memo
basis, which is below the income line, and will be listed as separate items.
(d) Carry forward of prior Rate Year losses.
Losses incurred by a STAR, CHIP, or CHIP Perinatal HMO for one Rate Year may be
carried forward to the next Rate Year, and applied as an
offset against STAR, CHIP, or CHIP Perinatal pre-tax net income. Prior losses
may be carried forward for two contiguous Rate Years for this purpose. If the
HMO offsets a loss against another STAR, CHIP, or CHIP Perinatal Service Area,
only that portion of the loss that was not used as an offset may be carried
forward to the next Rate Year. Losses incurred by a STAR, CHIP, CHIP Perinatal
HMO cannot be offset against the STAR+PLUS Program.
In the case of a loss in a given Rate Year being carried forward and applied
against profits in both of the next two Rate Years, the loss must first be
applied against the first subsequent Rate Year such that the profit in the first
subsequent Rate Year is reduced to a zero pre-tax income; any additional loss
then remaining unapplied may be carried forward to any profit in the next
subsequent Rate Year. In such case, the revised income in the third Rate Year
would be equal to the cumulative income of the three contiguous periods.
 
(e) Settlements for payment.
 
(1) There may be one or more HMO payment(s) of the State share of the Experience
Rebate on income generated for a given State Fiscal Year under the STAR, CHIP,
and CHIP Perinatal Programs. The first scheduled payment (the “Primary
Settlement”) will equal 100% of the State share of the Experience Rebate as
derived from the FSR, and will be paid on the same day the 90-day FSR Report is
submitted to HHSC.
The “Primary Settlement,” as utilized herein, refers strictly to what should be
paid with the 90-day FSR, and does not refer to the first instance in which an
HMO may tender a payment. For example, an HMO may submit a 90-day FSR indicating
no Experience Rebate is due, but then submit a 334-day FSR with a higher income
and a corresponding Experience Rebate payment. In such case, this initial
payment would be subsequent to the Primary Settlement.
 
(2) The next scheduled payment will be an adjustment to the Primary Settlement,
if required, and will be paid on the same day that the 334-day FSR Report is
submitted to HHSC if the adjustment is a payment from the HMO to HHSC. Section
10.11(f) describes the interest expenses associated with any payment after the
Primary Settlement.
An HMO may make non-scheduled payments at any time to reduce the accumulation of
interest under Section 10.11(f). For any nonscheduled payments prior to the
334-day FSR, the MCO is not required to submit a revised FSR, but is required to
submit an Experience Rebate calculation form and an adjusted summary page of the
FSR. The FSR summary page is labeled “Summary Income Statements (Dollars), All
Coverage Groups Combined (FSR, Part I).”
 
(3) HHSC or its agent may audit or review the FSRs. If HHSC determines that
corrections to the FSRs are required, based on an HHSC audit/review or other
documentation acceptable to HHSC, then HHSC will make final adjustments. Any
payment resulting from an audit or final adjustment will be due from the HMO
within 30 days of the earlier of:
 
(i) the date of the management representation letter resulting from the audit;
or
(ii) the date of any invoice issued by HHSC.
Payment within this 30-day timeframe will not relieve the HMO of any interest
payment obligation that may exist under Section 10.11(f).
 
(4) In the event that any Experience Rebates and/or corresponding interest
payments owed to the State are not paid by the required due dates, then HHSC may
offset such amounts from any future Capitation Payments, or collect such sums
directly from the HMO. HHSC may adjust the Experience Rebate if HHSC determines
the HMO has paid amounts for goods or services that are not reasonable,
necessary, and allowable in accordance with the HHSC
 
Uniform Managed Care Manual’s “Cost Principles for Expenses,” the HHSC “FSR
Instructions for Completion,” the Federal Acquisition Regulations (FAR), or
other applicable federal or state regulations. HHSC has final authority in
auditing and determining the amount of the Experience Rebate.
 
(f) Interest on Experience Rebate.
 
(1) Interest on any Experience Rebate owed to HHSC will be charged beginning 35
days after the due date of the Primary Settlement, as described in Section
10.11(e)(1). Thus, any Experience Rebate due or paid on or after the Primary
Settlement will accrue interest starting at 35 days after the due date for the
90-day FSR Report. For example, any Experience Rebate payment (s) made in
conjunction with the 334-day FSR, or as a result of audit findings, will accrue
interest back to 35 days after the due-date for submission of the 90-day FSR.
The HMO has the option of preparing an additional FSR based on 120 days of
claims run-out (a “120- day FSR”). If a 120-day FSR, and an Experience Rebate
payment based on it, are received by HHSC before the interest commencement date
above, then such a payment would be counted as part of the Primary Settlement.
 
(2) If an audit or adjustment determines a downward revision of income after an
interest payment has previously been required for the same State Fiscal Year,
then HHSC will recalculate the interest and, if necessary, issue a full or
partial refund or credit to the HMO.


(3) Any interest obligations that are incurred pursuant to Section 10.11 that
are not timely paid will be subject to accumulation of interest as well, at the
same rate as applicable to the underlying Experience Rebate.
 
(4) All interest assessed pursuant to Section 10.11 will continue to accrue
until such point as a payment is received by HHSC, at which point interest on
the amount received will stop accruing. If a balance remains at that point that
is subject to interest, then the balance will continue to accrue interest. If
interim payments are made, then any interest that may be due will only be
charged on amounts for the time period during which they remained unpaid. By way
of example only, if $100,000 is subject to interest commencing on a given day,
and a payment is received for $75,000 45 days after the start of interest, then
the $75,000 will be subject to 45 days of interest, and the $25,000 balance will
continue to accrue interest until paid. The accrual of interest as defined under
Section 10.11 (f) will not stop during any period of dispute. If a dispute is
resolved in the HMO’s favor, then interest will only be assessed on the revised
unpaid amount.
 
(5) If the HMO incurs an interest obligation pursuant to Section 10.11 for an
Experience Rebate payment due on or after September 1, 2008, HHSC will assess
such interest at 12% per annum, compounded daily. If any interest rate
stipulated hereunder is found by a court of competent jurisdiction to be outside
the range deemed legal and enforceable, then in such specific case the rate
hereunder will be adjusted as little as possible so as to be deemed legal and
enforceable.
 
(6) Any such interest expense incurred pursuant to Section 10.11 is not an
Allowable Expense for reporting purposes on the FSR.
 
Section 10.11.1 STAR+PLUS Experience Rebate
 
(a) HMO’s duty to pay.
At the end of each Rate Period beginning with Rate Period 1, the HMO must pay an
Experience Rebate to HHSC for the STAR+PLUS Program if the HMO’s Net Income
before Taxes is greater than the percentage set forth below of the total Revenue
for the period in STAR+PLUS. The STAR+PLUS Experience Rebate is calculated in
accordance with the tiered rebate method set forth below based on the
consolidated Net Income before Taxes for all of the HMO’s STAR+PLUS Service
Areas included within the scope of the Contract, as measured by any positive
amount on the Financial-Statistical Report (FSR) as reviewed and confirmed by
HHSC.
 
(b) Graduated STAR+PLUS Experience Rebate Sharing Method.
 
(1) Rate Period 1.
Pre-tax Income as a % of Revenues
HMO Share
HHSC Share
< 3%
50%
50%
> 3%
75%
25%



For Rate Period 1, HHSC and the HMO will share the Net Income before Taxes for
the STAR+PLUS Program as follows, unless HHSC provides the HMO an Experience
Rebate Reward in accordance with Section 6 of Attachment B-1 to the HHSC Managed
Care Contract document and HHSC’s Uniform Managed Care Manual:
(i) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is equal to or less than 3% of the total STAR+PLUS Revenues received
with 50% to the HMO and 50% to HHSC.
(ii) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is over 3% of the total STAR+PLUS Revenues received with 75% to the
HMO and 25% to HHSC.
(2) Rate Periods 2 and 3
 
(2) Rate Periods 2 and 3
Pre-tax Income as a % of Revenues
HMO Share
HHSC Share
≤ 2%
100%
0%
> 2% and ≤ 6%
75%
25%
> 6% and ≤ 10%
50%
50%
> 10% and ≤ 15%
25%
75%
> 15%
0%
100%



For Rate Periods 2 and 3, HHSC and the HMO will share the Net Income before
Taxes for the STAR+PLUS Program as follows, unless HHSC provides the HMO an
Experience Rebate Reward in accordance with Section 6 of Attachment B-1 to the
HHSC Managed Care Contract document and HHSC’s Uniform Managed Care Manual:
(i) The STAR+PLUS HMO will retain all the Net Income before Taxes that is equal
to or less than 2% of the total STAR+PLUS Revenues received by the HMO.
(ii) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is over 2% and less than or equal to 6% of the total STAR+PLUS
Revenues received with 75% to the HMO and 25% to HHSC.
(iii) HHSC and the STAR+PLUS HMO will share that portion of the Net Income
before Taxes that is over 6% and less than or equal to 10% of the total
STAR+PLUS Revenues received with 50% to the HMO and 50% to HHSC.
(iv) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is over 10% and less than or equal to 15% of the total STAR+PLUS
Revenues received with 25% to the HMO and 75% to HHSC.
(v) HHSC will be paid the entire portion of the Net Income before Taxes that
exceeds 15% of the total Revenues.
 
(3) Rate Period 4 and after.
Pre-tax Income as a % of Revenues
HMO Share
HHSC Share
≤ 3%
100%
0%
> 3% and ≤ 5%
80%
20%
> 5% and ≤ 7%
60%
40%
> 7% and ≤ 9%
40%
60%
> 9% and ≤ 12%
20%
80%
> 12%
0%
100%



For Rate Period 4 and thereafter, HHSC and the HMO will share the Net Income
before Taxes for the STAR+PLUS Program as follows:
(i) The STAR+PLUS HMO will retain all the Net Income before Taxes that is equal
to or less than 3% of the total STAR+PLUS Revenues received by the HMO.
(ii) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is over 3% and less than or equal to 5% of the total STAR+PLUS
Revenues received, with 80% to the HMO and 20% to HHSC.
(iii) HHSC and the STAR+PLUS HMO will share that portion of the Net Income
before Taxes that is over 5% and less than or equal to 7% of the total STAR+PLUS
Revenues received, with 60% to the HMO and 40% to HHSC.
(iv) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is over 7% and less than or equal to 9% of the total STAR+PLUS
Revenues received, with 40% to the HMO and 60% to HHSC.
(v) HHSC and the STAR+PLUS HMO will share that portion of the Net Income before
Taxes that is over 9% and less than or equal to 12% of the total STAR+PLUS
Revenues received, with 20% to the HMO and 80% to HHSC.
(vi) HHSC will be paid the entire portion of the Net Income before Taxes that
exceeds 12% of the total STAR+PLUS Revenues.
(c) Net income before taxes.
1) The HMO must compute the Net Income before Taxes in accordance with the HHSC
Uniform Managed Care Manual’s “Cost Principles for Expenses” and “FSR
Instructions for Completion” and applicable federal regulations. The Net Income
before Taxes will be confirmed by HHSC or its agent for the Rate Year relating
to all revenues and expenses incurred pursuant to the Contract. HHSC reserves
the right to modify the “Cost Principles for Expenses” and “FSR Instructions for
Completion” found in HHSC’s Uniform Managed Care Manual in accordance with
Section 8.05.
(2) For purposes of calculating Net Income before Taxes, the following items are
not Allowable Expenses:
(i) the payment of an Experience Rebate;
(ii) any interest expense associated with late or underpayment of the Experience
Rebate;
(iii) financial incentives, including without limitation the Quality Challenge
Award described in Attachment B-1, Section 6.3.2.3, and the STAR+PLUS Hospital
Inpatient Incentive Shared Savings Award described in Attachment B-1, Section
6.3.2.5.2; and
(iv) financial disincentives, including without limitation: the
Performance-based Capitation Rate described in Attachment B-1, Section 6.3.2.2;
the STAR+PLUS Hospital Inpatient Disincentive Administrative Fee at Risk
described in Attachment B-1, Section 6.3.2.5.1; and the liquidated damages
described in Attachment B-5.
(3) Financial incentives are true net bonuses and shall not be reduced by the
potential increased Experience Rebate payments. Financial disincentives are true
net disincentives, and shall not be offset in whole or part by potential
decreases in Experience Rebate payments.
(4) For FSR reporting purposes, financial incentives incurred shall not be
reported as an increase in Revenues or as an offset to costs, and any award of
such will not increase reported income. Financial disincentives incurred shall
not be included as reported expenses, and shall not reduce reported income. The
reporting or recording of any of these incurred items will be done on a memo
basis, which is below the income line, and will be listed as separate items.
(d) Carry forward of prior Rate Year losses.
Losses incurred by a STAR+PLUS HMO for one Rate Year may be carried forward to
the next Rate Year, and applied as an offset against a STAR+PLUS pre-tax net
income. Prior losses may be carried forward for two contiguous Rate Years for
this purpose. If the HMO offsets a loss against another STAR+PLUS Service Area,
only that portion of the loss that was not used as an offset may be carried
forward to the next Rate Year. Losses incurred by a STAR+PLUS HMO cannot be
offset against the STAR or CHIP Programs.
In the case of
 
 
against the first subsequent Rate Year such that the profit in the first
subsequent Rate Year is reduced to a zero pre-tax income; any additional loss
then remaining unapplied may be carried forward to any profit in the next
subsequent Rate Year. In such case, the revised income in the third Rate Year
would be equal to the cumulative income of the three contiguous periods.
 
(e) Settlements for payment; interest.
The processes applied to STAR, CHIP, and CHIP Perinatal Programs under Sections
10.11 (e) and (f) will also be applied to STAR+PLUS, with all applicable
references to the STAR, CHIP, and CHIP Perinatal Programs replaced with
STAR+PLUS. Any interest accruing under Section 10.11(f) for the STAR, CHIP, CHIP
and CHIP Perinatal Programs will be separate and apart from interest accruing
for the STAR+PLUS Program.
 
Section 10.11.2 STAR, CHIP, CHIP Perinatal Program, and STAR+PLUS Administrative
Expense Cap.
 
(a) General requirement.
 
Effective with SFY 2009, the calculation methodology of Experience Rebates
described in Sections 10.11 and 10.11.1 will be adjusted by an Administrative
Expense Cap (“Admin Cap.”) The Admin Cap is a calculated maximum amount of
administrative expense dollars (corresponding to a given FSR) that can be
deducted from Revenues for purposes of determining income subject to the
Experience Rebate. While Administrative Expenses may be limited by the Admin Cap
to determine Experience Rebates, all valid Allowable Expenses will continue to
be reported on the Financial Statistical Reports (FSRs). Thus, the Admin Cap
does not impact FSR reporting, but may impact any associated Experience Rebate
calculation.
Commencing with the Primary Settlement for SFY 2009, and for all pre and
post-audit FSRs thereafter, the calculation of any corresponding Experience
Rebate due will be subject to limitations on total deductible administrative
expenses.
 
Such limitations will be calculated as follows:
(b) Calculation methodology.
HHSC will determine the administrative expense component of the applicable
Capitation Rate structure for each Program and Service Area prior to each
applicable Rate Period. At the conclusion of a Rate Period, HHSC will apply that
predetermined administrative expense component against the HMO’s actually
incurred number of Member Months and aggregate premiums received (monthly
Capitation Payments plus Delivery Supplemental Payments and/or Bariatric
Supplemental Payments if applicable to the Program), to determine the specific
Admin Cap, in aggregate dollars, for a given HMO, Service Area, and Program.
For SFY 2009 only, the Admin Cap methodology will include the application of an
adjustment factor of 1.05. This factor will have the effect of increasing the
Admin Cap. Section 10.11.2(d) demonstrates how HHSC will apply the adjustment
factor.
 
(c) Data sources.
In determining the amount of Experience Rebate payment to include in the Primary
Settlement (or in conjunction with any subsequent payment or settlement), the
HMO will need to make the appropriate calculation, in order to assess the
impact, if any, of the Admin Cap.


 
(1) The total premiums paid by HHSC (earned by the HMO), and corresponding
Member Months, will be taken from the relevant FSR (or audit report) for the
Rate Period.



 
(2) There are two components of the administrative expense portion of the
Capitation Rate structure: the percentage rate to apply against the total
premiums paid (the “percentage of premium” within the administrative expenses),
and, the dollar rate per Member Month (the “fixed amount” within the
administrative expenses). These will be taken from the supporting details
associated with the official notification of final Capitation Rates, as supplied
by HHSC. This notification is sent to the HMOs during the annual rate setting
process via email, labeled as “the final rate exhibits for your health plan.”
The email has one or more spreadsheet files attached, which are particular to
the given HMO. The spreadsheet(s) show the fixed amount and percentage of
premium components for the administrative component of the Capitation Rate.

 
The components of the administrative expense portion of the Capitation Rate can
also be found on HHSC’s Medicaid website, under “Rate Analysis for Managed Care
Services.” Under each Program, there is a separate Rate Setting document for
each Rate Period that describes the development of the Capitation Rates. Within
each such document, there is a section entitled “Administrative Fees,” where it
refers to “the amount allocated for administrative expenses.”
 
In cases where the administrative expense portion of the Capitation Rate refers
to “the greater of (a) [one set of factors], and (b) [another set of factors],”
then the Admin Cap will be calculated each way, and the larger of the two
results will be the Admin Cap utilized for the determination of any Experience
Rebates due.
 
(d) Separate calculations, by FSR.
Each HMO will have a separate Admin Cap for each Program and each Service Area
in which it participates. This will require calculating a separate Admin Cap
corresponding to each FSR (for annual, or complete period, versions of FSRs
only). All administrative expenses reported on an FSR in excess of the
calculated corresponding Admin Cap will be subtracted from the total Allowable
Expense in the Experience Rebate calculation of income for that Program and
Service Area, subject to any consolidation or offset that may apply, as
described in Section 10.11.2(e).
By way of example only, HHSC will calculate the Admin Cap for a Rate Period as
follows:


1. Multiply the predetermined administrative expense rate structure “fixed
amount,” or dollar rate per Member Month (for example, $11.00), by the actual
number of Member Months for the Program and Service Area during the Rate Period
(for example, 70,000):



 
• $11.00 x 70,000 = $770,000.



2. Multiply the predetermined percent of premiums in the administrative expense
rate structure (for example, 5.75%), by the actual aggregate premiums earned for
the Program and Service Area during the Rate Period (for example, $6,000,000).



 
• 5.75% x $6,000,000 = $345,000.



3. For SFY 2009, add the totals of items 1-2 and multiply the sum by the
adjustment factor of 1.05. To this product, add applicable premium taxes and
maintenance taxes (for example, $112,000), to determine the Admin Cap for the
Program and Service Area:



 
• 1.05($770,000 + $345,000) + $112,000 = $1,282,750.



In this example, $1,282,750 would be the Admin Cap for a single Program in a
given Service Area for an HMO in a particular Rate Period.

 
4. For other SFY 2010 and beyond, add the totals of items 1-2, plus applicable
premium taxes and maintenance taxes (for example, $112,000), to determine the
Admin Cap for the Program and Service Area:


 
• $770,000 + $345,000 + $112,000 = $1,227,000.



 
In this example, $1,227,000 would be the Admin Cap for a single Program in a
given Service Area for an HMO in a particular Rate Period.

 
(e) Consolidation and offsets.
STAR, CHIP, and CHIP Perinatal Program results will be consolidated, but
STAR+PLUS Program results will be calculated on a stand-alone basis. For a given
HMO, total incurred administrative expenses, as reported on the FSRs for the
HMO’s Service Areas and/or Programs (excluding STAR+PLUS), will be summed, and
compared to the total Admin Caps for the HMO’s various Service Areas and
Programs (excluding STAR+PLUS). Thus, a STAR, CHIP, or CHIP Perinatal HMO that
exceeds its Admin Cap limit in one or more Service Areas or Programs, but does
not exceed the Admin Cap in another Service area or Program, may have an offset.
Similarly, within STAR+PLUS, HMOs operating in multiple Service Areas will
likewise consolidate STAR+PLUS Service Area FSR administrative expense results,
and compare that to consolidated STAR+PLUS Admin Caps. The net impact of the
Admin Cap across relevant FSRs will be applied to the Experience Rebate
calculation.
 
(f) Impact on Loss carry-forward.
For Experience Rebate calculation purposes, the calculation of any loss
carry-forward, as described in Sections 10.11(d) and 10.11.1(d), will be based
on the allowable pre-tax loss as determined under the Admin Cap.
 
(g) HMOs entering a Service Delivery Area or Program.
If an HMO enters a new Service Area or offers a Program that it did not offer in
the prior contract year, it will be exempt from the Admin Cap for those Service
Areas and Programs for a period of time to be determined by HHSC, up to the
first 12 months of operations.
 
(h) Service Delivery Areas with only one HMO in a Program.
In Service Areas operating with only one HMO for a Program, HHSC may, at its
sole discretion, revise the Admin Cap if its application would create an undue
hardship on the HMO.
 
(i) Unforeseen events.
If, in HHSC’s sole discretion, it determines that unforeseen events have created
significant hardships for one or more HMOs, HHSC may revise or temporarily
suspend the Admin Cap as it deems necessary.
 
Section 10.12 Payment by Members.
(a) Medicaid and CHIP HMOs
 
STAR and STAR+PLUS HMOs, Network Providers, and Out-of-Network Providers are
prohibited from billing or collecting any amount from a Member for Covered
Services. This prohibition also applies to CHIP and CHIP Perinatal HMOs, Network
Providers, and Out-of-Network Providers, except that
CHIP Network Providers and Out-of-Network Providers may collect copayments
authorized in the CHIP State Plan from CHIP Members for Covered Services.
STAR, STAR+PLUS, CHIP, and CHIP Perinatal HMOs must inform Members of costs for
non-covered services, and must require its Network Providers to:
 
(1) inform Members of costs for non-covered services prior to rendering such
services; and
 
(2) obtain a signed Private Pay form from such Members.
 
(b) CHIP HMOs.
 
(1) Families that meet the enrollment period cost share limit requirement must
report it to the HHSC Administrative Services Contractor. The HHSC
Administrative Service Contractor notifies the HMO that a family’s cost share
limit has been reached. Upon notification from the HHSC Administrative Services
Contractor that a family has reached its cost-sharing limit for the term of
coverage, the HMO will generate and mail to the CHIP Member a new Member ID card
within five days, showing that the CHIP Member’s cost-sharing obligation for
that term of coverage has been met. No cost-sharing may be collected from these
CHIP Members for the balance of their term of coverage.
 
(2) Providers are responsible for collecting all CHIP Member co-payments at the
time of service. Co-payments that families must pay vary according to their
income level.
 
(3) Co-payments do not apply, at any income level, to Covered Services that
qualify as well-baby and well-child care services, as defined by 42 C.F.R.
§457.520.
 
(4) Except for costs associated with unauthorized non-emergency services
provided to a Member by Out-of-Network providers and for non-covered services,
the co-payments outlined in the CHIP Cost Sharing Table in the HHSC Uniform
Managed Care Manual are the only amounts that a provider may collect from a
CHIP-eligible family. As required by 42 C.F.R. §457.515, this includes, without
limitation, Emergency Services that are provided at an Out-of-Network facility.
Cost sharing for such Emergency Services is limited to the co-payment amounts
set forth in the CHIP Cost Sharing Table.
 
(5) Federal law prohibits charging premiums, deductibles, coinsurance,
co-payments, or any other cost-sharing to CHIP Members of Native Americans or
Alaskan Natives. The HHSC Administrative Services Contractor will notify the HMO
of CHIP Members who are not subject to cost-sharing requirements. The HMO is
responsible for educating Providers regarding the cost-sharing waiver for this
population.
 
(6) An HMO’s monthly Capitation Payment will not be reduced for a family’s
failure to make its CHIP premium payment. There is no relationship between the
per Member/per month amount owed to the HMO for coverage provided during a month
and the family’s payment of its CHIP premium obligation for that month.


(c) CHIP Perinatal HMOs Cost-sharing does not apply to CHIP Perinatal Program
Members.  The exemption from cost-sharing applies through the end of the
original 12-month enrollment period.
 
Section 10.13 Restriction on assignment of fees.
During the term of the Contract, HMO may not, directly or indirectly, assign to
any third party any beneficial or legal interest of the HMO in or to any
payments to be made by HHSC pursuant to this Contract. This restriction does not
apply to fees paid to Subcontractors.
 
Section 10.14 Liability for taxes.
HHSC is not responsible in any way for the payment of any Federal, state or
local taxes related to or incurred in connection with the HMO’s performance of
this Contract. HMO must pay and discharge any and all such taxes, including any
penalties and interest. In addition, HHSC is exempt from Federal excise taxes,
and will not pay any personal property taxes or income taxes levied on HMO or
any taxes levied on employee wages.
 
Section 10.15 Liability for employment-relatedcharges and benefits.
HMO will perform work under this Contract as an independent contractor and not
as agent or representative of HHSC. HMO is solely and exclusively liable for
payment of all employment-related charges incurred in connection with the
performance of this Contract, including but not limited to salaries, benefits,
employment taxes, workers compensation benefits, unemployment insurance and
benefits, and other insurance or fringe benefits for Staff.
 
Section 10.16 No additional consideration.


(a) HMO will not be entitled to nor receive from HHSC any additional
consideration, compensation, salary, wages, charges, fees, costs, or any other
type of remuneration for Services and Deliverables provided under the Contract,
except by properly authorized and executed Contract amendments.


(b) No other charges for tasks, functions, or activities that are incidental or
ancillary to the delivery of the Services and Deliverables will be sought from
HHSC or any other state agency, nor will the failure of HHSC or any other party
to pay for such incidental or ancillary services entitle the HMO to withhold
Services and Deliverables due under the Agreement.


(c) HMO will not be entitled by virtue of the Contract to consideration in the
form of overtime, health insurance benefits, retirement benefits, disability
retirement benefits, sick leave, vacation time, paid holidays, or other paid
leaves of absence of any type or kind whatsoever.


Section 10.17 Federal Disallowance
If the federal government recoups money from the state for expenses and/or costs
that are deemed unallowable by the federal government, the state has the right
to, in turn, recoup payments made to the HMOs for these same expenses and/or
costs, even if they had not been previously disallowed by the state and were
incurred by the HMO, and any such expenses and/or costs would then be deemed
unallowable by the state.  If the state retroactively recoups money from the
HMOs due to a federal disallowance, the state will recoup the entire amount paid
to the HMO for the federally disallowed expenses and/or costs, not just the
federal portion.
 
Section 10.18 Required Pass Through of Physician Rate Increases


(a) Effective September 1, 2007, all HMOs participating in the STAR, STAR+PLUS,
CHIP and CHIP Perinatal Programs are required to adjust their physician fee
schedules to reflect the physician rate increases funded through Legislative
Appropriations during the 80th Regular Legislative Session.  The HMOs are
required to pass on all appropriated targeted physician rate increases to
physicians serving their Members.


(b) The Medicaid Fee Schedule in effect on September 1, 2007 (the “updated
Medicaid Fee Schedule”) will include the legislatively-mandated physician rate
increases based on the age of the Member, under 21 and over 21. The HMO must pay
the appropriate rate for the age of the Member on the date of service.


(c) If, under the terms of a Network Provider contract in place prior to
September 1, 2007, the HMO pays for physician services based on the Medicaid Fee
Schedule, then the HMO must pay for physician services provided on or after
September 1, 2007 based on the updated Medicaid Fee Schedule.


(d) If, under the terms of a Network Provider contract in place prior to
September 1, 2007, the HMO pays for physician services based on a percentage of
the Medicaid Fee Schedule, then the HMO must pay for physician services provided
on or after September 1, 2007 based on the same percentage of the updated
Medicaid Fee Schedule.  By way of example only, if prior to September 1, 2007,
the HMO paid for physician services at110% of the Medicaid Fee Schedule, then
the HMO will pay for physician services provided on or after September 1, 2007
at 110% of the updated Medicaid Fee Schedule.


(e) If, under the terms of a Network Provider contract in place prior to
September 1, 2007, the HMO uses benchmarks other than the Medicaid Fee Schedule
(e.g. rates that are a percentage of Medicare) to pay for physician services,
then for physician services provided on or after September 1, 2007, the HMO must
increase its rates by 25% for services to Members under 21 and by 10% for
Members age 21 and over.  The HMO must provide HHSC with a copy of both the
prior and new Network Provider agreements and demonstrate how the new rates are
125% or 110%, depending on the age of the Member, of the former rates.


(f) The HMO’s Chief Executive Officer will attest that the HMO has appropriately
increased physician reimbursements as required above.  HHSC will perform sample
audits to verify payments to physicians are in accordance with this Contract
requirement.
 
Section 10.19 Bariatric Supplemental Payment for STAR and STAR+PLUS HMOs.
 
(a) For dates of service from September 1, 2008 to August 31, 2011, STAR and
STAR+PLUS HMOs will receive a Bariatric Supplemental Payment (BSP) from HHSC for
each properly reported and documented bariatric surgery recorded under the group
of procedure codes defined as allowable for bariatric reimbursement, as
designated in the Texas Medicaid Providers Procedures Manual, including Texas
Medicaid Bulletins. The amount of the one-time per surgery BSP payment is
identified in the HHSC Managed Care Contract.
 
(1) HMO must submit a monthly BSP Report as described in Attachment B-1, Section
8 to the HHSC Managed Care Contract, in the format and timeframe prescribed in
HHSC’s Uniform Managed Care Manual.
   
(2) HHSC will pay the Bariatric Supplemental Payment within twenty (20) Business
Days after receipt of a complete and accurate report from the HMO.
 
(3) The HMO will not be entitled to Bariatric Supplemental Payments for
surgeries that are not reported to HHSC within 210 days after the date of
bariatric surgery, or within thirty (30) days from the date of discharge from
the hospital for the stay related to the bariatric surgery, whichever is later.
HHSC may grant an exception to this requirement, at its discretion, if the HMO
is able to able to demonstrate that the medical service provider did not file a
claim for payment to the HMO within the deadline described herein.
 
(4) HMO must maintain complete claims and adjudication disposition
documentation, including paid and denied amounts for eachbariatric surgery. The
HMO must submit such documentation to HHSC within five (5) Business Days after
receiving a written request from HHSC.
 
(b) For dates of service on or after September 1, 2011, STAR and STAR+PLUS HMOs
will not receive BSPs for bariatric surgeries. Instead, effective September 1,
2011, all funding for bariatric surgeries will be included in the STAR and
STAR+PLUS capitation rates.
 
Article 11. Disclosure & Confidentiality of Information
Section 11.01 Confidentiality.


(a) HMO and all Subcontractors, consultants, or agents under the Contract must
treat all information that is obtained through performance of the Services under
the Contract, including, but not limited to, information relating to applicants
or recipients of HHSC Programs as Confidential Information to the extent that
confidential treatment is provided under law and regulations.


(b) HMO is responsible for understanding the degree to which information
obtained through performance of this Contract is confidential under State and
Federal law, regulations, or administrative rules.


(c) HMO and all Subcontractors, consultants, or agents under the Contract may
not use any information obtained through performance of this Contract in any
manner except as is necessary for the proper discharge of obligations and
securing of rights under the Contract.


(d) HMO must have a system in effect to protect all records and all other
documents deemed confidential under this Contract maintained in connection with
the activities funded under the Contract. Any disclosure or transfer of
Confidential Information by HMO, including information required by HHSC, will be
in accordance with applicable law. If the HMO receives a request for information
deemed confidential under this Contract, the HMO will immediately notify HHSC of
such request, and will make reasonable efforts to protect the information from
public disclosure.


(e) In addition to the requirements expressly stated in this Section, HMO must
comply with any policy, rule, or reasonable requirement of HHSC that relates to
the safeguarding or disclosure of information relating to Members, HMO’S
operations, or HMO’s performance of the Contract.


(f) In the event of the expiration of the Contract or termination of the
Contract for any reason, all Confidential Information disclosed to and all
copies thereof made by the HMOI shall be returned to HHSC or, at HHSC’s option,
erased or destroyed.  HMO shall provide HHSC certificates evidencing such
destruction.


(g) The obligations in this Section shall not restrict any disclosure by the HMO
pursuant to any applicable law, or by order of any court or government agency,
provided that the HMO shall give prompt notice to HHSC of such order.


(h) With the exception of confidential Member information, Confidential
Information shall not be afforded the protection of the Contract if such data
was:
 
(1) Already known to the receiving Party without restrictions at the time of its
disclosure by the furnishing Party;


(2) Independently developed by the receiving Party without reference to the
furnishing Party’s Confidential Information;


(3) Rightfully obtained by the other Party without restriction from a third
party after its disclosure by the furnishing Party;


(4) Publicly available other than through the fault or negligence of the other
Party; or


(5) Lawfully released without restriction to anyone.
 
Section 11.02 Disclosure of HHSC’s Confidential Information.


(a) HMO will immediately report to HHSC any and all unauthorized disclosures or
uses of HHSC’s Confidential Information of which it or its Subcontractor(s),
consultant(s), or agent(s) is aware or has knowledge.  HMO acknowledges that any
publication or disclosure of HHSC’s Confidential Information to others may cause
immediate and irreparable harm to HHSC and may constitute a violation of State
or federal laws.  If HMO, its Subcontractor(s), consultant(s), or agent(s)
should publish or disclose such Confidential Information to others without
authorization, HHSC will immediately be entitled to injunctive relief or any
other remedies to which it is entitled under law or equity.  HHSC will have the
right to recover from HMO all damages and liabilities caused by or arising from
HMO’s, its Subcontractors’, consultants’, or agents’ failure to protect HHSC’s
Confidential Information.  HMO will defend with counsel approved by HHSC,
indemnify and hold harmless HHSC from all damages, costs, liabilities, and
expenses (including without limitation reasonable attorneys’ fees and costs)
caused by or arising from HMO’s or its Subcontractors’, consultants’ or agents’
failure to protect HHSC’s Confidential Information.  HHSC will not unreasonably
withhold approval of counsel selected by the HMO.


(b) HMO will require its Subcontractor(s), consultant(s), and agent(s) to comply
with the terms of this provision.


Section 11.03 Member Records


(a) HMO must comply with the requirements of state and federal laws, including
the HIPAA requirements set forth in Section 7.07, regarding the transfer of
Member Records.


(b) If at any time during the Contract Term this Contract is terminated, HHSC
may require the transfer of Member Records, upon written notice to HMO, to
another entity, as consistent with federal and state laws and applicable
releases.


(c) The term “Member Record” for this Section means only those administrative,
enrollment, case management and other such records maintained by HMO and is not
intended to include patient records maintained by participating Network
Providers.
 
Section 11.04 Requests for public information.


(a) HHSC agrees that it will promptly notify HMO of a request for disclosure of
information filed in accordance with the Texas Public Information Act, Chapter
552 of the Texas Government Code, that consists of the HMO’S confidential
information, including without limitation, information or data to which HMO has
a proprietary or commercial interest.  HHSC will deliver a copy of the request
for public information to HMO.


(b) With respect to any information that is the subject of a request for
disclosure, HMO is required to demonstrate to the Texas Office of Attorney
General the specific reasons why the requested information is confidential or
otherwise excepted from required public disclosure under law.  HMO will provide
HHSC with copies of all such communications.


(c) To the extent authorized under the Texas Public Information Act, HHSC agrees
to safeguard from disclosure information received from HMO that the HMO believes
to be confidential information.  HMO must clearly mark such information as
confidential information or provide written notice to HHSC that it considers the
information confidential.


Section 11.05 Privileged Work Product.


(a) HMO acknowledges that HHSC asserts that privileged work product may be
prepared in anticipation of litigation and that HMO is performing the Services
with respect to privileged work product as an agent of HHSC, and that all
matters related thereto are protected from disclosure by the Texas Rules of
Civil Procedure, Texas Rules of Evidence, Federal Rules of Civil Procedure, or
Federal Rules of Evidence.


(b) HHSC will notify HMO of any privileged work product to which HMO has or may
have access.  After the HMO is notified or otherwise becomes aware that such
documents, data, database, or communications are privileged work product, only
HMO personnel, for whom such access is necessary for the purposes of providing
the Services, may have access to privileged work product.


(c) If HMO receives notice of any judicial or other proceeding seeking to obtain
access to HHSC’s privileged work product, HMO will:


(1) Immediately notify HHSC; and


(2) Use all reasonable efforts to resist providing such access.


(d) If HMO resists disclosure of HHSC’s privileged work product in accordance
with this Section, HHSC will, to the extent authorized under Civil Practices and
Remedies Code or other applicable State law, have the right and duty to:
 
(1) represent HMO in such resistance;


(2) to retain counsel to represent HMO; or


(3) to reimburse HMO for reasonable attorneys' fees and expenses incurred in
resisting such access.
 
(e) If a court of competent jurisdiction orders HMO to produce documents,
disclose data, or otherwise breach the confidentiality obligations imposed in
the Contract, or otherwise with respect to maintaining the confidentiality,
proprietary nature, and secrecy of privileged work product, HMO will not be
liable for breach of such obligation.
 
Section 11.06 Unauthorized acts.
Each Party agrees to:


(1) Notify the other Party promptly of any unauthorized possession, use, or
knowledge, or attempt thereof, by any person or entity that may become known to
it, of any HHSC Confidential Information or any information identified by the
HMO as confidential or proprietary;


(2) Promptly furnish to the other Party full details of the unauthorized
possession, use, or knowledge, or attempt thereof, and use reasonable efforts to
assist the other Party in investigating or preventing the reoccurrence of any
unauthorized possession, use, or knowledge, or attempt thereof, of Confidential
Information;


(3) Cooperate with the other Party in any litigation and investigation against
third Parties deemed necessary by such Party to protect its proprietary rights;
and


(4) Promptly prevent a reoccurrence of any such unauthorized possession, use, or
knowledge such information.


Section 11.07 Legal action.
Neither party may commence any legal action or proceeding in respect to any
unauthorized possession, use, or knowledge, or attempt thereof by any person or
entity of HHSC’s Confidential Information or information identified by the HMO
as confidential or proprietary, which action or proceeding identifies the other
Party information without such Party’s consent.

 
Section 11.08 Information Security
The HMO and all Subcontractors, consultants, or agents must comply with all
applicable laws, rules, and regulations regarding information security,
including without limitation the following:
 
(1) Health and Human Services Enterprise Information Security Standards and
Guidelines;
 
(2) Title 1, Sections 202.1 and 202.3 through 202.28, Texas Administrative Code;
 
(3) The Health Insurance Portability and Accountability Act of 1996 (HIPAA); and
 
(4) The Health Information Technology for Economic and Clinical Health Act
(HITECH Act).
 
Article 12. Remedies & Disputes
Section 12.01 Understanding and expectations.
The remedies described in this Section are directed to HMO’s timely and
responsive performance of the Services and production of Deliverables, and the
creation of a flexible and responsive relationship between the Parties.  The HMO
is expected to meet or exceed all HHSC objectives and standards, as set forth in
the Contract.  All areas of responsibility and all Contract requirements will be
subject to performance evaluation by HHSC.  Performance reviews may be conducted
at the discretion of HHSC at any time and may relate to any responsibility
and/or requirement.  Any and all responsibilities and/or requirements not
fulfilled may be subject to remedies set forth in the Contract.
 
Section 12.02 Tailored remedies.


(a) Understanding of the Parties. HMO agrees and understands that HHSC may
pursue tailored contractual remedies for noncompliance with the Contract.  At
any time and at its discretion, HHSC may impose or pursue one or more remedies
for each item of noncompliance and will determine remedies on a case-by-case
basis.  HHSC’s pursuit or non-pursuit of a tailored remedy does not constitute a
waiver of any other remedy that HHSC may have at law or equity.


(b) Notice and opportunity to cure for non-material breach.


(1) HHSC will notify HMO in writing of specific areas of HMO performance that
fail to meet performance expectations, standards, or schedules set forth in the
Contract, but that, in the determination of HHSC, do not result in a material
deficiency or delay in the implementation or operation of the Services.


(2) HMO will, within five (5) Business Days (or another date approved by HHSC)
of receipt of written notice of a non-material deficiency, provide the HHSC
Project Manager a written response that:


(A) Explains the reasons for the deficiency, HMO’s plan to address or cure the
deficiency, and the date and time by which the deficiency will be cured; or


(B) If HMO disagrees with HHSC’s findings, its reasons for disagreeing with
HHSC’s findings.


(3) HMO’s proposed cure of a non-material deficiency is subject to the approval
of HHSC. HMO’s repeated commission of non-material deficiencies or repeated
failure to resolve any such deficiencies may be regarded by HHSC as a material
deficiency and entitle HHSC to pursue any other remedy provided in the Contract
or any other appropriate remedy HHSC may have at law or equity.


(c) Corrective action plan.


(1) At its option, HHSC may require HMO to submit to HHSC a written plan (the
“Corrective Action Plan”) to correct or resolve a material breach of this
Contract, as determined by HHSC.


(2) The Corrective Action Plan must provide:


(A) A detailed explanation of the reasons for the cited deficiency;


(B) HMO’s assessment or diagnosis of the cause; and


(C) A specific proposal to cure or resolve the deficiency.
 
(3) The Corrective Action Plan must be submitted by the deadline set forth in
HHSC’s request for a Corrective Action Plan.  The Corrective Action Plan is
subject to approval by HHSC, which will not unreasonably be withheld.


(4) HHSC will notify HMO in writing of HHSC’s final disposition of HHSC’s
concerns.  If HHSC accepts HMO’s proposed Corrective Action Plan, HHSC may:


(A) Condition such approval on completion of tasks in the order or priority that
HHSC may reasonably prescribe;


(B) Disapprove portions of HMO’s proposed Corrective Action Plan; or


(C) Require additional or different corrective action(s).


Notwithstanding the submission and acceptance of a Corrective Action Plan, HMO
remains responsible for achieving all written performance criteria.


(5) HHSC’s acceptance of a Corrective Action Plan under this Section will not:


(A) Excuse HMO’s prior substandard performance;


(B) Relieve HMO of its duty to comply with performance standards; or


(C) Prohibit HHSC from assessing additional tailored remedies or pursuing other
appropriate remedies for continued substandard performance.


(d) Administrative remedies.


(1) At its discretion, HHSC may impose one or more of the following remedies for
each item of material noncompliance and will determine the scope and severity of
the remedy on a case-by-case basis:


(A) Assess liquidated damages in accordance with Attachment B-5 to the HHSC
Managed Care Contract, “Liquidated Damages Matrix;”


(B) Conduct accelerated monitoring of the HMO. Accelerated monitoring includes
more frequent or more extensive monitoring by HHSC or its agent;


(C) Require additional, more detailed, financial and/or programmatic reports to
be submitted by HMO;


(D) Decline to renew or extend the Contract;


(E) Appoint temporary management under the circumstances described in 42 C.F.R
§438.706;


(F) Initiate disenrollment of a Member or Members;


(G) Suspend enrollment of Members;


(H) Withhold or recoup payment to HMO;


(I) Require forfeiture of all or part of the HMO’s bond; or


(J) Terminate the Contract in accordance with Section 12.03, (“Termination by
HHSC”).
 
(2) For purposes of the Contract, an item of material noncompliance means a
specific action of HMO that:


(A) Violates a material provision of the Contract;


(B) Fails to meet an agreed measure of performance; or


(C) Represents a failure of HMO to be reasonably responsive to a reasonable
request of HHSC relating to the Services for information, assistance, or support
within the timeframe specified by HHSC.


(3) HHSC will provide notice to HMO of the imposition of an administrative
remedy in accordance with this Section, with the exception of accelerated
monitoring, which may be unannounced.  HHSC may require HMO to file a written
response in accordance with this Section.


(4) The Parties agree that a State or Federal statute, rule, regulation, or
Federal guideline will prevail over the provisions of this Section unless the
statute, rule, regulation, or guidelines can be read together with this Section
to give effect to both.


(e) Damages.


(1) HHSC will be entitled to actual and consequential damages resulting from the
HMO’S failure to comply with any of the terms of the Contract.  In some cases,
the actual damage to HHSC or State of Texas as a result of HMO’S failure to meet
any aspect of the responsibilities of the Contract and/or to meet specific
performance standards set forth in the Contract are difficult or impossible to
determine with precise accuracy.  Therefore, liquidated damages will be assessed
in writing against and paid by the HMO in accordance with and for failure to
meet any aspect of the responsibilities of the Contract and/or to meet the
specific performance standards identified by the HHSC in Attachment B-5 to the
HHSC Managed Care Contract, “Deliverables/Liquidated Damages Matrix.” Liquidated
damages will be assessed if HHSC determines such failure is the fault of the HMO
(including the HMO’S Subcontractors and/or consultants) and is not materially
caused or contributed to by HHSC or its agents.  If at any time, HHSC determines
the HMO has not met any aspect of the responsibilities of the Contract and/or
the specific performance standards due to mitigating circumstances, HHSC
reserves the right to waive all or part of the liquidated damages.  All such
waivers must be in writing, contain the reasons for the waiver, and be signed by
the appropriate executive of HHSC.
 
(2) The liquidated damages prescribed in this Section are not intended to be in
the nature of a penalty, but are intended to be reasonable estimates of HHSC’s
projected financial loss and damage resulting from the HMO’s nonperformance,
including financial loss as a result of project delays.  Accordingly, in the
event HMO fails to perform in accordance with the Contract, HHSC may assess
liquidated damages as provided in this Section.


(3) If HMO fails to perform any of the Services described in the Contract, HHSC
may assess liquidated damages for each occurrence of a liquidated damages event,
to the extent consistent with HHSC's tailored approach to remedies and Texas
law.


(4) HHSC may elect to collect liquidated damages:


(A) Through direct assessment and demand for payment delivered to HMO; or


(B) By deduction of amounts assessed as liquidated damages as set-off against
payments then due to HMO or that become due at any time after assessment of the
liquidated damages. HHSC will make deductions until the full amount payable by
the HMO is received by HHSC.


(f) Equitable Remedies


(1) HMO acknowledges that, if HMO breaches (or attempts or threatens to breach)
its material obligation under this Contract, HHSC may be irreparably harmed.  In
such a circumstance, HHSC may proceed directly to court to pursue equitable
remedies.


(2) If a court of competent jurisdiction finds that HMO breached (or attempted
or threatened to breach) any such obligations, HMO agrees that without any
additional findings of irreparable injury or other conditions to injunctive
relief, it will not oppose the entry of an appropriate order compelling
performance by HMO and restraining it from any further breaches (or attempted or
threatened breaches).


(g) Suspension of Contract


(1) HHSC may suspend performance of all or any part of the Contract if:


(A) HHSC determines that HMO has committed a material breach of the Contract;


(B) HHSC has reason to believe that HMO has committed, assisted in the
commission of Fraud, Abuse, Waste, malfeasance, misfeasance, or nonfeasance by
any party concerning the Contract;


(C) HHSC determines that the HMO knew, or should have known of, Fraud, Abuse,
Waste, malfeasance, or nonfeasance by any party concerning the Contract, and the
HMO failed to take appropriate action; or


(D) HHSC determines that suspension of the Contract in whole or in part is in
the best interests of the State of Texas or the HHSC Programs.
 
(2) HHSC will notify HMO in writing of its intention to suspend the Contract in
whole or in part.  Such notice will:
 
(A) Be delivered in writing to HMO;


(B) Include a concise description of the facts or matter leading to HHSC’s
decision; and


(C) Unless HHSC is suspending the contract for convenience, request a Corrective
Action Plan from HMO or describe actions that HMO may take to avoid the
contemplated suspension of the Contract.


Section 12.03 Termination by HHSC.
This Contract will terminate upon the Expiration Date. In addition, prior to
completion of the Contract Term, all or a part of this Contract may be
terminated for any of the following reasons:


(a) Termination in the best interest of HHSC. HHSC may terminate the Contract
without cause at any time when, in its sole discretion, HHSC determines that
termination is in the best interests of the State of Texas.  HHSC will provide
reasonable advance written notice of the termination, as it deems appropriate
under the circumstances.  The termination will be effective on the date
specified in HHSC’s notice of termination.


(b) Termination for cause. HHSC reserves the right to terminate this


Contract, in whole or in part, upon the following conditions:
(1) Assignment for the benefit of creditors, appointment of receiver, or
inability to pay debts. HHSC may terminate this Contract at any time if HMO:


(A) Makes an assignment for the benefit of its creditors;


(B) Admits in writing its inability to pay its debts generally as they become
due; or


(C) Consents to the appointment of a receiver, trustee, or liquidator of HMO or
of all or any part of its property.


(2) Failure to adhere to laws, rules, ordinances, or orders. HHSC may terminate
this Contract if a court of competent jurisdiction finds HMO failed to adhere to
any laws, ordinances, rules, regulations or orders of any public authority
having jurisdiction and such violation prevents or substantially impairs
performance of HMO’s duties under this Contract.  HHSC will provide at least
thirty (30) days advance written notice of such termination.
 
(3) Breach of confidentiality. HHSC may terminate this Contract at any time if
HMO breaches confidentiality laws with respect to the Services and Deliverables
provided under this Contract.
 
(4) Failure to maintain adequate personnel or resources. HHSC may terminate this
Contract if, after providing notice and an opportunity to correct, HHSC
determines that HMO has failed to supply personnel or resources and such failure
results in HMO’s inability to fulfill its duties under this Contract. HHSC will
provide at least thirty (30) days advance written notice of such termination.


(5) Termination for gifts and gratuities.


(A) HHSC may terminate this Contract at any time following the determination by
a competent judicial or quasi-judicial authority and HMO’s exhaustion of all
legal remedies that HMO, its employees, agents or representatives have either
offered or given any thing of value to an officer or employee of HHSC or the
State of Texas in violation of state law.


(B) HMO must include a similar provision in each of its Subcontracts and shall
enforce this provision against a Subcontractor who has offered or given any
thing of value to any of the persons or entities described in this Section,
whether or not the offer or gift was in HMO’s behalf.


(C) Termination of a Subcontract by HMO pursuant to this provision will not be a
cause for termination of the Contract unless:


(1) HMO fails to replace such terminated Subcontractor within a reasonable time;
and


(2) Such failure constitutes cause, as described in this Subsection 12.03(b).


(D) For purposes of this Section, a “thing of value” means any item of tangible
or intangible property that has a monetary value of more than $50.00 and
includes, but is not limited to, cash, food, lodging, entertainment, and
charitable contributions.  The term does not include contributions to holders of
public office or candidates for public office that are paid and reported in
accordance with State and/or Federal law.


(6) Termination for non-appropriation of funds. Notwithstanding any other
provision of this Contract, if funds for the continued fulfillment of this
Contract by HHSC are at any time not forthcoming or are insufficient, through
failure of any entity to appropriate funds or otherwise, then HHSC will have the
right to terminate this Contract at no additional cost and with no penalty
whatsoever by giving prior written notice documenting the lack of funding.  HHSC
will provide at least thirty (30) days advance written notice of such
termination.  HHSC will use reasonable efforts to ensure appropriated funds are
available.


(7) Judgment and execution.


(A) HHSC may terminate the Contract at any time if judgment for the payment of
money in excess of $500,000.00 that is not covered by insurance, is rendered by
any court or governmental body against HMO, and HMO does not:


(1) Discharge the judgment or provide for its discharge in accordance with the
terms of the judgment;


(2) Procure a stay of execution of the judgment within thirty (30) days from the
date of entry thereof; or


(3) Perfect an appeal of such judgment and cause the execution of such judgment
to be stayed during the appeal, providing such financial reserves as may be
required under generally accepted accounting principles.


(B) If a writ or warrant of attachment or any similar process is issued by any
court against all or any material portion of the property of HMO, and such writ
or warrant of attachment or any similar process is not released or bonded within
thirty (30) days after its entry, HHSC may terminate the Contract in accordance
with this Section.


(8) Termination for insolvency.


(A) HHSC may terminate the Contract at any time if HMO:


(1) Files for bankruptcy;


(2) Becomes or is declared insolvent, or is the subject of any proceedings
related to its liquidation, insolvency, or the appointment of a receiver or
similar officer for it;


(3) Makes an assignment for the benefit of all or substantially all of its
creditors; or


(4) Enters into an Contract for the composition, extension, or readjustment of
substantially all of its obligations.
 
(B) HMO agrees to pay for all reasonable expenses of HHSC including the cost of
counsel, incident to:


(1) The enforcement of payment of all obligations of the HMO by any action or
participation in, or in connection with a case or proceeding under Chapters 7,
11, or 13 of the United States Bankruptcy Code, or any successor statute;


(2) A case or proceeding involving a receiver or other similar officer duly
appointed to handle the HMO's business; or


(3) A case or proceeding in a State court initiated by HHSC when previous
collection attempts have been unsuccessful.


(9) Termination for HMO’S material breach of the Contract.


HHSC will have the right to terminate the Contract in whole or in part if HHSC
determines, at its sole discretion, that HMO has materially breached the
Contract.  HHSC will provide at least thirty (30) days advance written notice of
such termination.
 
Section 12.04 Termination by HMO.


(a) Failure to pay. HMO may terminate this Contract if HHSC fails to pay the HMO
undisputed charges when due as required under this Contract.  Retaining premium,
recoupment, sanctions, or penalties that are allowed under this Contract or that
result from the HMO’s failure to perform or the HMO’s default under the terms of
this Contract is not cause for termination.  Termination for failure to pay does
not release HHSC from the obligation to pay undisputed charges for services
provided prior to the termination date. If HHSC fails to pay undisputed charges
when due, then the HMO may submit a notice of intent to terminate for failure to
pay in accordance with the requirements of Subsection 12.04(d). If HHSC pays all
undisputed amounts then due within thirty (30)­days after receiving the notice
of intent to terminate, the HMO cannot proceed with termination of the Contract
under this Article.


(b) Change to HHSC Uniform Managed Care  Manual.


HMO may terminate this agreement if the Parties are unable to resolve a dispute
concerning a material and substantive change to the HHSC Uniform Managed Care
Manual (a change that materially and substantively alters the HMO’s ability to
fulfill its obligations under the Contract).  HMO must submit a notice of intent
to terminate due to a material and substantive change in the HHSC Uniform
Managed Care Manual no later than thirty (30) days after the effective date of
the policy change.  HHSC will not enforce the policy change during the period of
time
between the receipt of the notice of intent to terminate and the effective date
of termination.


(c) Change to Capitation Rate. If HHSC proposes a modification to the Capitation
Rate that is unacceptable to the HMO, the HMO may terminate the Contract.  HMO
must submit a written notice of intent to terminate due to a change in the
Capitation Rate no later than thirty (30) days after HHSC’s notice of the
proposed change. HHSC will not enforce the rate change during the period of time
between the receipt of the notice of intent to terminate and the effective date
of termination.


(d) Notice of intent to terminate.


In order to terminate the Contract pursuant to this Section, HMO must give HHSC
at least ninety (90) days written notice of intent to terminate.  The
termination date will be calculated as the last day of the month following
ninety (90) days from the date the notice of intent to terminate is received by
HHSC.


Section 12.05 Termination by mutual agreement.
This Contract may be terminated by mutual written agreement of the Parties.
 
Section 12.06 Effective date of termination.
Except as otherwise provided in this Contract, termination will be effective as
of the date specified in the notice of termination.
 
Section 12.07 Extension of termination effective date.
The Parties may extend the effective date of termination one or more times by
mutual written agreement.
 
Section 12.08 Payment and other provisions atContract termination.


(a) In the event of termination pursuant to this Article, HHSC will pay the
Capitation Payment for Services and Deliverables rendered through the effective
date of termination.  All pertinent provisions of the Contract will form the
basis of settlement.


(b) HMO must provide HHSC all reasonable access to records, facilities, and
documentation as is required to efficiently and expeditiously close out the
Services and Deliverables provided under this Contract.


(c) HMO must prepare a Turnover Plan, which is acceptable to and approved by
HHSC.  The Turnover Plan will be implemented during the time period between
receipt of notice and the termination date.


Section 12.09 Modification of Contract in the event of remedies.
 HHSC may propose a modification of this Contract in response to the imposition
of a remedy under this Article. Any modifications under this Section must be
reasonable, limited to the matters causing the exercise of a remedy, in writing,
and executed in accordance with Article 8. HMO must negotiate such proposed
modifications in good faith.
 
Section 12.10 Turnover assistance.
Upon receipt of notice of termination of the Contract by HHSC, HMO will provide
any turnover assistance reasonably necessary to enable HHSC or its designee to
effectively close out the Contract and move the work to another vendor or to
perform the work itself.
 
Section 12.11 Rights upon termination or expiration of Contract.
In the event that the Contract is terminated for any reason, or upon its
expiration, HHSC will, at HHSC's discretion, retain ownership of any and all
associated work products, Deliverables and/or documentation in whatever form
that they exist.
 
Section 12.12 HMO responsibility for associated costs.
If HHSC terminates the Contract for Cause, the HMO will be responsible to HHSC
for all reasonable costs incurred by HHSC, the State of Texas, or any of its
administrative agencies to replace the HMO.  These costs include, but are not
limited to, the costs of procuring a substitute vendor and the cost of any claim
or litigation that is reasonably attributable to HMO’s failure to perform any
Service in accordance with the terms of the Contract
 
Section 12.13 Dispute resolution.


(a) General agreement of the Parties. The Parties mutually agree that the
interests of fairness, efficiency, and good business practices are best served
when the Parties employ all reasonable and informal means to resolve any dispute
under this Contract. The Parties express their mutual commitment to using all
reasonable and informal means of resolving disputes prior to invoking a remedy
provided elsewhere in this Section.


(b) Duty to negotiate in good faith. Any dispute that in the judgment of any
Party to this Contract may materially or substantially affect the performance of
any Party will be reduced to writing and delivered to the other Party. The
Parties must then negotiate in good faith and use every reasonable effort to
resolve such dispute and the Parties shall not resort to any formal proceedings
unless they have reasonably determined that a negotiated resolution is not
possible. The resolution of any dispute disposed of by Contract between the
Parties shall be reduced to writing and delivered to all Parties within ten (10)
Business Days.


(c) Claims for breach of Contract.


(1) General requirement. HMO’s claim for breach of this Contract will be
resolved in accordance with the dispute resolution process established by HHSC
in accordance with Chapter 2260, Texas Government Code.


(2) Negotiation of claims. The Parties expressly agree that the HMO’s claim for
breach of this Contract that the Parties cannot resolve in the ordinary course
of business or through the use of all reasonable and informal means will be
submitted to the negotiation process provided in Chapter 2260, Subchapter B,
Texas Government Code.


(A) To initiate the process, HMO must submit written notice to HHSC that
specifically states that HMO invokes the provisions of Chapter 2260, Subchapter
B, Texas Government Code.  The notice must comply with the requirements of Title
1, Chapter 392, Subchapter B of the Texas Administrative Code.


(B) The Parties expressly agree that the HMO’s compliance with Chapter 2260,
Subchapter B, Texas Government Code, will be a condition precedent to the filing
of a contested case proceeding under Chapter 2260, Subchapter C, of the Texas
Government Code.


(3) Contested case proceedings. The contested case process provided in Chapter
2260, Subchapter C, Texas Government Code, will be HMO’s sole and exclusive
process for seeking a remedy for any and all alleged breaches of contract by
HHSC if the Parties are unable to resolve their disputes under Subsection (c)(2)
of this Section.


The Parties expressly agree that compliance with the contested case process
provided in Chapter 2260, Subchapter C, Texas Government Code, will be a
condition precedent to seeking consent to sue from the Texas Legislature under
Chapter 107, Civil Practices & Remedies Code. Neither the execution of this
Contract by HHSC nor any other conduct of any representative of HHSC relating to
this Contract shall be considered a waiver of HHSC’s sovereign immunity to suit.


(4) HHSC rules. The submission, processing and resolution of HMO’s claim is
governed by the rules adopted by HHSC pursuant to Chapter 2260, Texas Government
Code, found at Title 1, Chapter 392, Subchapter B of the Texas Administrative
Code.


(5) HMO’s duty to perform. Neither the occurrence of an event constituting an
alleged breach of contract nor the pending status of any claim for breach of
contract is grounds for the suspension of performance, in whole or in part, by
HMO of any duty or obligation with respect to the performance of this Contract.
Any changes to the Contract as a result of a dispute resolution will be
implemented in accordance with Article 8 (“Amendments and Modifications”).


Section 12.14 Liability of HMO.


(a) HMO bears all risk of loss or damage to HHSC or the State due to:


(1) Defects in Services or Deliverables;


(2) Unfitness or obsolescence of Services or Deliverables; or


(3) The negligence or intentional misconduct of HMO or its employees, agents,
Subcontractors, or representatives.


(b) HMO must, at the HMO’s own expense, defend with counsel approved by HHSC,
indemnify, and hold harmless HHSC and State employees, officers, directors,
contractors and agents from and against any losses, liabilities, damages,
penalties, costs, fees, including without limitation reasonable attorneys' fees,
and expenses from any claim or action for property damage, bodily injury or
death, to the extent caused by or arising from the negligence or intentional
misconduct of the HMO and its employees, officers, agents, or
Subcontractors.  HHSC will not unreasonably withhold approval of counsel
selected by HMO.


(c) HMO will not be liable to HHSC for any loss, damages or liabilities
attributable to or arising from the failure of HHSC or any state agency to
perform a service or activity in connection with this Contract.
 
Section 12.15 Pre-termination Process.
The following process will apply when HHSC terminates the Agreement for any
reason set forth in Section 12.03(b), “Termination for Cause,” other than
Subpart 6, “Termination for Non-appropriation of Funds.” HHSC will provide the
HMO with reasonable advance written notice of the proposed termination, as it
deems appropriate under the circumstances. The notice will include the reason
for the proposed termination, the proposed effective date of the termination,
and the time and place where the parties will meet regarding the proposed
termination. During this meeting, the HMO may present written information
explaining why HHSC should not affirm the proposed termination. HHSC’s Associate
Commissioner for Medicaid and CHIP will consider the written information, if
any, and will provide the HMO with a written notice of HHSC’s final decision
affirming or reversing the termination. An affirming decision will include the
effective date of termination.
 
The pre-termination process described herein will not limit or otherwise reduce
the parties’ rights and responsibilities under Section 12.13, “Dispute
Resolution;” however, HHSC’s final decision to terminate is binding and is not
subject to review by the State Office of Administrative Hearings under Chapter
2260, Texas Government Code.

Article 13. Assurances & Certifications
Section 13.01 Proposal certifications.
HMO acknowledges its continuing obligation to comply with the requirements of
the following certifications contained in its Proposal, and will immediately
notify HHSC of any changes in circumstances affecting these certifications:


(1) Federal lobbying;


(2) Debarment and suspension;


(3) Child support; and


(4) Nondisclosure statement.


Section 13.02 Conflicts of interest.


(a) Representation. HMO agrees to comply with applicable state and federal laws,
rules, and regulations regarding conflicts of interest in the performance of its
duties under this Contract. HMO warrants that it has no interest and will not
acquire any direct or indirect interest that


would conflict in any manner or degree with its performance under this Contract.


(b) General duty regarding conflicts of interest. HMO will establish safeguards
to prohibit employees from using their positions for a purpose that constitutes
or presents the appearance of personal or organizational conflict of interest,
or personal gain. HMO will operate with complete independence and objectivity
without actual, potential or apparent conflict of interest with respect to the
activities conducted under this Contract with the State of Texas.
 
Section 13.03 Organizational conflicts of interest.
(a) Definition. An organizational conflict of interest is a set of facts or
circumstances, a relationship, or other situation under which a HMO, or a
Subcontractor has past, present, or currently planned personal or financial
activities or interests that either directly or indirectly:


(1) Impairs or diminishes the HMO’s, or Subcontractor’s ability to render
impartial or objective assistance or advice to HHSC; or


(2) Provides the HMO or Subcontractor an unfair competitive advantage in future
HHSC procurements (excluding the award of this Contract).




(b) Warranty. Except as otherwise disclosed and approved by HHSC prior to the
Effective Date of the Contract, HMO warrants that, as of the Effective Date and
to the best of its knowledge and belief, there are no relevant facts or
circumstances that could give rise to an organizational conflict of interest
affecting this Contract. HMO affirms that it has neither given, nor intends to
give, at any time hereafter, any economic opportunity, future employment, gift,
loan, gratuity, special discount, trip, favor, or service to a public servant or
any employee or representative of same, at any time during the procurement
process or in connection with the procurement process except as allowed under
relevant state and federal law.


(c) Continuing duty to disclose.


(1) HMO agrees that, if after the Effective Date, HMO discovers or is made aware
of an organizational conflict of interest, HMO will immediately and fully
disclose such interest in writing to the HHSC project manager.  In addition, HMO
must promptly disclose any relationship that might be perceived or represented
as a conflict after its discovery by HMO or by HHSC as a potential
conflict.  HHSC reserves the right to make a final determination regarding the
existence of conflicts of interest, and HMO agrees to abide by HHSC’s decision.


(2) The disclosure will include a description of the action(s) that HMO has
taken or proposes to take to avoid or mitigate such conflicts.


(d) Remedy. If HHSC determines that an organizational conflict of interest
exists, HHSC may, at its discretion, terminate the Contract pursuant to
Subsection 12.03(b)(9). If HHSC determines that HMO was aware of an
organizational conflict of interest before the award of this Contract and did
not disclose the conflict to the contracting officer, such nondisclosure will be
considered a material breach of the Contract.  Furthermore, such breach may be
submitted to the Office of the Attorney General, Texas Ethics Commission, or
appropriate State or Federal law enforcement officials for further action.
 
(e) Flow down obligation. HMO must include the provisions of this Section in all
Subcontracts for work to be performed similar to the service provided by HMO,
and the terms
"Contract," "HMO," and "project manager" modified appropriately to preserve the
State's rights.
 
Section 13.04 HHSC personnel recruitment prohibition.
HMO has not retained or promised to retain any person or company, or utilized or
promised to utilize a consultant that participated in HHSC’s development of
specific criteria of the RFP or who participated in the selection of the HMO for
this Contract. Unless authorized in writing by HHSC, HMO will not recruit or
employ any HHSC professional or technical personnel who have worked on projects
relating to the subject matter of this Contract, or who have had any influence
on decisions affecting the subject matter of this Contract, for two (2) years
following the completion of this Contract.
 
Section 13.05 Anti-kickback provision.
HMO certifies that it will comply with the Anti-Kickback Act of 1986, 41 U.S.C.
§51-58 and Federal Acquisition Regulation 52.203-7, to the extent applicable.
 
Section 13.06 Debt or back taxes owed to State of Texas.
In accordance with Section 403.055 of the Texas Government Code, HMO agrees that
any payments due to HMO under the Contract will be first applied toward any debt
and/or back taxes HMO owes State of Texas.  HMO further agrees that payments
will be so applied until such debts and back taxes are paid in full.
 
Section 13.07 Certification regarding status of license, certificate, or permit.
Article IX, Section 163 of the General Appropriations Act for the 1998/1999
state fiscal biennium prohibits an agency that receives an appropriation under
either Article II or V of the General Appropriations Act from awarding a
contract with the owner, operator, or administrator of a facility that has had a
license, certificate, or permit revoked by another Article II or V agency. HMO
certifies it is not ineligible for an award under this provision.
 
Section 13.08 Outstanding debts and judgments.
HMO certifies that it is not presently indebted to the State of Texas, and that
HMO is not subject to an
outstanding judgment in a suit by State of Texas against HMO for collection of
the balance. For purposes of this Section, an indebtedness is any amount sum of
money that is due and owing to the State of Texas and is not currently under
dispute. A false statement regarding HMO’s status will be treated as a material
breach of this Contract and may be grounds for termination at the option of
HHSC.
 
Article 14. Representations & Warranties
Section 14.01 Authorization.


 (a) The execution, delivery and performance of this Contract has been duly
authorized by HMO and no additional approval, authorization or consent of any
governmental or regulatory agency is required to be obtained in order for HMO to
enter into this Contract and perform its obligations under this Contract.


(b) HMO has obtained all licenses, certifications, permits, and authorizations
necessary to perform the Services under this Contract and currently is in good
standing with all regulatory agencies that regulate any or all aspects of HMO’s
performance of this Contract. HMO will maintain all required certifications,
licenses, permits, and authorizations during the term of this Contract.


Section 14.02 Ability to perform.
 HMO warrants that it has the financial resources to fund the capital
expenditures required under the Contract without advances by HHSC or assignment
of any payments by HHSC to a financing source.
 
Section 14.03 Minimum Net Worth.
The HMO has, and will maintain throughout the life of this Contract, minimum net
worth to the greater of (a) $1,500,000; (b) an amount equal to the sum of
twenty-five dollars ($25) times the number of all enrollees including Members;
or (c) an amount that complies with standards adopted by TDI. Minimum net worth
means the excess total admitted assets over total liabilities, excluding
liability for subordinated debt issued in compliance with Chapter 843 of the
Texas Insurance Code.
 
Section 14.04 Insurer solvency.


(a) The HMO must be and remain in full compliance with all applicable state and
federal solvency requirements for basic-service health maintenance
organizations, including but not limited to, all reserve requirements, net worth
standards, debt-to-equity ratios, or other debt limitations. In the event the
HMO fails to maintain such compliance, HHSC, without limiting any other rights
it may have by law or under the Contract, may terminate the Contract.


(b) If the HMO becomes aware of any impending changes to its financial or
business structure that could adversely impact its compliance with the


requirements of the Contract or its ability to pay its debts as they come due,
the HMO must notify HHSC immediately in writing.
(c) The HMO must have a plan and take appropriate measures to ensure adequate
provision against the risk of insolvency as required by TDI. Such provision must
be adequate to provide for the following in the event of insolvency:


(1) continuation of Covered Services, until the time of discharge, to Members
who are confined on the date of insolvency in a hospital or other inpatient
facility;


(2) payments to unaffiliated health care providers and affiliated healthcare
providers whose Contracts do not contain Member “hold harmless” clauses
acceptable to the TDI;


(3) continuation of Covered Services for the duration of the Contract Period for
which a capitation has been paid for a Member;


(4) provision against the risk of insolvency must be made by establishing
adequate reserves, insurance or other guarantees in full compliance with all
financial requirements of TDI and the Contract.


 Should TDI determine that there is an immediate risk of insolvency or the HMO
is unable to provide Covered Services to its Members, HHSC, without limiting any
other rights it may have by law, or under the Contract, may terminate the
Contract.
 
Section 14.05 Workmanship and performance.


(a) All Services and Deliverables provided under this Contract will be provided
in a manner consistent with the standards of quality and integrity as outlined
in the Contract.


(b) All Services and Deliverables must meet or exceed the required levels of
performance specified in or pursuant to this Contract.


(c) HMO will perform the Services and provide the Deliverables in a workmanlike
manner, in accordance with best practices and high professional standards used
in well-managed operations performing services similar to the services described
in this Contract.


Section 14.06 Warranty of deliverables.
HMO warrants that Deliverables developed and delivered under this Contract will
meet in all material respects the specifications as described in the Contract
during the period following its acceptance by HHSC, through the term of the
Contract, including any subsequently negotiated by HMO and HHSC. HMO will
promptly repair or replace any such Deliverables not in compliance with this
warranty at no charge to HHSC.
 
Section 14.07 Compliance with Contract.
HMO will not take any action substantially or materially inconsistent with any
of the terms and conditions set forth in this Contract without the express
written approval of HHSC.
 
Section 14.08 Technology Access


(a) HMO expressly acknowledges that State funds may not be expended in
connection with the purchase of an automated information system unless that
system meets certain statutory requirements relating to accessibility by persons
with visual impairments.  Accordingly, HMO represents and warrants to HHSC that
this technology is capable, either by virtue of features included within the
technology or because it is readily adaptable by use with other technology, of:


(1) Providing equivalent access for effective use by both visual and non-visual
means;


(2) Presenting information, including prompts used for interactive
communications, in formats intended for non-visual use; and


(3) Being integrated into networks for obtaining, retrieving, and disseminating
information used by individuals who are not blind or visually impaired.


(b) For purposes of this Section, the phrase "equivalent access" means a
substantially similar ability to communicate with or make use of the technology,
either directly by features incorporated within the technology or by other
reasonable means such as assistive devices or services that would constitute
reasonable accommodations under the Americans with Disabilities Act or similar
State or Federal laws.  Examples of methods by which equivalent access may be
provided include, but are not limited to, keyboard alternatives to mouse
commands and other means of navigating graphical displays, and customizable
display appearance.


(c) In addition, all technological solutions offered by the HMO must comply with
the requirements of  Texas Government Code §531.0162.  This includes, but is not
limited to providing technological solutions that meet federal accessibility
standards for persons with disabilities, as applicable.


Article 15. Intellectual Property
Section 15.01 Infringement and misappropriation.


(a) HMO warrants that all Deliverables provided by HMO will not infringe or
misappropriate any right of, and will be free of any claim of, any third person
or entity based on copyright, patent, trade secret, or other intellectual
property rights.


(b) HMO will, at its expense, defend with counsel approved by HHSC, indemnify,
and hold harmless HHSC, its employees, officers, directors, contractors, and
agents from and against any losses, liabilities, damages, penalties, costs,
fees, including without limitation reasonable attorneys’ fees and expenses, from
any claim or action against HHSC that is based on a claim of breach of the
warranty set forth in the preceding paragraph.  HHSC will promptly notify HMO in
writing of the claim, provide HMO a copy of all information received by HHSC
with respect to the claim, and cooperate with HMO in defending or settling the
claim.  HHSC will not unreasonably withhold, delay or condition approval of
counsel selected by the HMO.
 
(c) In case the Deliverables, or any one or part thereof, is in such action held
to constitute an infringement or misappropriation, or the use thereof is
enjoined or restricted or if a proceeding appears to HMO to be likely to be
brought, HMO will, at its own expense, either:


(1) Procure for HHSC the right to continue using the Deliverables; or


(2) Modify or replace the Deliverables to comply with the Specifications and to
not violate any intellectual property rights.


If neither of the alternatives set forth in (1) or (2) above are available to
the HMO on commercially reasonable terms, HMO may require that HHSC return the
allegedly infringing Deliverable(s) in which case HMO will refund all amounts
paid for all such Deliverables.
 
Section 15.02 Exceptions.
HMO is not responsible for any claimed breaches of the warranties set forth in
Section 15.01 to the extent caused by:


(a) Modifications made to the item in question by anyone other than HMO or its
Subcontractors, or modifications made by HHSC or its contractors working at
HMO’s direction or in accordance with the specifications; or


(b) The combination, operation, or use of the item with other items if HMO did
not supply or approve for use with the item; or


(c) HHSC’s failure to use any new or corrected versions of the item made
available by HMO.


Section 15.03 Ownership and Licenses


(a) Definitions.


For purposes of this Section 15.03, the following terms have the meanings set
forth below:


(1) “Custom Software” means any software developed by the HMO: for HHSC; in
connection with the Contract; and with funds received from HHSC.  The term does
not include HMO Proprietary Software or Third Party Software.


(2) “HMO Proprietary Software” means software:


(i) developed by the HMO prior to the Effective Date of the Contract, or (ii)
software developed by the HMO after the Effective Date of the Contract that is
not developed: for HHSC; in connection with the Contract; and with funds
received from HHSC.


(3) “Third Party Software” means software that is: developed for general
commercial use; available to the public; or not developed for HHSC.  Third Party
Software includes without limitation: commercial off-the-shelf software;
operating system software; and application software, tools, and utilities.


(b) Deliverables. The Parties agree that any Deliverable, including without
limitation the Custom Software, will be the exclusive property of HHSC.


(c) Ownership rights.


(1) HHSC will own all right, title, and interest in and to its Confidential
Information and the Deliverables provided by the HMO, including without
limitation the Custom Software and associated documentation.  For purposes of
this Section 15.03, the Deliverables will not include HMO Proprietary Software
or Third Party Software.  HMO will take all actions necessary and transfer
ownership of the Deliverables to HHSC, including, without limitation, the Custom
Software and associated documentation prior to Contract termination.


(2) HMO will furnish such Deliverables, upon request of HHSC, in accordance with
applicable State law. All Deliverables, in whole and in part, will be deemed
works made for hire of HHSC for all purposes of copyright law, and copyright
will belong solely to HHSC. To the extent that any such Deliverable does not
qualify as a work for hire under applicable law, and to the extent that the
Deliverable includes materials subject to copyright, patent, trade secret, or
other proprietary right protection, HMO agrees to assign, and hereby assigns,
all right, title, and interest in and to Deliverables, including without
limitation all copyrights, inventions, patents, trade secrets, and other
proprietary rights therein (including renewals thereof) to HHSC.


(3) HMO will, at the expense of HHSC, assist HHSC or its nominees to obtain
copyrights, trademarks, or patents for all such Deliverables in the United
States and any other countries.  HMO agrees to execute all papers and to give
all facts known to it necessary to secure United States or foreign country
copyrights and patents, and to transfer or cause to transfer to HHSC all the
right, title, and interest in and to such Deliverables. HMO also agrees not to
assert any moral rights under applicable copyright law with regard to such
Deliverables.


(d) License Rights HHSC will have a royalty-free and non-exclusive license to
access the HMO Proprietary Software and associated documentation during the term
of the Contract. HHSC will also have ownership and
unlimited rights to use, disclose, duplicate, or publish all information and
data developed, derived, documented, or furnished by HMO under or resulting from
the Contract.  Such data will include all results, technical information, and
materials developed for and/or obtained by HHSC from HMO in the performance of
the Services hereunder, including but not limited to all reports, surveys,
plans, charts, recordings (video and/or sound), pictures, drawings, analyses,
graphic representations, computer printouts, notes and memoranda, and documents
whether finished or unfinished, which result from or are prepared in connection
with the Services performed as a result of the Contract.


(e) Proprietary Notices HMO will reproduce and include HHSC’s copyright and
other proprietary notices and product identifications provided by HMO on such
copies, in whole or in part, or on any form of the Deliverables.


(f) State and Federal Governments In accordance with 45 C.F.R. §95.617, all
appropriate State and Federal agencies will have a royalty-free, nonexclusive,
and irrevocable license to reproduce, publish, translate, or otherwise use, and
to authorize others to use for Federal Government purposes all materials, the
Custom Software and modifications thereof, and associated documentation
designed, developed, or installed with federal financial participation under the
Contract, including but not limited to those materials covered by copyright, all
software source and object code, instructions, files, and documentation.
 
Article 16. Liability
Section 16.01 Property damage.


(a) HMO will protect HHSC’s real and personal property from damage arising from
HMO’s, its agent’s, employees’ and Subcontractors’ performance of the Contract,
and HMO will be responsible for any loss, destruction, or damage to  HHSC’s
property that results from or is caused by HMO’s, its agents’, employees’ or
Subcontractors’ negligent or wrongful acts or omissions.  Upon the loss of,
destruction of, or damage to any property of HHSC, HMO will notify the HHSC
Project Manager thereof and, subject to direction from the Project Manager or
her or his designee, will take all reasonable steps to protect that property
from further damage.


(b) HMO agrees to observe and encourage its employees and agents to observe
safety measures and proper operating procedures at HHSC sites at all times.


(c) HMO will distribute a policy statement to all of its employees and agents
that directs the employee or agent to promptly report to HHSC or to HMO any
special defect or unsafe condition encountered while on HHSC premises.  HMO will
promptly report to HHSC any special defect or an unsafe condition it encounters
or otherwise learns about.
 
Section 16.02 Risk of Loss.
During the period Deliverables are in transit and in possession of HMO, its
carriers or HHSC prior to being accepted by HHSC, HMO will bear the risk of loss
or damage thereto, unless such loss or damage is caused by the negligence or
intentional misconduct of HHSC. After HHSC accepts a Deliverable, the risk of
loss or damage to the Deliverable will be borne by HHSC, except loss or damage
attributable to the negligence or intentional misconduct of HMO’s agents,
employees or Subcontractors.
 
Section 16.03 Limitation of HHSC’s Liability.
HHSC WILL NOT BE LIABLE FOR ANY INCIDENTAL, INDIRECT, SPECIAL, OR CONSEQUENTIAL
DAMAGES UNDER CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHER LEGAL
THEORY.  THIS WILL APPLY REGARDLESS OF THE CAUSE OF ACTION AND EVEN IF HHSC HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
HHSC’S LIABILITY TO HMO UNDER THE CONTRACT WILL NOT EXCEED THE TOTAL CHARGES TO
BE PAID BY HHSC TO HMO UNDER THE CONTRACT, INCLUDING CHANGE ORDER PRICES AGREED
TO BY THE PARTIES OR OTHERWISE ADJUDICATED.
HMO’s remedies are governed by the provisions in Article 12.
 
Article 17. Insurance & Bonding
Section 17.01 Insurance Coverage.
 
(a) Statutory and General Coverage
 
HMO will maintain, at the HMO’s expense, the following insurance coverage:
(1) Business Automobile Liability Insurance for all owned, non-owned, and hired
vehicles for bodily injury and property damage;
(2) Comprehensive General Liability Insurance of at least $1,000,000.00 per
occurrence and $5,000,000.00 in the aggregate (including Bodily Injury coverage
of $100,000.oo per each occurrence and Property Damage Coverage of $25,000.00
per occurrence); and
(3) If HMO’s current Comprehensive General Liability insurance coverage does not
meet the above stated requirements, HMO will obtain Umbrella Liability Insurance
to compensate for the difference in the coverage amounts. If Umbrella Liability
Insurance is provided, it shall follow the form of the primary coverage.
 
(b) Professional Liability Coverage.
(1) HMO must maintain, or cause its Network Providers to maintain, Professional
Liability Insurance for each Network Provider of $100,000.00 per occurrence and
$300,000.00 in the aggregate, or the limits required by the hospital at which
the Network Provider has admitting privileges.
(2) HMO must maintain an Excess Professional Liability (Errors and Omissions)
Insurance Policy for the greater of $3,000,000.00 or an amount (rounded to the
nearest $100,000.00) that represents the number of Members enrolled in the HMO
in the first month of the applicable State Fiscal Year multiplied by $150.00,
not to exceed $10,000,000.00.
 
(c) General Requirements for All Insurance Coverage
(1) Except as provided herein, all exceptions to the Contract’s insurance
requirements must be approved in writing by HHSC. HHSC’s written approval is not
required in the following situations:
 
(A) An HMO or a Network Provider is not required to obtain the insurance
coverage described in Section 17.01 if the HMO or Network Provider qualifies as
a state governmental unit or municipality under the Texas Tort Claims Act, and
is required to comply with, and subject to the provisions of, the Texas Tort
Claims Act.
 
(B) An HMO may waive the Professional Liability Insurance requirement described
in Section 17.01(b)(1) for a Network Provider of Community-based Long Term Care
Services. An HMO may not waive this requirement if the Network Provider provides
other Covered Services in addition to Community-based Long Term Care Services,
or if a Texas licensing entity requires the Network Provider to carry such
Professional Liability coverage. An HMO that waives the Professional Liability
Insurance requirement for a Network Provider pursuant to this provision is not
required to obtain such coverage on behalf of the Network Provider.
 
(2) HMO or the Network Provider is responsible for any and all deductibles
stated in the insurance policies.
(3)Insurance coverage must be issued by insurance companies authorized to
conduct business in the State of Texas.
(4) With the exception of Professional Liability Insurance maintained by Network
Providers, all insurance coverage must name HHSC as an additional insured. In
addition, with the exception of Professional Liability Insurance maintained by
Network Providers and Business Automobile Liability Insurance, all insurance
coverage must name HHSC as a loss payee.
(5) Insurance coverage kept by the HMO must be maintained in full force at all
times during the Term of the Contract, and until HHSC’s final acceptance of all
Services and Deliverables. Failure to maintain such insurance coverage will
constitute a material breach of this Contract.
(6) With the exception of Professional Liability Insurance maintained by Network
Providers, the insurance policies described in this Section must have extended
reporting periods of two years. When policies are renewed or replaced, the
policy retroactive date must coincide with, or precede, the Contract Effective
Date.
(7) With the exception of Professional Liability Insurance maintained by Network
Providers, the insurance policies described in this Section must provide that
prior written notice to be given to HHSC at least thirty (30) calendar days
before coverage is reduced below minimum HHSC contractual requirements,
canceled, or non-renewed. HMO must submit a new coverage binder to HHSC to
ensure no break in coverage.
(8) The Parties expressly understand and agree that any insurance coverages and
limits furnished by HMO will in no way expand or limit HMO’s liabilities and
responsibilities specified within the Contract documents or by applicable law.
(9) HMO expressly understands and agrees that any insurance maintained by HHSC
will apply in excess of and not contribute to insurance provided by HMO under
the Contract.
(10) If HMO, or its Network Providers, desire additional coverage, higher limits
of liability, or other modifications for its own protection, HMO or its Network
Providers will be responsible for the acquisition and cost of such additional
protection. Such additional protection will not be an Allowable Expense under
this Contract.
(11) HMO will require all insurers to waive their rights of subrogation against
HHSC for claims arising from or relating to this Contract.
 
(d) Proof of Insurance Coverage
(1) Except as provided in Section 17.01(d)(2), the HMO must furnish the HHSC
Project Manager original Certificates of Insurance evidencing the required
insurance coverage on or before the Effective Date of the Contract. If insurance
coverage is renewed during the Term of the Contract, the HMO must furnish the
HHSC Project Manager renewal certificates of insurance, or such similar
evidence, within five (5) Business Days of renewal. The failure of HHSC to
obtain such evidence from HMO will not be deemed to be a waiver by HHSC and HMO
will remain under continuing obligation to maintain and provide proof of
insurance coverage.
(2) The HMO is not required to furnish the HHSC Project Manager proof of
Professional Liability Insurance maintained by Network Providers on or before
the Effective Date of the Contract, but must provide such information upon
HHSC’s request during the Term of the Contract.


Section 17.02 Performance Bond.
(a) Beginning with State Fiscal Year (SFY) 2010, the HMO must obtain a
performance bond with a one (1) year term. The performance bond must be
renewable and renewal must occur no later than the first day of each subsequent
State Fiscal Year. The performance bond must continue to be in effect for one
(1) year following the expiration of the final renewal period. HMO must obtain
and maintain the performance bonds in the form prescribed by HHSC and approved
by TDI, naming HHSC as Obligee, securing HMO’s faithful performance of the terms
and conditions of this Contract. The performance bonds must comply with Chapter
843 of the Texas Insurance Code and 28 T.A.C. §11.1805. At least one performance
bond must be issued. The amount of the performance bond(s) should total
$100,000.00 for each HMO Program within each Service Area that the HMO covers
under this Contract. Performance bonds must be issued by a surety licensed by
TDI, and specify cash payment as the sole remedy. HMO must deliver each renewal
prior to the first day of the State Fiscal Year.
 
(b) Since the CHIP Perinatal Program is a sub-program of the CHIP Program,
neither a separate performance bond for the CHIP Perinatal Program nor a
combined performance bond for the CHIP and CHIP Perinatal Programs is required.
The same bond that the HMO obtains for its CHIP Program within a particular
Service Area also will cover the HMO’s CHIP Perinatal Program, if applicable, in
that same Service Area.
 
(c) HHSC will release performance bonds received for SFYs preceding 2010 upon
completion of HHSC's audit of the 334-day FSR for the SFY.
 
Section 17.03 TDI Fidelity Bond
The HMO will secure and maintain throughout the life of the Contract a fidelity
bond in compliance with Chapter 843 of the Texas Insurance Code and 28 T.A.C.
§11.1805.  The HMO must promptly provide HHSC with copies of the bond and any
amendments or renewals thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Subject: Attachment B-1 - HHSC Joint Mediciad/CHIP HMO RFP, Section 6
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
Baseline
n/a
 
Initial version Attachment B-1, Section 6
Revision
1.1
June 30, 2006
Revised version of the Attachment B-1, Section 6, that includes provisions
applicable to MCOs participating in the STAR+PLUS Program.
Section 6.3.2.1, Experience Rebate Reward, is modified to delete references to
the selected performance indicators and the Quality Challenge Pool.
Section 6.3.2.2, Performance-Based Capitation Rate, is modified to include
STAR+PLUS and to add Additional STAR+PLUS Performance Indicators. Section
6.3.2.3, Quality Challenge Award, is modified to include STAR+PLUS. Section
6.3.2.5, STAR+PLUS Hospital Inpatient Performance Based Capitation Rate:
Hospital Inpatient Stay Cost Incentives and Disincentives, is added.
Section 6.3.2.5.1, STAR+PLUS Hospital Inpatient Disincentive – Administrative
Fee at Risk, is added.
Section 6.3.2.5.2, STAR+PLUS Hospital Inpatient Incentive – Shared Savings
Award, is added.
Revision
1.2
September 1, 2006
Revised version of the Attachment B-1, Section 6, that includes provisions
applicable to MCOs participating in the STAR and CHIP Programs.
Section 6.3.2.2, Performance-Based Capitation Rate, modifies the standard
performance indicator for the Behavioral Health Hotline to change the maximum
abandonment rate from 5% to 7% (except in the Dallas Core Service Area).
Section 6.3.2.3, Quality Challenge Award, is modified to reflect the new start
date for the Quality Challenge Award, which will not be implemented until State
Fiscal Year 2008.
Revision
1.3
September 1, 2006
 
Revised version of the Attachment B-1, Section 6, that includes provisions
applicable to MCOs participating in the CHIP Perinatal Program.
Section 6.3.2.1 modified to clarify that the Experience Rebate Reward incentive
may apply to the CHIP Perinatal Program at a later date.
Section 6.3.2.2 modified to clarify that the Performance-based Capitation Rate
will not apply for the CHIP Perinatal Program in SFY 2007.
Revision
1.4
September 1, 2006
Contract amendment did not revise Attachment B-1 Section 6 – Premium Payment,
Incentives, and Disincentives
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-1 Section 6 – Premium Payment,
Incentives, and Disincentives
Revision
1.6
February 1, 2007
Revised version of the Attachment B-1, Section 6, that includes provisions
applicable to MCOs participating in the STAR+PLUS Program.
Section 6.3.2.5 is modified to clarify the months included in Rate Period 1.
Revision
1.7
July 1, 2007
Contract amendment did not revise Attachment B-1 Section 6 – Premium Payment,
Incentives, and Disincentives
Revision
1.8
September 1, 2007
Section 6.3 is modified as a result of SB 10 legislation and the Frew litigation
to prohibit HMOs from passing down financial disincentives or sanctions to
providers.
Section 6.3.1.1 is modified as a result of the Frew litigation to allow HHSC to
post information regarding poor HMO performance on the HHSC website.
Section 6.3.2.2 is modified to clarify language regarding the Performance
Indicator Dashboard and the reapportionment of points for the 1% at-risk
premium.
Section 6.3.2.3 is modified as a result of the Frew litigation to clarify
language.
New Section 6.3.2.6 is added as a result of the Frew litigation to clarify
requirements for additional incentives and disincentives.
Revision
1.9
December 1, 2007
Section 6.3.2.3 is modified to outline the calculation methodology for STAR,
STAR+PLUS, and CHIP.
Revision    1.10 March 1, 2008 Contract amendment did not revise Attachment B-1
Section 6 - Premium Payment, Incentives, and Disincentives. Revision      1.11
September 1, 2008 Contract amendment did not revise Attachment B-1 Section 6 -
Premium Payment, Incentives, and Disincentives. Revision 1.12  March 1, 2009
Section 6.2.1 is modified to add Bariatric Supplemental Payments. Revision 1.13
September 1, 2009
Section 6.3.2.2 is modified to remove the list of performance indicators.
Section 6.3.2.5.1 is amended to clarify the 22% reduction.
Section 6.3.2.7 Frew Incentives and Disincentives is added.
Section 6.3.2.8 Nursing Facility Utilization Disincentive – 1% At-Risk
Performance Indicator is added
Revision 1.14 December 1, 2009 Contract amendment did not revise Attachment B-1
Section 6 - Premium Payment, Incentives, and Disincentives Revision    1.15
March 1, 2010 Contract amendment did not revise Attachment B-1 Section 6 -
Premium Payment, Incentives, and Disincentives Revision 1.16 September 1, 2010
Section 6.3.2.7 reference to "Frew v. Hawkins" changed to "Frew v. Suehs".
Revision       1.17  December 1, 2010  Contract amendment did not revise
Attachment B-1 Section 6 - Premium Payment, Incentives, and Disincentives 
Revision      1.18  March 1, 2011  Section 6.3.2.8 is modified to remove "1%
At-Risk Performance Indicator" from the section name, and to clarify that
nursing facility utilization will be measured in the Performance Based
Capitation Rate and the Quality Challenge Award.    Revision  1.19  September 1,
2011 
Section 6.3.2.2 is revised to exempt the Contiguous Expansion counties for the
2011 calendar year.
 
Section 6.3.2.3 is revised to exempt the Contiguous Expansion counties for the
2011 calendar year.
1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2   Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.







6. Premium Payment, Incentives, and Disincentives

This section documents how the Capitation Rates are developed and describes
performance incentives and disincentives related to HHSC’s value-based
purchasing approach.  For further information, HMOs should refer to the HHSC
Uniform Managed Care Contract Terms and Conditions.
 
Under the HMO Contracts, health care coverage for Members will be provided on a
fully insured basis. The HMO must provide the Services and Deliverables,
including Covered Services to enrolled Members in order for monthly Capitation
Payments to be paid by HHSC. Attachment B-1, Section 8 includes the HMO’s
financial responsibilities regarding out-of-network Emergency Services and
Medically Necessary Covered Services not available through Network Providers.


6.1 Capitation Rate Development



Refer to Attachment A, HHSC Uniform Managed Care Contract Terms & Conditions,
Article 10, “Terms & Conditions of Payment,” for information concerning
Capitation Rate development.


6.2 Financial Payment Structure and Provisions



HHSC will pay the HMO monthly Capitation Payments based on the number of
eligible and enrolled Members. HHSC will calculate the monthly Capitation
Payments by multiplying the number of Member Months times the applicable monthly
Capitation Rate by Member Rate Cell. The HMO must provide the Services and
Deliverables, including Covered Services to Members, described in the Contract
for monthly Capitation Payments to be paid by HHSC.
 
The HMO must understand and expressly assume the risks associated with the
performance of the duties and responsibilities under the Contract, including the
failure, termination, or suspension of funding to HHSC, delays or denials of
required approvals, cost of claims incorrectly paid by the HMO, and cost
overruns not reasonably attributable to HHSC. The HMO must further agree that no
other charges for tasks, functions, or activities that are incidental or
ancillary to the delivery of the Services and Deliverables will be sought from
HHSC or any other state agency, nor will the failure of HHSC or any other party
to pay for such incidental or ancillary services entitle the HMO to withhold
Services or Deliverables due under the Contract.


6.2.1 Capitation Payments



The HMO must refer to the HHSC Uniform Managed Care Contract Terms & Conditions
for information and Contract requirements on the:
 
1) Time and Manner of Payment,
2) Adjustments to Capitation Payments,
3) Delivery Supplemental Payment and Bariatric Supplemental Payments, and
4) Experience Rebate.

 
6.3 Performance Incentives and Disincentives

 
HHSC introduces several financial and non-financial performance incentives and
disincentives through this Contract. These incentives and disincentives are
subject to change by HHSC over the course of the Contract Period. The
methodologies required to implement these strategies will be refined by HHSC
after collaboration with contracting HMOs through a new incentives workgroup to
be established by HHSC.  HMO is prohibited from passing down financial
disincentives and/or sanctions imposed on the HMO to health care providers,
except on an individual basis and related to the individual provider’s
inadequate performance.


6.3.1 Non-financial Incentives



6.3.1.1 Performance Profiling



HHSC intends to distribute information on key performance indicators to HMOs on
a regular basis, identifying an HMO’s performance, and comparing that
performance to other HMOs, and HHSC standards and/or external Benchmarks. HHSC
will recognize HMOs that attain superior performance and/or improvement by
publicizing their achievements. For example, HHSC may post information
concerning exceptional performance on its website, where it will be available to
both stakeholders and members of the public. Likewise, HHSC may post its final
determination regarding poor performance or HMO peer group performance
comparisons on its website, where it will be available to both stakeholders and
members of the public.


6.3.1.2 Auto-assignment Methodology for Medicaid HMOs

 
HHSC may also revise its auto-assignment methodology during the Contract Period
for new Medicaid Members who do not select an HMO (Default Members). The new
assignment methodology would reward those HMOs that demonstrate superior
performance and/or improvement on one or more key dimensions of performance. In
establishing the assignment methodology, HHSC will employ a subset of the
performance indicators contained within the Performance Indicator Dashboard. At
present, HHSC intends to recognize those HMOs that exceed the minimum geographic
access standards defined within Attachment B-1, Section 8 and the Performance
Indicator Dashboard. HHSC may also use its assessment of HMO performance on
annual quality improvement goals (described in Attachment B-1, Section 8) in
developing the assignment methodology. The methodology would disproportionately
assign Default Members to the HMO(s) in a given Service Area that performed
comparably favorably on the selected performance indicators.
 
HHSC anticipates that it will not implement a performance-based auto-assignment
algorithm before September 1, 2007. HHSC will invite HMO comments on potential
approaches prior to implementation of the new performance-based auto-assignment
algorithm.




6.3.2 Financial Incentives and Disincentives



6.3.2.1 Experience Rebate Reward



HHSC historically has required HMOs to provide HHSC with an Experience Rebate
(see the Uniform Managed Care Contract Terms and Conditions, Article 10.11) when
there has been an aggregate excess of Revenues over Allowable Expenses. During
the Contract Period, should the HMO experience an aggregate excess of Revenues
over Allowable Expenses across STAR and CHIP HMO Programs and Service Areas,
HHSC will allow the HMO to retain that portion of the aggregate excess of
Revenues over Allowable Expenses that is equal to or less than 3.5% of the total
Revenue for the period should the HMO demonstrate superior performance on
selected performance indicators.  The retention of 3.5% of revenue exceeds the
retention of 3.0% of revenue that would otherwise be afforded to a HMO without
demonstrated superior performance on these performance indicators relative to
other HMOs. HHSC will develop the methodology for determining the level of
performance necessary for an HMO to retain the additional 0.5% of revenue after
consultation with HMOs. The finalized methodology will be added to the Uniform
Managed Care Manual.
 
HHSC will calculate the Experience Rebate Reward after it has calculated the
HMO’s at-risk Capitation Rate payment, as described below in Section 6.3.2.2.
HHSC will calculate whether a HMO is eligible for the Experience Rebate Reward
prior to the 90-day Financial Statistical Report (FSR) filing.
 
HHSC anticipates that it will not implement the incentive for Rate Period 1 of
the Contract.  HHSC will invite HMO comments on potential approaches prior to
implementation of the new performance-based Experience Rebate Reward.  HHSC may
also implement this incentive option for the STAR+PLUS and CHIP Perinatal
programs in the future.
 
6.3.2.2 Performance-Based Capitation Rate
 
Beginning in State Fiscal Year 2007 of the Contract, HHSC will place each STAR
and CHIP HMO at risk for 1% of the Capitation Rate(s). Beginning in State Fiscal
Year 2008 of the Contract, HHSC will also place each STAR+PLUS HMO at risk for
1% of the Capitation Rate(s). HHSC retains the right to vary the percentage of
the Capitation Rate placed at risk in a given Rate Period. HHSC will not place
CHIP Perinatal HMOs at risk for 1% of the Capitation Rate(s) in State Fiscal
Year 2007, but reserves this right in subsequent State Fiscal Years.  The
monthly Capitation Rate(s) paid for eligible and enrolled STAR and STAR+PLUS
Members in the Expansion Counties will be excluded from Performance-Based 1% at
risk calculations for Calendar Year 2011.
 
As noted in Section 6.2, HHSC will pay the HMO monthly Capitation Payments based
on the number of eligible and enrolled Members. HHSC will calculate the monthly
Capitation Payments by multiplying the number of Member months times the
applicable monthly Capitation Rate by Member rate cell. At the end of each Rate
Period, HHSC will evaluate if the HMO has demonstrated that it has fully met the
performance expectations for which the HMO is at risk. Should the HMO fall short
on some or all of the performance expectations, HHSC will adjust a future
monthly Capitation Payment by an appropriate portion of the 1% at-risk amount.
HMOs will be able to earn variable percentages up to 100% of the 1% at-risk
Capitation Rate. HHSC’s objective is that all HMOs achieve performance levels
that enable them to receive the full at-risk amount.
 
HHSC will determine the extent to which the HMO has met the performance
expectations by assessing the HMO’s performance for each applicable HMO Program
relative to performance targets for the rate period. HHSC will conduct separate
accounting for each HMO Program’s at-risk Capitation Rate amount.
 
HHSC will identify no more than 10 at-risk performance indicators for each HMO
Program. Some of the performance indicators will be standard across the HMO
Programs while others may apply to only one of the HMO Programs.
 
HHSC’s at-risk performance indicators may include periods of data collection,
and associated points are detailed in the HHSC Uniform Managed Care Manual. The
minimum percentage targets were developed based, in part, on the HHSC HMO
Program objective of ensuring access to care and quality of care, past
performance of the HHSC HMOs, and performance of Medicaid and CHIP HMOs
nationally on HEDIS and CAHPS measures of plan performance.
 
Failure to timely provide HHSC with necessary data related to the calculation of
the performance indicators will result in HHSC’s assignment of a zero percent
performance rate for each related performance indicator.
 
For any Member survey-based indicators that are included in the 1% at-risk
premium that yield response rates deemed by HHSC to be too low to yield credible
data, HHSC will reapportion points across the remaining measures.
 
Actual plan rates will be rounded to the nearest whole number. HHSC will
calculate performance assessment for the at-risk portion of the capitation
payments by summing all earned points and converting them to a percentage. For
example, an HMO that earns 92 points will earn 92% of the at-risk Capitation
Rate. HHSC will apply the premium assessment of 8% of the at-risk Capitation
Rate as a reduction to the monthly Capitation Payment ninety days after the end
of the contract period.
 
HMOs will report actual Capitation Payments received on the Financial
Statistical Report (FSR). Actual Capitation Payments received include all of the
at-risk Capitation Payment paid to the HMO. Any performance assessment based on
performance for a contract period will appear on the second final (334-day) FSR
for that contract period.
 
HHSC will evaluate the performance-based Capitation Rate methodology annually in
consultation with HMOs. HHSC may then modify the methodology it deems necessary
and appropriate to motivate, recognize, and reward HMOs for performance. The
methodologies for Rate Periods 1 and 2 will be included in the HHSC Uniform
Managed Care Manual.
 
6.3.2.3 Quality Challenge Award



Data collection for the Quality Challenge Award will begin on September 1, 2006;
however, the Quality Challenge Award will not be implemented until State Fiscal
Year 2008. Should one or more HMOs be unable to earn the full amount of the
performance-based at-risk portion of the Capitation Rate, HHSC will reallocate
the funds through the HMO Program’s Quality Challenge Award.  HHSC will use
these funds to reward HMOs that demonstrate superior clinical quality, service
delivery, access to care, and/or Member satisfaction. HHSC will determine the
number of HMOs that will receive Quality Challenge Award funds annually based on
the amount of the funds to be reallocated.  Separate Quality Challenge Award
payments will be made for each of the HMO Programs.  The Expansion Counties are
not included in the calculations for the Quality Challenge Award for Calendar
Year 2011 for the STAR and STAR+PLUS Programs.
 
As with the performance-based Capitation Rate, each HMO will be evaluated
separately for each HMO Program.  HHSC intends to evaluate HMO performance
annually on some combination of performance indicators in order to determine
which HMOs demonstrate superior performance.  In no event will a distribution
from the Quality Challenge Award, plus any other incentive payments made in
accordance with the HMO Contract, when combined with the Capitation Rate
payments, exceed 105% of the Capitation Rate payments to an HMO.
 
Information about the data collection period to be used and each indicator that
will be considered for any specific time period can be found in the HHSC Uniform
Managed Care Manual.
 
HHSC will calculate the HMOs’ degree of compliance with the Quality Challenge
Award indicators based on Encounter Data and other information supplied by the
HMOs.  Failure to provide timely and accurate information will result in HHSC’s
assignment of a zero percent performance rate for each applicable Quality
Challenge Award indicator.
 
HHSC will evaluate the Quality Challenge Award methodology annually in
consultation with HMOs. HHSC will make methodology modifications annually as it
deems necessary and appropriate to motivate, recognize, and reward HMOs for
superior performance based on available Quality Challenge Award funds and/or
other performance incentives applicable to the award.  HHSC will include the
Quality Challenge Award methodology and any modifications in the HHSC Uniform
Managed Care Manual.
 
6.3.2.4  Remedies and Liquidated Damages
All areas of responsibility and all requirements in the Contract will be subject
to performance evaluation by HHSC. Any and all responsibilities or requirements
not fulfilled may have remedies and HHSC will assess either actual or liquidated
damages. Refer to Attachment A, HHSC Uniform Managed Care Contract Terms and
Conditions and Attachment B-5 for performance standards that carry liquidated
damage values.


6.3.2.5 STAR+PLUS Hospital Inpatient Performance-Based Capitation Rate: Hospital
Inpatient Stay Cost Incentives & Disincentives



Effective as of the STAR+PLUS Operational Start Date, HHSC will place at-risk a
portion of the HMO’s Medicaid-Only Capitation Rate. Settlements for Inpatient
Stay costs will be calculated by the State after the end of each State Fiscal
Year (SFY) using three (3) months of completed Hospital paid data for the
preliminary settlement and 11 months of completed data for the final settlement.
The SFY 2006 Fee-for-Service (FFS) Inpatient Hospital per-member-per-month
(PMPM) rate will be projected for Rate Period 1 (February 1, 2007 through August
31, 2007) for the first settlement. Adjustments for the projection will include
trending and risk adjustment.  The base and final inpatient hospital PMPM rate
will be calculated separately for each HMO, Service Area, and Rate Cell. Harris
County is excluded from the Harris Service Area calculations.


6.3.2.5.1 STAR+PLUS Hospital Inpatient Disincentive - Administrative Fee at Risk
For Rate Period One, the STAR+PLUS HMOs must achieve a 22% reduction in
projected FFS Hospital Inpatient Stay costs, for the Medicaid-Only population.
HMOs achieving savings beyond 22% will be eligible for the STAR+PLUS Shared
Savings Award described in Section 6.3.2.5.2. The HMO will be at-risk for
savings less than 22%.
 
The maximum risk to the HMO will be equal to 50% of the difference between 15%
Hospital inpatient savings and 22% Hospital inpatient savings. The disincentive
for savings above 15%, but still less than 22% will be equal to 50% of the
difference between the level of achieved savings and 22%. HHSC retains the right
to implement


6.3.2.5.2 STAR+PLUS Hospital Inpatient Incentive – Shared Savings Award



HMOs that exceed the 22% reduction in Inpatient Stay costs incurred by STAR+PLUS
Members specified in Section 6.3.2.5.1 will be eligible to obtain a 20% share of
the savings achieved beyond the 22% target. HHSC will determine the extent to
which the HMO has met and exceeded the performance expectation in the manner
described within Section 6.3.2.5.  Should HHSC determine that the HMO exceeded
the 22% target, HHSC will adjust a future monthly Capitation Payment upward by
20% of the calculated savings. This shared savings award is limited to 5% of the
HMO’s capitation in accordance with Federal Balance Budget Act requirements and
is calculated off of total of STAR+PLUS Capitation Payment. An HMO will be
subject to contractual remedies and determined ineligible for the award, if a
HHSC audit reveals that the HMO has inappropriately averted Medically Necessary
Inpatient Stay admissions and potentially endangered Member safety.


6.3.2.6 Additional Incentives and Disincentives



HHSC will evaluate all performance-based incentives and disincentive
methodologies annually and in consultation from the HMOs.  HHSC may then modify
the methodologies as needed, as funds become available, or as mandated by court
decree, statute, or rule in an effort to motivate, recognize, and reward HMOs
for performance.
 
Information about the data collection period to be used, performance indicators
selected or developed, or HMO ranking methodologies used for any specific time
period will be found in the HHSC Uniform Managed Care Manual.
 
6.3.2.7 Frew Incentives and Disincentives
 
As required by the “Frew vs. Suehs Corrective Action Order: Managed Care,” this
Contract includes a system of incentives and disincentives associated with the
Medicaid Managed Care Texas Health Steps Medical Checkups Reports and Children
of Migrant Farm Workers Reports. These incentives and disincentives apply to
Medicaid HMOs.
 
The incentives and disincentives and corresponding methodology are set forth in
the Uniform Managed Care Manual.


6.3.2.8 Nursing Facility Utilization Disincentive – 1% At-Risk Performance
Indicator
 
Effective March 1, 2009, nursing facility services are no longer included in the
Capitation Rates for STAR+PLUS HMOs. As a result of this change, HHSC has
developed the following disincentive to prevent inappropriate admission to
nursing facilities. For SFY 2010, the rate of nursing facility admissions for
Medicaid-only STAR+PLUS Members will be part of the Performance Indicator
Dashboard (see Section 6.3.2.2).
 
In each of the HMO’s STAR+PLUS Service Areas, HHSC will determine whether there
has been a statistically significant increase in nursing facility admissions by
comparing that HMO’s rate of admission of Medicaid-only STAR+PLUS Members in SFY
2008 to that HMO’s rate of admission of Medicaid-only STAR+PLUS Members in SFY
2010. Members who are admitted to a nursing facility and then discharged back
into the community within 120 days of admission will not be included in the
analysis.
 
HHSC reserves the right to include a nursing facility utilization disincentive
in the Performance Indicator Dashboard for State Fiscal Years following 2010.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject: Attachment B-1 - HHSC Joint Mediciad /CHIP HMO RFP, Section 7

DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
 
Baseline
 
 
n/a
 
 
 
Initial version Attachment B-1, Section 7
 
 
Revision
1.1
June 30, 2006
Revised version of the Attachment B-1, Section 7, that includes provisions
applicable to MCOs participating in the STAR+PLUS Program.
 
Sections 7.1 to 7.3 modified to include STAR+PLUS.
 
 
Revision
1.2
September 1, 2006
Revised version of the Attachment B-1, Section 7, that includes provisions
applicable to MCOs participating in the STAR and CHIP Programs.
 
Section 7.3.1.7, Operations Readiness, changes reference from “Operational Date”
to “Effective Date.”
 
 
Revision
1.3
September 1, 2006
Revised version of the Attachment B-1, Section 7, that includes provisions
applicable to MCOs participating in the CHIP Perinatal Program.
Sections 7.2, 7.3, and 7.3.1.2 through 7.3.1.7 modified to include the CHIP
Perinatal Program.
 
Revision
1.4
September 1, 2006
Contract amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements
 
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements
 
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements
 
Revision
1.7
July 1, 2007
Section 7.3.1.9 is modified to add a cross-reference to Attachment B-1, Sections
8.1.1.2 and 8.1.18.
 
Revision
1.8
September 1, 2007
Contract amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements
 
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements
  Revision 1.10 March 1, 2008 Contract amendment did not revise Attachment B-1
Section 7 – Transition Phase Requirements   Revision    1.11 September 1, 2008
Contract amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements   Revision 1.12 March 1, 2009 Contract amendment did not revise
Attachment B-1 Section 7 – Transition Phase Requirements   Revision 1.13
September 1, 2009 Contract amendment did not revise Attachment B-1 Section 7 –
Transition Phase Requirements   Revision 1.14 December 1, 2009 Contract
amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements   Revision 1.15 March 1, 2010 Contract amendment did not revise
Attachment B-1 Section 7 – Transition Phase Requirements   Revision 1.16
September 1, 2010 Contract amendment did not revise Attachment B-1 Section 7 –
Transition Phase Requirements   Revision    1.17  December 1, 2010  Contract
amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements   Revision         1.18  March 1, 2011  Contract amendment did not
revise Attachment B-1 Section 7 – Transition Phase Requirements    Revision 
1.19  September 1, 2011 
Contract amendment did not revise Attachment B-1 Section 7 – Transition Phase
Requirements
 
1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.







 
7. Transition Phase Requirements



 
7.1 Introduction

This Section presents the scope of work for the Transition Phase of the
Contract, which includes those activities that must take place between the time
of Contract award and the Operational Start Date.
 
The Transition Phase will include a Readiness Review of each HMO, which must be
completed successfully prior to a HMO’s Operational Start Date for each
applicable HMO Program. HHSC may, at its discretion, postpone the Operational
Start Date of the Contract for any such HMO that fails to satisfy all Transition
Phase requirements.
 
If for any reason, a HMO does not fully meet the Readiness Review prior to the
Operational Start Date, and HHSC has not approved a delay in the Operational
Start Date or approved a delay in the HMO’s compliance with the applicable
Readiness Review requirement, then HHSC shall impose remedies and either actual
or liquidated damages. If the HMO is a current HMO Contractor, HHSC may also
freeze enrollment into the HMO’s plan for any of its HMO Programs. Refer to the
HHSC Uniform Managed Care Contract Terms and Conditions (Attachment A) and the
Liquidated Damages Matrix (Attachment B-5) for additional information.


 
7.2 Transition Phase Scope for HMOs



STAR, STAR+PLUS and CHIP HMOs must meet the Readiness Review requirements
established by HHSC no later than 90 days prior to the Operational Start Date
for each applicable HMO Program. CHIP Perinatal HMOS must meet the Readiness
Review requirements established by HHSC not later than 60 days prior to the
Operational Start Date for the CHIP Perinatal Program.  HMO agrees to provide
all materials required to complete the readiness review by the dates established
by HHSC and its Contracted Readiness Review Vendor.


 
7.3 Transition Phase Schedule and Tasks



The Transition Phase will begin after both Parties sign the Contract.  The start
date for the STAR and CHIP Transition Phase is November 15, 2005.  The start
date for the STAR+PLUS Transition Phase is June 30, 2006. The start date for the
CHIP Perinate Transition Phase is September 1, 2006.
 
The Transition Phase must be completed no later than the agreed upon Operational
Start Date(s) for each HMO Program and Service Area.   The HMO may be subject to
liquidated damages for failure to meet the agreed upon Operational Start Date
(see Attachment B-5).
 
 
7.3.1 Transition Phase Tasks



The HMO has overall responsibility for the timely and successful completion of
each of the Transition Phase tasks.  The HMO is responsible for clearly
specifying and requesting information needed from HHSC, other HHSC contractors,
and Providers in a manner that does not delay the schedule or work to be
performed.


 
7.3.1.1 Contract Start-Up and Planning



HHSC and the HMO will work together during the initial Contract start-up phase
to:


 
• define project management and reporting standards;



 
• establish communication protocols between HHSC and the HMO;



 
• establish contacts with other HHSC contractors;



 
• establish a schedule for key activities and milestones; and



 
• clarify expectations for the content and format of Contract Deliverables.



The HMO will be responsible for developing a written work plan, referred to as
the Transition/Implementation Plan, which will be used to monitor progress
throughout the Transition Phase. An updated and detailed Transition
/Implementation Plan will be due to HHSC.


 
7.3.1.2 Administration and Key HMO Personnel



No later than the Effective Date of the Contract, the HMO must designate and
identify Key HMO Personnel that meet the requirements in HHSC Uniform Managed
Care Contract Terms & Conditions, Article 4.  The HMO will supply HHSC with
resumes of each Key HMO Personnel as well as organizational information that has
changed relative to the HMO’s Proposal, such as updated job descriptions and
updated organizational charts, (including updated Management Information System
(MIS) job descriptions and an updated MIS staff organizational chart), if
applicable.  If the HMO is using a Material Subcontractor(s), the HMO must also
provide the organizational chart for such Material Subcontractor(s).
 
No later than the Contract execution date, STAR+PLUS HMOs must update the
information above and provide any additional information as it relates to the
STAR+PLUS Program.
 
No later than the Contract execution date, CHIP Perinatal HMOs must update the
information above and provide any additional information as it relates to the
CHIP Perinatal Program.


 
7.3.1.3 Financial Readiness Review



In order to complete a Financial Readiness Review, HHSC will require that HMOs
update information submitted in their proposals.  Note: STAR+PLUS and/or CHIP
Perinatal HMOs who have already submitted proposal updates for HHSC’s review for
STAR and/or CHIP, must either verify that the information has not changed and
that it applies to STAR+PLUS and/or the CHIP Perinatal Program or provide
updated information for STAR+PLUS by July 10, 2006 and for the CHIP Perinatal
Program by September 1, 2006. This information will include the following:
 
Contractor Identification and Information


 
1. The Contractor’s legal name, trade name, or any other name under which the
Contractor does business, if any.



 
2. The address and telephone number of the Contractor’s headquarters office.



 
3. A copy of its current Texas Department of Insurance Certificate of Authority
to provide HMO or ANHC services in the applicable Service Area(s).  The
Certificate of Authority must include all counties in the Service Area(s) for
which the Contractor is proposing to serve HMO Members.



 
4. Indicate with a “Yes-HMO”, “Yes-ANHC” or “No” in the applicable cell(s) of
the Column B of the following chart whether the Contractor is currently
certified by TDI as an HMO or ANHC in all counties in each of the CSAs in which
the Contractor proposes to participate in one or more of the HHSC HMO Programs.
If the Contractor is not proposing to serve a CSA for a particular HMO Program,
the Contractor should leave the applicable cells in the table empty.

 
Table 2: TDI Certificate of Authority in Proposed HMO Program CSAs
 
Column A
Column B
Column C
Core Service Area (CSA)
TDI Certificate of Authority
Counties/Partial Counties without a TDI Certificate of Authority
Bexar
   
Dallas
   
El Paso
   
Harris
   
Lubbock
   
Nueces
   
Tarrant
   
Travis
   
Webb
   



If the Contractor is not currently certified by TDI as an HMO or ANHC in any one
or more counties in a proposed CSA, the Contractor must identify such entire
counties in Column C for each CSA. For each county listed in Column C, the
Contractor must document that it applied to TDI for such certification of
authority prior to the submission of a Proposal for this RFP. The Contractor
shall indicate the date that it applied for such certification and the status of
its application to get TDI certification in the relevant counties in this
section of its submission to HHSC.


 
5. For Contractors serving any CHIP and CHIP Perinatal OSAs, indicate with a
“Yes-HMO”, “Yes-ANHC” or “No” in the applicable cell(s) of the Column C of the
following chart whether the Contractor is currently certified by TDI as an HMO
or ANHC in the entire county in the OSA. If the Contractor is not proposing to
serve an OSA, the Contractor should leave the applicable cells in the table
empty.





Table 3: TDI Certificate of Authority in Proposed HMO Program OSAs
CHIP Program
Column A
Column B
Column C
 
Core Service Area (CSA)
Affiliated CHIP OSA
TDI Certificate of Authority
 
Bexar
     
El Paso
     
Harris
     
Lubbock
     
Nueces
     
Travis
     



 
CHIP Perinatal Program
Column A
Column B
Column C
Core Service Area (CSA)
Affiliated CHIP OSA
TDI Certificate of Authority
Bexar
   
El Paso
   
Harris
   
Lubbock
   
Nueces
   
Travis
   



For each county listed in Column C, the Contractor must document that it applied
to TDI for such certification of authority prior to the submission of a Proposal
for this RFP. The Contractor shall indicate the date that it applied for such
certification and the status of its application to get TDI certification in the
relevant counties in this section of its submission to HHSC.


 
6. If the Contractor proposes to participate in STAR or STAR+PLUS and seeks to
be considered as an organization meeting the requirements of Section §533.004(a)
or (e) of the Texas Government Code, describe how the Contractor meets the
requirements of §§533.004(a)(1), (a)(2), (a)(3), or (e) for each proposed
Service Areas.

 
7. The type of ownership (proprietary, partnership, corporation).

 
8. The type of incorporation (for profit, not-for-profit, or non-profit) and
whether the Contractor is publicly or privately owned.

 
9. If the Contractor is an Affiliate or Subsidiary, identify the parent
organization.

 
10. If any change of ownership of the Contractor’s company is anticipated during
the 12 months following the Proposal due date, the Contractor must describe the
circumstances of such change and indicate when the change is likely to occur.

 
11. The name and address of any sponsoring corporation or others who provide
financial support to the Contractor and type of support, e.g., guarantees,
letters of credit, etc. Indicate if there are maximum limits of the additional
financial support.

 
12. The name and address of any health professional that has at least a five
percent financial interest in the Contractor and the type of financial interest.

 
13. The names of officers and directors.

 
14. The state in which the Contractor is incorporated and the state(s) in which
the Contractor is licensed to do business as an HMO. The Contractor must also
indicate the state where it is commercially domiciled, if applicable.

 
15. The Contractor’s federal taxpayer identification number.

 
16. The Contractor’s Texas Provider Identifier (TPI) number if the Contractor is
Medicaid-enrolled in Texas.

 
17. Whether the Contractor had a contract terminated or not renewed for
non-performance or poor performance within the past five years. In such
instance, the Contractor must describe the issues and the parties involved, and
provide the address and telephone number of the principal terminating party. The
Contractor must also describe any corrective action taken to prevent any future
occurrence of the problem leading to the termination.

 
18. A current Certificate of Good Standing issued by the Texas Comptroller of
Public Accounts, or an explanation for why this form is not applicable to the
Contractor.

 
19. Whether the Contractor has ever sought, or is currently seeking, National
Committee for Quality Assurance (NCQA) or American Accreditation HealthCare
Commission (URAC) accreditation status, and if it has or is, indicate:

 
• its current NCQA or URAC accreditation status;



 
• if NCQA or URAC accredited, its accreditation term effective dates; and



 
• if not accredited, a statement describing whether and when NCQA or URAC
accreditation status was ever denied the Contractor.



Material Subcontractor Information
A Material Subcontractor means any entity retained by the HMO to provide all or
part of the HMO Administrative Services where the value of the subcontracted HMO
Administrative Service(s) exceeds $100,000 per fiscal year. HMO Administrative
Services are those services or functions other than the direct delivery of
Covered Services necessary to manage the delivery of and payment for Covered
Services.  HMO Administrative Services include but are not limited to Network,
utilization, clinical and/or quality management, service authorization, claims
processing, Management Information System (MIS) operation and reporting.  The
term Material Subcontractor does not include Providers in the HMO’s Provider
Network.
 
Contractors must submit the following for each proposed Material Subcontractor,
if any:


 
1. A signed letter of commitment from each Material Subcontractor that states
the Material Subcontractor’s willingness to enter into a Subcontractor agreement
with the Contractor and a statement of work for activities to be subcontracted.
Letters of Commitment must be provided on the Material Subcontractor’s official
company letterhead and signed by an official with the authority to bind the
company for the subcontracted work. The Letter of Commitment must state, if
applicable, the company’s certified HUB status.

 
2. The Material Subcontractor’s legal name, trade name, or any other name under
which the Material Subcontractor does business, if any.

 
3. The address and telephone number of the Material Subcontractor’s headquarters
office.

 
4. The type of ownership (e.g., proprietary, partnership, corporation).

 
5. The type of incorporation (i.e., for profit, not-for-profit, or non-profit)
and whether the Material Subcontractor is publicly or privately owned.

 
6. If a Subsidiary or Affiliate, the identification of the parent organization.

 
7. The name and address of any sponsoring corporation or others who provide
financial support to the Material Subcontractor and type of support, e.g.,
guarantees, letters of credit, etc. Indicate if there are maximum limits of the
additional financial support.

 
8. The name and address of any health professional that has at least a five
percent (5%) financial interest in the Material Subcontractor and the type of
financial interest.

 
9. The state in which the Material Subcontractor is incorporated, commercially
domiciled, and the state(s) in which the organization is licensed to do
business.

 
10. The Material Subcontractor’s Texas Provider Identifier if Medicaid-enrolled
in Texas.

 
11. The Material Subcontractor’s federal taxpayer identification number.

 
12. Whether the Material Subcontractor had a contract terminated or not renewed
for non-performance or poor performance within the past five years.  In such
instance, the Contractor must describe the issues and the parties involved, and
provide the address and telephone number of the principal terminating party. The
Contractor must also describe any corrective action taken to prevent any future
occurrence of the problem leading to the termination.

 
13. Whether the Material Subcontractor has ever sought, or is currently seeking,
National Committee for Quality Assurance (NCQA) or American Accreditation
HealthCare Commission (URAC) accreditation or certification status, and if it
has or is, indicate:

 
• its current NCQA or URAC accreditation or certification status;



 
• if NCQA or URAC accredited or certified, its accreditation or certification
term effective dates; and



 
• if not accredited, a statement describing whether and when NCQA or URAC
accreditation status was ever denied the Material Subcontractor.



Organizational Overview


 
1. Submit an organizational chart (labeled Chart A), showing the corporate
structure and lines of responsibility and authority in the administration of the
Bidder’s business as a health plan.



 
2. Submit an organizational chart (labeled Chart B) showing the Texas
organizational structure and how it relates to the proposed Service Area(s),
including staffing and functions performed at the local level. If Chart A
represents the entire organizational structure, label the submission as Charts A
and B.



 
3. Submit an organizational chart (labeled Chart C) showing the Management
Information System (MIS) staff organizational structure and how it relates to
the proposed Service Area(s) including staffing and functions performed at the
local level.



 
4. If the Bidder is proposing to use a Material Subcontractor(s), the Bidder
shall include an organizational chart demonstrating how the Material
Subcontractor(s) will be managed within the Bidder’s Texas organizational
structure, including the primary individuals at the Bidder’s organization and at
each Material Subcontractor organization responsible for overseeing such
Material Subcontract. This information may be included in Chart B, or in a
separate organizational chart(s).



 
5. Submit a brief narrative explaining the organizational charts submitted, and
highlighting the key functional responsibilities and reporting requirements of
each organizational unit relating to the Bidder’s proposed management of the HMO
Program(s), including its management of any proposed Material Subcontractors.



Other Information


 
1. Briefly describe any regulatory action, sanctions, and/or fines imposed by
any federal or Texas regulatory entity or a regulatory entity in another state
within the last 3 years, including a description of any letters of deficiencies,
corrective actions, findings of non-compliance, and/or sanctions. Please
indicate which of these actions or fines, if any, were related to Medicaid or
CHIP programs. HHSC may, at its option, contact these clients or regulatory
agencies and any other individual or organization whether or not identified by
the Contractor.



 
2. No later than ten (10) days after the Contract Effective Date, submit
documentation that demonstrates that the HMO has secured the required insurance
and bonds in accordance with TDI requirements and Attachment B-1, Section 8.



 
3. Submit annual audited financial statement for fiscal years 2004 and 2005
(2005 to be submitted no later than six months after the close of the fiscal
year).



 
4. Submit an Affiliate Report containing a list of all Affiliates and for HHSC’s
prior review and approval, a schedule of all transactions with Affiliates that,
under the provisions of the Contract, will be allowable as expenses in the FSR
Report for services provided to the HMO by the Affiliate. Those should include
financial terms, a detailed description of the services to be provided, and an
estimated amount that will be incurred by the HMO for such services during the
Contract Period.





 
7.3.1.4 System Testing and Transfer of Data



The HMO must have hardware, software, network and communications systems with
the capability and capacity to handle and operate all MIS systems and subsystems
identified in Attachment B-1, Section 8.1.18.  For example, the HMO’s MIS system
must comply with the Health Insurance Portability and Accountability Act of 1996
(HIPAA) as indicated in Section 8.1.18.4.
 
During this Readiness Review task, the HMO will accept into its system any and
all necessary data files and information available from HHSC or its
contractors.  The HMO will install and test all hardware, software, and
telecommunications required to support the Contract.  The HMO will define and
test modifications to the HMO’s system(s) required to support the business
functions of the Contract.
 
The HMO will produce data extracts and receive all electronic data transfers and
transmissions. STAR and CHIP HMOs must be able to demonstrate the ability to
produce an EQRO (currently, Institute for Child Health Policy (ICHP)) encounter
file by April 1, 2006, and the 837-encounter file by August 1, 2006.  STAR+PLUS
HMOs must be able to demonstrate the ability to produce the STAR+PLUS encounter
file by the STAR+PLUS Operational Start Date and the 837- encounter file by
September 1, 2007. CHIP Perinatal HMOs who have already demonstrated the ability
to produce an EQRO encounter file and 837-encounter file for the CHIP Program
are not required to produce separate files for the CHIP Perinatal Program.
 
If any errors or deficiencies are evident, the HMO will develop resolution
procedures to address problems identified.  The HMO will provide HHSC, or a
designated vendor, with test data files for systems and interface testing for
all external interfaces.  This includes testing of the required telephone lines
for Providers and Members and any necessary connections to the HHSC
Administrative Services Contractor and the External Quality Review
Organization.  The HHSC Administrative Services Contractor will provide
enrollment test files to new HMOs that do not have previous HHSC enrollment
files. The HMO will demonstrate its system capabilities and adherence to
Contract specifications during readiness review.
 
 
7.3.1.5 System Readiness Review



The HMO must assure that systems services are not disrupted or interrupted
during the Operations Phase of the Contract. The HMO must coordinate with HHSC
and other contractors to ensure the business and systems continuity for the
processing of all health care claims and data as required under this contract.
 
The HMO must submit to HHSC, descriptions of interface and data and process flow
for each key business processes described in Section 8.1.18.3, System-wide
Functions.
 
The HMO must clearly define and document the policies and procedures that will
be followed to support day-to-day systems activities. The HMO must develop, and
submit for State review and approval, the following information by December 14,
2005 for STAR and CHIP, by July 31, 2006 for STAR+PLUS:


 
1. Joint Interface Plan.



 
2. Disaster Recovery Plan



 
3. Business Continuity Plan



 
4. Risk Management Plan, and



 
5. Systems Quality Assurance Plan.



Separate plans are not required for CHIP Perinatal HMOs.


 
7.3.1.6 Demonstration and Assessment of System Readiness



The HMO must provide documentation on systems and facility security and provide
evidence or demonstrate that it is compliant with HIPAA. The HMO shall also
provide HHSC with a summary of all recent external audit reports, including
findings and corrective actions, relating to the HMO’s proposed systems,
including any SAS70 audits that have been conducted in the past three years. The
HMO shall promptly make additional information on the detail of such system
audits available to HHSC upon request.
 
In addition, HHSC will provide to the HMO a test plan that will outline the
activities that need to be performed by the HMO prior to the Operational Start
Date of the Contract. The HMO must be prepared to assure and demonstrate system
readiness. The HMO must execute system readiness test cycles to include all
external data interfaces, including those with Material Subcontractors.
 
HHSC, or its agents, may independently test whether the HMO’s MIS has the
capacity to administer the STAR, STAR+PLUS, CHIP, and/or CHIP Perinatal HMO
business, as applicable to the HMO. This Readiness Review of a HMO’s MIS may
include a desk review and/or an onsite review.  HHSC may request from the HMO
additional documentation to support the provision of STAR, STAR+PLUS, CHIP,
and/or CHIP Perinatal HMO Services, as applicable to the HMO.  Based in part on
the HMO’s assurances of systems readiness, information contained in the
Proposal, additional documentation submitted by the HMO, and any review
conducted by HHSC or its agents, HHSC will assess the HMO’s understanding of its
responsibilities and the HMO’s capability to assume the MIS functions required
under the Contract.


The HMO is required to provide a Corrective Action Plan in response to any
Readiness Review deficiency no later than ten (10) calendar days after
notification of any such deficiency by HHSC. If the HMO documents to HHSC’s
satisfaction that the deficiency has been corrected within ten (10) calendar
days of such deficiency notification by HHSC, no Corrective Action Plan is
required.


 
7.3.1.7 Operations Readiness



The HMO must clearly define and document the policies and procedures that will
be followed to support day-to-day business activities related to the provision
of STAR, STAR+PLUS, CHIP, and/or CHIP Perinatal HMO Services, including
coordination with contractors.  The HMO will be responsible for developing and
documenting its approach to quality assurance.
Readiness Review. Includes all plans to be implemented in one or more Service
Areas on the anticipated Operational Start Date. At a minimum, the HMO shall,
for each HMO Program:


 
1. Develop new, or revise existing, operations procedures and associated
documentation to support the HMO’s proposed approach to conducting operations
activities in compliance with the contracted scope of work.

 
2. Submit to HHSC, a listing of all contracted and credentialed Providers, in a
HHSC approved format including a description of additional contracting and
credentialing activities scheduled to be completed before the Operational Start
Date.

 
3. Prepare and implement a Member Services staff training curriculum and a
Provider training curriculum.

 
4. Prepare a Coordination Plan documenting how the HMO will coordinate its
business activities with those activities performed by HHSC contractors and the
HMO’s Material Subcontractors, if any.  The Coordination Plan will include
identification of coordinated activities and protocols for the Transition Phase.

 
5. Develop and submit to HHSC the draft Member Handbook, draft Provider Manual,
draft Provider Directory, and draft Member Identification Card for HHSC’s review
and approval. The materials must at a minimum meet the requirements specified in
Section 8.1.5 and include the Critical Elements to be defined in the HHSC
Uniform Managed Care Manual.

 
6. Develop and submit to HHSC the HMO’s proposed Member complaint and appeals
processes for Medicaid, CHIP, and CHIP Perinatal as applicable to the HMO’s
Program participation.

 
7. Provide sufficient copies of the final Provider Directory to the HHSC
Administrative Services Contractor in sufficient time to meet the enrollment
schedule.

 
8. Demonstrate toll-free telephone systems and reporting capabilities for the
Member Services Hotline, the Behavioral Health Hotline, and the Provider
Services Hotline.

 
9. Submit a written Fraud and Abuse Compliance Plan to HHSC for approval no
later than 30 days after the Contract Effective Date.  See Section 8.1.19, Fraud
and Abuse, for the requirements of the plan, including new requirements for
special investigation units. As part of the Fraud and Abuse Compliance Plan, the
HMO shall:

 
• designate executive and essential personnel to attend mandatory training in
fraud and abuse detection, prevention and reporting.  Executive and essential
fraud and abuse personnel means HMO staff persons who supervise staff in the
following areas:  data collection, provider enrollment or disenrollment,
encounter data, claims processing, utilization review, appeals or grievances,
quality assurance and marketing, and who are directly involved in the
decision-making and administration of the fraud and abuse detection program
within the HMO.  The training will be conducted by the Office of Inspector
General, Health and Human Services Commission, and will be provided free of
charge.  The HMO must schedule and complete training no later than 90 days after
the Effective Date.



 
• designate an officer or director within the organization responsible for
carrying out the provisions of the Fraud and Abuse Compliance Plan.



 
• The HMO is held to the same requirements and must ensure that, if this
function is subcontracted to another entity, the subcontractor also meets all
the requirements in this section and the Fraud and Abuse section as stated in
Attachment B-1, Section 8.



 
• Note: STAR+PLUS HMOs who have already submitted and received HHSC’s approval
for their Fraud and Abuse Compliance Plans must submit acknowledgement that the
HMO’s approved Fraud and Abuse Compliance Plan also applies to the STAR+PLUS
program, or submit a revised Fraud and Abuse Compliance Plan for HHSC’s
approval, with an explanation of changes to be made to incorporate the STAR+PLUS
program into the plan, by July 10, 2006.



 
• CHIP Perinatal HMOs who have already submitted and received HHSC’s approval
for their Fraud and Abuse Compliance Plans must submit acknowledgement that the
HMO’s approved Fraud and Abuse Compliance Plan also applies to the CHIP
Perinatal Program, or submit a revised Fraud and Abuse Compliance Plan for
HHSC’s approval, with an explanation of changes to be made to incorporate the
CHIP Perinatal program into the plan, by September 15, 2006.



 
• Complete hiring and training of STAR+PLUS Service Coordination staff, no later
than 45 days prior to the STAR+PLUS Operational Start Date.



During the Readiness Review, HHSC may request from the HMO certain operating
procedures and updates to documentation to support the provision of STAR,
STAR+PLUS, CHIP, and/or CHIP Perinatal HMO Services.  HHSC will assess the HMO’s
understanding of its responsibilities and the HMO’s capability to assume the
functions required under the Contract, based in part on the HMO’s assurances of
operational readiness, information contained in the Proposal, and in Transition
Phase documentation submitted by the HMO.
 
The HMO is required to promptly provide a Corrective Action Plan and/or Risk
Mitigation Plan as requested by HHSC in response to Operational Readiness Review
deficiencies identified by the HMO or by HHSC or its agent.  The HMO must
promptly alert HHSC of deficiencies, and must correct a deficiency or provide a
Corrective Action Plan and/or Risk Mitigation Plan no later than ten (10)
calendar days after HHSC’s notification of deficiencies. If the Contractor
documents to HHSC’s satisfaction that the deficiency has been corrected within
ten (10) calendar days of such deficiency notification by HHSC, no Corrective
Action Plan is required.


 
7.3.1.8 Assurance of System and Operational Readiness



In addition to successfully providing the Deliverables described in Section
7.3.1, the HMO must assure HHSC that all processes, MIS systems, and staffed
functions are ready and able to successfully assume responsibilities for
operations prior to the Operational Start Date. In particular, the HMO must
assure that Key HMO Personnel, Member Services staff, Provider Services staff,
and MIS staff are hired and trained, MIS systems and interfaces are in place and
functioning properly, communications procedures are in place, Provider Manuals
have been distributed, and that Provider training sessions have occurred
according to the schedule approved by HHSC.


 
7.3.1.9 Post-Transition



The HMO will work with HHSC, Providers, and Members to promptly identify and
resolve problems identified after the Operational Start Date and to communicate
to HHSC, Providers, and Members, as applicable, the steps the HMO is taking to
resolve the problems.
 
If a HMO makes assurances to HHSC of its readiness to meet Contract
requirements, including MIS and operational requirements, but fails to satisfy
requirements set forth in this Section, or as otherwise required pursuant to the
Contract, HHSC may, at its discretion do any of the following in accordance with
the severity of the non-compliance and the potential impact on Members and
Providers:


 
1. freeze enrollment into the HMO’s plan for the affected HMO Program(s) and
Service Area(s);



 
2. freeze enrollment into the HMO’s plan for all HMO Programs or for all Service
Areas of an affected HMO Program;



 
3. impose contractual remedies, including liquidated damages; or



 
4. pursue other equitable, injunctive, or regulatory relief.



Refer to Attachment B-1, Sections 8.1.1.2 and 8.1.18 for additional information
regarding HMO Readiness Reviews during the Operations Phase.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject: Attachment B-1 - HHSC Joint Mediciad/CHIP HOM RFP, Section 8

DOCUMENT HISTORY LOG

 
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
 
Baseline
 
 
n/a
 
 
 
Initial version Attachment B-1, Section 8
 
 
Revision
1.1
June 30, 2006
Revised version of the Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the STAR+PLUS Program.
 
Section 8.1.1.1, Performance Evaluation, is modified to include STAR+PLUS
Performance Improvement Goals.
 
Section 8.1.2, Covered Services, is modified to include Functionally Necessary
Community Long-term Care Services for STAR+PLUS.
 
Section 8.1.2.1 Value-Added Services, is modified to add language allowing for
the HMO to distinguish between the Dual Eligible and non-Dual Eligible
populations.
 
Section 8.1.2.2 Case-by-Case Added Services, is modified to clarify for
STAR+Plus members it is based on functionality.
 
Section 8.1.3, Access to Care, is modified to include STAR+PLUS Functional
Necessity and 1915(c) Nursing Facility Waiver clarifications.
 
Section 8.1.4, Provider Network, is modified to include STAR+PLUS.
 
Section 8.1.4.2, Primary Care Providers, is modified to include STAR+PLUS
 
Section 8.1.4.8, Provider Reimbursement, is modified to include Functionally
Necessary Long-term care services for STAR+PLUS.
 
Section 8.1.7.7, Provider Profiling, is modified to include STAR+PLUS.
 
Sections 8.1.12 and 8.1.12.2, Services for People with Special Health Care
Needs, are modified to include STAR+PLUS.
 
Section 8.1.13, Service Management for Certain Populations, is modified to
include STAR+PLUS.
 
Section 8.1.14, Disease Management, is modified to include STAR+PLUS.
 
Section 8.2, Additional Medicaid HMO Scope of Work, is modified to include
STAR+PLUS.
 
Section 8.3, Additional STAR+PLUS Scope of Work, is added.
 
 
Revision
1.2
September 1, 2006
Revised version of Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the STAR and CHIP Programs.
 
Section 8.1.1.1, Performance Evaluation, is modified to clarify that the HMOs
goals are Service Area and Program specific; when the percentages for Goals 1
and 2 are to be negotiated; and when Goal 3 is to be negotiated.
 
Section 8.1.2.1, Value-Added Services, is modified to add language allowing for
the addition of two Value-added Services during the Transition Phase of the
Contract and to clarify the effective dates for Value Added Services for the
Transition Phase and the Operation Phase of the Contract.
 
Section 8.1.3.2, Access to Network Providers, is modified to delete references
to Open Panels.
 
Section 8.1.4, Provider Network, is modified to clarify that “Out-of-Network
reimbursement arrangements” with certain providers must be in writing.
 
Section 8.1.5.1, Member Materials, is modified to clarify the date that the
member ID card and the member handbook are to be sent to members.
 
Section 8.1.5.6, Member Hotline, is modified to clarify the hotline performance
requirements.
 
Section 8.1.17.2, Financial Reporting Requirements, is modified to clarify that
the Bonus Incentive Plan refers to the Employee Bonus Incentive Plan.  It has
also been modified to clarify the reports and deliverable due dates and to
change the name of the Claims Summary Lag Report and clarify that the report
format has been moved to the Uniform Managed Care Manual.
 
Section 8.1.18.5, Claims Processing Requirements, is modified to revise the
claims processing requirements and move many of the specifics to the Uniform
Managed Care Manual.
 
Section 8.1.20, Reporting Requirements, is modified to clarify the reports and
deliverable due dates.
 
Section 8.1.20.2, Reports, is modified to delete the Claims Data Specifications
Report, amend the All Claims Summary Report, and add two new provider-related
reports to the contract.
 
Section 8.2.2.10, Cooperation with Immunization Registry, is added to comply
with legislation, SB 1188 sec. 6(e)(1), 79th Legislature, Regular Session, 2005.
 
Section 8.2.2.11, Case Management for Children and Pregnant Women, is added.
 Section 8.2.5.1, Provider Complaints, is modified to include the 30-day
resolution requirement.
 
Section 8.2.10.2, Non-Reimbursed Arrangements with Local Public Health Entities,
is modified to update the requirements and delete the requirement for an MOU.
 
Section 8.2.11, Coordination with Other State Health and Human Services (HHS)
Programs, is modified to update the requirements and delete the requirement for
an MOU.
 
Section 8.4.2, CHIP Provider Complaint and Appeals, is modified to include the
30-day resolution requirement.
 
 
Revision
1.3
September 1, 2006
Revised version of Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the CHIP Perinatal Program.
Section 8.1.1.1, Performance Evaluation, is modified to clarify that HHSC will
negotiate and implement Performance Improvement Goals for the first full State
Fiscal Year following the CHIP Perinatal Operational Start Date
Section 8.1.2, Covered Services is amended to: (a) clarify that Fee For Service
will pay the Hospital costs for CHIP Perinate Newborns; (b) add a reference to
new Attachment B-2.2 concerning covered services; (c) add CHIP Perinate
references where appropriate.
Section 8.1.2.2 Case-by-Case Added Services, is modified to clarify that this
does not apply to the CHIP Perinatal Program.
Section 8.1.3, Access to Care, is amended to include emergency services
limitations.
Section 8.1.3.2, Access to Network Providers, is amended to include the Provider
access standards for the CHIP Perinatal Program.
Section 8.1.4.2 Primary Care Providers, is modified to clarify the development
of the PCP networks between the CHIP Perinates and the CHIP Perinate Newborns.
Section 8.1.4.6 Provider Manual, Materials and Training, modified to include the
CHIP Perinatal Program
Section 8.1.4.9 Termination of Provider Contracts modified to include the CHIP
Perinatal Program.
Section 8.1.5.2 Member Identification (ID) Card, modified to include the CHIP
Perinatal Program.
Section 8.1.5.3 Member Handbook, modified to include the CHIP Perinatal Program.
Section 8.1.5.4 Provider Directory, modified to include the CHIP Perinatal
Program.
Section 8.1.5.6 Member Hotline, modified to include the CHIP Perinatal Program.
Section 8.1.5.7 Member Education, modified to include the CHIP Perinatal
Program.
Section 8.1.5.9 Member Complaint and Appeal Process, modified to include the
CHIP Perinatal Program.
Section 8.1.7.7, Provider Profiling, is modified to include the CHIP Perinatal
Program.
Section 8.1.12, Services for People with Special Health Care Needs, modified to
clarify between CHIP Perinatal Program and CHIP Perinatal Newborn.
Section 8.1.13, Service Management for Certain Populations, modified to clarify
the CHIP Perinatal Program.
Section 8.1.15, Behavioral Health (BH) Network and Services, modified to clarify
between CHIP Perinatal and Perinate members.
Section 8.1.17.2, Financial Reporting Requirements, modified to include the CHIP
Perinatal Program.
Section 8.1.18.3, System-wide Functions, modified to include the CHIP Perinatal
Program.
Section 8.1.18.5, Claims Processing Requirements, modified to include the CHIP
Perinatal Program.
Section 8.1.19, Fraud and Abuse, modified to include the CHIP Perinatal Program
Section 8.1.20.2, Provider Termination Report and Provider Network Capacity
Report, is modified to include the CHIP Perinatal Program.
Section 8.5, Additional Scope of Work for CHIP Perinatal Program HMOs, is added
to Attachment B-1.
 
Revision
1.4
September 1, 2006
Contract amendment did not revise Attachment B-1, Section 8-Operations Phase
Requirements.
 
Revision
1.5
January 1, 2007
Revised version of the Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the STAR and STAR+PLUS Program.
Section 8.1.2 is modified to include a reference to STAR and STAR+PLUS covered
services.
Section 8.1.20.2 is modified to update the references to the Uniform Managed
Care Manual for the “Summary Report of Member Complaints and Appeals” and the
“Summary Report of Provider Complaints.”
Section 8.2.2.5 is modified to require the Provider to coordinate with the
Regional Health Authority.
Section 8.2.4 is amended to clarify cost settlements and encounter rates for
Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs) for
STAR and STAR+PLUS service areas.
Section 8.3.2.4 is amended to clarify the timeframe for initial STAR+PLUS
assessments. Section 8.3.3 is amended to: (1) clarify the use of the DHS Form
2060; (2) require the HMO to complete the Individual Service Plan (ISP), Form
3671 for each Member receiving 1915(c) Nursing Facility Waiver Services; (3)
require HMOs to complete Form 3652 and Form 3671annually at reassessment; (4)
allow the HMOs to administer the Minimum Data Set for Home Care (MDS-HC)
instrument for non-waiver STAR+PLUS Members over the course of the first year of
operation; (5) allow HMOs to submit other supplemental assessment instruments.
Section 8.3.4 is modified to include the criteria for participation in 1915(c)
nursing facility waiver services.
Section 8.3.4.3 is amended to remove the six-month timeframe for Nursing
Facility Cost Ceiling.  Deletes provision stating DADS Commissioner may grant
exceptions in individual cases.
Section 8.3.5 is amended to delete the requirement that HMOs use the Consumer
Directed Services option for the delivery of Personal Attendant Services. The
new language provides HMOs with three options for delivering these
services.  The options are described in the following new subsections: 8.3.5.1,
Personal Attendant Services Delivery Option – Self-Directed Model; 8.3.5.2,
Personal Attendant Services Delivery Option – Agency Model, Self-Directed; and
8.3.5.3, Personal Attendant Services Delivery Option – Agency Model.
Section 8.3.7.3 is modified to reflect the changes made by the HMO workgroup
regarding enhanced payments for attendant care.  The section also includes a
reference to new Attachment B-7, which contains the HMO’s methodology for
implementing and paying the enhanced payments.
 
Revision
1.6
February 1, 2007
Revised version of the Attachment B-1, Section 8, that includes provisions
applicable to MCOs participating in the STAR+PLUS and CHIP Perinatal Programs.
Section 8.1 is modified to clarify the Operational Start Date of the STAR+PLUS
Program.
Section 8.1.3.2 is modified to allow exceptions to hospital access standards on
a case-by-case basis only for HMOs participating in the CHIP Perinatal Program.
Section 8.3.3 is modified to clarify when the 12-month period begins for the
STAR+PLUS HMOs to complete the MDS-HC instruments for non-1915(c) Nursing
Facility Waiver Members who are receiving Community-based Long-term Care
Services.
 
Revision
1.7
July 1, 2007
New Section 8.1.1.2 is added to require the HMOs to pay for any additional
readiness reviews beyond the original ones conducted before the Operational
Start Date.
Section 8.1.5.5 is modified to add a requirement that all HMOs must list Home
Health Ancillary providers on their websites, with an indicator for Pediatric
services.
Section 8.1.17.2 is modified to remove the requirement that the Claims Lag
Report separate claims by service categories.
Section 8.1.18 is modified to update the cross-references to sections of the
contract addressing remedies and damages and to add cross-references to sections
of the contract addressing Readiness Reviews.
Section 8.1.18.5 is modified to require the HMO to make an electronic funds
transfer payment process available when processing claims for Medically
Necessary covered STAR+PLUS services.
Section 8.1.19 is modified to comply with a new federal law that requires
entities that receive or make Medicaid payments of at least $5 million annually
to educate employees, contractors and agents and to implement policies and
procedures for detecting and preventing fraud, waste and abuse.
Section 8.1.20.2 is modified to require Provider Termination Reports for
STAR+PLUS as required by the Dashboard.  The amendment also requires Claims
Summary Reports be submitted by claim type.
Section 8.2.7.5 is modified to comply with the settlement agreement in the
Alberto N. litigation.
Section 8.3.4.3 is modified to remove references to the cost cap for 1915(c)
Nursing Facility Waiver services.
 
Revision
1.8
September 1, 2007
Section 8.1.2.1 is modified to reflect legislative changes required by SB 10.
Section 8.1.3.2 is modified to reflect legislative changes required by SB 10.
Section 8.1.5.6 is modified to comply with the Frew litigation corrective action
plans.
New Section 8.1.5.6.1 is added to comply with the Frew litigation corrective
action plans.
Section 8.1.5.7 is modified to comply with the Frew litigation corrective action
plans.
Section 8.1.11 is modified to delete language included in error and to clarify
the coverage for children in foster care.
Section 8.1.13 is added to comply with the Frew litigation corrective action
plans.
Section 8.1.17.2 is modified to reflect legislative changes required by SB 10.
Section 8.1.20.2 is modified to comply with the Frew litigation corrective
action plans by adding two new reports: Medicaid Medical Check-ups Report and
Medicaid FWC Report.
Section 8.2.2.3 is modified to comply with Frew litigation correction action
plans.
New Section 8.2.2.12 is added to comply with the Frew litigation correction
action plans to enhance care for children of Migrant Farmworkers. Section 8.2.4
is modified to clarify cost settlement requirements and
encounter and payment reporting requirements for the Nueces Service Area and the
STAR+PLUS Service Areas.
Section 8.2.7.4 is amended to reflect the new fair hearings process for Medicaid
Members that will be effective 9/1/07.
Section 8.2.11 is modified to comply with the Frew litigation corrective action
plans.
 
Revision
1.9
December 1, 2007
Section 8.1.17.1 is modified to include provider contracts in the documentation
HMOs must provide upon request and the timeframes in which documents must be
provided.
Section 8.1.17.2 is modified to eliminate the plan's responsibility to submit
the actuarial certification on the 90 day FSR.
Section 8.1.20.2 is modified to change the name of the Medicaid Medical
Check-ups Report to the Medicaid Managed Care Texas Health Steps Medical
Checkups Annual Report (90-Day FREW Report) and to clarify the term “not
previously enrolled”.
Section 8.2.2.8 is modified to reflect changes as a result of the Alberto N
litigation Second Partial Settlement Agreement.  Services for person under age
21 are being carved out of the STAR Program and provided through the Personal
Care Services (PCS) benefit in traditional Medicaid Fee-for-Service.
Section 8.2.7.4 is modified to clarify the HMO’s role in filling out the request
for Fair Hearing and to conform to Fair Hearings time requirements.
Section 8.2.12 is modified to remove the outdated reference to 42 C.F.R. 434.28.
Section 8.3.4 is modified to specify that plan of care at initial determination
must be 200% or less of nursing facility cost.
Section 8.3.5 is modified to clarify when the HMO must provide PAS information
to Members receiving PAS services.
  Revision    1.10    March 31, 2008
Section 8.1.4.4 is modified to add language regarding expedited credentialing as
required by HB 1594.
Section 8.1.12.2 is modified to transfer the Medical Transportation Program back
to HHSC.
Section 8.1.17 is modified to add a reference to Federal Acquisition Regulations
(“FAR”).
Section 8.1.20.2 is modified to change the name of the Medicaid FWC Report to
the Children of Migrant Farm Workers Annual Report (FWC Annual Report) Section
8.2.4 is modified to include Municipal Health Department’s Public Clinics.
    Revision    1.11 September 1, 2008
Section 8.1.4 is modified to reflect waiver requirements.
Section 8.1.4.2 is modified to remove the “Pediatric and Family” qualifier from
Advanced Practice Nurses.
Section 8.1.4.7 is modified to require the HMOs to pay all reasonable costs for
HHSC to conduct onsite monitoring of the HMO’s Provider Hotline functions.
Section 8.1.5.6 is modified to require the HMOs to pay all reasonable costs for
HHSC to conduct onsite monitoring of the HMO’s Member Hotline functions.
Section 8.1.14 is modified to require the HMO to coordinate continuity of care
for Members in Disease Management who change plans.
Section 8.1.15.3 is modified to clarify the first sentence.
Section 8.1.18.1 is modified to clarify encounter data submission requirements.
Section 8.1.18.2 is modified to require HMOs to follow applicable JIPs and
required field submissions. This requirement has been moved from Attachment B-1,
Section 8.1.20.2.
Section 8.1.20.2 is modified to require the HMOs to submit copies of all
internal and external audit reports. The requirement to follow applicable JIPs
and required field submissions has been moved to Attachment B-1, Section
8.1.18.2.
Section 8.2.1 is modified to add a cross reference to Section 8.1.14 for
specific requirements for Members transferring to and from the HMO’s DM Program.
Section 8.2.2.3.1 is added to require the HMO to educate Texas Health Steps
providers on the availability of the Oral Evaluation and Fluoride Varnish (OEVS)
Medicaid benefit.
Section 8.2.4 is modified to require the HMOs to pay full encounter rates to
RHCs on or after September 1, 2008.
Section 8.2.7.2 is modified to align contract references to TDI’s
recodification.
Section 8.3.3 is modified to reflect current Waiver requirements and the
conversion from the TILE to the RUG assessment instrument.
Section 8.3.4.1 is modified to reflect the conversion from the TILE to the RUG
assessment instrument.
Section 8.3.4.2 is modified to reflect the conversion from the TILE to the RUG
assessment instrument.
Section 8.3.4.3 is modified to reflect current Waiver requirements and the
conversion from the TILE to the RUG assessment instrument.
  Revision 1.12 March 1, 2009
Section 8.1.2.1 is modified to conform to timeframes for the Health Plan
Comparison Chart process.
Section 8.1.4 is modified to include performance standards for out of network
utilization.
Section 8.1.5.5 is modified to require the HMOs to update their online provider
directory at least twice a month.
Section 8.1.5.6 is modified to clarify the maximum acceptable hold time.
Section 8.1.15.3 is modified to clarify the maximum acceptable hold time and to
require the HMOs to pay all reasonable costs for HHSC to conduct onsite
monitoring of the HMO’s Behavioral Health Hotline functions.
Section 8.1.17.2 is modified to add Bariatric Supplemental Payment Reports and
to clarify DSH report language.
Section 8.1.19 is modified to clarify that a written Fraud and Abuse compliance
plan must be submitted annually and to list the legal citations.
Section 8.1.20.2 (h) Hotline Reports is modified to correct a contract
reference.
Section 8.2.2.8 is modified to reflect that Nursing facilities services will be
carved out of the capitation payment to the HMOs.
Section 8.3.2.7 is modified to reflect a corrective action plan required by CMS
to address the funding methodology used by HHSC to pay for nursing facility
services used by STAR+PLUS members. Nursing facilities services will be carved
out of the capitation payment to the HMOs.
Section 8.3.3 is modified to change the name from “Children’s Comprehensive
Assessment Form (CCAF Form)” to “Personal Care Assessment Form (PCAF Form)”, to
require PCAF reassessments every 12 months, and to allow HMOs until the end of
the ISP period to submit the reassessment paperwork.
Section 8.3.4.4 is modified to allow the use of General Revenue to cover costs
above the 200% limit.
  Revision 1.13 September 1, 2009
All references to “check-ups” are changed to “checkups”
All references to “Medicaid Provider Procedures Manual” are changed to “Texas
Medicaid Provider Procedures Manual”
All references to “THSteps” are changed to “Texas Health Steps”
Section 8.1.1.1 is modified to update Goal 3, change SFY2007 to SFY2010, and
clarify the applicability of Goals 1 and 2.
Section 8.1.2 is modified to delete the reference to the Texas Health Steps
Manual.
Section 8.1.3.1 is amended to change from checkup requirement from “60” days to
“90” days and to replace the reference to the AAP periodicity schedule with the
Texas Health Steps periodicity schedule.
Section 8.1.3.2 is revised to provide additional clarity as it relates to
Qualified Mental Health Providers – Community Services (QMHP-CS).
Section 8.1.4.2 is amended to change the reference from the “THSteps Manual” to
the “Texas Medicaid Provider Procedures Manual” and to clarify requirements for
CHIP and Medicaid.
Section 8.1.17.2 is modified to require CHIP and CHIP Perinatal HMOs to submit
TPR reports.
Section 8.1.18.1 is modified in compliance with HB 1218 to require HMOs to
submit encounter data not later than the 30th day after the last day of the
month in which the claim was adjudicated.
Section 8.1.20.2 (j) is modified to remove the references to “annual”, change
“check-ups” to checkups”, and change “90-Day FREW Report” to “Frew 90-Day
Reports”.
Section 8.1.20.2 (l) Frew Quarterly Monitoring Report is added.
Section 8.1.20.2 (m) Frew Health Care Provider Training Report is added.
Section 8.2.2.2 is amended to prohibit HMO from requiring pre-authorization for
family planning services.
Section 8.2.2.3 is amended to change from checkup requirement from “60” days to
“90” days; change the periodicity schedule from “AAP” to “Texas Health Steps”;
remove the reference to the Texas Department of Transportation; add “Corrective
Action Orders” to the training requirements; change “DSHS THSteps outreach
staff” to “the Texas Health Steps outreach unit”; change “again within two weeks
from the time of birth” to “in accordance with the Texas Health Steps
periodicity schedule”; change “two-week follow-up” to “newborn follow ups”; to
spell out the acronym for ACIP; and change “HCFA 1500” to “CMS 1500”.
Section 8.3.2.8 is added to require all STAR+PLUS plans to provide or have
applied to provide MA/SNP services in all counties in which they offer STAR+PLUS
services.
Section 8.3.5 is amended to change the name from “Personal Attendant Services”
to “Consumer Directed Services Options” and “In-Home or Out-of-Home Respite” is
added as an option.
Section 8.3.5.1 is amended to delete “Personal Attendant Services Delivery
Option” from the name of the section and “In-Home or Out-of-Home Respite” is
added as an option.


Section 8.3.5.2 is amended to delete “Personal Attendant Services Delivery
Option” from the name of the section and “In-Home or Out-of-Home Respite” is
added as an option.
Section 8.3.5.3 is amended to delete “Personal Attendant Services Delivery
Option” from the name of the section and “In-Home or Out-of-Home Respite” is
added as an option.
Section 8.3.6.3 is modified to remove references to the DADS enhancement
program.
Section 8.4.5 Third Party Liability and Recovery is added to clarify the third
party recovery requirements for CHIP HMOs.
Section 8.4.6 is added to require CHIP HMOs to pay full encounter rates.
Section 8.5.4 Dental Coverage for CHIP Perinate Newborn Members is added to
clarify that the dental coverage requirements applicable to CHIP Members also
apply to CHIP Perinate Newborns.
Section 8.5.5 Third Party Liability and Recovery is added to clarify the third
party recovery requirements for CHIP Perinatal HMOs.
Section 8.5.6 is added to require CHIP Perinatal HMOs to pay full encounter
rates.
  Revision 1.14 December 1, 2009
Section 17.02(a) is modified to require the single bond per MCO with a defined
term and amount beginning in SFY2010.
Section 8.1.3.2 is revised to update the TAC citation.
Section 8.1.4.4 is amended to add references to 42 C.F.R. §438.12 and 28 T.A.C.
§11.1402.
Section 8.1.12.2 is modified to remove references to PACT.
Section 8.1.17.2 DSH Reports is modified to change the report due dates.
Section 8.1.18 is modified to change the notification period from “generally 90
days” to “no later than 180 days prior to the planned change or implementation”.
Section 8.1.18.2 is modified to require HMOs to submit their Disaster Recovery
Plan, Business Continuity Plan, and Security Plan annually and to require HMOs
to include checklists when submitting modified JIPs, Risk Management Plans and
Systems Quality Assurance Plans.
Section 8.2.2.8 is modified to remove references to PACT and to clarify that for
STAR+PLUS, while inpatient stays are non-capitated, mental health inpatient
stays are capitated.
Section 8.4.6 is modified to omit the CHIP reporting requirement for FQHC and
RHC payments.
Section 8.5.6 is modified to omit the CHIP Perinatal Program reporting
requirement for FQHC and RHC payments.
  Revision 1.15 March 1, 2010
Section 8.1.3.1 is revised to conform to THSteps policy regarding timeliness of
medical checkups for existing members ages 36 months and older which will be
effective 9/1/10.
Section 8.1.17.2 Financial Disclosure Report is revised to conform to federal
requirements.
Section 8.2.2.3 is revised to conform to THSteps policy regarding timeliness of
medical checkups for existing members ages 36 months and older which will be
effective 9/1/10.
Section 8.2.8.2 “Substance Abuse Benefit” is added. This amendment will be
effective the later of: September 1, 2010 or upon final approval of the Medicaid
State Plan, 1915(b) STAR+PLUS waiver and/or the 1915(b) STAR waiver, as
applicable to the HMO Program.
Section 8.3.6.5 “STAR+PLUS Handbook” is added.
  Revision    1.16 September 1, 2010
All references to “Frew vs. Hawkins” are changed to “Frew vs. Suehs”.
Section 8.1.1.1 is modified to establish new Overarching Goals for FY2011 and to
remove Service Areas as a category for sub-goals.
Section 8.1.1.2 is modified to change the title to “Additional Readiness Reviews
and Monitoring Efforts”, to clarify that HHSC may conduct desk and/or onsite
reviews as part of its normal Contract monitoring activities, and to require the
HMOs to pay all reasonable costs for HHSC to conduct those onsite reviews.
Section 8.1.2.1 is modified to conform to timeframes for the Health Plan
Comparison Chart process.
Section 8.1.4.2 is modified to remove Certified Nurse Midwives and add Advanced
Practice Nurses to the list of Providers eligible to be PCPs.
Section 8.1.5.5 is modified to require identification of providers that provide
long-term services and supports.
Section 8.1.17.2 Financial Disclosure Report is revised to clarify federal
requirements.
Section 8.1.18 is modified to require the HMOs to pay all reasonable costs for
HHSC to conduct onsite reviews.
Section 8.1.18.5 is modified to conform to the timeframes for notification in
Attachment A, Section 4.08(b)(3).
New Section 8.1.18.6 is added, as required by Section 6507 of the Patient
Protection and Affordable Care Act of 2010 (PPACA).
Section 8.1.20.2 (j) is modified to remove “Frew 90-Day Reports” from the name
of the report; to clarify what constitutes an Existing Member; and to remove the
definition of “New Members”.
Section 8.1.20.2 (n) Frew Provider Recognition Report is added.
Section 8.2.2.8 is amended to clarify disenrollment for utilizing DADS hospice
services and to add Span of Coverage exceptions for STAR and STAR+PLUS members
described in Attachment A, Section 5.05(a)(2).
Section 8.2.5.1 is modified to add liquidated damages.
Section 8.5.2 is modified to clarify that the HMO not the Provider must respond
to Providers’ appeals.
Section 8.2.7.1 is modified to add liquidated damages.
Section 8.2.8.2 “Substance Abuse Benefit” is modified to clarify that this
section does not apply to the Dallas Service Area and that HMOs must contract
with all qualified interested STPs. This amendment will be effective the later
of: September 1, 2010 or upon final approval of the Medicaid State Plan, 1915(b)
STAR+PLUS waiver and/or the 1915(b) STAR waiver, as applicable to the HMO
Program.
Section 8.2.9 is modified to change “date of service” to “date of adjudication”.
  Revision  1.17  December 1, 2010 Contract amendment did not revise Attachment
B-1, Section 8-Operations Phase Requirements.   Revision      1.18  March 1,
2010     
Section 8.1.1.1 is modified to change all "Performance Improvement Projects" and
to establish new Overarching Goals for FY2011.
 
Section 8.1.3.2 is revised to be consistent with the TDI requirement to allow
pregnant Members past the 24th week of pregnancy to remain under the coare of
their current OB/GYN, even if provider is Out-of-Network.
 
Section 8.1.4.8 is modified to prohibit Medicaid payments to entities located
outside the U.S. in conformance with the Affordable Care Act.
 
Section 8.1.19 is modified to require HMOs to designate a primary and secondary
contact for all OIG requests and to outline the process and timeframes for
responding to the OIG.
 
Immunization requirements from Section 8.2.2.3 "Texas Health Steps (EPSDT)" are
moved to new Section 8.1.21 "Immunizations" as the requirements apply to both
Medicaid and CHIP.
 
Section 8.2.1 is revised to conform to the TDI requirement to allow pregnant
Members past the 24th week of pregnancy to remain under the care of their
current OB/GYN, even if provider is Out-of-Network.
 
Section 8.2.2.3 is modified to reorder requirements and add subsection
headings.  Additional training requirements are added to the new Section 8.1.21
"Immunizations" as the requirements apply to both Medicaid and CHIP.
 
Section 8.2.2.4 is amended to clarify that the 45 hour and 96 hour limits do not
apply to neonatal care.
 
Section 8.2.2.8 is amended to add "Texas Health Steps environmental lead
investigation (ELI)".  Remainder of list is renumbered.  In addition,
the section is amended to clarify disenrollment for utilizing DADS hospice
services to add Span of Coverage exceptions for STAR and STAR+PLUS members
described in Attachment A, Section 5.05(a)(2).
 
Section 8.2.5.1 is revised to add the 98% standard for complaint resolution and
to remove the 30 day request for extension requirementfor complaints
received directly by the HMO.
 
Section 8.3.1.1 is modified to change the name from 'Community-based Long-Term
Care Services Available to all All Members' to "Community-based Long-Term
Services and Supports Available to All Members" and to clarify that "Personal
Assistance Services" is also called "Primary Home Care" for (b) Waiver Members.
 
Section 8.3.1.2 is revised to change the name from "1915(c) Nursing Facility
Waiver Services Available to Members Who Qualify for 1915(c) Nursing Facility
Waiver Services" to "1915(c) STAR+PLUS Waiver Services Available to Members Who
Qualify for 1915(c) STAR+PLUS Waiver Services" and to update the licensure and
certification requirements.
 
Section 8.3.6.6 is added to require STAR+PLUS HMOs to contact Members at least
twice a year and to document that contact.
 
Section 8.4.2 is revised to add the 98% standard for complaint resolution. 
  Revision  1.19  September 1, 2011 
Section 8.1.1.1 is modified to remove redundant language.
 
Section 8.1.4 is modified to require HMOs to contract with any willing ambulance
provider that meets the HMO’s credentialing requirements and agrees to the HMO’s
contract terms and rates.
 
Section 8.1.4.8 is modified to add language for the ACA requirement regarding
Healthcare Acquired Conditions (HAC) pursuant to the Patient Protection and
Affordable Care Act of 2010 (Pubic Law 111–148) as amended by the Health Care
and Education Reconciliation Act of 2010 (Public Law 111-152), together known as
the Affordable Care Act (ACA). Section 2702 of ACA prohibits federal payments to
States for any amount expended under Medicaid for health care-acquired
conditions.
 
Section 8.1.4.8.1 is added pursuant to the Patient Protection and Affordable
Care Act of 2010 (Pubic Law 111–148) as amended by the Health Care and Education
Reconciliation Act of 2010 (Public Law 111-152), together known as the
 
Affordable Care Act (ACA). Section 2702 of ACA prohibits federal payments to
States for any amount expended under Medicaid for health care-acquired
conditions.
 
Section 8.1.4.9 is modified to clarify compliance with 42 CFR 438.10(f)(5).
 
Section 8.1.5.6 is modified to add clarification that the HMOs provide oral
interpretive services free of charge, as required by 42 CFR 438.10(c)(4).
 
Section 8.1.7.8 is modified to clarify current federal physician incentive plan
requirements for Medicaid, and to add these requirements for CHIP.
 
Section 8.1.8, Second Paragraph, is amended to refer to federal regulations
regarding medical record content.
 
Section 8.1.9 is modified to clarify the age requirements.
 
Section 8.1.12.1 is modified to clarify that appropriate health care
professionals must perform assessments, as required by 42 CFR 438.208(c)(2).
 
Section 8.1.17.2 is modified to add the dates of service for which Bariatric
Supplemental Reports are required.
 
Section 8.1.18.5 is modified pursuant to the Patient Protection and Affordable
Care Act of 2010 (Pubic Law 111–148) as amended by the Health Care and Education
Reconciliation Act of 2010 (Public Law 111-152), together known as the
Affordable Care Act (ACA). Section 6401(b)(7) of the ACA requires the State to
require all ordering or referring providers or other professionals to be
enrolled in the program and that the national provider identifier (NPI) of any
ordering or referring physician or other professional to be specified on the
claims for payments for Medicaid and CHIP.
 
Section 8.1.19 is modified to correct references to the Texas Government Code.
 
Section 8.2.1 is modified to require the HMOs to honor prior authorizations for
acute care services and continue Community-based Long Term Care Services for
Members in the Expansion Counties.
 
Section 8.2.4 is modified to require the HMOs to pay FQHCs at the full encounter
rate effective 9/1/11.
 
Section 8.2.7.1 is modified to remove the requirement to maintain a local
telephone number for Member Complaints and to clarify that the HMO provide oral
interpretive services free of charge, as required by 42 CFR 438.10(c)(4) . The
section is also modified to clarify that the HMO must provide written notice of
complaints resolutions that cannot be resolved orally, in accordance with 42 CFR
438.408(d)(1).
 
Section 8.2.7.2 is modified to remove the requirement to maintain a local
telephone number for Member Appeals and to clarify that the HMO provide oral
interpretive services free of charge, as required by 42 CFR 438.10(c)(4).
 
Section 8.3.2.4 is modified to require the HMOs to honor prior authorizations
for Members in the Expansion Counties.
 
Section 8.3.2.8 Prioritization Plan is added.
 
Section 8.3.4.1 is modified to clarify the SPW eligibility process.
 
Section 8.3.4.2 is modified to clarify the MAO eligibility process.
 
Section 8.3.5 is modified to add the new CDS benefits.
 
Section 8.3.5.1 is modified to add the new CDS benefits and the section name is
changed from “Self-Directed Model” to “Consumer Directed Option Model”.
 
Section 8.3.5.2 is modified to add the new CDS benefits and the section name is
changed from “Agency Model, Self-Directed” to “Service Related Option Model”.
 
Section 8.3.5.3 is modified to add the new CDS benefits.
 
Section 8.3.6.1 is modified to add training requirements for LTSS Providers in
the Expansion Counties.
 
Section 8.3.6.4 is deleted in its entirety.
 
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.





Table of Contents


8. OPERATIONS PHASE
REQUIREMENTS................................................8-14
8.1 General Scope of
Work....................................................................................8-14
8.1.1 Administration and Contract
Management..................................................8-14
8.1.2 Covered
Services........................................................................................8-16
8.1.3 Access to
Care............................................................................................8-19
8.1.4 Provider
Network.........................................................................................8-23
8.1.5 Member
Services.........................................................................................8-31
8.1.6 Marketing and Prohibited
Practices.............................................................8-38
8.1.7 Quality Assessment and Performance
Improvement..................................8-38
8.1.8 Utilization
Management...............................................................................8-41
8.1.9 Early Childhood Intervention
(ECI)..............................................................8-42
8.1.10 Special Supplemental Nutrition Program for Women, Infants, and Children
(WIC) - Specific
Requirements..................................................................8-43
8.1.11 Coordination with Texas Department of Family and Protective
Services..8-43
8.1.12 Services for People with Special Health Care
Needs................................8-44
8.1.13 Service Management for Certain
Populations...........................................8-47
8.1.14 Disease Management
(DM).......................................................................8-47
8.1.15 Behavioral Health (BH) Network and
Services..........................................8-48
8.1.16 Financial Requirements for Covered
Services..........................................8-51
8.1.17 Accounting and Financial Reporting
Requirements..................................8-51
8.1.18 Management Information System
Requirements......................................8-56
8.1.19 Fraud and
Abuse.......................................................................................8-61
8.1.20 Reporting
Requirements............................................................................8-62
8.2 Additional Medicaid HMO Scope of
Work......................................................8-66
8.2.1 Continuity of Care and Out-of-Network
Providers.......................................8-66
8.2.2 Provisions Related to Covered Services for Medicaid
Members.................8-67
8.2.3 Medicaid Significant Traditional
Providers...................................................8-77
8.2.4 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics
(RHCs)...................................................................................................................8-77
8.2.5 Provider Complaints and
Appeals...............................................................8-78
8.2.6 Member Rights and
Responsibilities...........................................................8-79
8.2.7 Medicaid Member Complaint and Appeal
System.......................................8-79
8.2.8 Additional Medicaid Behavioral Health
Provisions......................................8-87
8.2.9 Third Party Liability and
Recovery..............................................................8-90
8.2.10 Coordination With Public Health
Entities...................................................8-90
8.2.11 Coordination with Other State Health and Human Services (HHS)
Programs...................................................................................................................8-91
8.2.12 Advance
Directives....................................................................................8-92
8.3 Additional STAR+PLUS Scope of
Work.........................................................8-93
8.3.1 Covered Community-Based Long-Term Care
Services..............................8-93
8.3.2 Service
Coordination...................................................................................8-95
8.3.3 STAR+PLUS Assessment
Instruments.......................................................8-99
8.3.4 1915(c) Nursing Facility Waiver Service
Eligibility.....................................8-100
8.3.5 Consumer Directed Services
Options.......................................................8-101
8.3.6 Community Based Long-term Care Service
Providers..............................8-103
8.4 Additional CHIP Scope of
Work....................................................................8-104
8.4.1 CHIP Provider
Network.............................................................................8-104
8.4.2 CHIP Provider Complaint and
Appeals.....................................................8-105
8.4.3 CHIP Member Complaint and Appeal
Process.........................................8-105
8.4.4 Dental Coverage for CHIP
Members.........................................................8-105
8.4.5 Third Party Liability and
Recovery.............................................................8-105
8.4.6 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics
(RHCs).................................................................................................................8-106
8.5 Additional CHIP Perinatal Scope of
Work....................................................8-106
8.5.1 CHIP Perinatal Provider
Network..............................................................8-106
8.5.2 CHIP Perinatal Program Provider Complaint and
Appeals.......................8-106
8.5.3 CHIP Perinatal Program Member Complaint and Appeal Process...........8-106
8.5.4 Dental Coverage for CHIP Perinate Newborn
Members...........................8-107
8.5.5 Third Party Liability and
Recovery.............................................................8-107
8.5.6 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics
(RHCs).................................................................................................................8-107


8. OPERATIONS PHASE REQUIREMENTS



This Section is designed to provide HMOs with sufficient information to
understand the HMOs' responsibilities. This Section describes scope of work
requirements for the Operations Phase of the Contract.


Section 8.1 includes the general scope of work that applies to the STAR,
STAR+PLUS, CHIP, and CHIP Perinatal HMO Programs.


Section 8.2 includes the additional Medicaid scope of work that applies only to
the STAR and STAR+PLUS HMOs.


Section 8.3 includes the additional scope of work that applies only to STAR+PLUS
HMOs.


Section 8.4 includes the additional scope of work that applies only to CHIP
HMOs.


Section 8.5 includes the additional scope of work that applies only to CHIP
Perinatal HMOs.
The Section does not include detailed information on the STAR, STAR+PLUS, CHIP,
and CHIP Perinatal HMO Program requirements, such as the time frame and format
for all reporting requirements. HHSC has included this information in the
Uniform Managed Care Contract Terms and Conditions (Attachment A) and the
Uniform Managed Care Manual. HHSC reserves the right to modify these documents
as it deems necessary using the procedures set forth in the Uniform Managed Care
Contract Terms and Conditions.


8.1 General Scope of Work



In each HMO Program Service Area, HHSC will select HMOs for each HMO Program to
provide health care services to Members. The HMO must be licensed by the Texas
Department of Insurance (TDI) as an HMO or an ANHC in all zip codes in the
respective Service Area(s).
Coverage for benefits will be available to enrolled Members effective on the
Operational Start Date. The Operational Start Date is September 1, 2006 for STAR
and CHIP HMOs, January 1, 2007 for CHIP Perinatal HMOs, and February 1, 2007 for
the STAR+PLUS HMOs.


8.1.1 Administration and Contract Management
The HMO must comply, to the satisfaction of HHSC, with (1) all provisions set
forth in this Contract, and (2) all applicable provisions of state and federal
laws, rules, regulations, and waivers.


8.1.1.1 Performance Evaluation
HHSC will implement the following process for SFY 2012 and thereafter. By March
1st each year, HHSC will establish two (2) overarching goals and negotiate a
third goal suggested by the MCO for the following SFY. The HMO must identify and
propose annual HMO Performance Improvement Projects (PIPs) relating to the
overarching goals for the following SFY no later than May 1st each year. The HMO
is required to provide three (3) PIPs per HMO program. At least one (1) PIP must
be related to an overarching goal established by HHSC. (See Attachment B-4,
Performance Improvement Projects) The Parties will negotiate such PIPs and one
(1) overarching goal which will be incorporated into the Contract. If HHSC and
the HMO cannot agree on the PIPs, HHSC will unilaterally select the PIPs.
 
PIPs will follow CMS protocol. The purpose of health care quality PIPs is to
assess and improve processes, and thereby outcomes, of care. In order for such
projects to achieve real improvements in care and for interested parties to have
confidence in the reported improvements, PIPs must be designed, conducted, and
reported in a methodologically sound manner.
 
CMS protocol describes ten (10) steps to be undertaken when conducting PIPs:
 
 
1. select the study topic(s);

 
2. define the study question(s);

 
3. select the study indicator(s);

 
4. use a representative and generalizable study population;

 
5. use sound sampling techniques (if sampling is used);

 
6. collect reliable data;

 
7. implement intervention and improvement strategies;

 
8. analyze data and interpret study results;

 
9. plan for real improvement; and

 
10. achieve sustained improvement.

 
The HMO must participate in semi-annual Contract Status Meetings (CSMs) with
HHSC for the primary purpose of reviewing progress toward the achievement of
annual PIPs and Contract requirements. HHSC may request additional CSMs, as it
deems necessary to address areas of noncompliance. HHSC will provide the HMO
with reasonable advance notice of additional CSMs, generally at least five (5)
business days.
 
The HMO must provide to HHSC, no later than 14 business days prior to each
semi-annual CSM, one electronic copy of a written update, detailing and
documenting the HMO’s progress toward meeting the annual PIPs or other areas of
noncompliance.
 
HHSC will track HMO performance on PIPs. It will also track other key facets of
HMO performance through the use of a Performance Indicator Dashboard (see HHSC’s
Uniform Managed Care Manual). HHSC will compile the Performance Indicator
Dashboard based on HMO submissions, data from the External Quality Review
Organization (EQRO), and other data available to HHSC. HHSC will share the
Performance Indicator Dashboard with the HMO on a quarterly basis.

8.1.1.2 Additional Readiness Reviews and Monitoring Efforts
During the Operations Phase, HHSC may conduct desk and/or onsite reviews as part
of its normal Contract monitoring efforts. Additionally, an HMO that chooses to
make a change to any operational system or undergo any major transition may be
subject to an additional Readiness Review(s). HHSC will determine whether the
proposed changes will require a desk review and/or an onsite review. The HMO is
responsible for all reasonable travel costs incurred by HHSC or its authorized
agent for onsite reviews conducted as part of Readiness Review or HHSC’s normal
Contract monitoring efforts. For purposes of this section, “reasonable travel
costs” include airfare, lodging, meals, car rental and fuel, taxi, mileage,
parking and other incidental travel expenses incurred by HHSC or its authorized
agent in connection with the onsite reviews. This provision does not limit
HHSC’s ability to collect other costs as damages in accordance with Attachment
A, Section 12.02(e), “Damages.”
Refer to Attachment B-1, Section 7 and Attachment B-1, Section 8.1.18 for
additional information regarding HMO Readiness Reviews. Refer to Attachment A,
Section 4.08(c) for information regarding Readiness Reviews of the HMO’s
Material Subcontractors.


8.1.2 Covered Services
The HMO is responsible for authorizing, arranging, coordinating, and providing
Covered Services in accordance with the requirements of the Contract. The HMO
must provide Medically Necessary Covered Services to all Members beginning on
the Member’s date of enrollment regardless of pre-existing conditions, prior
diagnosis and/or receipt of any prior health care services. STAR+PLUS HMOs must
also provide Functionally Necessary Community Long-term Care Services to all
Members beginning on the Member’s date of enrollment regardless of pre-existing
conditions, prior diagnosis and/or receipt of any prior health care services.
The HMO must not impose any pre-existing condition limitations or exclusions or
require Evidence of Insurability to provide coverage to any Member.
The HMO must provide full coverage for Medically Necessary Covered Services to
all Members and, for STAR+PLUS Members, Functionally Necessary Community
Long-term Care Services, without regard to the Member’s:


 
1. previous coverage, if any, or the reason for termination of such coverage;



 
2. health status;



 
3. confinement in a health care facility; or



 
4. for any other reason.



Please Note:
(STAR HMOs): A Member cannot change from one STAR HMO to another STAR HMO during
an inpatient hospital stay. The STAR HMO responsible for the hospital charges
for STAR Members at the start of an Inpatient Stay remains responsible for
hospital charges until the time of discharge or until such time that there is a
loss of Medicaid eligibility. STAR HMOs are responsible for professional charges
during every month for which the HMO receives a full capitation for a Member.
(STAR+PLUS HMOs): A Member cannot change from one STAR+PLUS HMO to another
STAR+PLUS HMO during an inpatient hospital stay. The STAR+PLUS HMO is
responsible for authorization and management of the inpatient hospital stay
until the time of discharge, or until such time that there is a loss of Medicaid
eligibility. STAR+PLUS HMOs are responsible for professional charges during
every month for which the HMO receives a full capitation for a Member.
A Member cannot change from one STAR+PLUS HMO to another STAR+PLUS HMO during a
nursing facility stay.
(CHIP HMOs): If a CHIP Member’s Effective Date of Coverage occurs while the CHIP
Member is confined in a hospital, HMO is responsible for the CHIP Member’s costs
of Covered Services beginning on the Effective Date of Coverage. If a CHIP
Member is disenrolled while the CHIP Member is confined in a hospital, HMO’s
responsibility for the CHIP Member’s costs of Covered Services terminates on the
Date of Disenrollment.
(CHIP Perinatal HMOs): If a CHIP Perinate’s Effective Date of Coverage occurs
while the CHIP Perinate is confined in a Hospital, HMO is responsible for the
CHIP Perinate’s costs of Covered Services beginning on the Effective Date of
Coverage. If a CHIP Perinate is disenrolled while the CHIP Perinate is confined
in a Hospital, HMO’s responsibility for the CHIP Perinate’s costs of Covered
Services terminates on the Date of Disenrollment.
The HMO must not practice discriminatory selection, or encourage segregation
among the total group of eligible Members by excluding, seeking to exclude, or
otherwise discriminating against any group or class of individuals.
Covered Services for all Medicaid HMO Members are listed in Attachments B-2 and
B-2.1 of the Contract (STAR and STAR+PLUS Covered Services). As noted in
Attachments B-2 and B-2.1, all Medicaid HMOs must provide Covered Services
described in the most recent Texas Medicaid Provider Procedures Manual (Provider
Procedures Manual and in all Texas Medicaid Bulletins, which update the Texas
Provider Procedures Manual except for those services identified in Section
8.2.2.8 as non-capitated services. A description of CHIP Covered Services and
exclusions is provided in Attachment B-2 of the Contract. A description of CHIP
Perinatal Program Covered Services and exclusions is provided in Attachment
B-2.2 of the Contract. Covered Services are subject to change due to changes in
federal and state law, changes in Medicaid, CHIP or CHIP Perinatal Program
policy, and changes in medical practice, clinical protocols, or technology.


8.1.2.1 Value-added Services
HMOs may propose additional services for coverage. These are referred to as
“Value-added Services.” Value-added Services may be actual Health Care Services,
benefits, or positive incentives that HHSC determines will promote healthy
lifestyles and improved health outcomes among Members. Value-added Services that
promote healthy lifestyles should target specific weight loss, smoking
cessation, or other programs approved by HHSC. Temporary phones, cell phones,
additional transportation benefits, and extra home health services may be
Value-added Services, if approved by HHSC. Best practice approaches to
delivering Covered Services are not considered Value-added Services.
If offered, Value-added Services must be offered to all mandatory STAR, and CHIP
and CHIP Perinatal HMO Members within the applicable HMO Program and Service
Area. For STAR+PLUS Acute Care services, the HMO may distinguish between the
Dual Eligible and non-Dual Eligible populations. Value-added Services do not
need to be consistent across more than one HMO Program or across more than one
Service Area. Value-added Services that are approved by HHSC during the
contracting process will be included in the Contract’s scope of services.
The HMO must provide Value-added Services at no additional cost to HHSC. The HMO
must not pass on the cost of the Value-added Services to Providers. The HMO must
specify the conditions and parameters regarding the delivery of the Value-added
Services in the HMO’s Marketing Materials and Member Handbook, and must clearly
describe any limitations or conditions specific to the Value-added Services.


Transition Phase. During the Transition Phase, HHSC will offer a one-time
opportunity for the HMO to propose two additional Value-added Services to its
list of current, approved Value-added Services. (See Attachment B-3, Value-Added
Services). HHSC will establish the requirements and the timeframes for
submitting the two additional proposed Value-added Services.
During this HHSC-designated opportunity, the HMO may propose either to add new
Value-added Services or to enhance its current, approved Value-added Services.
The HMO may propose two additional Value-added Services per HMO Program, and the
services do not have to be the same for each HMO Program. HHSC will review the
proposed additional services and, if appropriate, will approve the additional
Value-added Services, which will be effective on the Operational Start Date. The
HMO’s Contract will be amended to reflect the additional, approved Value-added
Services.
The HMO does not have to add Value-added Services during the HHSC-designated
opportunity, but this will be the only time during the Transition Phase for the
HMO to add Value-added Services. At no time during the Transition Phase will the
HMO be allowed to delete, limit or restrict any of its current, approved
Value-added Services.


Operations Phase. During the Operations Phase, Value-added Services can be added
or removed only by written amendment of the Contract. HMOs will be given the
opportunity to add or enhance Value-added Services twice per State Fiscal Year,
with changes to be effective September 1 and March 1. HMOs will also be given
the opportunity to delete or reduce Value-added Services once per State Fiscal
Year, with changes to be effective September 1. HHSC may
allow additional modifications to Value-added Services if Covered Services are
amended by HHSC during a State Fiscal Year. This approach allows HHSC to
coordinate biannual revisions to HHSC’s HMO Comparison Charts for Members. A
HMO’s request to add, enhance, delete, or reduce a Value-added Service must be
submitted to HHSC by April 1 of each year to be effective September 1 for the
following contract period. A second request to add or enhance Value-added
Services must be submitted to HHSC by October 1 each year to be effective March
1. (For STAR and CHIP, see Attachment B-3, Value-Added Services. For STAR+PLUS,
see Attachment B-3.1, STAR+PLUS Value-Added Services. For CHIP Perinatal, see
Attachment B-3.2, CHIP Perinatal Value-Added Services.)


A HMO’s request to add a Value-added Service must:


 
a. Define and describe the proposed Value-added Service;



 
b. Specify the Service Areas and HMO Programs for the proposed Value-added
Service;



 
c. Identify the category or group of mandatory Members eligible to receive the
Value-added Service if it is a type of service that is not appropriate for all
mandatory Members;



 
d. Note any limits or restrictions that apply to the Value-added Service;



 
e. Identify the Providers responsible for providing the Value-added Service;



 
f. Describe how the HMO will identify the Value-added Service in administrative
(Encounter) data;



 
g. Propose how and when the HMO will notify Providers and mandatory Members
about the availability of such Value-added Service;



 
h. Describe how a Member may obtain or access the Value-added Service; and



 
i. Include a statement that the HMO will provide such Value-added Service for at
least 12 months from the September 1 effective date.



A HMO cannot include a Value-added Service in any material distributed to
mandatory Members or prospective mandatory Members until the Parties have
amended the Contract to include that Value-added Service. If a Value-added
Service is deleted by amendment, the HMO must notify each mandatory Member that
the service is no longer available through the HMO. The HMO must also revise all
materials distributed to prospective mandatory Members to reflect the change in
Value-added Services.


8.1.2.2 Case-by-Case Added Services
Except as provided below, the HMO may offer additional benefits that are outside
the scope of services to individual Members on a case-by-case basis, based on
Medical Necessity, cost-effectiveness, the wishes of the Member/Member’s family,
the potential for improved health status of the Member, and for STAR+PLUS
Members based on functional necessity.
Section 8.1.2.2, Case-by-Case Added Services, does not apply to the CHIP
Perinatal Program.


8.1.3 Access to Care
All Covered Services must be available to Members on a timely basis in
accordance with medically appropriate guidelines, and consistent with generally
accepted practice parameters, requirements in this Contract. The HMO must comply
with the access requirements as established by the Texas Department of Insurance
(TDI) for all HMOs doing business in Texas, except as otherwise required by this
Contract. Medicaid HMOs must be responsive to the possibility of increased
Members due to the phase-out of the PCCM model in Service Areas where adequate
HMO coverage exists.
The HMO must provide coverage for Emergency Services to Members 24 hours a day
and 7 days a week, without regard to prior authorization or the Emergency
Service provider’s contractual relationship with the HMO. The HMO’s policy and
procedures, Covered Services, claims adjudication methodology, and reimbursement
performance for Emergency Services must comply with all applicable state and
federal laws and regulations, whether the provider is in-network or
Out-of-Network. A HMO is not responsible for payment for unauthorized
non-emergency services provided to a Member by Out-of-Network providers.
The HMO must also have an emergency and crisis Behavioral Health Services
Hotline available 24 hours a day, 7 days a week, toll-free throughout the
Service Area. The Behavioral Health Services Hotline must meet the requirements
described in Section 8.1.15. For Medicaid Members, a HMO must provide coverage
for Emergency Services in compliance with 42 C.F.R. §438.114, and as described
in more detail in Section 8.2.2.1. The HMO may arrange Emergency Services and
crisis Behavioral Health Services through mobile crisis teams.
For CHIP Members, Emergency Services, including emergency Behavioral Health
Services, must be provided in accordance with the Texas Insurance Code and TDI
regulations.
For the CHIP Perinatal Program, refer to Attachment B-2.2 for description of
emergency services for CHIP Perinates and CHIP Perinate Newborns.
For the STAR, STAR+PLUS, and CHIP Programs, and for CHIP Perinate Newborns, HMO
must require, and make best efforts to ensure, that PCPs are accessible to
Members 24 hours a day, 7 days a week and that its Network Primary Care
Providers (PCPs) have after-hours telephone availability that is consistent
with, Section 8.1.4. CHIP Perinatal HMOs are not required to establish PCP
Networks for CHIP Perinates.
The HMO must provide that if Medically Necessary Covered Services are not
available through Network physicians or other Providers, the HMO must, upon the
request of a Network physician or other Provider, within the time appropriate to
the circumstances relating to the delivery of the services and the condition of
the patient, but in no event to exceed five business days after receipt of
reasonably requested documentation, allow a referral to a non-network physician
or provider. The HMO must fully reimburse the non-network provider in accordance
with the Out-of-Network methodology for Medicaid as defined by HHSC, and for
CHIP, at the usual and customary rate defined by TDI in 28 T.A.C. Section
11.506.
The Member will not be responsible for any payment for Medically Necessary
Covered Services, including Functionally Necessary Covered Services, other than:


 
(1) HHSC-specified co-payments for CHIP Members, where applicable; and



 
(2) STAR+PLUS Members who qualify for 1915(c) Nursing Facility Waiver services
and enter a 24-hour setting will be required to pay the provider of care room
and board costs and any income in excess of the personal needs allowance, as
established by HHSC. If the HMO provides Members who do not qualify for the
1915(c) Nursing Facility Waiver services in a 24-hour setting as an alternative
to nursing facility or hospitalization, the Member will be required to pay the
provider of care room and board costs and any income in excess of the personal
needs allowance, as established by HHSC.



8.1.3.1 Waiting Times for Appointments
Through its Provider Network composition and management, the HMO must ensure
that appointments for the following types of Covered Services are provided
within the time frames specified below. In all cases below, “day” is defined as
a calendar day.


 
1. Emergency Services must be provided upon Member presentation at the service
delivery site, including at non-network and out-of-area facilities;



 
2. Urgent care, including urgent specialty care, must be provided within 24
hours of request.



 
3. Routine primary care must be provided within 14 days of request;



 
4. Initial outpatient behavioral health visits must be provided within 14 days
of request;



 
5. Routine specialty care referrals must be provided within 30 days of request;



 
6. Pre-natal care must be provided within 14 days of request, except for
high-risk pregnancies or new Members in the third trimester, for whom an
appointment must be offered within five days, or immediately, if an emergency
exists;



 
7. Preventive health services for adults must be offered to a Member within 90
days of request; and



 
8. Preventive health services for children, including well-child checkups should
be offered to CHIP Members in accordance with the American Academy of Pediatrics
(AAP) periodicity schedule. Medicaid HMOs should utilize the Texas Health Steps
periodicity schedule. For a New Members under age 21, overdue or upcoming
well-child checkups, including Texas Health Steps medical checkups, should be
offered as soon as practicable, but in no case later than 14 days of enrollment
for newborns, and no later than 90 days of enrollment for all other eligible
child Members. Effective September 1, 2010, the Texas Health Steps annual
medical checkup for an Existing Member age 36 months and older is due on the
child’s birthday. The annual medical checkup is considered timely if it occurs
no later than 364 calendar days after the child’s birthday. For purposes of this
requirement, the terms “New Member” and “Existing Member” are defined in Chapter
12.4 of the Uniform Managed Care Manual.



8.1.3.2 Access to Network Providers
The HMO’s Network shall have within its Network, PCPs in sufficient numbers, and
with sufficient capacity, to provide timely access to regular and preventive
pediatric care and Texas Health Steps services to all child Members in
accordance with the waiting times for appointments in Section 8.1.3.1.


PCP Access: At a minimum, the HMO must ensure that all Members have access to an
age-appropriate PCP in the Provider Network with an Open Panel within 30 miles
of the Member’s residence. For the purposes of assessing compliance with this
requirement, an internist who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member under age 21, and a
pediatrician is not considered an age-appropriate choice for a Member age 21 and
over.  Note: This provision does not apply to CHIP Perinates, but it does apply
to CHIP Perinate Newborns.


OB/GYN Access and CHIP Perinatal Program Provider Access: STAR, STAR+PLUS and
CHIP Program Network: at a minimum, STAR, STAR+PLUS and CHIP HMOs must ensure
that all female Members have access to an OB/GYN in the Provider Network within
75 miles of the Member’s residence. (If the OB/GYN is acting as the Member’s
PCP, the HMO must follow the access requirements for the PCP.) The HMO must
allow female Members to select an OB/GYN within its Provider Network. A female
Member who selects an OB/GYN must be allowed direct access to the OB/GYN’s
health care services without a referral from the Member’s PCP or a prior
authorization. A pregnant Member past the 24th week of pregnancy must be allowed
to remain under the Member’s current OB/GYN care though the Member’s post-partum
checkup, even if the OB/GYN provider is, or becomes, Out-of-Network.
 
CHIP Perinatal Program Network: At a minimum, CHIP Perinatal HMOs must ensure
that CHIP Perinates have access to a Provider of perinate services within 75
miles of the Member’s residence if the Member resides in an urban area and
within 125 miles of the Member’s residence if the Member resides in a rural
area.


Outpatient Behavioral Health Service Provider Access: At a minimum, the HMO must
ensure that all Members except CHIP Perinates have access to an outpatient
Behavioral Health Service Provider in the Network within 75 miles of the
Member’s residence. Outpatient Behavioral Health Service Providers must include
Masters and Doctorate-level trained practitioners practicing independently or at
community mental health centers, other clinics or at outpatient hospital
departments. A Qualified Mental Health Provider – Community Services (QMHP-CS),
is defined by the Texas Department of State Health Services (DSHS) in Title 25
T.A.C., Part I, Chapter 412, Subchapter G, Division 1, §412.303(48). QMHP-CSs
shall be providers working through a DSHS-contracted Local Mental Health
Authority or a separate DSHS-contracted entity. QMHP-CSs shall be supervised by
a licensed mental health professional or physician and provide services in
accordance with DSHS standards. Those services include individual and group
skills training (which can be components of interventions such as day treatment
and in-home services), patient and family education, and crisis services.


Other Specialist Physician Access: At a minimum, the HMO must ensure that all
Members except CHIP Perinates have access to a Network specialist physician
within 75 miles of the Member’s residence for common medical specialties. For
adult Members, common medical specialties shall include general surgery,
cardiology, orthopedics, urology, and ophthalmology. For child Members, common
medical specialties shall include orthopedics and otolaryngology. In addition,
all Members must be allowed to: 1) select an in-network opthalmologist or
therapeutic optometrist to provide eye Health Care Services, other than surgery,
and 2) have access without a PCP referral to eye Health Care Services from a
Network specialist who is an ophthalmologist or therapeutic optometrist for
non-surgical services.


Hospital Access: The HMO must ensure that all Members have access to an Acute
Care hospital in the Provider Network within 30 miles of the Member’s residence.
For HMOs participating in the CHIP Perinatal Program, exceptions to this access
standard may be requested on a case-by-case basis and must have HHSC approval.


All other Covered Services, except for services provided in the Member’s
residence: At a minimum, the HMO must ensure that all Members have access to at
least one Network Provider for each of the remaining Covered Services described
in Attachment B-2, within 75 miles of the Member’s residence. This access
requirement includes, but is not limited to, specialists, specialty hospitals,
psychiatric hospitals, diagnostic and therapeutic services, and single or
limited service health care physicians or Providers, as applicable to the HMO
Program.
 
The HMO is not precluded from making arrangements with physicians or providers
outside the HMO’s Service Area for Members to receive a higher level of skill or
specialty than the level available within the Service Area, including but not
limited to, treatment of cancer, burns, and cardiac diseases. HHSC may consider
exceptions to the above access-related requirements when an HMO has established,
through utilization data provided to HHSC, that a normal pattern for securing
health care services within an area does not meet these standards, or when an
HMO is providing care of a higher skill level or specialty than the level which
is available within the Service Area such as, but not limited to, treatment of
cancer, burns, and cardiac diseases.


8.1.3.3 Monitoring Access
The HMO is required to systematically and regularly verify that Covered Services
furnished by Network Providers are available and accessible to Members in
compliance with the standards described in Sections 8.1.3.1 and 8.1.3.2, and for
Covered Services furnished by PCPs, the standards described in Section 8.1.4.2.
The HMO must enforce access and other Network standards required by the Contract
and take appropriate action with Providers whose performance is determined by
the HMO to be out of compliance.


8.1.4 Provider Network
The HMO must enter into written contracts with properly credentialed Providers
as described in this Section. The Provider contracts must comply with the
Uniform Managed Care Manual’s requirements.
The HMO must maintain a Provider Network sufficient to provide all Members with
access to the full range of Covered Services required under the Contract. The
HMO must ensure its Providers and subcontractors meet all current and future
state and federal eligibility criteria, reporting requirements, and any other
applicable rules and/or regulations related to the Contract.
The Provider Network must be responsive to the linguistic, cultural, and other
unique needs of any minority, elderly, or disabled individuals, or other special
population in the Service Areas and HMO Programs served by the HMO, including
the capacity to communicate with Members in languages other than English, when
necessary, as well as with those who are deaf or hearing impaired.


The HMO must seek to obtain the participation in its Provider Network of
qualified providers currently serving the Medicaid and CHIP Members in the HMO’s
proposed Service Area(s). Medicaid HMOs utilizing Out-of-Network providers to
render services to their Members must not exceed the utilization standards
established in 1 T.A.C. §353.4. HHSC may modify this requirement for Medicaid
HMOs that demonstrate good cause for noncompliance, as set forth in
§353.4(e)(3).


NOTE: The following Provider descriptions do not require STAR+PLUS HMOs to
contract with Hospital providers for Inpatient Stay services. STAR+PLUS HMOs are
required, however, to contract with Hospitals for Outpatient Hospital Services ,
and with Hospital Providers for Inpatient Behavioral Health Services resulting
from a behavioral health primary diagnosis.


All Providers: All Providers must be licensed in the State of Texas to provide
the Covered Services for which the HMO is contracting with the Provider, and not
be under sanction or exclusion from the Medicaid program. All Acute Care
Providers serving Medicaid Members must be enrolled as Medicaid providers and
have a Texas Provider Identification Number (TPIN). Long-term Care Providers are
not required to have a TPIN but must have a LTC Provider number. Providers must
also have a National Provider Identifier (NPI) in accordance with the timelines
established in 45 C.F.R. Part 162, Subpart D (for most Providers, the NPI must
be in place by May 23, 2007.)


Inpatient hospital and medical services: The HMO must ensure that Acute Care
hospitals and specialty hospitals are available and accessible 24 hours per day,
seven days per week, within the HMO’s Network to provide Covered Services to
Members throughout the Service Area.


Children’s Hospitals/hospitals with specialized pediatric services: The HMO must
ensure Members access to hospitals designated as Children’s Hospitals by
Medicare and hospitals with specialized pediatric services, such as teaching
hospitals and hospitals with designated children’s wings, so that these services
are available and accessible 24 hours per day, seven days per week, to provide
Covered Services to Members throughout the Service Area. The HMO must make
Out-of-Network reimbursement arrangements with a designated Children’s Hospital
and/or hospital with specialized pediatric services in proximity to the Member’s
residence, and such arrangements must be in writing, if the HMO does not include
such hospitals in its Provider Network. Provider Directories, Member materials,
and Marketing materials must clearly distinguish between hospitals designated as
Children’s Hospitals and hospitals that have designated children’s units.


Trauma: The HMO must ensure Members access to Texas Department of State Health
Services (TDSHS) designated Level I and Level II trauma centers within the State
or hospitals meeting the equivalent level of trauma care in the HMO’s Service
Area, or in close proximity to such Service Area. The HMO must make
Out-of-Network reimbursement arrangements with the DSHS-designated Level I and
Level II trauma centers or hospitals meeting equivalent levels of trauma care,
and such arrangements must be in writing, if the HMO does not include such a
trauma center in its Provider Network.


Transplant centers: The HMO must ensure Member access to HHSC-designated
transplant centers or centers meeting equivalent levels of care. A list of
HHSC-designated transplant centers can be found in the Procurement Library in
Attachment H. The HMO must make Out-of-Network
reimbursement arrangements with a designated transplant center or center meeting
equivalent levels of care in proximity to the Member’s residence, and such
arrangements must be in writing, if the HMO does not include such a center in
its Provider Network.


Hemophilia centers: The HMO must ensure Member access to hemophilia centers
supported by the Centers for Disease Control (CDC). A list of these hemophilia
centers can be found at http://www.cdc.gov/ncbddd/hbd/htc_list.htm. The HMO must
make Out-of-Network reimbursement arrangements with a CDC-supported hemophilia
center, and such arrangements must be in writing, if the HMO does not include
such a center in its Provider Network.


Physician services: The HMO must ensure that Primary Care Providers are
available and accessible 24 hours per day, seven days per week, within the
Provider Network. The HMO must contract with a sufficient number of
participating physicians and specialists within each Service Area to comply with
the access requirements throughout Section 8.1.3 and meet the needs of Members
for all Covered Services.
The HMO must ensure that an adequate number of participating physicians have
admitting privileges at one or more participating Acute Care hospitals in the
Provider Network to ensure that necessary admissions are made. In no case may
there be less than one in-network PCP with admitting privileges available and
accessible 24 hours per day, seven days per week for each Acute Care hospital in
the Provider Network.
The HMO must ensure that an adequate number of participating specialty
physicians have admitting privileges at one or more participating hospitals in
the HMO’s Provider Network to ensure necessary admissions are made. The HMO
shall require that all physicians who admit to hospitals maintain hospital
access for their patients through appropriate call coverage.


Laboratory services: The HMO must ensure that in-network reference laboratory
services must be of sufficient size and scope to meet the non-emergency and
emergency needs of the enrolled population and the access requirements in
Section 8.1.3. Reference laboratory specimen procurement services must
facilitate the provision of clinical diagnostic services for physicians,
Providers and Members through the use of convenient reference satellite labs in
each Service Area, strategically located specimen collection areas in each
Service Area, and the use of a courier system under the management of the
reference lab. For Medicaid Members, Texas Health Steps requires that laboratory
specimens obtained as part of a Texas Health Steps medical checkup visit must be
sent to the TDSHS Laboratory.


Diagnostic imaging: The HMO must ensure that diagnostic imaging services are
available and accessible to all Members in each Service Area in accordance with
the access standards in Section 8.1.3. The HMO must ensure that diagnostic
imaging procedures that require the injection or ingestion of radiopaque
chemicals are performed only under the direction of physicians qualified to
perform those procedures.


Home health services: The HMO must have a contract(s) with a home health
Provider so that all Members living within the HMO’s Service Area will have
access to at least one such Provider for home health Covered Services. (These
services are provided as part of the Acute Care Covered Services, not the
Community Long-term Care Services.)


Community Long-term Care services: STAR+PLUS HMOs must have contracts with
Community Long-term Care service Providers, so that all Members living within
the Contractor’s Service Area will have access to Medically Necessary and
Functionally Necessary Covered Services.
 
Ambulance providers: The HMO must enter into a Network Provider Agreement with
any willing ambulance provider that meets the HMO’s credentialing requirements
and agrees to the HMO’s contract terms and rates.


8.1.4.1 Provider Contract Requirements
The HMO is prohibited from requiring a provider or provider group to enter into
an exclusive contracting arrangement with the HMO as a condition for
participation in its Provider Network.
The HMO’s contract with health care Providers must be in writing, must be in
compliance with applicable federal and state laws and regulations, and must
include minimum requirements specified in the Uniform Managed Care Contract
Terms and Conditions (Attachment A) and HHSC’s Uniform Managed Care Manual.
The HMO must submit model Provider contracts to HHSC for review during Readiness
Review. HHSC retains the right to reject or require changes to any model
Provider contract that does not comply with HMO Program requirements or the
HHSC-HMO Contract.


8.1.4.2 Primary Care Providers
The HMO’s PCP Network may include Providers from any of the following practice
areas: General Practice; Family Practice; Internal Medicine; Pediatrics;
Obstetrics/Gynecology (OB/GYN); Advanced Practice Nurses (APNs) and Physician
Assistants (PAs) (when APNs and PAs are practicing under the supervision of a
physician specializing in Family Practice, Internal Medicine, Pediatrics or
Obstetrics/Gynecology who also qualifies as a PCP under this contract);
Federally Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs), and
similar community clinics; and specialist physicians who are willing to provide
a Medical Home to selected Members with special needs and conditions. Section
533.005(a)(13), Government Code, requires the HMO to use Advanced Practice
Nurses practicing under the supervision of a physician as PCPs in its Provider
Network for STAR and STAR+PLUS.
CHIP Perinatal HMOs are not required to develop PCP Networks for CHIP Perinates.
CHIP Perinatal HMOs may use the same PCP Network for CHIP Members and CHIP
Perinatal Newborns.
An internist or other Provider who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member under age 21. An internist
or other Provider who provides primary care to adults and children may be a PCP
for children if:


 
1. the Provider assumes all HMO PCP responsibilities for such Members in a
specific age group under age 21,



 
2. the Provider has a history of practicing as a PCP for the specified age group
as evidenced by the Provider’s primary care practice including an established
patient population under age 20 and within the specified age range, and



 
3. the Provider has admitting privileges to a local hospital that includes
admissions to pediatric units.





A pediatrician is not considered an age-appropriate choice for a Member age 21
and over.
The PCP for a Member with disabilities, Special Health Care Needs, or Chronic or
Complex Conditions may be a specialist physician who agrees to provide PCP
services to the Member. The specialty physician must agree to perform all PCP
duties required in the Contract and PCP duties must be within the scope of the
specialist’s license. Any interested person may initiate the request through the
HMO for a specialist to serve as a PCP for a Member with disabilities, Special
Health Care Needs, or Chronic or Complex Conditions. The HMO shall handle such
requests in accordance with 28 T.A.C. Part 1, Chapter 11, Subchapter J.
PCPs who provide Covered Services for STAR, CHIP, and CHIP Perinatal Newborns
must either have admitting privileges at a Hospital that is part of the HMO’s
Provider Network or make referral arrangements with a Provider who has admitting
privileges to a Network Hospital. STAR+PLUS PCPs must either have admitting
privileges at a Medicaid Hospital or make referral arrangements with a Provider
who has admitting privileges to a Medicaid Hospital.
The HMO must require, through contract provisions, that PCPs are accessible to
Members 24 hours a day, 7 days a week. The HMO is encouraged to include in its
Network sites that offer primary care services during evening and weekend hours.
The following are acceptable and unacceptable telephone arrangements for
contacting PCPs after their normal business hours.
Acceptable after-hours coverage:


 
1. The office telephone is answered after-hours by an answering service, which
meets language requirements of the Major Population Groups and which can contact
the PCP or another designated medical practitioner. All calls answered by an
answering service must be returned within 30 minutes;



 
2. The office telephone is answered after normal business hours by a recording
in the language of each of the Major Population Groups served, directing the
patient to call another number to reach the PCP or another provider designated
by the PCP. Someone must be available to answer the designated provider’s
telephone. Another recording is not acceptable; and



 
3. The office telephone is transferred after office hours to another location
where someone will answer the telephone and be able to contact the PCP or
another designated medical practitioner, who can return the call within 30
minutes.



Unacceptable after-hours coverage:


 
1. The office telephone is only answered during office hours;



 
2. The office telephone is answered after-hours by a recording that tells
patients to leave a message;



 
3. The office telephone is answered after-hours by a recording that directs
patients to go to an Emergency Room for any services needed; and



 
4. Returning after-hours calls outside of 30 minutes.



The CHIP HMOs must require PCPs, through contract provisions or Provider Manual,
to provide children under the age of 21 with preventive services in accordance
with the AAP recommendations for CHIP Members and CHIP Perinate Newborns.
Medicaid HMOs must
require PCPs, through contract provisions or Provider Manual, to provide
children under the age of 21 with preventive services in accordance with the
Texas Health Steps periodicity schedule. The HMO must require PCPs, through
contract provisions or Provider Manual, to provide adults with preventive
services in accordance with the U.S. Preventive Services Task Force
requirements. The HMO must make best efforts to ensure that PCPs follow these
periodicity requirements for children and adult Members. Best efforts must
include, but not be limited to, Provider education, Provider profiling,
monitoring, and feedback activities.
The HMO must require PCPs, through contract provisions or Provider Manual, to
assess the medical needs of Members for referral to specialty care providers and
provide referrals as needed. PCPs must coordinate Members’ care with specialty
care providers after referral. The HMO must make best efforts to ensure that
PCPs assess Member needs for referrals and make such referrals. Best efforts
must include, but not be limited to, Provider education activities and review of
Provider referral patterns.


8.1.4.3 PCP Notification
The HMO must furnish each PCP with a current list of enrolled Members enrolled
or assigned to that Provider no later than five (5) working days after the HMO
receives the Enrollment File from the HHSC Administrative Services Contractor
each month. The HMO may offer and provide such enrollment information in
alternative formats, such as through access to a secure Internet site, when such
format is acceptable to the PCP.


8.1.4.4 Provider Credentialing and Re-credentialing
The HMO must review, approve and periodically recertify the credentials of all
participating physician Providers and all other licensed Providers who
participate in the HMO’s Provider Network. The HMO may subcontract with another
entity to which it delegates such credentialing activities if such delegated
credentialing is maintained in accordance with the National Committee for
Quality Assurance (NCQA) delegated credentialing requirements and any comparable
requirements defined by HHSC.
At a minimum, the scope and structure of a HMO’s credentialing and
re-credentialing processes must be consistent with recognized HMO industry
standards such as those provided by NCQA and relevant state and federal
regulations including 28 T.A.C. §§11.1902, relating to provider credentialing
and notice, and as an additional requirement for Medicaid HMOs, 42 C.F.R.
§438.12 and 42 C.F.R. §438.214(b). The initial credentialing process, including
application and verification of information, must be completed before the
effective date of the initial contract with the physician or Provider. The
re-credentialing process must occur at least every three years.
The HMO may not discriminate for the participation, reimbursement, or
indemnification of any provider who is acting within the scope of his or her
license or certification under applicable State law, solely on the basis of that
license or certification. Additionally, if the HMO declines to include
individual or groups of providers in its Network, it must give the affected
providers written notice of the reasons for its decision.


The re-credentialing process must take into consideration Provider performance
data including, but not be limited to, Member Complaints and Appeals, quality of
care, and utilization management.
HMOs must comply with the requirements of Texas Insurance Code Chapter 1452,
Subchapter C, regarding expedited credentialing and payment of physicians who
have joined medical groups that are already contracted with the HMO.


8.1.4.5 Board Certification Status
The HMO must maintain a policy with respect to Board Certification for PCPs and
specialty physicians that encourage participation of board certified PCPs and
specialty physicians in the Provider Network. The HMO must make information on
the percentage of Board-certified PCPs in the Provider Network and the
percentage of Board-certified specialty physicians, by specialty, available to
HHSC upon request.


8.1.4.6 Provider Manual, Materials and Training
The HMO must prepare and issue a Provider Manual(s), including any necessary
specialty manuals (e.g., behavioral health) to all existing Network Providers.
For newly contracted Providers, the HMO must issue copies of the Provider
Manual(s) within five (5) working days from inclusion of the Provider into the
Network. The Provider Manual must contain sections relating to special
requirements of the HMO Program(s) and the enrolled populations in compliance
with the requirements of this Contract.
HHSC or its designee must approve the Provider Manual, and any substantive
revisions to the Provider Manual, prior to publication and distribution to
Providers. The Provider Manual must contain the critical elements defined in the
Uniform Managed Care Manual. HHSC’s initial review of the Provider Manual is
part of the Operational Readiness Review described in Attachment B-1, Section 7.
The HMO must provide training to all Providers and their staff regarding the
requirements of the Contract and special needs of Members. The HMO’s Medicaid,
CHIP and/or CHIP Perinatal Program training must be completed within 30 days of
placing a newly contracted Provider on active status. The HMO must provide
on-going training to new and existing Providers as required by the HMO or HHSC
to comply with the Contract. The HMO must maintain and make available upon
request enrollment or attendance rosters dated and signed by each attendee or
other written evidence of training of each Provider and their staff.
The HMO must establish ongoing Provider training that includes, but is not
limited to, the following issues:


 
1. Covered Services and the Provider’s responsibilities for providing and/or
coordinating such services. Special emphasis must be placed on areas that vary
from commercial coverage rules (e.g., Early Intervention services, therapies and
DME/Medical Supplies); and for Medicaid, making referrals and coordination with
Non-capitated Services;



 
2. Relevant requirements of the Contract;



 
3. The HMO’s quality assurance and performance improvement program and the
Provider’s role in such a program; and



 
4. The HMO’s policies and procedures, especially regarding in-network and
Out-of-Network referrals.



Provider Materials produced by the HMO, relating to Medicaid Managed Care, the
CHIP Program, and/or the CHIP Perinatal Program must be in compliance with State
and Federal laws and requirements of the HHSC Uniform Managed Care Contract
Terms and Conditions. HMO must make available any provider materials to HHSC
upon request.


8.1.4.7 Provider Hotline
The HMO must operate a toll-free telephone line for Provider inquiries from 8
a.m. to 5 p.m. local time for the Service Area, Monday through Friday, except
for State-approved holidays. The Provider Hotline must be staffed with personnel
who are knowledgeable about Covered Services and each applicable HMO Program,
and for Medicaid, about Non-capitated Services.
The HMO must ensure that after regular business hours the line is answered by an
automated system with the capability to provide callers with operating hours
information and instructions on how to verify enrollment for a Member with an
Urgent Condition or an Emergency Medical Condition. The HMO must have a process
in place to handle after-hours inquiries from Providers seeking to verify
enrollment for a Member with an Urgent Condition or an Emergency Medical
Condition, provided, however, that the HMO and its Providers must not require
such verification prior to providing Emergency Services.
The HMO must ensure that the Provider Hotline meets the following minimum
performance requirements for all HMO Programs and Service Areas:


 
1. 99% of calls are answered by the fourth ring or an automated call pick-up
system is used;



 
2. no more than one percent of incoming calls receive a busy signal;



 
3. the average hold time is 2 minutes or less; and



 
4. the call abandonment rate is 7% or less.



The HMO must conduct ongoing call quality assurance to ensure these standards
are met. The Provider Hotline may serve multiple HMO Programs if Hotline staff
is knowledgeable about all of the HMO’s Programs. The Provider Hotline may serve
multiple Service Areas if the Hotline staff is knowledgeable about all such
Service Areas, including the Provider Network in such Service Areas.
The HMO must monitor its performance regarding Provider Hotline standards and
submit performance reports summarizing call center performance for the Hotline
as indicated in Section


8.1.20. If the HMO subcontracts with a Behavioral Health Organization (BHO) that
is responsible for Provider Hotline functions related to Behavioral Health
Services, the BHO’s Provider Hotline must meet the requirements in Section
8.1.4.7.
If HHSC determines that it is necessary to conduct onsite monitoring of the
HMO’s Provider Hotline functions, the HMO is responsible for all reasonable
costs incurred by HHSC or its authorized agent(s) relating to such monitoring.


8.1.4.8 Provider Reimbursement
The HMO must make payment for all Medically Necessary Covered Services provided
to all Members for whom the HMO is paid a capitation. A STAR+PLUS HMO must also
make payment for all Functionally Necessary Covered Services provided to all
Members for whom the HMO is paid a capitation. The HMO must ensure that claims
payment is timely and accurate as described in Section 8.1.18.5. The HMO must
require tax identification numbers from all participating Providers. The HMO is
required to do back-up withholding from all payments to Providers who fail to
give tax identification numbers or who give incorrect numbers.
 
Provider Payments must comply with the requirements of Section 6505 of the
Patient Protection and Affordable Care Act (P.L. 111-148), entitled "Prohibition
on Payments to Institutions or Entities Located Outside of the United States."
 
Provider payment must comply with the requirements of Section 2702 of PPACA,
entitled “Payment Adjustment for Health Acquired Conditions.”
 
8.1.4.8.1 Provider Preventable Conditions
STAR and STAR+PLUS HMOs must identify Present on Admission (POA) indicators as
required in the Uniform Managed Care Manual, and STAR and STAR+PLUS HMOs must
reduce or deny payments for Provider Preventable Conditions that were not POA
using a methodology approved by HHSC in the Uniform Managed Care Manual.

8.1.4.9 Termination of Provider Contracts
The HMO must make a good faith effort to give written notice of termination of a
Network Provider, within 15 calendar days after receipt or issuance of the
termination notice, to each Member who receives his or her primary care from, or
who is seen on a regular basis by, the Network Provider. The HMO must send
notice to: (1) all Members in a PCP’s panel, and (2) all Members who have had
two or more visits with the Network Provider for home-based or office-based care
in the past 12 months. The HMO must notify HHSC of provider terminations in
accordance with UMCM Chapter 5.4.1.1 “Provider Termination Report.”
 
For the CHIP and CHIP Perinatal Programs, the HMO’s process for terminating
Provider contracts must comply with the Texas Insurance Code and TDI
regulations.

8.1.5 Member Services
The HMO must maintain a Member Services Department to assist Members and
Members’ family members or guardians in obtaining Covered Services for Members.
The HMO must maintain employment standards and requirements (e.g., education,
training, and experience) for Member Services Department staff and provide a
sufficient number of staff for the Member Services Department to meet the
requirements of this Section, including Member Hotline response times, and
Linguistic Access capabilities, see 8.1.5.6 Member Hotline Requirements.


8.1.5.1 Member Materials
The HMO must design, print and distribute Member identification (ID) cards and a
Member Handbook to Members. Within five business days following the receipt of
an Enrollment File from the HHSC Administrative Services Contractor, the HMO
must mail a Member’s ID card and Member Handbook to the Case Head or Account
Name for each new Member. When the Case Head or Account Name is on behalf of two
or more new Members, the HMO is only required to send one Member Handbook. The
HMO is responsible for mailing materials only to those Members for whom valid
address data are contained in the Enrollment File.
The HMO must design, print and distribute a Provider Directory to the HHSC
Administrative Services Contractor as described in Section 8.1.5.4.
Member materials must be at or below a 6th grade reading level as measured by
the appropriate score on the Flesch reading ease test. Member materials must be
available in English, Spanish, and the languages of other Major Population
Groups making up 10% or more of the managed
care eligible population in the HMO’s Service Area, as specified by HHSC. HHSC
will provide the HMO with reasonable notice when the enrolled population reaches
10% within the HMO’s Service Area. All Member materials must be available in a
format accessible to the visually impaired, which may include large print,
Braille, and audiotapes.
The HMO must submit member materials to HHSC for approval prior to use or
mailing. HHSC will identify any required changes to the Member materials within
15 business days. If HHSC has not responded to the Contractor by the fifteenth
day, the Contractor may proceed to use the submitted materials. HHSC reserves
the right to require discontinuation of any Member materials that violate the
terms of the Uniform Managed Care Terms and Conditions, including but not
limited to “Marketing Policies and Procedures” as described in the Uniform
Managed Care Manual.


8.1.5.2 Member Identification (ID) Card
All Member ID cards must, at a minimum, include the following information:


 
1. the Member’s name;



2. the Member’s Medicaid, CHIP or CHIP Perinatal Program number;


 
3. the effective date of the PCP assignment (excluding CHIP Perinates);



 
4. the PCP’s name, address (optional for all products), and telephone number
(excluding CHIP Perinates);



 
5. the name of the HMO;



 
6. the 24-hour, seven (7) day a week toll-free Member services telephone number
and BH Hotline number operated by the HMO; and



 
7. any other critical elements identified in the Uniform Managed Care Manual.



The HMO must reissue the Member ID card if a Member reports a lost card, there
is a Member name change, if the Member requests a new PCP, or for any other
reason that results in a change to the information disclosed on the ID card.
CHIP Perinatal HMOs must issue Member ID cards to both CHIP Perinates and CHIP
Perinate Newborns.


8.1.5.3 Member Handbook
HHSC must approve the Member Handbook, and any substantive revisions, prior to
publication and distribution. As described in Attachment B-1, Section 7, the HMO
must develop and submit to HHSC the draft Member Handbook for approval during
the Readiness Review and must submit a final Member Handbook incorporating
changes required by HHSC prior to the Operational Start Date.
The Member Handbook for each applicable HMO Program must, at a minimum, meet the
Member materials requirements specified by Section 8.1.5.1 above and must
include critical elements in the Uniform Managed Care Manual. CHIP Perinatal
HMOs must issue Member Handbooks to both CHIP Perinates and CHIP Perinate
Newborns. The Member Handbook for CHIP Perinate Newborns may be the same as that
used for CHIP.
The HMO must produce a revised Member Handbook, or an insert informing Members
of changes to Covered Services upon HHSC notification and at least 30 days prior
to the effective
date of such change in Covered Services. In addition to modifying the Member
materials for new Members, the HMO must notify all existing Members of the
Covered Services change during the time frame specified in this subsection.


8.1.5.4 Provider Directory
The Provider Directory for each applicable HMO Program, and any substantive
revisions, must be approved by HHSC prior to publication and distribution. The
HMO is responsible for submitting draft Provider directory updates to HHSC for
prior review and approval if changes other than PCP information or clerical
corrections are incorporated into the Provider Directory.
As described in Attachment B-1, Section 7, during the Readiness Review, the HMO
must develop and submit to HHSC the draft Provider Directory template for
approval and must submit a final Provider Directory incorporating changes
required by HHSC prior to the Operational Start Date. Such draft and final
Provider Directories must be submitted according to the deadlines established in
Attachment B-1, Section 7.
The Provider Directory for each applicable HMO Program must, at a minimum, meet
the Member Materials requirements specified by Section 8.1.5.1 above and must
include critical elements in the Uniform Managed Care Manual. The Provider
Directory must include only Network Providers credentialed by the HMO in
accordance with Section 8.1.4.4. If the HMO contracts with limited Provider
Networks, the Provider Directory must comply with the requirements of 28 T.A.C.
§11.1600(b)(11), relating to the disclosure and notice of limited Provider
Networks.
CHIP Perinatal HMOs must develop Provider Directories for both CHIP Perinates
and CHIP Perinate Newborns. The Provider Directory for CHIP Perinate Newborns
may be the same as that used for the CHIP Program.
The HMO must update the Provider Directory on a quarterly basis. The HMO must
make such update available to existing Members on request, and must provide such
update to the HHSC Administrative Services Contractor at the beginning of each
state fiscal quarter. HHSC will consult with the HMOs and the HHSC
Administrative Services Contractors to discuss methods for reducing the HMO’s
administrative costs of producing new Provider Directories, including
considering submission of new Provider Directories on a semi-annual rather than
a quarterly basis if a HMO has not made major changes in its Provider Network,
as determined by HHSC. HHSC will establish weight limits for the Provider
Directories. Weight limits may vary by Service Area. HHSC will require HMOs that
exceed the weight limits to compensate HHSC for postage fees in excess of the
weight limits.
The HMO must send the most recent Provider Directory, including any updates, to
Members upon request. The HMO must, at least annually, include written and
verbal offers of such Provider Directory in its Member outreach and education
materials.


8.1.5.5 Internet Website
The HMO must develop and maintain, consistent with HHSC standards and Section
843.2015 of the Texas Insurance Code and other applicable state laws, a website
to provide general information about the HMO’s Program(s), its Provider Network,
its customer services, and its Complaints and Appeals process. The HMO may
develop a page within its existing website to meet the requirements of this
section. The HMO must maintain a Provider Directory for its HMO Program on the
MCO’s website. The HMO must ensure that Members have access to the most current
and accurate information concerning the HMO’s Network Provider participation. To
comply with this requirement, at least twice per month the HMO must update
provider information in either: (1) its online Provider Directory, or (2) its
online Provider search functionality, if applicable. The online Provider
Directory or online Provider search functionality must designate Providers with
open versus closed panels. The online Provider Directory or online Provider
search functionality must also identify Providers that provide Long-Term
Services and Supports (LTSS). All HMOs must list Home Health Ancillary providers
on their websites, with an indicator for Pediatric services if provided. The
HMO’s website must comply with the Marketing Policies and Procedures for each
applicable HHSC HMO Program.
The website’s HMO Program content must be:


 
1. Written in Major Population Group languages (which under this contract
include only English and Spanish);



 
2. Culturally appropriate;



 
3. Written for understanding at the 6th grade reading level; and



 
4. Be geared to the health needs of the enrolled HMO Program population.



To minimize download and “wait times,” the website must avoid tools or
techniques that require significant memory or disk resources or require special
intervention on the customer side to install plug-ins or additional software.
Use of proprietary items that would require a specific browser are not allowed.
HHSC strongly encourages the use of tools that take advantage of efficient data
access methods and reduce the load on the server or bandwidth.


8.1.5.6 Member Hotline
The HMO must operate a toll-free hotline that Members can call 24 hours a day,
seven (7) days a week. The Member Hotline must be staffed with personnel who are
knowledgeable about its HMO Program(s) and Covered Services, between the hours
of 8:00 a.m. to 5:00 p.m. local time for the Service Area, Monday through
Friday, excluding state-approved holidays.
The HMO must ensure that after hours, on weekends, and on holidays the Member
Services Hotline is answered by an automated system with the capability to
provide callers with operating hours and instructions on what to do in cases of
emergency. All recordings must be in English and in Spanish. A voice mailbox
must be available after hours for callers to leave messages. The HMO’s Member
Services representatives must return member calls received by the automated
system on the next working day.
If the Member Hotline does not have a voice-activated menu system, the HMO must
have a menu system that will accommodate Members who cannot access the system
through other physical means, such as pushing a button.
The HMO must ensure that its Member Service representatives treat all callers
with dignity and respect the callers’ need for privacy. At a minimum, the HMO’s
Member Service representatives must be:


 
1. Knowledgeable about Covered Services;



 
2. Able to answer non-technical questions pertaining to the role of the PCP, as
applicable;



 
3. Able to answer non-clinical questions pertaining to referrals or the process
for receiving authorization for procedures or services;



 
4. Able to give information about Providers in a particular area;



 
5. Knowledgeable about Fraud, Abuse, and Waste and the requirements to report
any conduct that, if substantiated, may constitute Fraud, Abuse, or Waste in the
HMO Program;



 
6. Trained regarding Cultural Competency;



 
7. Trained regarding the process used to confirm the status of persons with
Special Health Care Needs;



 
8. For Medicaid members, able to answer non-clinical questions pertaining to
accessing Non-capitated Services.



 
9. For Medicaid Members, trained regarding: a) the emergency prescription
process and what steps to take to immediately address problems when pharmacies
do not provide a 72-hour supply of emergency medicines; and b) DME processes for
obtaining services and how to address common problems.



 
10. For CHIP Members, able to give correct cost-sharing information relating to
premiums, co-pays or deductibles, as applicable. (Cost-sharing does not apply to
CHIP Perinates or CHIP Perinate Newborns.)



Hotline services must meet Cultural Competency requirements and must
appropriately handle calls from non-English speaking (and particularly,
Spanish-speaking) callers, as well as calls from individuals who are deaf or
hard-of-hearing. To meet these requirements, the HMO must employ bilingual
Spanish-speaking Member Services representatives and must secure the services of
other contractors as necessary to meet these requirements.  The HMO must provide
such oral interpretation services to all Hotline callers free of charge.
 
The HMO must process all incoming Member correspondence and telephone inquiries
in a timely and responsive manner. The HMO cannot impose maximum call duration
limits but must allow calls to be of sufficient length to ensure adequate
information is provided to the Member. The HMO must ensure that the toll-free
Member Hotline meets the following minimum performance requirements for all HMO
Programs and Service Areas:


 
1. 99% of calls are answered by the fourth ring or an automated call pick-up
system;



 
2. no more than one percent (1%) of incoming calls receive a busy signal;



 
3. at least 80% of calls must be answered by toll-free line staff within 30
seconds measured from the time the call is placed in queue after selecting an
option;



 
4. the call abandonment rate is 7% or less; and



 
5. the average hold time is 2 minutes or less.



The HMO must conduct ongoing quality assurance to ensure these standards are
met.
The Member Services Hotline may serve multiple HMO Programs if Hotline staff is
knowledgeable about all of the HMO’s Medicaid and/or CHIP Programs. The Member
Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Provider Network in
each Service Area.
The HMO must monitor its performance regarding HHSC Member Hotline standards and
submit performance reports summarizing call center performance for the Member
Hotline as indicated in Section 8.1.20 and the Uniform Managed Care Manual.
If HHSC determines that it is necessary to conduct onsite monitoring of the
HMO’s Member Hotline functions, the HMO is responsible for all reasonable costs
incurred by HHSC or its authorized agent(s) relating to such monitoring.


8.1.5.6.1 Nurseline

HMO is encouraged to train staff at its 24-hour nurse hotline about: a)
emergency prescription process and what steps to take to immediately address
Medicaid Members’ problems when pharmacies do not provide a 72-hour supply of
emergency medicines; and b) DME processes for obtaining services and how to
address common problems. The 24-hour nurse hotline will attempt to respond
immediately to problems concerning emergency medicines by means at its disposal,
including explaining the rules to Medicaid Members so that they understand their
rights and, if need be, by offering to contact the pharmacy that is refusing to
fill the prescription to explain the 72-hour supply policy and DME processes.


8.1.5.7 Member Education
The HMO must, at a minimum, develop and implement health education initiatives
that educate Members about:


 
1. How the HMO system operates, including the role of the PCP;



 
2. Covered Services, limitations and any Value-added Services offered by the
HMO;



 
3. The value of screening and preventive care, and



 
4. How to obtain Covered Services, including:



 
a. Emergency Services;



 
b. Accessing OB/GYN and specialty care;



 
c. Behavioral Health Services;



 
d. Disease Management programs;



 
e. Service Coordination, treatment for pregnant women, Members with Special
Health Care Needs, including Children with Special Health Care Needs; and other
special populations;



 
f. Early Childhood Intervention (ECI) Services;



 
g. Screening and preventive services, including well-child care (Texas Health
Steps medical checkups for Medicaid Members);



 
h. For CHIP Members, Member co-payments



 
i. Suicide prevention;



 
j. Identification and health education related to Obesity; and



 
k. Obtaining 72 hour supplies of emergency prescriptions from pharmacies
enrolled with HHSC as Medicaid providers.



The HMO must provide a range of health promotion and wellness information and
activities for Members in formats that meet the needs of all Members. The HMO
must propose, implement, and assess innovative Member education strategies for
wellness care and immunization, as well as general health promotion and
prevention. The HMO must conduct wellness promotion
programs to improve the health status of its Members. The HMO may cooperatively
conduct health education classes for all enrolled Members with one or more HMOs
also contracting with HHSC in the Service Area. The HMO must work with its
Providers to integrate health education, wellness and prevention training into
the care of each Member.
The HMO also must provide condition and disease-specific information and
educational materials to Members, including information on its Service
Management and Disease Management programs described in Section 8.1.13 and
Section 8.1. Condition- and disease-specific information must be oriented to
various groups within the managed care eligible population, such as children,
the elderly, persons with disabilities and non-English speaking Members, as
appropriate to the HMO’s Medicaid, CHIP and/or CHIP Perinatal Program(s).


8.1.5.8 Cultural Competency Plan
The HMO must have a comprehensive written Cultural Competency Plan describing
how the HMO will ensure culturally competent services, and provide Linguistic
Access and Disability-related Access. The Cultural Competency Plan must describe
how the individuals and systems within the HMO will effectively provide services
to people of all cultures, races, ethnic backgrounds, and religions as well as
those with disabilities in a manner that recognizes, values, affirms, and
respects the worth of the individuals and protects and preserves the dignity of
each. The HMO must submit the Cultural Competency Plan to HHSC for Readiness
Review. Modifications and amendments to the plan must be submitted to HHSC no
later than 30 days prior to implementation. The Plan must also be made available
to the HMO’s Network of Providers.


8.1.5.9 Member Complaint and Appeal Process
The HMO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Complaints regarding its services, processes, procedures,
and staff. The HMO must ensure that Member Complaints are resolved within 30
calendar days after receipt. The HMO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Complaints are not resolved
within 30 days of receipt of the Complaint by the HMO. Please see the Uniform
Managed Care Contract Terms & Conditions and Attachment B-5,
Deliverables/Liquidated Damages Matrix.
The HMO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Appeals regarding the denial or limited authorization of a
requested service, including the type or level of service and the denial, in
whole or in part, of payment for service. Within this process, the HMO must
respond fully and completely to each Appeal and establish a tracking mechanism
to document the status and final disposition of each Appeal.
The HMO must ensure that Member Appeals are resolved within 30 calendar days,
unless the HMO can document that the Member requested an extension or the HMO
shows there is a need for additional information and the delay is in the
Member's interest. The HMO is subject to liquidated damages if at least 98
percent of Member Appeals are not resolved within 30 days of receipt of the
Appeal by the HMO. Please see the Uniform Managed Care Contract Terms &
Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix.


Medicaid HMOs must follow the Member Complaint and Appeal Process described in
Section 8.2.6. CHIP and CHIP Perinatal HMOs must comply with the CHIP Complaint
and Appeal Process described in Sections 8.4.2 and 8.5.2, respectively.


8.1.6 Marketing and Prohibited Practices
The HMO and its Subcontractors must adhere to the Marketing Policies and
Procedures as set forth by HHSC in the Contract, and the HHSC Uniform Managed
Care Manual.


8.1.7 Quality Assessment and Performance Improvement
The HMO must provide for the delivery of quality care with the primary goal of
improving the health status of Members and, where the Member’s condition is not
amenable to improvement, maintain the Member’s current health status by
implementing measures to prevent any further decline in condition or
deterioration of health status. The HMO must work in collaboration with
Providers to actively improve the quality of care provided to Members,
consistent with the Quality Improvement Goals and all other requirements of the
Contract. The HMO must provide mechanisms for Members and Providers to offer
input into the HMO’s quality improvement activities.


8.1.7.1 QAPI Program Overview
The HMO must develop, maintain, and operate a quality assessment and performance
improvement (QAPI) Program consistent with the Contract, and TDI requirements,
including 28 T.A.C. §11.1901(a)(5) and §11.1902. Medicaid HMOs must also meet
the requirements of 42 C.F.R. §438.240.
The HMO must have on file with HHSC an approved plan describing its QAPI
Program, including how the HMO will accomplish the activities required by this
section. The HMO must submit a QAPI Program Annual Summary in a format and
timeframe specified by HHSC or its designee. The HMO must keep participating
physicians and other Network Providers informed about the QAPI Program and
related activities. The HMO must include in Provider contracts a requirement
securing cooperation with the QAPI.
The HMO must approach all clinical and non-clinical aspects of quality
assessment and performance improvement based on principles of Continuous Quality
Improvement (CQI)/Total Quality Management (TQM) and must:


 
1. Evaluate performance using objective quality indicators;



 
2. Foster data-driven decision-making;



 
3. Recognize that opportunities for improvement are unlimited;



 
4. Solicit Member and Provider input on performance and QAPI activities;



 
5. Support continuous ongoing measurement of clinical and non-clinical
effectiveness and Member satisfaction;



 
6. Support programmatic improvements of clinical and non-clinical processes
based on findings from on-going measurements; and



 
7. Support re-measurement of effectiveness and Member satisfaction, and
continued development and implementation of improvement interventions as
appropriate.



8.1.7.2 QAPI Program Structure
The HMO must maintain a well-defined QAPI structure that includes a planned
systematic approach to improving clinical and non-clinical processes and
outcomes. The HMO must designate a senior executive responsible for the QAPI
Program and the Medical Director must have substantial involvement in QAPI
Program activities. At a minimum, the HMO must ensure that the QAPI Program
structure:


 
1. Is organization-wide, with clear lines of accountability within the
organization;



 
2. Includes a set of functions, roles, and responsibilities for the oversight of
QAPI activities that are clearly defined and assigned to appropriate
individuals, including physicians, other clinicians, and non-clinicians;



 
3. Includes annual objectives and/or goals for planned projects or activities
including clinical and non-clinical programs or initiatives and measurement
activities; and



 
4. Evaluates the effectiveness of clinical and non-clinical initiatives.



8.1.7.3 Clinical Indicators
The HMO must engage in the collection of clinical indicator data. The HMO must
use such clinical indicator data in the development, assessment, and
modification of its QAPI Program.


8.1.7.4 QAPI Program Subcontracting
If the HMO subcontracts any of the essential functions or reporting requirements
contained within the QAPI Program to another entity, the HMO must maintain a
file of the subcontractors. The file must be available for review by HHSC or its
designee upon request.


8.1.7.5 Behavioral Health Integration into QAPI Program
If the HMO provides Behavioral Health Services within the Covered Services as
defined in Attachments B-2, B-2.1, and B-2.2, it must integrate behavioral
health into its QAPI Program and include a systematic and on-going process for
monitoring, evaluating, and improving the quality and appropriateness of
Behavioral Health Services provided to Members. The HMO must collect data, and
monitor and evaluate for improvements to physical health outcomes resulting from
behavioral health integration into the Member’s overall care.


8.1.7.6 Clinical Practice Guidelines
The HMO must adopt not less than two evidence-based clinical practice guidelines
for each applicable HMO Program. Such practice guidelines must be based on valid
and reliable clinical evidence, consider the needs of the HMO’s Members, be
adopted in consultation with contracting health care professionals, and be
reviewed and updated periodically, as appropriate. The HMO must develop practice
guidelines based on the health needs and opportunities for improvement
identified as part of the QAPI Program.


The HMO may coordinate the development of clinical practice guidelines with
other HHSC HMOs to avoid providers in a Service Area receiving conflicting
practice guidelines from different HMOs.
The HMO must disseminate the practice guidelines to all affected Providers and,
upon request, to Members and potential Members.
The HMO must take steps to encourage adoption of the guidelines, and to measure
compliance with the guidelines, until such point that 90% or more of the
Providers are consistently in compliance, based on HMO measurement findings. The
HMO must employ substantive Provider motivational incentive strategies, such as
financial and non-financial incentives, to improve Provider compliance with
clinical practice guidelines. The HMO’s decisions regarding utilization
management, Member education, coverage of services, and other areas included in
the practice guidelines must be consistent with the HMO’s clinical practice
guidelines.


8.1.7.7 Provider Profiling
The HMO must conduct PCP and other Provider profiling activities at least
annually. As part of its QAPI Program, the HMO must describe the methodology it
uses to identify which and how many Providers to profile and to identify
measures to use for profiling such Providers.
Provider profiling activities must include, but not be limited to:
 
1. Developing PCP and Provider-specific reports that include a multi-dimensional
assessment of a PCP or Provider’s performance using clinical, administrative,
and Member satisfaction indicators of care that are accurate, measurable, and
relevant to the enrolled population;


2. Establishing PCP, Provider, group, Service Area or regional Benchmarks for
areas profiled, where applicable, including STAR, STAR+PLUS, CHIP and CHIP
Perinatal Program-specific Benchmarks, where appropriate; and



3. Providing feedback to individual PCPs and Providers regarding the results of
their performance and the overall performance of the Provider Network.



8.1.7.8 Network Management
The HMO must:


 
1. Use the results of its Provider profiling activities to identify areas of
improvement for individual PCPs and Providers, and/or groups of Providers;



 
2. Establish Provider-specific quality improvement goals for priority areas in
which a Provider or Providers do not meet established HMO standards or
improvement goals;



 
3. Develop and implement incentives, which may include financial and
non-financial incentives, to motivate Providers to improve performance on
profiled measures; and



 
4. At least annually, measure and report to HHSC on the Provider Network and
individual Providers’ progress, or lack of progress, towards such improvement
goals.



If the HMO implements a physician incentive plan, the plan must comply with the
requirements of 42 C.F.R. §438.6(h), §422.208 and §422.210. The HMO cannot make
payments under a physician incentive plan if the payments are designed to induce
providers to reduce or limit Medically Necessary Covered Services to Members.
 
If the physician incentive plan places a physician or physician group at a
substantial financial risk for services not provided by the physician or
physician group, the HMO must ensure adequate stop-loss protection and conduct
and submit annual Member surveys no later than five (5) Business Days after the
HMO finalizes the survey results (refer to 42 C.F.R. §422.208 for information
concerning “substantial financial risk” and “stop-loss protection”).
 
The HMO must make information regarding physician incentive plans available to
Members upon request, in accordance with the Uniform Managed Care Manual’s
requirements. The HMO must provide the following information to the Member:
 
 
1. whether the Member’s PCP or other Providers are participating in the HMO’s
physician incentive plan;

 
 
2. whether the HMO uses a physician incentive plan that affects the use of
referral services;

 
 
3. the type of incentive arrangement; and

 
 
4. whether stop-loss protection is provided.

 
No later than five (5) Business Days prior to implementing or modifying a
physician incentive plan, the HMO must provide the following information to
HHSC:
 
 
1. Whether the physician incentive plan covers services that are not furnished
by a physician or physician group. The HMO is only required to report on items
2-4 below if the physician incentive plan covers services that are not furnished
by a physician or physician group.

 
 
2. The type of incentive arrangement (e.g., withhold, bonus, capitation);

 
 
3. The percent of withhold or bonus (if applicable);

 
 
4. The panel size, and if patients are pooled, the method used (HHSC approval is
required for the method used); and


If the physician or physician group is at substantial financial risk, the HMO
must report proof that the physician or group has adequate stop-loss coverage,
including the amount and type of stop-loss coverage.

8.1.7.9 Collaboration with the EQRO
The HMO will collaborate with HHSC’s external quality review organization (EQRO)
to develop studies, surveys, or other analytical approaches that will be carried
out by the EQRO. The purpose of the studies, surveys, or other analytical
approaches is to assess the quality of care and service provided to Members and
to identify opportunities for HMO improvement. To facilitate this process, the
HMO will supply claims data to the EQRO in a format identified by HHSC in
consultation with HMOs, and will supply medical records for focused clinical
reviews conducted by the EQRO. The HMO must also work collaboratively with HHSC
and the EQRO to annually measure selected HEDIS measures that require chart
reviews. During the first year of operations, HHSC anticipates that the selected
measures will include, at a minimum, well-child visits and immunizations,
appropriate use of asthma medications, measures related to Members with
diabetes, and control of high blood pressure.


8.1.8 Utilization Management
The HMO must have a written utilization management (UM) program description,
which includes, at a minimum:


 
1. Procedures to evaluate the need for Medically Necessary Covered Services;



 
2. The clinical review criteria used, the information sources, the process used
to review and approve the provision of Covered Services;



 
3. The method for periodically reviewing and amending the UM clinical review
criteria; and



 
4. The staff position functionally responsible for the day-to-day management of
the UM function.



The HMO must make best efforts to obtain all necessary information, including
pertinent clinical information, and consult with the treating physician as
appropriate in making UM determinations. When making UM determinations, the HMO
must comply with the requirements of 42 C.F.R. §456.111 (Hospitals) and 42 CFR
§456.211 (Mental Hospitals), as applicable.
 
The HMO must issue coverage determinations, including adverse determinations,
according to the following timelines:


 
• Within three (3) business days after receipt of the request for authorization
of services;



 
• Within one (1) business day for concurrent hospitalization decisions; and



 
• Within one (1) hour for post-stabilization or life-threatening conditions,
except that for Emergency Medical Conditions and Emergency Behavioral Health
Conditions, the HMO must not require prior authorization.



The HMO’s UM Program must include written policies and procedures to ensure:


 
1. Consistent application of review criteria that are compatible with Members’
needs and situations;



 
2. Determinations to deny or limit services are made by physicians under the
direction of the Medical Director;



 
3. Appropriate personnel are available to respond to utilization review
inquiries 8:00 a.m. to 5:00 p.m., Monday through Friday, with a telephone system
capable of accepting utilization review inquiries after normal business hours.
The HMO must respond to calls within one business day;



 
4. Confidentiality of clinical information; and



 
5. Quality is not adversely impacted by financial and reimbursement-related
processes and decisions.



For HMOs with preauthorization or concurrent review programs, qualified medical
professionals must supervise preauthorization and concurrent review decisions.
The HMO UM Program must include polices and procedures to:


1. Routinely assess the effectiveness and the efficiency of the UM Program;



2. Evaluate the appropriate use of medical technologies, including medical
procedures, drugs and devices;



3. target areas of suspected inappropriate service utilization;



4. Detect over- and under-utilization;



5. Routinely generate Provider profiles regarding utilization patterns and
compliance with utilization review criteria and policies;



6. Compare Member and Provider utilization with norms for comparable
individuals;



7. Routinely monitor inpatient admissions, emergency room use, ancillary, and
out-of-area services;

 
8. Ensure that when Members are receiving Behavioral Health Services from the
local mental health authority that the HMO is using the same UM guidelines as
those prescribed for use by Local Mental Health Authorities by MHMR which are
published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html;
and


9. Refer suspected cases of provider or Member Fraud, Abuse, or Waste to the
Office of Inspector General (OIG) as required by Section 8.1.19.


8.1.9 Early Childhood Intervention (ECI)
The HMO must ensure that Network Providers are educated regarding their
responsibility under federal laws (e.g., 20 U.S.C. §1435 (a)(5); 34 C.F.R.
§303.321(d)) to identify and refer any Member birth through 35 months of age
suspected of having a developmental disability or delay, or who is at risk of
delay, to the designated ECI program for screening and assessment within two (2)
working days from the day the Provider identifies the Member. The HMO must use
written educational materials developed or approved by the Department of
Assistive and Rehabilitative Services – Division for Early Childhood
Intervention Services for these “child find” activities. Eligibility for ECI
services will be determined by the local ECI program using the criteria
contained in 40 T.A.C. §108.25.
 
The HMO must contract with qualified ECI Providers to provide ECI services to
Members birth through 35 months of age who have been determined eligible for ECI
services. The HMO must permit Members to self refer to local ECI Service
Providers without requiring a referral from the Member’s PCP. The HMO’s policies
and procedures, including its Provider Manual, must include written policies and
procedures for allowing such self-referral to ECI providers.


The HMO must coordinate and cooperate with local ECI programs in the development
and implementation of the Individual Family Service Plan (IFSP), including
on-going case management and other non-capitated services required by the
Member’s IFSP. The IFSP is an agreement developed by the interdisciplinary team
that consists of the ECI Case Manager/Service Coordinator, the Member/family,
and other professionals who participated in the Member’s evaluation or are
providing direct services to the Member, and may include the Member’s Primary
Care Physician (PCP) with parental consent. The IFSP identifies the Member’s
present level of development based on assessment, describes the services to be
provided to the child to meet the needs of the child and the family, and
identifies the person or persons responsible for each service required by the
plan. The IFSP shall be transmitted by the ECI Provider to the HMO and the PCP
with parental consent to enhance coordination of the plan of care. The IFSP may
be included in the Member’s medical record.
 
Cooperation with the ECI program includes covering medical diagnostic procedures
and providing medical records required to perform developmental assessments and
developing the IFSP within the 45-day timeline established in federal rule (34
C.F.R. §303.342(a)). The HMO must require compliance with these requirements
through Provider contract provisions. The HMO must not withhold authorization
for the provision of such medical diagnostic procedures. The HMO must promptly
provide to the ECI program, relevant medical records available to the HMO.
 
The interdisciplinary team will determine Medical Necessity for health and
Behavioral Health Services as approved by the Member’s PCP. The HMO must
require, through contract provisions, that all Medically Necessary health and
Behavioral Health Services contained in the Member’s IFSP are provided to the
Member in the amount, duration, scope and service setting established by the
IFSP. The HMO must allow services to be provided by a non-network provider if a
Network Provider is not available to provide the services in the amount,
duration, scope and service setting as required by the IFSP. The HMO cannot
modify the plan of care or alter the amount, duration, scope, or service setting
required by the Member’s IFSP. The HMO cannot create unnecessary barriers for
the Member to obtain IFSP services, including requiring prior authorization for
the ECI assessment or establishing insufficient authorization periods for prior
authorized services.


8.1.10 Special Supplemental Nutrition Program for Women, Infants, and Children
(WIC) - Specific Requirements
The HMO must, by contract, require its Providers to coordinate with the Special
Supplemental Nutrition Program for Women, Infants, and Children (WIC) to provide
medical information necessary for WIC eligibility determinations, such as
height, weight, hematocrit or hemoglobin. The HMO must make referrals to WIC for
Members potentially eligible for WIC. The HMO may use the nutrition education
provided by WIC to satisfy certain health education requirements of the
Contract.


8.1.11 Coordination with Texas Department of Family and Protective Services
The HMO must cooperate and coordinate with the Texas Department of Family and
Protective Services (TDFPS) (formerly the Department of Protective and
Regulatory Services) for the care of a child who is receiving services from or
has been placed in the conservatorship of TDFPS.


The HMO must comply with all provisions related to Covered Services, including
Behavioral Health Services, in the following documents:


 
• A court order (Order) entered by a Court of Continuing Jurisdiction placing a
child under the protective custody of TDFPS.



 
• A TDFPS Service Plan entered by a Court of Continuing Jurisdiction placing a
child under the protective custody of TDFPS.



 
• A TDFPS Service Plan voluntarily entered into by the parents or person having
legal custody of a Member and TDFPS.



The HMO cannot deny, reduce, or controvert the Medical Necessity of any health
or Behavioral Health Services included in an Order. The HMO may participate in
the preparation of the medical and behavioral care plan prior to TDFPS
submitting the health care plan to the Court. Any modification or termination of
court-ordered services must be presented and approved by the court having
jurisdiction over the matter.
A Member or the parent or guardian whose rights are subject to an Order or
Service Plan cannot use the HMO’s Complaint or Appeal processes, or the HHSC
Fair Hearing process to Appeal the necessity of the Covered Services.
The HMO must include information in its Provider Manuals and training materials
regarding:


 
1. Providing medical records to TDFPS;



 
2. Scheduling medical and Behavioral Health Services appointments within 14 days
unless requested earlier by TDFPS; and



 
3. Recognition of abuse and neglect, and appropriate referral to TDFPS.



The HMO must continue to provide all Covered Services to a Member receiving
services from, or in the protective custody of, TDFPS until the Member has
been;(1) disenrolled from the HMO due to loss of Medicaid managed care
eligibility; or (2) enrolled in HHSC’s managed care program for children in
foster care, once the program is implemented.
 
8.1.12 Services for People with Special Health Care Needs
This section applies to STAR, STAR+PLUS, and CHIP HMOs. It applies to CHIP
Perinatal HMOs with respect to their Perinate Newborn Members only.
 
8.1.12.1 Identification
The HMO must develop and maintain a system and procedures for identifying
Members with Special Health Care Needs (MSHCN), including people with
disabilities or chronic or complex
medical and behavioral health conditions and Children with Special Health Care
Needs (CSHCN)1.
 
The HMO must contact Members pre-screened by the HHSC Administrative Services
Contractor as MSHCN to determine whether they meet the HMO’s MSHCN assessment
criteria, and to determine whether the Member requires special services
described in this section. The HMO must implement mechanisms to assess each
Member that has been pre-screened by the Administrative Services Contractor, or
identified by the HMO as having special health care needs, in order to identify
ongoing special conditions requiring a course of treatment or regular care
monitoring. The HMO’s assessment mechanisms must use appropriate health care
professionals.
 
The HMO must provide information to the HHSC Administrative Services Contractor
that identifies Members who the HMO has assessed to be MSHCN, including any
Members pre-screened by the HHSC Administrative Services Contractor and
confirmed by the HMO as a MSHCN. The information must be provided, in a format
and on a timeline to be specified by HHSC in the Uniform Managed Care Manual,
and updated with newly identified MSHCN by the 10th day of each month. In the
event that a MSHCN changes HMOs, the HMO must provide the receiving contractor
information concerning the results of the HMO’s identification and assessment of
that Member’s needs, to prevent duplication of those activities.
 
8.1.12.2 Access to Care and Service Management
Once identified, the HMO must have effective systems to ensure the provision of
Covered Services to meet the special preventive, primary Acute Care, and
specialty health care needs appropriate for treatment of the individual Member’s
condition(s). All STAR+PLUS Members are considered to be MSHCN.
The HMO must provide access to identified PCPs and specialty care Providers with
experience serving MSHCN. Such Providers must be board-qualified or
board-eligible in their specialty. The HMO may request exceptions from HHSC for
approval of traditional providers who are not board-qualified or board-eligible
but who otherwise meet the HMO’s credentialing requirements.
For services to CSHCN, the HMO must have Network PCPs and specialty care
Providers that have demonstrated experience with CSHCN in pediatric specialty
centers such as children’s hospitals, teaching hospitals, and tertiary care
centers.
The HMO is responsible for working with MSHCN, their families and legal
guardians if applicable, and their health care providers to develop a seamless
package of care in which primary, Acute Care, and specialty service needs are
met through a Service Plan that is understandable to the Member, or, when
applicable, the Member’s legal guardian.
The HMO is responsible for providing Service Management to develop a Service
Plan and ensure MSHCN, including CSHCN, have access to treatment by a
multidisciplinary team when the Member’s PCP determines the treatment is
Medically Necessary, or to avoid separate and fragmented evaluations and service
plans. The team must include both physician and non-
______________________
1 CSHCN is a term often used to refer to a services program for children with
special health care needs administered by DSHS, and described in 25 TAC, Part 1,
Section 38.1. Although children served through this program may also be served
by Medicaid or CHIP, the reference to “CSHCN” in this Contract does not refer to
children served through this program.
__________________________
physician providers determined to be necessary by the Member’s PCP for the
comprehensive treatment of the Member. The team must:


 
1. Participate in hospital discharge planning;



 
2. Participate in pre-admission hospital planning for non-emergency
hospitalizations;



 
3. Develop specialty care and support service recommendations to be incorporated
into the Service Plan; and



 
4. Provide information to the Member, or when applicable, the Member’s legal
guardian concerning the specialty care recommendations.



MSHCN, their families, or their health providers may request Service Management
from the HMO. The HMO must make an assessment of whether Service Management is
needed and furnish Service Management when appropriate. The HMO may also
recommend to a MSHCN, or to a CSHCN’s family, that Service Management be
furnished if the HMO determines that Service Management would benefit the
Member.
The HMO must provide information and education in its Member Handbook and
Provider Manual about the care and treatment available in the HMO’s plan for
Members with Special Health Care Needs, including the availability of Service
Management.
The HMO must have a mechanism in place to allow Members with Special Health Care
Needs to have direct access to a specialist as appropriate for the Member’s
condition and identified needs, such as a standing referral to a specialty
physician. The HMO must also provide MSHCN with access to non-primary care
physician specialists as PCPs, as required by 28 T.A.C. §11.900 and Section 8.1.
The HMO must implement a systematic process to coordinate Non-capitated
Services, and enlist the involvement of community organizations that may not be
providing Covered Services but are otherwise important to the health and
wellbeing of Members. The HMO also must make a best effort to establish
relationships with State and local programs and community organizations, such as
those listed below, in order to make referrals for MSHCN and other Members who
need community services:


 
• Community Resource Coordination Groups (CRCGs);



 
• Early Childhood Intervention (ECI) Program;



 
• Local school districts (Special Education);



 
• Health and Human Services Commission’s Medical Transportation Program (MTP);



 
• Texas Department of Assistive and Rehabilitative Services (DARS) Blind
Children’s Vocational Discovery and Development Program;



 
• Texas Department of State Health (DSHS) services, including community mental
health programs, and Title V Maternal and Child Health and Children with Special
Health Care Needs (CSHCN) Programs;



 
• Other state and local agencies and programs such as food stamps, and the
Women, Infants, and Children’s (WIC) Program;



 
• Civic and religious organizations and consumer and advocacy groups, such as
United Cerebral Palsy, which also work on behalf of the MSHCN population.

 
8.1.13 Service Management for Certain Populations
The HMO must have service management programs and procedures for the following
populations, as applicable to the HMO’s Medicaid and/or CHIP Program(s) (See
CHIP Perinatal Program Covered Services, Attachment B-2.2, for the applicability
of these services to the CHIP Perinatal Program):


 
1. High-cost catastrophic cases;



 
2. Women with high-risk pregnancies (STAR and STAR+PLUS Programs only);



 
3. Individuals with mental illness and co-occurring substance abuse; and



 
4. FWC (STAR and STAR+PLUS Programs only).



8.1.14 Disease Management (DM)
The HMO must provide, or arrange to have provided to Members, comprehensive
disease management services consistent with state statutes and regulations. Such
DM services must be part of person-based approach to DM and holistically address
the needs of persons with multiple chronic conditions. The HMO must develop and
implement DM services that relate to chronic conditions that are prevalent in
HMO Program Members. HMOs must have DM Programs that address chronic conditions
identified in HHSC’sUniform Managed Care Manual. HHSC will not identify
individual Members with chronic conditions. The HMO must implement policies and
procedures to ensure that Members that require DM services are identified and
enrolled in a program to provide such DM services. The HMO must develop and
maintain screening and evaluation procedures for the early detection,
prevention, treatment, or referral of participants at risk for or diagnosed with
the chronic conditions identified in the Uniform Managed Care Manual. The HMO
must ensure that all Members identified for DM are enrolled into a DM Program
with the opportunity to opt out of these services within 30 days while still
maintaining access to all other Covered Services.
For all new Members not previously enrolled in the HMO and who require DM
services, the HMO must evaluate and ensure continuity of care with any previous
DM services in accordance with the requirements in the Uniform Managed Care
Manual.
The DM Program(s) must include:


 
1. Patient self-management education;



 
2. Provider education;



 
3. Evidence-based models and minimum standards of care;



 
4. Standardized protocols and participation criteria;



 
5. Physician-directed or physician-supervised care;



 
6. Implementation of interventions that address the continuum of care;



 
7. Mechanisms to modify or change interventions that are not proven effective;
and



 
8. Mechanisms to monitor the impact of the DM Program over time, including both
the clinical and the financial impact.



The HMO must maintain a system to track and monitor all DM participants for
clinical, utilization, and cost measures.


The HMO must provide designated staff to implement and maintain DM Programs and
to assist participating Members in accessing DM services. The HMO must educate
Members and Providers about the HMO’s DM Programs and activities. Additional
requirements related to the HMO’s Disease Management Programs and activities are
found in the HHSC Uniform Managed Care Manual.
 
8.1.14.1 DM Services and Participating Providers
At a minimum, the HMO must:


 
1. Implement a system for Providers to request specific DM interventions;



 
2. Give Providers information, including differences between recommended
prevention and treatment and actual care received by Members enrolled in a DM
Program, and information concerning such Members’ adherence to a service plan;
and



 
3. For Members enrolled in a DM Program, provide reports on changes in a
Member’s health status to their PCP.



8.1.14.2 HMO DM Evaluation
HHSC or its EQRO will evaluate the HMO’s DM Program.
 
8.1.15 Behavioral Health (BH) Network and Services
The requirements in this sub-section pertain to all HMOs except: (1) the STAR
HMOs in the Dallas CSA, whose Members receive Behavioral Health Services through
the NorthSTAR Program, and (2) the CHIP Perinatal Program HMOs with respect to
their Perinate Members.
The HMO must provide, or arrange to have provided, to Members all Medically
Necessary Behavioral Health (BH) Services as described in Attachments B-2,
B-2.1, and B-2.2. All BH Services must be provided in conformance with the
access standards included in Section 8.1.3. For Medicaid HMOs, BH Services are
described in more detail in the Texas Medicaid Provider Procedures Manual and
the Texas Medicaid Bulletins. When assessing Members for BH Services, the HMO
and its Network Behavioral Health Service Providers must use the DSM-IV
multi-axial classification. HHSC may require use of other assessment
instrument/outcome measures in addition to the DSM-IV. Providers must document
DSM-IV and assessment/outcome information in the Member’s medical record.
 
8.1.15.1 BH Provider Network
The HMO must maintain a Behavioral Health Services Provider Network that
includes psychiatrists, psychologists, and other Behavioral Health Service
Providers. The Provider Network must include Behavioral Health Service Providers
with experience serving special populations among the HMO Program(s)’ enrolled
population, including, as applicable, children and adolescents, persons with
disabilities, the elderly, and cultural or linguistic minorities, to ensure
accessibility and availability of qualified Providers to all Members in the
Service Area.


8.1.15.2 Member Education and Self-referral for Behavioral Health Services
The HMO must maintain a Member education process to help Members know where and
how to obtain Behavioral Health Services.
The HMO must permit Members to self refer to any in-network Behavioral Health
Services Provider without a referral from the Member’s PCP. The HMOs’ policies
and procedures, including its Provider Manual, must include written policies and
procedures for allowing such self- referral to BH services.
The HMO must permit Members to participate in the selection of the appropriate
behavioral health individual practitioner(s) who will serve them and must
provide the Member with information on accessible in-network Providers with
relevant experience.
 
8.1.15.3 Behavioral Health Services Hotline
This Section includes Hotline functions pertaining to Members. Requirements for
Provider Hotlines are found in Section 8.1.4.7. The HMO must have an emergency
and crisis Behavioral Health Services Hotline staffed by trained personnel 24
hours a day, 7 days a week, toll-free throughout the Service Area. Crisis
hotline staff must include or have access to qualified Behavioral Health
Services professionals to assess behavioral health emergencies. Emergency and
crisis Behavioral Health Services may be arranged through mobile crisis teams.
It is not acceptable for an emergency intake line to be answered by an answering
machine.
The HMO must operate a toll-free hotline as described in Section 8.1.5.6 to
handle Behavioral Health-related calls. The HMO may operate one hotline to
handle emergency and crisis calls and routine Member calls. The HMO cannot
impose maximum call duration limits and must allow calls to be of sufficient
length to ensure adequate information is provided to the Member. Hotline
services must meet Cultural Competency requirements and provide linguistic
access to all Members, including the interpretive services required for
effective communication.
The Behavioral Health Services Hotline may serve multiple HMO Programs if the
Hotline staff is knowledgeable about all of the HMO Programs. The Behavioral
Health Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Behavioral Health
Provider Network in each Service Area. The HMO must ensure that the toll-free
Behavioral Health Services Hotline meets the following minimum performance
requirements for all HMO Programs and Service Areas:


 
1. 99% of calls are answered by the fourth ring or an automated call pick-up
system;



 
2. no incoming calls receive a busy signal;



 
3. at least 80% of calls must be answered by toll-free line staff within 30
seconds measured from the time the call is placed in queue after selecting an
option;



 
4. the call abandonment rate is 7% or less; and



 
5. the average hold time is 2 minutes or less.



The HMO must conduct on-going quality assurance to ensure these standards are
met.


The HMO must monitor the HMO’s performance against the Behavioral Health
Services Hotline standards and submit performance reports summarizing call
center performance as indicated in Section 8.1.20 and the Uniform Managed Care
Manual.
If HHSC determines that it is necessary to conduct onsite monitoring of the
HMO’s Behavioral Health Services Hotline functions, the HMO is responsible for
all reasonable costs incurred by HHSC or its authorized agent(s) relating to
such monitoring.
 
8.1.15.4 Coordination between the BH Provider and the PCP
The HMO must require, through contract provisions, that PCPs have screening and
evaluation procedures for the detection and treatment of, or referral for, any
known or suspected behavioral health problems and disorders. PCPs may provide
any clinically appropriate Behavioral Health Services within the scope of their
practice.
The HMO must provide training to network PCPs on how to screen for and identify
behavioral health disorders, the HMO’s referral process for Behavioral Health
Services and clinical coordination requirements for such services. The HMO must
include training on coordination and quality of care such as behavioral health
screening techniques for PCPs and new models of behavioral health interventions.
The HMO shall develop and disseminate policies regarding clinical coordination
between Behavioral Health Service Providers and PCPs. The HMO must require that
Behavioral Health Service Providers refer Members with known or suspected and
untreated physical health problems or disorders to their PCP for examination and
treatment, with the Member’s or the Member’s legal guardian’s consent.
Behavioral Health Providers may only provide physical health care services if
they are licensed to do so. This requirement must be specified in all Provider
Manuals.
The HMO must require that behavioral health Providers send initial and quarterly
(or more frequently if clinically indicated) summary reports of a Members’
behavioral health status to the PCP, with the Member’s or the Member’s legal
guardian’s consent. This requirement must be specified in all Provider Manuals.
 
8.1.15.5 Follow-up after Hospitalization for Behavioral Health Services
The HMO must require, through Provider contract provisions, that all Members
receiving inpatient psychiatric services are scheduled for outpatient follow-up
and/or continuing treatment prior to discharge. The outpatient treatment must
occur within seven (7) days from the date of discharge. The HMO must ensure that
Behavioral Health Service Providers contact Members who have missed appointments
within 24 hours to reschedule appointments.
 
8.1.15.6 Chemical Dependency
The HMO must comply with 28 T.A.C. §3.8001 et seq., regarding utilization review
for Chemical Dependency Treatment. Chemical Dependency Treatment must conform to
the standards set forth in 28 T.A.C. Part 1, Chapter 3, Subchapter HH.
 
8.1.15.7 Court-Ordered Services
“Court-Ordered Commitment” means a commitment of a Member to a psychiatric
facility for treatment that is ordered by a court of law pursuant to the Texas
Health and Safety Code, Title VII, Subtitle C.
The HMO must provide inpatient psychiatric services to Members under the age of
21, up to the annual limit, who have been ordered to receive the services by a
court of competent jurisdiction under the provisions of Chapters 573 and 574 of
the Texas Health and Safety Code, relating to Court-Ordered Commitments to
psychiatric facilities. The HMO is not obligated to cover placements as a
condition of probation, authorized by the Texas Family Code.
The HMO cannot deny, reduce or controvert the Medical Necessity of inpatient
psychiatric services provided pursuant to a Court-ordered Commitment for Members
under age 21. Any modification or termination of services must be presented to
the court with jurisdiction over the matter for determination.
A Member who has been ordered to receive treatment under the provisions of
Chapter 573 or 574 of the Texas Health and Safety Code can only Appeal the
commitment through the court system.
 
8.1.15.8 Local Mental Health Authority (LMHA)
The HMO must coordinate with the Local Mental Health Authority (LMHA) and state
psychiatric facility regarding admission and discharge planning, treatment
objectives and projected length of stay for Members committed by a court of law
to the state psychiatric facility.
Medicaid HMOs are required to comply with additional Behavioral Health Services
requirements relating to coordination with the LMHA and care for special
populations. These Medicaid HMO requirements are described in Section 8.2.8.
 
8.1.16 Financial Requirements for Covered Services
The HMO must pay for or reimburse Providers for all Medically Necessary Covered
Services provided to all Members. The HMO is not liable for cost incurred in
connection with health care rendered prior to the date of the Member’s Effective
Date of Coverage in that HMO. A Member may receive collateral health benefits
under a different type of insurance such as workers compensation or personal
injury protection under an automobile policy. If a Member is entitled to
coverage for specific services payable under another insurance plan and the HMO
paid for such Covered Services, the HMO may obtain reimbursement from the
responsible insurance entity not to exceed 100% of the value of Covered Services
paid.
 
8.1.17 Accounting and Financial Reporting Requirements
The HMO’s accounting records and supporting information related to all aspects
of the Contract must be accumulated in accordance with Federal Acquisition
Regulations (“FAR”), Generally Accepted Accounting Principles (GAAP), and the
cost principles contained in the Cost Principles


Document in the Uniform Managed Care Manual. The State will not recognize or pay
services that cannot be properly substantiated by the HMO and verified by HHSC.
The HMO must:


 
1. Maintain accounting records for each applicable HMO Program separate and
apart from other corporate accounting records;



 
2. Maintain records for all claims payments, refunds and adjustment payments to
providers, capitation payments, interest income and payments for administrative
services or functions and must maintain separate records for medical and
administrative fees, charges, and payments;



 
3. Maintain an accounting system that provides an audit trail containing
sufficient financial documentation to allow for the reconciliation of billings,
reports, and financial statements with all general ledger accounts; and



 
4. Within 60 days after Contract execution, submit an accounting policy manual
that includes all proposed policies and procedures the HMO will follow during
the duration of the Contract. Substantive modifications to the accounting policy
manual must be approved by HHSC.



The HMO agrees to pay for all reasonable costs incurred by HHSC to perform an
examination, review or audit of the HMO’s books pertaining to the Contract.
 
8.1.17.1 General Access to Accounting Records
The HMO must provide authorized representatives of the Texas and federal
government full access to all financial and accounting records related to the
performance of the Contract.
The HMO must:


 
1. Cooperate with the State and federal governments in their evaluation,
inspection, audit, and/or review of accounting records and any necessary
supporting information;



 
2. Permit authorized representatives of the State and federal governments full
access, during normal business hours, to the accounting records that the State
and the Federal government determine are relevant to the Contract. Such access
is guaranteed at all times during the performance and retention period of the
Contract, and will include both announced and unannounced inspections, on-site
audits, and the review, analysis, and reproduction of reports produced by the
HMO;



 
3. Make copies of any accounting records or supporting documentation relevant to
the Contract, including Network Provider agreements, available to HHSC or its
agents within seven (7) Business Days, or as otherwise specified by HHSC, of
receiving a written request from HHSC for specified records or information. If
such documentation is not made available as requested, the HMO agrees to
reimburse HHSC for all costs, including, but not limited to, transportation,
lodging, and subsistence for all State and federal representatives, or their
agents, to carry out their inspection, audit, review, analysis, and reproduction
functions at the location(s) of such accounting records; and



 
4. Pay any and all additional costs incurred by the State and federal government
that are the result of the HMO’s failure to provide the requested accounting
records or financial







 
information within ten (10) business days of receiving a written request from
the State or federal government.



8.1.17.2 Financial Reporting Requirements
HHSC will require the HMO to provide financial reports by HMO Program and by
Service Area to support Contract monitoring as well as State and Federal
reporting requirements. HHSC will consult with HMOs regarding the format and
frequency of such reporting. All financial information and reports that are not
Member-specific are property of HHSC and will be public record. Any deliverable
or report in Section 8.1.17.2 without a specified due date is due quarterly on
the last day of the month. Where the due date states 30 days, the HMO is to
provide the deliverable by the last day of the month following the end of the
reporting period. Where the due date states 45 days, the HMO is to provide the
deliverable by the 15th day of the second month following the end of the
reporting period.
CHIP Perinatal Program data must be reported, and the data will be integrated
into existing CHIP Program financial reports. Except for the Financial
Statistical Report, no separate CHIP Perinatal Program reports are required. For
all other CHIP financial reports, where appropriate, HHSC will designate
specific attributes within the CHIP Program financial reports that the CHIP
Perinatal HMOs must complete to allow HHSC to extract financial data particular
to the CHIP Perinatal Program.
HHSC’s Uniform Managed Care Manual will govern the timing, format and content
for the following reports.
 
(a) Audited Financial Statement –The HMO must provide the annual audited
financial statement, for each year covered under the Contract, no later than
June 30. The HMO must provide the most recent annual financial statements, as
required by the Texas Department of Insurance for each year covered under the
Contract, no later than March 1.
 
(b) Affiliate Report – The HMO must submit an Affiliate Report to HHSC if this
information has changed since the last report submission. The report must
contain the following:


 
1. A list of all Affiliates, and



 
2. For HHSC’s prior review and approval, a schedule of all transactions with
Affiliates that, under the provisions of the Contract, will be allowable as
expenses in the FSR Report for services provided to the HMO by the Affiliate.
Those should include financial terms, a detailed description of the services to
be provided, and an estimated amount that will be incurred by the HMO for such
services during the Contract Period.



(c) BSP Report - For dates of service from September 1, 2008 to August 31, 2011,
the Medicaid HMOs must submit a monthly Bariatric Supplemental Payment (BSP)
Report that includes the data elements specified in the Uniform Managed Care
Manual. The BSP Report must include only bariatric surgeries that meet all of
the following requirements:
 
 
• unduplicated reports of bariatric surgeries;

 
 
• bariatric surgeries that the HMO has paid under the group of procedure codes
defined as allowable for bariatric reimbursement, as designated in the “Texas
Medicaid Providers Procedures Manual”, including the Texas Medicaid Bulletins;
and



 
• bariatric surgeries that were performed no earlier than 210 days prior to the
date HHSC receives the Report, or that were included in the Report within thirty
days from the date of discharge from the hospital for the stay related to the
bariatric surgery, whichever is later. If a medical service provider does not
submit a claim to the HMO by the deadline described herein, the HMO may request
and exception to include the claim in the BSP report. HHSC may, at its sole
discretion, grant or deny the request.



(d) Employee Bonus and/or Incentive Payment Plan – If a HMO intends to include
Employee Bonus or Incentive Payments as allowable administrative expenses, the
HMO must furnish a written Employee Bonus and/or Incentive Payments Plan to HHSC
so it may determine whether such payments are allowable administrative expenses
in accordance with Cost Principles Document in the Uniform Managed Care Manual.
The written plan must include a description of the HMO’s criteria for
establishing bonus and/or incentive payments, the methodology to calculate bonus
and/or incentive payments, and the timing of bonus and/or incentive payments.
The Bonus and/or Incentive Payment Plan and description must be submitted to
HHSC for approval no later than 30 days after the Effective Date of the Contract
and any Contract renewal. If the HMO substantively revises the Employee Bonus
and/or Incentive Payment Plan, the HMO must submit the revised plan to HHSC for
prior review and approval.
 
(e) Claims Lag Report - The HMO must submit Claims Lag Report as a Contract
year-to-date report. The report must be submitted quarterly by the last day of
the month following the reporting period. The report must be submitted to HHSC
in a format specified by HHSC. The report format is contained in the Uniform
Managed Care Manual Chapter 5, Section 5.6.2. The report must disclose the
amount of incurred claims each month and the amount paid each month.
 
(f) DSP Report - The HMO must submit a monthly Delivery Supplemental Payment
(DSP) Report that includes the data elements specified by HHSC in the format
specified by HHSC. HHSC will consult with contracted HMOs prior to revising the
DSP Report data elements and requirements. The DSP Report must include only
unduplicated deliveries and only deliveries for which the HMO has made a
payment, to either a hospital or other provider.
 
(g) Financial Disclosure Report - The HMO must file:


 
1. a Financial Disclosure Report prior to the start of Operations;



 
2. an updated Financial Disclosure Report no later than 30 days after the end of
each Contract Year; and



 
3. a “change notification” abbreviated version of the report, no later than 30
days after any of the following events:



 
a. entering into, renewing, modifying, or terminating a relationship with an
affiliated party;



 
b. after any change in control, ownership, or affiliations; or,



 
c. after any material change in, or need for addition to, the information
previously disclosed.

The Financial Disclosure Report will include, at a minimum, a listing of the
HMO’s control, ownership, and any affiliations, and information regarding
Affiliate transactions. This report will replace, and be in lieu of, the former
“Section 1318 Financial Disclosure Report” and the “Form CMS 1513,” and will
disclose the same information, plus other information as may be required by HHSC
and/or CMS Program Integrity requirements. Minor quarterly adjustments in stock
holdings for publicly-traded corporations are excluded from the reporting
requirements. The reporting format will be included in the Uniform Managed Care
Manual. Until the reporting format is included in the Uniform Managed Care
Manual, the HMO will continue to report the information described herein on CMS
1513 form.
 
(h) FSR Reports – The HMO must file quarterly and annual Financial-Statistical
Reports (FSR) in the format and timeframe specified by HHSC. HHSC will include
FSR format and directions in the Uniform Managed Care Manual. The HMO must
incorporate financial and statistical data of delegated networks (e.g., IPAs,
ANHCs, Limited Provider Networks), if any, in its FSR Reports. Administrative
expenses reported in the FSRs must be reported in accordance with the Cost
Principles Document in the Uniform Managed Care Manual. Quarterly FSR reports
are due no later than 30 days after the end of the quarter and must provide
information for the current quarter and year-to-date information through the
current quarter. The first annual FSR report must reflect expenses incurred
through the 90th day after the end of the fiscal year. The first annual report
must be filed on or before the 120th day after the end of each fiscal year.
Subsequent annual reports must reflect data completed through the 334th day
after the end of each fiscal year and must be filed on or before the 365th day
following the end of each fiscal year.
HHSC will post all FSRs on the HHSC website.
CHIP Perinatal HMOs are required to submit separate FSRs for the CHIP Perinatal
Program following the instructions outlined above and in the Uniform Managed
Care Manual.
 
(i) HUB Reports – Upon contract award, the HMO must attend a post award meeting
in Austin, Texas, at a time specified by HHSC, to discuss the development and
submission of a Client Services HUB Subcontracting Plan for inclusion and the
HMO’s good faith efforts to notify HUBs of subcontracting opportunities. The HMO
must maintain its HUB Subcontracting Plan and submit monthly reports documenting
the HMO’s Historically Underutilized Business (HUB) program efforts and
accomplishments to the HHSC HUB Office. The report must include a narrative
description of the HMO’s program efforts and a financial report reflecting
payments made to HUBs. HMOs must use the formats included in HHSC’s Uniform
Managed Care Manual for the HUB monthly reports. The HMO must comply with HHSC’s
standard Client Services HUB Subcontracting Plan requirements for all
subcontractors.
 
(j) IBNR Plan - The HMO must furnish a written IBNR Plan to manage
incurred-but-not-reported (IBNR) expenses, and a description of the method of
insuring against insolvency, including information on all existing or proposed
insurance policies. The Plan must include the methodology for estimating IBNR.
The plan and description must be submitted to HHSC no later than 60 days after
the Effective Date of the Contract. Substantive changes to a HMO’s IBNR plan and
description must be submitted to HHSC no later than 30 days before the HMO
implements changes to the IBNR plan.
 
(k) Medicaid Disproportionate Share Hospital (DSH) Reports – Medicaid HMOs must
file preliminary and final Medicaid DSH reports, required by HHSC to identify
and reimburse hospitals that qualify for Medicaid DSH funds. The preliminary and
final DSH reports must include the data elements and be submitted in the form
and format specified by HHSC in the Uniform Managed Care Manual. The preliminary
DSH reports are due on or before March 1 of the year following the federal
fiscal reporting year. The final DSH reports are due no later than April 1 of
the year following the federal fiscal reporting year. This reporting requirement
does not apply to CHIP or CHIP Perinatal Program HMOs.
 
(l) Out-of-Network Utilization Reports – The HMO must file quarterly Out-of
Network Utilization Reports in the format and timeframe specified by HHSC. HHSC
will include the report format and directions in the Uniform Managed Care
Manual. Quarterly reports are due 30 days after the end of each quarter.
 
(m)TDI Examination Report - The HMO must furnish a copy of any TDI Examination
Report, including the financial, market conduct, target exam, quality of care
components, and corrective action plans and responses, no later than 10 days
after receipt of the final report from TDI.
 
(n) TDI Filings – The HMO must submit annual figures for controlled risk-based
capital, as well as its quarterly financial statements, both as required by TDI.
 
(o) Registration Statement (also known as the “Form B”) - If the HMO is a part
of an insurance holding company system, the HMO must submit to HHSC a complete
registration statement, also known as Form B, and all amendments to this form,
and any other information filed by such insurer with the insurance regulatory
authority of its domiciliary jurisdiction.
 
(p) Third Party Recovery (TPR) Reports - The HMO must file TPR Reports in
accordance with the format developed by HHSC in the Uniform Managed Care Manual.
HHSC will require the HMO to submit TPR reports no more often than quarterly.
TPR reports must include total dollars recovered from third party payers for
each HMO Program for services to the HMO’s Members, and the total dollars
recovered through coordination of benefits, subrogation, and worker’s
compensation.
 
8.1.18 Management Information System Requirements
The HMO must maintain a Management Information System (MIS) that supports all
functions of the HMO’s processes and procedures for the flow and use of HMO
data. The HMO must have hardware, software, and a network and communications
system with the capability and capacity to handle and operate all MIS subsystems
for the following operational and administrative areas:


 
1. Enrollment/Eligibility Subsystem;



 
2. Provider Subsystem;



 
3. Encounter/Claims Processing Subsystem;



 
4. Financial Subsystem;



 
5. Utilization/Quality Improvement Subsystem;



 
6. Reporting Subsystem;

 
 
7. Interface Subsystem; and



 
8. TPR Subsystem, as applicable to each HMO Program.



The MIS must enable the HMO to meet the Contract requirements, including all
applicable state and federal laws, rules, and regulations. The MIS must have the
capacity and capability to capture and utilize various data elements required
for HMO administration.
HHSC will provide the HMO with pharmacy data on the HMO’s Members on a weekly
basis through the HHSC Vendor Drug Program, or should these services be
outsourced, through the Pharmacy Benefit Manager. HHSC will provide a sample
format of pharmacy data to contract awardees.
The HMO must have a system that can be adapted to changes in Business
Practices/Policies within the timeframes negotiated by the Parties. The HMO is
expected to cover the cost of such systems modifications over the life of the
Contract.
The HMO is required to participate in the HHSC Systems Work Group.
The HMO must provide HHSC prior written notice of major systems changes and
implementations, no later than 180 days prior to the planned change or
implementation, including any changes relating to Material Subcontractors, in
accordance with the requirements of this Contract and the Uniform Managed Care
Terms and Conditions. HHSC retains the right to modify or waive the notification
requirement contingent upon the nature of the request from the HMO.
The HMO must provide HHSC any updates to the HMO’s organizational chart relating
to MIS and the description of MIS responsibilities at least 30 days prior to the
effective date of the change. The HMO must provide HHSC official points of
contact for MIS issues on an on-going basis.
HHSC, or its agent, may conduct a Systems Readiness Review to validate the HMO’s
ability to meet the MIS requirements as described in Attachment B-1, Section 7.
The System Readiness Review may include a desk review and/or an onsite review
and must be conducted for the following events:


 
1. A new plan is brought into the HMO Program;



 
2. An existing plan begins business in a new Service Area;



 
3. An existing plan changes location;



 
4. An existing plan changes its processing system, including changes in Material
Subcontractors performing MIS or claims processing functions; and



 
5. An existing plan in one or two HHSC HMO Programs is initiating a Contract to
participate in any additional HMO Programs.



If HHSC determines that it is necessary to conduct an onsite review, the HMO is
responsible for all reasonable travel costs associated with such onsite reviews.
For purposes of this section, “reasonable travel costs” include airfare,
lodging, meals, car rental and fuel, taxi, mileage, parking, and other
incidental travel expenses incurred by HHSC or its authorized agent in
connection with the onsite reviews. This provision does not limit HHSC’s ability
to collect other costs as damages in accordance with Attachment A, Section
12.02(e), “Damages.”
If for any reason, a HMO does not fully meet the MIS requirements, then the HMO
must, upon request by HHSC, either correct such deficiency or submit to HHSC a
Corrective Action Plan and Risk Mitigation Plan to address such deficiency as
requested by HHSC. Immediately upon identifying a deficiency, HHSC may impose
remedies and either actual or liquidated damages according to the severity of
the deficiency. HHSC may also freeze enrollment into the HMO’s plan for any of
its HMO Programs until such deficiency is corrected. Refer to Attachment A,
Article 12 and Attachment B-5 for additional information regarding remedies and
damages. Refer to Attachment B-1, Section 7 and Attachment B-1, Section 8.1.1.2
for additional information regarding HMO Readiness Reviews. Refer to Attachment
A, Section 4.08(c) for information regarding Readiness Reviews of the HMO’s
Material Subcontractors.
 
8.1.18.1 Encounter Data
The HMO must provide complete Encounter Data for all Covered Services, including
Value-added Services. Encounter Data must follow the format, and data elements
as described in the HIPAA-compliant 837 format. HHSC will specify the method of
transmission, the submission schedule, and any other requirements in the Uniform
Managed Care Manual. The HMO must submit Encounter Data transmissions monthly,
and include all Encounter Data and Encounter Data adjustments processed by the
HMO. Encounter Data quality validation must incorporate assessment standards
developed jointly by the HMO and HHSC. The HMO must submit complete and accurate
encounter data not later than the 30th calendar day after the last day of the
month in which the claim was adjudicated. The HMO must make original records
available for inspection by HHSC for validation purposes. Encounter Data that do
not meet quality standards must be corrected and returned within a time period
specified by HHSC.
In addition to providing Encounter Data in the 837 format described above, HMOs
may be requested to submit an Encounter Data file to HHSC's EQRO, in the format
provided in the Uniform Managed Care Manual. This additional submission
requirement is time-limited and may not be required for the entire term of the
Contract.
For reporting Encounters and fee-for-service claims to HHSC, the HMO must use
the procedure codes, diagnosis codes, and other codes as directed by HHSC. Any
exceptions will be considered on a code-by-code basis after HHSC receives
written notice from the HMO requesting an exception. The HMO must also use the
provider numbers as directed by HHSC for both Encounter and fee-for-service
claims submissions, as applicable.
 
8.1.18.2 HMO Deliverables related to MIS Requirements
At the beginning of each state fiscal year, the HMO must submit the following
documents and corresponding checklists for HHSC’s review and approval:


1. Disaster Recovery Plan;*


2. Business Continuity Plan;* and


3. Security Plan
 
* The Business Continuity Plan and the Disaster Recovery Plan may be combined
into one document.
Additionally, at the beginning of each state fiscal year, if the HMO modifies
the following documents, it must submit the revised documents and corresponding
checklists for HHSC’s review and approval:


 
1. Joint Interface Plan;



 
2. Risk Management Plan; and



 
3. Systems Quality Assurance Plan.



The HMO must submit plans and checklists to HHSC according to the format and
schedule identified in the HHSC Uniform Managed Care Manual. Additionally, if a
Systems Readiness Review is triggered by one of the events described in Section
8.1.18, the HMO must submit all of the plans identified in this Section 8.1.18.2
in accordance with an HHSC-approved timeline
The HMO must follow all applicable Joint Interface Plans (JIPs) and all required
file submissions for HHSC’s Administrative Services Contractor, External Quality
Review Organization (EQRO) and HHSC Medicaid Claims Administrator. The JIPs can
be accessed through the Uniform Managed Care Manual.
 
8.1.18.3 System-wide Functions
The HMO’s MIS system must include key business processing functions and/or
features, which must apply across all subsystems as follows:


 
1. Process electronic data transmission or media to add, delete or modify
membership records with accurate begin and end dates;



 
2. Track Covered Services received by Members through the system, and accurately
and fully maintain those Covered Services as HIPAA-compliant Encounter
transactions;



 
3. Transmit or transfer Encounter Data transactions on electronic media in the
HIPAA format to the contractor designated by HHSC to receive the Encounter Data;



 
4. Maintain a history of changes and adjustments and audit trails for current
and retroactive data;



 
5. Maintain procedures and processes for accumulating, archiving, and restoring
data in the event of a system or subsystem failure;



 
6. Employ industry standard medical billing taxonomies (procedure codes,
diagnosis codes) to describe services delivered and Encounter transactions
produced;



 
7. Accommodate the coordination of benefits;



 
8. Produce standard Explanation of Benefits (EOBs);



 
9. Pay financial transactions to Providers in compliance with federal and state
laws, rules and regulations;



 
10. Ensure that all financial transactions are auditable according to GAAP
guidelines.



 
11. Relate and extract data elements to produce report formats (provided within
the Uniform Managed Care Manual) or otherwise required by HHSC;



 
12. Ensure that written process and procedures manuals document and describe all
manual and automated system procedures and processes for the MIS;



 
13. Maintain and cross-reference all Member-related information with the most
current Medicaid, CHIP or CHIP Perinatal Program Provider number; and

 
 
14. Ensure that the MIS is able to integrate pharmacy data from HHSC’s Drug
Vendor file (available through the Virtual Private Network (VPN)) into the HMO’s
Member data.



8.1.18.4 Health Insurance Portability and Accountability Act (HIPAA) Compliance
The HMO’s MIS system must comply with applicable certificate of coverage and
data specification and reporting requirements promulgated pursuant to the Health
Insurance Portability and Accountability Act (HIPAA) of 1996, P.L. 104-191
(August 21, 1996), as amended or modified. The HMO must comply with HIPAA EDI
requirements. HMO’s enrollment files must be in the 834 HIPAA-compliant format.
Eligibility inquiries must be in the 270/271 format and all claims and
remittance transactions in the 837/835 format.
The HMO must provide its Members with a privacy notice as required by HIPAA. The
HMO must provide HHSC with a copy of its privacy notice for filing.
 
8.1.18.5 Claims Processing Requirements
The HMO must process and adjudicate all provider claims for Medically Necessary
Covered Services that are filed within the time frames specified in the Uniform
Managed Care Manual. The HMO is subject to remedies, including liquidated
damages and interest, if the HMO does not process and adjudicate claims within
the timeframes listed in the Uniform Managed Care Manual.
 
The HMO must administer an effective, accurate, and efficient claims payment
process in compliance with federal laws and regulations, applicable state laws
and rules, the Contract, and the Uniform Managed Care Manual. In addition, a
Medicaid HMO must be able to accept and process provider claims in compliance
with the Texas Medicaid Provider Procedures Manual and The Texas Medicaid
Bulletin.
 
The HMO must maintain an automated claims processing system that registers the
date a claim is received by the MCO, the detail of each claim transaction (or
action) at the time the transaction occurs, and has the capability to report
each claim transaction by date and type to include interest payments. The claims
system must maintain information at the claim and line detail level. The claims
system must maintain adequate audit trails and report accurate claims
performance measures to HHSC.
 
The HMO’s claims system must maintain online and archived files. The HMO must
keep online automated claims payment history for the most current 18 months. The
HMO must retain other financial information and records, including all original
claims forms, for the time period established in Attachment A, Section 9.01. All
claims data must be easily sorted and produced in formats as requested by HHSC.
 
The HMO must offer its Providers/Subcontractors the option of submitting and
receiving claims information through electronic data interchange (EDI) that
allows for automated processing and adjudication of claims. EDI processing must
be offered as an alternative to the filing of paper claims. Electronic claims
must use HIPAA-compliant electronic formats.
 
The HMO must make an electronic funds transfer (EFT) payment process (for direct
deposit) available to in-network providers when processing claims for Medically
Necessary covered STAR+PLUS services.
 
The HMO may deny a claim submitted by a provider for failure to file in a timely
manner as provided for in the Uniform Managed Care Manual. The HMO must not pay
any claim submitted by a provider based on an order or referral that excludes
the National Provider Identifier (NPI) for the ordering or referring physician.
The HMO must not pay any claim submitted by a provider excluded or suspended
from the Medicare, Medicaid, CHIP or CHIP Perinatal programs for Fraud, Abuse,
or Waste. The HMO must not pay any claim submitted by a Provider that is on
payment hold under the authority of HHSC or its authorized agent(s), or who has
pending accounts receivable with HHSC.
 
The HMO is subject to the requirements related to coordination of benefits for
secondary payors in the Texas Insurance Code Section 843.349 (e) and (f).
 
The HMO must notify HHSC of major claim system changes in writing no later than
180 days prior to implementation. The HMO must provide an implementation plan
and schedule of proposed changes. HHSC reserves the right to require a desk or
on-site readiness review of the changes.
 
The HMO must inform all Network Providers about the information required to
submit a claim at least 30 days prior to the Operational Start Date and as a
provision within the HMO/Provider contract. The HMO must make available to
Providers claims coding and processing guidelines for the applicable provider
type. Providers must receive 90 days notice prior to the HMO’s implementation of
changes to claims guidelines.
 
8.1.18.6 National Correct Coding Initiative
Effective for claims filed on or after October 1, 2010, the HMO must comply with
the requirements of Section 6507 of the Patient Protection and Affordable Care
Act of 2010 (P.L. 111-148), regarding “Mandatory State Use of National Correct
Coding Initiatives,” including all applicable rules, regulations, and
methodologies implemented as a result of this initiative.
 
8.1.19 Fraud and Abuse
A HMO is subject to all state and federal laws and regulations relating to
Fraud, Abuse, and Waste in health care and the Medicaid and CHIP programs. The
HMO must cooperate and assist HHSC and any state or federal agency charged with
the duty of identifying, investigating, sanctioning or prosecuting suspected
Fraud, Abuse or Waste. The HMO must provide originals and/or copies of all
records and information requested and allow access to premises and provide
records to the Inspector General for the Texas Health and Human Services System,
HHSC or its authorized agent(s), the Centers for Medicare and Medicaid Services
(CMS), the U.S. Department of Health and Human Services (DHHS), Federal Bureau
of Investigation, TDI, or other units of state government. The HMO must provide
all copies of records free of charge.
 
Each HMO must designate one primary and one secondary contact person for all
HHSC OIG records requests.  HHSC OIG records requests will be sent to the
designated HMO contact person(s) in writing via email, fax or regular mail, and
will provide the specifics of the information being requested (see below).  The
HMO will respond to the appropriate HHSC OIG staff member within the timeframe
designated in the request.  If the HMO is unable to provide all of the requested
information with in the designated timeframe, an extension may be granted and
must be request in writing (email) by the HMO no less than two (2) Business Days
prior to the due date.  When a request for data is provided to the HMO, the
HMO's response must include data for all data fields, as available.  If any data
field is left blank, an explanation must accompany the response.  The data must
be provided in the order and format requested.  The HMO must not include any
additional data fields in its response.  All requested information must be
accompanied by a notarized Business Records Affidavit unless indicated otherwise
in HHSC OIG's record request. 
 
The most common requests will include:
 * 1099 data and other financial information - five (5) Business Days.
 * Claims data for sampling - 20 Business Days.
 * Urgent claims data requests - 15 Business Days (with OIG manager's approval).
 * Provider education information - 10 Business Days.
 * Files associated with an HMO conducted investigation - 15 Business Day.
 * Other time-sensitive requests - as needed.

The HMO must submit a written Fraud and Abuse compliance plan to the Office of
Inspector General at HHSC for approval each year. The plan must be submitted 60
days prior to the start of the State fiscal year. (See Attachment B-1, Section 7
for requirements regarding timeframes for submitting the original plan.) If an
HMO has not made any changes to its plan from the previous year, it may notify
the HHSC OIG that: (1) no changes have been made to the privously-approved plan,
(2) the plan will remain in place for the upcoming State Fiscal Year.  The
notification must be signed and certified by an officer or director of the HMO
that is responsible for carrying out the Fraud and Abuse compliance plan.  Upon
receipt of a written request from the HHSC OIG, the HMO must submit the complete
Fraud and Abuse compliance plan.


The HMO is subject to and must meet all requirements in Section 531.113 of the
Texas Government Code, Section 533.012 of the Texas Government Code, Title 1
Texas Administrative Code (TAC), Part 15, Chapter 353, Subchapter F, Rule
353.501-353.505, and Title 1 Texas Administrative Code (TAC), Part 15, Chapter
370, Subchapter F, Rule 370.501-370.505.
 
Additional Requirements for STAR and STAR+PLUS HMOs:
In accordance with Section 1902(a)(68) of the Social Security Act, STAR and
STAR+PLUS HMOs that receive or make annual Medicaid payments of at least $5
million must:


 
1. Establish written policies for all employees, managers, officers,
contractors, subcontractors, and agents of the HMO, which provide detailed
information about the False Claims Act, administrative remedies for false claims
and statements, any state laws pertaining to civil or criminal penalties for
false claims, and whistleblower protections under such laws, as described in
Section 1902(a)(68)(A).



 
2. Include as part of such written policies, detailed provisions regarding the
HMO’s policies and procedures for detecting and preventing fraud, waste, and
abuse.



 
3. Include in any employee handbook a specific discussion of the laws described
in Section 1902(a)(68)(A), the rights of employees to be protected as
whistleblowers, and the HMO’s policies and procedures for detecting and
preventing fraud, waste, and abuse.



8.1.20 Reporting Requirements
The HMO must provide and must require its subcontractors to provide:


 
1. All information required under the Contract, including but not limited to,
the reporting requirements or other information related to the performance of
its responsibilities hereunder as reasonably requested by the HHSC; and



 
2. Any information in its possession sufficient to permit HHSC to comply with
the Federal Balanced Budget Act of 1997 or other Federal or state laws, rules,
and regulations. All information must be provided in accordance with the
timelines, definitions, formats and instructions as specified by HHSC. Where
practicable, HHSC may consult with HMOs to establish time frames and formats
reasonably acceptable to both parties.



Any deliverable or report in Section 8.1.20 without a specified due date is due
quarterly on the last day of the month following the end of the reporting
period. Where the due date states 30 days, the HMO is to provide the deliverable
by the last day of the month following the end of the reporting period. Where
the due date states 45 days, the HMO is to provide the deliverable by the 15th
day of the second month following the end of the reporting period.


The HMO’s Chief Executive and Chief Financial Officers, or persons in equivalent
positions, must certify that financial data, Encounter Data and other
measurement data has been reviewed by the HMO and is true and accurate to the
best of their knowledge after reasonable inquiry.
 
8.1.20.1 HEDIS and Other Statistical Performance Measures
The HMO must provide to HHSC or its designee all information necessary to
analyze the HMO’s provision of quality care to Members using measures to be
determined by HHSC in consultation with the HMO. Such measures must be
consistent with HEDIS or other externally based measures or measurement sets,
and involve collection of information beyond that present in Encounter Data. The
Performance Indicator Dashboard, found in the Uniform Managed Care Manual
provides additional information on the role of the HMO and the EQRO in the
collection and calculation of HEDIS, CAHPS, and other performance measures.
 
8.1.20.2 Reports
The HMO must provide the following reports, in addition to the Financial Reports
described in Section 8.1.17 and those reporting requirements listed elsewhere in
the Contract. The HHSC Uniform Managed Care Manual will include a list of all
required reports, and a description of the format, content, file layout and
submission deadlines for each report.
For the following reports, CHIP Perinatal Program data will be integrated into
existing CHIP Program reports. Generally, no separate CHIP Perinatal Program
reports are required. Where appropriate, HHSC will designate specific attributes
within the CHIP Program reports that the CHIP Perinatal HMOs must complete to
allow HHSC to extract data particular to the CHIP Perinatal Program.


 
(a) Claims Summary Report - The HMO must submit quarterly Claims Summary Reports
to HHSC by HMO Program, Service Area and claim type by the 30th day following
the end of the reporting period unless otherwise specified. Claim Types include
facility and/or professional services for Acute Care, Behavioral Health, Vision,
and Long Term Services and Supports. Within each claim type, claims data must be
reported separately on the UB and CMS 1500 claim forms. The format for the
Claims Summary Report is contained in Chapter 5, Section 5.6.1 of the Uniform
Managed Care Manual.



 
(b) QAPI Program Annual Summary Report - The HMO must submit a QAPI Program
Annual Summary in a format and timeframe as specified in the Uniform Managed
Care Manual.



 
(c) Fraudulent Practices Report - Utilizing the HHSC-Office of Inspector General
(OIG) fraud referral form, the HMO’s assigned officer or director must report
and refer all possible acts of waste, abuse or fraud to the HHSC-OIG within 30
working days of receiving the reports of possible acts of waste, abuse or fraud
from the HMO’s Special Investigative Unit (SIU). The report and referral must
include: an investigative report identifying the allegation,
statutes/regulations violated or considered, and the results of the
investigation; copies of program rules and regulations violated for the time
period in question; the estimated overpayment identified; a summary of the
interviews conducted; the encounter data submitted by the provider for the time
period in question; and all supporting documentation obtained as







 
the result of the investigation. This requirement applies to all reports of
possible acts of waste, abuse and fraud.

Additional reports required by the Office of the Inspector General relating to
waste, abuse or fraud are listed in the HHSC Uniform Managed Care Manual.


 
(d) Provider Termination Report: (CHIP (including integrated CHIP Perinatal
Program data), STAR, and STAR+PLUS) - MCO must submit a quarterly report that
identifies any providers who cease to participate in MCO's provider network,
either voluntarily or involuntarily. The report must be submitted to HHSC in the
format specified by HHSC, no later than 30 days after the end of the reporting
period.



 
(e) PCP Network & Capacity Report: (CHIP only (including integrated CHIP
Perinatal Program data)) - For the CHIP Program, MCO must submit a quarterly
report listing all unduplicated PCPs in the MCO's Provider Network. For the CHIP
Perinatal Program, the Perinatal Newborns are assigned PCPs that are part of the
CHIP PCP Network. The report must be submitted to HHSC in the format specified
by HHSC, no later than 30 days after the end of the reporting quarter.



 
(f) Summary Report of Member Complaints and Appeals - The HMO must submit
quarterly Member Complaints and Appeals reports. The HMO must include in its
reports Complaints and Appeals submitted to its subcontracted risk groups (e.g.,
IPAs) and any other subcontractor that provides Member services. The HMO must
submit the Complaint and Appeals reports electronically on or before 45 days
following the end of the state fiscal quarter, using the format specified by
HHSC in the HHSC Uniform Managed Care Manual, Chapter 5.4.2.

HHSC may direct the CHIP Perinatal HMOs to provide segregated Member Complaints
and Appeals reports on an as-needed basis.


 
(g) Summary Report of Provider Complaints - The HMO must submit Provider
complaints reports on a quarterly basis. The HMO must include in its reports
complaints submitted by providers to its subcontracted risk groups (e.g., IPAs)
and any other subcontractor that provides Provider services. The complaint
reports must be submitted electronically on or before 45 days following the end
of the state fiscal quarter, using the format specified by HHSC in the HHSC
Uniform Managed Care Manual, Chapter 5.4.2.

HHSC may direct the CHIP Perinatal HMOs to provide segregated Provider
Complaints and Appeals reports on an as-needed basis.


 
(h) Hotline Reports - The HMO must submit, on a quarterly basis, a status report
for the Member Hotline, the Behavioral Health Services Hotline, and the Provider
Hotline in comparison with the performance standards set out in Sections
8.1.5.6, 8.1.15.3, and 8.1.4.7. The HMO shall submit such reports using a format
to be prescribed by HHSC in consultation with the HMOs.

If the HMO is not meeting a hotline performance standard, HHSC may require the
HMO to submit monthly hotline performance reports and implement corrective
actions until the hotline performance standards are met. If a HMO has a single
hotline serving multiple
 
Service Areas, multiple HMO Programs, or multiple hotline functions, (i.e.
Member, Provider, Behavioral Health Services hotlines), HHSC may request on an
annual basis that the HMO submit certain hotline response information by HMO
Program, by Service Area, and by hotline function, as applicable to the HMO.
HHSC may also request this type of hotline information if a HMO is not meeting a
hotline performance standard.


 
(i) Audit Reports – The HMO must comply with the Uniform Managed Care Manual’s
requirements regarding notification and/or submission of audit reports.



 
(j) Medicaid Managed Care Texas Health Steps Medical Checkups Reports – Medicaid
HMOs must submit reports identifying the number of New Members and Existing
Members receiving Texas Health Steps medical checkups.

Medicaid HMOs must also document and report those Members refusing to obtain the
medical checkups. The documentation must include the reason the Member refused
the checkup or the reason the checkup was not received.
The definitions, timeframe, format, and details of the reports are contained and
described in the Uniform Managed Care Manual, Chapters 12.4, 12.5, 12.6, and
12.13.


 
(k) Children of Migrant Farm Workers Annual Report (FWC Annual Report) Beginning
in SFY 2008, Medicaid HMOs must submit an annual report, in the timeframe and
format described in the Uniform Managed Care Manual, about the identification of
and delivery of services to children of migrant farm workers (FWC). The report
will include a description and results of the each of the following:



 
(1) the HMO’s efforts to identify as many community and statewide groups that
work with FWC as possible within each of its Service Areas;



 
(2) the HMO’s efforts to coordinate and cooperate with as many of such groups as
possible; and



 
(3) the HMO’s efforts to encourage the community groups to assist in the
identification of FWC.



The HMO will maintain accurate, current lists of all identified FWC Members.


 
(l) Frew Quarterly Monitoring Report

Each calendar year quarter, HHSC prepares a report for the court that addresses
the status of the Consent Decree paragraphs of the Frew vs. Suehs lawsuit.
Medicaid HMOs must prepare responses to questions posed by HHSC on the Frew
Quarterly Monitoring Report template.
The timeframe, format, and details of the report are set forth in the Uniform
Managed Care Manual.


 
(m) Frew Health Care Provider Training Report

Per the Frew vs. Suehs' “Corrective Action Order: Health Care Provider
Training,” HHSC must compile a summary of the training health care providers
receive throughout the year for




the October Quarterly Monitoring Report for the court. Medicaid HMOs must report
to HHSC health care provider training conducted throughout the year to be
included in this report.
The timeframe, format, and details of the report are contained and described in
the Uniform Managed Care Manual.


 
(n) Frew Provider Recognition Report

Per the Frew vs. Suehs’ “Corrective Action Order: Health Care Provider
Training,” HHSC must recognize Medicaid enrolled healthcare providers who
complete Frew and/or Texas Health Steps (THSteps) training. Medicaid HMOs must
collect and track provider training recognition information for all Frew and/or
THSteps trainings conducted and report the names of those Medicaid enrolled
healthcare providers who consent to being recognized to HHSC quarterly.
The timeframe, format, and details of the report are contained and described in
the Uniform Managed Care Manual.
 
8.2.21 Immunizations
The HMO must educate Providers on the Immunization Standard Requirements set
forth in Chapter 161, Health and Safety Code; the standards in the Advisory
Committee on Immunization Practices (ACIP) Immunization Schedule; the AAP
Periodicity Schedule for CHIP Members; and the Texas Health Steps Periodicity
Schedule for Medicaid Members.  The HMO must educate Providers that Medicaid
Members birth through age 20 must be immunized during the Texas Health Steps
checkup according to the ACIP routine immunizaiton schedule.  The HMO must also
educate Providers that the screening provider is responsible for administration
of the immunization and should not refer children to Local Health Departments to
receive immunizations.
 
The HMO must educate Providers about, and require Providers to comply with, the
requirements of Chapter 161, Health and Safety Code, relating to the Texas
Immunization Registry (ImmTrac) to include parental consent on the Vaccine
Information Statement.

8.2 Additional Medicaid HMO Scope of Work
The following provisions apply to any HMO participating in the STAR or STAR+PLUS
HMO Program.
 
8.2.1 Continuity of Care and Out-of-Network Providers
The HMO must ensure that the care of newly enrolled Members is not disrupted or
interrupted. The HMO must take special care to provide continuity in the care of
newly enrolled Members whose health or behavioral health condition has been
treated by specialty care providers or whose health could be placed in jeopardy
if Medically Necessary Covered Services are disrupted or interrupted. See
Section 8.1.14 Disease Management for specific requirements for new Members
transferring to the HMO’s DM Program.
 
The HMO is required to ensure that Expansion County clients receiving acute care
services through a prior authorization as of the STAR and STAR+PLUS Operational
Start Date receive continued authorization of those services for the shorter of:
(1) 90 calendar days after Operational Start Date, or (2) until the expiration
date of the prior authorization The HMO is also required to ensure that
Expansion County clients receiving Community-based Long Term Care Services as of
the STAR+PLUS Operational Start Date receive continued authorization of those
services for up to six (6) months after the Operational Start Date, unless a new
assessment has been completed and new authorizations issued as described in
Section 8.3.2.4. During transition, an HHSC’s Administrative Services Contractor
or an HHS Agency will provide the HMO with files identifying clients with prior
authorizations for acute care services and clients receiving Community-based
Long Term Care Services. The HMO is required to work with HHSC, its
Administrative Services Contractor, and DADS to ensure that all necessary
authorizations are in place within the HMO’s system(s) for the continuation of
Community-based Long Term Care Services and prior authorized acute care
services. The HMO must describe the process it will use to ensure continuation
of these services in its Transition/Implementation Plan for the Expansion
Counties as noted in Section 7.3.1.1 “Contract Start-Up and Planning”. The HMO
is also required to ensure that Community-based Long Term Care Services
Providers in the Expansion Counties are educated about and trained regarding the
process for continuing such services prior to the Operational Start Date (see
Section 8.3.6.1).
 
The HMO must allow pregnant Members past the 24th week of pregnancy to remain
under the care of the Member’s current OB/GYN through the Member’s postpartum
checkup, even if the provider is Out-of-Network. If a Member wants to change her
OB/GYN to one who is in the Network, she must be allowed to do so if the
Provider to whom she wishes to transfer agrees to accept her in the last
trimester of pregnancy.
 
The HMO must pay a Member’s existing Out-of-Network providers for Medically
Necessary Covered Services until the Member’s records, clinical information and
care can be transferred to a Network Provider, or until such time as the Member
is no longer enrolled in that HMO, whichever is shorter. Payment to
Out-of-Network providers must be made within the time period required for
Network Providers. The HMO must comply with out-of-network provider
reimbursement rules as adopted by HHSC.


This Article does not extend the obligation of the HMO to reimburse the Member’s
existing Out-of-Network providers for on-going care for:


 
1. More than 90 days after a Member enrolls in the HMO’s Program, or



 
2. For more than nine (9) months in the case of a Member who, at the time of
enrollment in the HMO, has been diagnosed with and receiving treatment for a
terminal illness and remains enrolled in the HMO.



The HMO’s obligation to reimburse the Member’s existing Out-of-Network provider
for services provided to a pregnant Member with 12 weeks or less remaining
before the expected delivery date extends through delivery of the child,
immediate postpartum care, and the follow-up checkup within the first six weeks
of delivery.
The HMO must provide or pay Out-of-Network providers who provide Medically
Necessary Covered Services to Members who move out of the Service Area through
the end of the period for which capitation has been paid for the Member.
The HMO must provide Members with timely and adequate access to Out-of-Network
services for as long as those services are necessary and covered benefits not
available within the network, in accordance with 42 C.F.R. §438.206(b)(4). The
HMO will not be obligated to provide a Member with access to Out-of-Network
services if such services become available from a Network Provider.
The HMO must ensure that each Member has access to a second opinion regarding
the use of any Medically Necessary Covered Service. A Member must be allowed
access to a second opinion from a Network Provider or Out-of-Network provider if
a Network Provider is not available, at no cost to the Member, in accordance
with 42 C.F.R. §438.206(b)(3).
 
8.2.2 Provisions Related to Covered Services for Medicaid Members
 
8.2.2.1 Emergency Services
HMO policy and procedures, Covered Services, claims adjudication methodology,
and reimbursement performance for Emergency Services must comply with all
applicable state and federal laws, rules, and regulations including 42 C.F.R.
§438.114, whether the provider is in-network or Out-of-Network. HMO policies and
procedures must be consistent with the prudent layperson definition of an
Emergency Medical Condition and the claims adjudication processes required under
the Contract and 42 C.F.R. §438.114.
The HMO must pay for the professional, facility, and ancillary services that are
Medically Necessary to perform the medical screening examination and
stabilization of a Member presenting with an Emergency Medical Condition or an
Emergency Behavioral Health Condition to the hospital emergency department, 24
hours a day, 7 days a week, rendered by either the HMO's Network or
Out-of-Network providers.
The HMO cannot require prior authorization as a condition for payment for an
Emergency Medical Condition, an Emergency Behavioral Health Condition, or labor
and delivery. The HMO
cannot limit what constitutes an Emergency Medical Condition on the basis of
lists of diagnoses or symptoms. The HMO cannot refuse to cover Emergency
Services based on the emergency room provider, hospital, or fiscal agent not
notifying the Member’s PCP or the HMO of the Member’s screening and treatment
within 10 calendar days of presentation for Emergency Services. The HMO may not
hold the Member who has an Emergency Medical Condition liable for payment of
subsequent screening and treatment needed to diagnose the specific condition or
stabilize the patient. The HMO must accept the emergency physician or provider’s
determination of when the Member is sufficiently stabilized for transfer or
discharge.
A medical screening examination needed to diagnose an Emergency Medical
Condition must be provided in a hospital based emergency department that meets
the requirements of the Emergency Medical Treatment and Active Labor Act
(EMTALA) (42 C.F.R. §§489.20, 489.24 and 438.114(b)&(c)). The HMO must pay for
the emergency medical screening examination, as required by 42 U.S.C. §1395dd.
The HMO must reimburse for both the physician's services and the hospital's
Emergency Services, including the emergency room and its ancillary services.
When the medical screening examination determines that an Emergency Medical
Condition exists, the HMO must pay for Emergency Services performed to stabilize
the Member. The emergency physician must document these services in the Member's
medical record. The HMO must reimburse for both the physician's and hospital's
emergency stabilization services including the emergency room and its ancillary
services.
The HMO must cover and pay for Post-Stabilization Care Services in the amount,
duration, and scope necessary to comply with 42 C.F.R. §438.114(b)&(e) and 42
C.F.R. §422.113(c)(iii). The HMO is financially responsible for
post-stabilization care services obtained within or outside the Network that are
not pre-approved by a Provider or other HMO representative, but administered to
maintain, improve, or resolve the Member’s stabilized condition if:


 
1. The HMO does not respond to a request for pre-approval within 1 hour;



 
2. The HMO cannot be contacted; or



 
3. The HMO representative and the treating physician cannot reach an agreement
concerning the Member’s care and a Network physician is not available for
consultation. In this situation, the HMO must give the treating physician the
opportunity to consult with a Network physician and the treating physician may
continue with care of the patient until an HMO physician is reached. The HMO’s
financial responsibility ends as follows: the HMO physician with privileges at
the treating hospital assumes responsibility for the Member’s care; the HMO
physician assumes responsibility for the Member’s care through transfer; the HMO
representative and the treating physician reach an agreement concerning the
Member’s care; or the Member is discharged.



8.2.2.2 Family Planning - Specific Requirements
The HMO must require, through Provider contract provisions, that Members
requesting contraceptive services or family planning services are also provided
counseling and education about the family planning and family planning services
available to Members. The HMO must develop outreach programs to increase
community support for family planning and encourage Members to use available
family planning services.


The HMO must ensure that Members have the right to choose any Medicaid
participating family planning provider, whether the provider chosen by the
Member is in or outside the Provider Network. The HMO must provide Members
access to information about available providers of family planning services and
the Member’s right to choose any Medicaid family planning provider. The HMO must
provide access to confidential family planning services.
The HMO must provide, at minimum, the full scope of services available under the
Texas Medicaid program for family planning services. The HMO will reimburse
family planning agencies the Medicaid fee-for service amounts for family
planning services, including Medically Necessary medications, contraceptives,
and supplies not covered by the Vendor Drug Program and will reimburse
Out-of-Network family planning providers in accordance with HHSC’s
administrative rules. The HMO cannot require prior authorization for family
planning services whether rendered by a Network or Out-of-Network provider.
The HMO must provide medically approved methods of contraception to Members,
provided that the methods of contraception are Covered Services. Contraceptive
methods must be accompanied by verbal and written instructions on their correct
use. The HMO must establish mechanisms to ensure all medically approved methods
of contraception are made available to the Member, either directly or by
referral to a subcontractor.
The HMO must develop, implement, monitor, and maintain standards, policies and
procedures for providing information regarding family planning to Providers and
Members, specifically regarding State and federal laws governing Member
confidentiality (including minors). Providers and family planning agencies
cannot require parental consent for minors to receive family planning services.
The HMO must require, through contractual provisions, that subcontractors have
mechanisms in place to ensure Member’s (including minor’s) confidentiality for
family planning services.
 
8.2.2.3 Texas Health Steps (EPSDT)
 
8.2.2.3.1 Medical Checkups
The HMO must develop effective methods to ensure that children birth through age
20 receive Texas Health Steps services when due and according to the
recommendations established by the Texas Health Steps periodicity schedule for
children. The HMO must arrange for Texas Health Steps services for all eligible
Members except when a Member knowingly and voluntarily declines or refuses
services after receiving sufficient information to make an informed decision.
For New Members birth through age 20, overdue or upcoming Texas Health Steps
medical checkups should be offered as soon as practicable, but in no case later
than 14 days of enrollment for newborns, and no later than 90 days of enrollment
for all other eligible child Members. Effective September 1, 2010, the Texas
Health Steps annual medical checkup for an Existing Member age 36 months and
older is due on the child’s birthday. The annual medical checkup is considered
timely if it occurs no later than 364 calendar days after the child’s birthday.
For purposes of this requirement, the terms “New Member” and “Existing Member”
are defined in Chapter 12.4 of the Uniform Managed Care Manual.
 
The HMO must have mechanisms in place to ensure that all newborn Members have an
initial newborn checkup before discharge from the hospital and in accorndance
with the Texas Health Steps periodicity schedule.
 
8.2.2.3.2 Oral Evaluation and Fluoride Varnish
The HMO must educate Providers on the availability of the Oral Evaluation and
Fluoride Varnish (OEVS) Medicaid benefit that can be rendered and billed by
certified Texas Health Steps providers when performed on the same day as the
Texas Health Steps medical checkup. The Provider education must include
information about how to assist a Member with referral to a dentist to establish
a dental home.


8.2.2.3.3 Lab
The HMO must require Providers to send all Texas Health Steps newborn screens to
the DSHS Laboratory Services Section or to a laboratory approved by the
department under Section 33.016 of the Health and Safety Code. Providers must
include detailed identifying information for all screened newborn Members and
the Member’s mother to allow DSHS to link the screens performed at the hospital
with screens performed at the newborn follow up Texas Health Steps medical
checkup.
All laboratory specimens collected as a required component of a Texas Health
Steps checkup (see Texas Medicaid Provider Procedures Manual for age-specific
requirements) must be submitted to the DSHS Laboratory Services Section or to a
laboratory approved by the department under Section 33.016 of the Health and
Safety Code for analysis. The HMO must educate Providers about Texas Health
Steps Program requirements for submitting laboratory tests to the DSHS
Laboratory Services Section.
 
8.2.2.3.4 Education/Outreach
The HMO must ensure that Members are provided information and educational
materials about the services available through the Texas Health Steps Program,
and how and when they may obtain the services. The information should tell the
Member how they can obtain dental benefits, transportation services through the
Medical Transportation Program, and advocacy assistance from the HMO. The HMO
will encourage Medicaid-enrolled pharmacies to also become Medicaid-enrolled
durable medical equipment (DME) providers.
 
The HMO must provide outreach to Members to ensure they receive prompt services
and are effectively informed about available Texas Health Steps services. Each
month, the HMO must retrieve from the HHSC Administrative Services Contractor
Bulletin Board System a list of Members who are due and overdue Texas Health
Steps services. Using these lists and its own internally generated list, the HMO
will contact such Members to obtain the service as soon as possible. The HMO
outreach staff must coordinate with Texas Health Steps outreach unit to ensure
that Members have access to the Medical Transportation Program, and that any
coordination with other agencies is maintained.
 
The HMO must cooperate and coordinate with the State, outreach programs and
Texas Health Steps regional program staff and agents to ensure prompt delivery
of services to children of migrant farm workers and other migrant populations
who may transition into and out of the HMO’s Program more rapidly and/or
unpredictably than the general population.
 
The HMO must make an effort to coordinate and cooperate with existing community
and school-based health and education programs that offer services to
school-aged children in a location that is both familiar and convenient to the
Members. The HMO must make a good faith effort to comply with Head Start’s
requirement that Members participating in Head Start receive their Texas Health
Steps checkup no later than 45 days after enrolling into either program.
 
8.2.2.3.5 Training
The HMO must provide appropriate training to all Network Providers and Provider
staff in the Providers’ area of practice regarding the scope of benefits
available and the Texas Health Steps Program. Training must include:
 
 
1. Texas Health Steps benefits;



 
2. the periodicity schedule for Texas Health Steps medical checkups and
immunizations;



 
3. the required elements of Texas Health Steps medical checkups;



 
4. providing or arranging for all required lab screening tests (including lead
screening), and Comprehensive Care Program (CCP) services available under the
Texas Health Steps program to Members birth through age 20;

 

 
5. Medical Transportation services avilable to Members such as rides to
healthcare service by bus, taxi, van, airfare, etc., gas money, mileage
reimbursement, meals and lodging when away from home;

.

 
6. importance of updating contact information to ensure accurate provider
directories and the Medicaid Online Povider Lookup;

 

 
7. information about HMO's process for acceleration of THSteps services for
Children of Migrant Farm Workers;

 

 
8. missed appointment referrals and assistance provided by the THSteps Outreach
and Informing Unit; and

 

 
9. administrative issues such as claims filing and services available to
Members.


HMO must also educate and train Providers regarding the requirements imposed on
HHSC and contracting HMOs under the Consent Decree and Corrective Action Orders
entered in Frew v. Suehs, et. al., Civil Action No. 3:93CV65, in the United
States District Court for the Eastern District of Texas, Paris Division.
Providers should be educated and trained to treat each Texas Health Steps visit
as an opportunity for a comprehensive assessment of the Member.
 
8.2.2.3.6 Data Validation
The HMO must require all Texas Health Steps Providers to submit claims for
services paid (either on a capitated or fee-for service basis) on the CMS 1500
claim form and use the HIPAA compliant code set required by HHSC.
Encounter Data will be validated by chart review of a random sample of Texas
Health Steps eligible enrollees against monthly Encounter Data reported by the
HMO. HHSC or its designee will conduct chart reviews to validate that all
screens are performed when due and as reported, and that reported data is
accurate and timely. Substantial deviation between reported and charted
Encounter Data could result in the HMO and/or Network Providers being
investigated for potential Fraud, Abuse, or Waste without notice to the HMO or
the Provider.
  
8.2.2.4 Perinatal Services
The HMO’s perinatal health care services must ensure appropriate care is
provided to women and infant Members of the HMO from the preconception period
through the infant’s first year of life. The HMO’s perinatal health care system
must comply with the requirements of the Texas Health and Safety Code, Chapter
32 (the Maternal and Infant Health Improvement Act) and administrative rules
codified at 25 T.A.C. Chapter 37, Subchapter M.
The HMO must have a perinatal health care system in place that, at a minimum,
provides the following services:


 
1. Pregnancy planning and perinatal health promotion and education for
reproductive- age women;



 
2. Perinatal risk assessment of non-pregnant women, pregnant and postpartum
women, and infants up to one year of age;



 
3. Access to appropriate levels of care based on risk assessment, including
emergency care;



 
4. Transfer and care of pregnant women, newborns, and infants to tertiary care
facilities when necessary;



 
5. Availability and accessibility of OB/GYNs, anesthesiologists, and
neonatologists capable of dealing with complicated perinatal problems; and



 
6. Availability and accessibility of appropriate outpatient and inpatient
facilities capable of dealing with complicated perinatal problems.



The HMO must have a process to expedite scheduling a prenatal appointment for an
obstetrical exam for a TP40 Member no later than two weeks after receiving the
daily Enrollment File verifying the Member’s enrollment into the HMO.
The HMO must have procedures in place to contact and assist a
pregnant/delivering Member in selecting a PCP for her baby either before the
birth or as soon as the baby is born.
The HMO must provide inpatient care and professional services relating to labor
and delivery for its pregnant/delivering Members, and neonatal care for its
newborn Members at the time of delivery and for up to 48 hours following an
uncomplicated vaginal delivery and 96 hours following an uncomplicated Caesarian
delivery.
The HMO must Adjudicate provider claims for services provided to a newborn
Member in accordance with HHSC’s claims processing requirements using the proxy
ID number or State-issued Medicaid ID number. The HMO cannot deny claims based
on a provider’s non-use of State-issued Medicaid ID number for a newborn Member.
The HMO must accept provider claims for newborn services based on mother’s name
and/or Medicaid ID number with accommodations for multiple births, as specified
by the HMO.
The HMO must notify providers involved in the care of pregnant/delivering women
and newborns (including Out-of-Network providers and hospitals) of the HMO’s
prior authorization requirements. The HMO cannot require a prior authorization
for services provided to a pregnant/delivering Member or newborn Member for a
medical condition that requires Emergency Services, regardless of when the
emergency condition arises.
 
8.2.2.5 Sexually Transmitted Diseases (STDs) and Human Immunodeficiency Virus
(HIV)
The HMO must provide STD services that include STD/HIV prevention, screening,
counseling, diagnosis, and treatment. The HMO is responsible for implementing
procedures to ensure that Members have prompt access to appropriate services for
STDs, including HIV. The HMO must allow Members access to STD services and HIV
diagnosis services without prior authorization or referral by a PCP.
The HMO must comply with Texas Family Code Section 32.003, relating to consent
to treatment by a child. The HMO must provide all Covered Services required to
form the basis for a diagnosis by the Provider as well as the STD/HIV treatment
plan.
The HMO must make education available to Providers and Members on the
prevention, detection and effective treatment of STDs, including HIV.
The HMO must require Providers to report all confirmed cases of STDs, including
HIV, to the local or regional health authority according to 25 T.A.C. §§97.131 -
97.134, using the required forms and procedures for reporting STDs. The HMO must
require the Providers to coordinate with the HHSC regional health authority to
ensure that Members with confirmed cases of syphilis, chancroid, gonorrhea,
chlamydia and HIV receive risk reduction and partner elicitation/notification
counseling.
The HMO must have established procedures to make Member records available to
public health agencies with authority to conduct disease investigation, receive
confidential Member information, and provide follow up activities.
The HMO must require that Providers have procedures in place to protect the
confidentiality of Members provided STD/HIV services. These procedures must
include, but are not limited to, the manner in which medical records are to be
safeguarded, how employees are to protect medical information, and under what
conditions information can be shared. The HMO must inform and require its
Providers who provide STD/HIV services to comply with all state laws relating to
communicable disease reporting requirements. The HMO must implement policies and
procedures to monitor Provider compliance with confidentiality requirements.
The HMO must have policies and procedures in place regarding obtaining informed
consent and counseling Members provided STD/HIV services.
 
8.2.2.6 Tuberculosis (TB)
The HMO must provide Members and Providers with education on the prevention,
detection and effective treatment of tuberculosis (TB). The HMO must establish
mechanisms to ensure all procedures required to screen at-risk Members and to
form the basis for a diagnosis and proper prophylaxis and management of TB are
available to all Members, except services referenced in Section 8.2.2.8 as
Non-Capitated Services. The HMO must develop policies and procedures to ensure
that Members who may be or are at risk for exposure to TB are screened for TB.
An at-risk Member means a person who is susceptible to TB because of the
association with certain risk factors, behaviors, drug resistance, or
environmental conditions. The HMO must consult with the local TB control program
to ensure that all services and treatments are in compliance with the guidelines
recommended by the American Thoracic Society (ATS), the Centers for Disease
Control and Prevention (CDC), and DSHS policies and standards.
The HMO must implement policies and procedures requiring Providers to report all
confirmed or suspected cases of TB to the local TB control program within one
working day of identification, using the most recent DSHS forms and procedures
for reporting TB. The HMO must provide access to Member medical records to DSHS
and the local TB control program for all confirmed and suspected TB cases upon
request.
The HMO must coordinate with the local TB control program to ensure that all
Members with confirmed or suspected TB have a contact investigation and receive
Directly Observed Therapy (DOT). The HMO must require, through contract
provisions, that Providers report to DSHS or the local TB control program any
Member who is non-compliant, drug resistant, or who is or may be posing a public
health threat. The HMO must cooperate with the local TB control program in
enforcing the control measures and quarantine procedures contained in Chapter 81
of the Texas Health and Safety Code.
The HMO must have a mechanism for coordinating a post-discharge plan for
follow-up DOT with the local TB program. The HMO must coordinate with the DSHS
South Texas Hospital and Texas Center for Infectious Disease for voluntary and
court-ordered admission, discharge plans, treatment objectives and projected
length of stay for Members with multi-drug resistant TB.
 
8.2.2.7 Objection to Provide Certain Services
In accordance with 42 C.F.R. §438.102, the HMO may file an objection to
providing, reimbursing for, or providing coverage of, a counseling or referral
service for a Covered Service based on moral or religious grounds. The HMO must
work with HHSC to develop a work plan to complete the necessary tasks and
determine an appropriate date for implementation of the requested changes to the
requirements related to Covered Services. The work plan will include timeframes
for completing the necessary Contract and waiver amendments, adjustments to
Capitation Rates, identification of the HMO and enrollment materials needing
revision, and notifications to Members.
In order to meet the requirements of this section, the HMO must notify HHSC of
grounds for and provide detail concerning its moral or religious objections and
the specific services covered under the objection, no less than 120 days prior
to the proposed effective date of the policy change.
 
8.2.2.8 Medicaid Non-capitated Services
The following Texas Medicaid programs and services have been excluded from HMO
Covered Services. Medicaid Members are eligible to receive these Non-capitated
Services on a Fee-for-Service basis from Texas Medicaid providers. HMOs should
refer to relevant chapters in the Provider Procedures Manual and the Texas
Medicaid Bulletins for more information.


 
1. Texas Health Steps dental (including orthodontia);

 
 
2. Texas Health Steps environmental lead investigation (ELI)

 
 
3. Early Childhood Intervention (ECI) case management/service coordination;



 
4. DSHS targeted case management;

 
 
5. DSHS mental health rehabilitation;



 
6. DSHS case management for Children and Pregnant Women;



 
7. Texas School Health and Related Services (SHARS);



 
8. Department of Assistive and Rehabilitative Services Blind Children’s
Vocational Discovery and Development Program;



 
9. Tuberculosis services provided by DSHS-approved providers (directly observed
therapy and contact investigation);



 
10. Vendor Drug Program (out-of-office drugs);



 
11. Health and Human Services Commission’s Medical Transportation;



 
12. DADS hospice services (all Members are disenrolled from their health plan
upon enrollment into hospice except STAR+PLUS members);



 
13. Audiology services and hearing aids for children (birth through age 20)
(hearing screening services are provided through the Texas Health Steps Program
and are capitated).



 
14. For STAR+PLUS, Inpatient Stays are Non-capitated (with the exception of
inpatient mental health services, which are capitated).



 
15. For STAR, Personal Care Services for persons under age 21 are Non-capitated
Services.



 
16. For STAR+PLUS, nursing facility services are Non-capitated Services; and



 
17. For Members who are enrolled in STAR or STAR+PLUS during and Inpatient Stay
under one of the exceptions identified in Attachment A, Section 5.05(a)(2),
Hospital facility charges associated with the Inpatient Stay are Non-Capitated
Services under the circumstances described in Attachment A, Section 5.05(a)(2)..



8.2.2.9 Referrals for Non-capitated Services
Although Medicaid HMOs are not responsible for paying or reimbursing for
Non-capitated Services, HMOs are responsible for educating Members about the
availability of Non-capitated Services, and for providing appropriate referrals
for Members to obtain or access these services. The HMO is responsible for
informing Providers that bills for all Non-capitated Services must be submitted
to HHSC’s Claims Administrator for reimbursement.
 
8.2.2.10 Cooperation with Immunization Registry
The HMO must work with HHSC and health care providers to improve the
immunization rate of Medicaid clients and the reporting of immunization
information for inclusion in the Texas Immunization Registry, called “ImmTrac.”
 
8.2.2.11 Case Management for Children and Pregnant Women
The HMO must educate Members and Providers on the services available through
Case Management for Children and Pregnant Women (CPW) as described on the
program’s website at http://www.dshs.state.tx.us/caseman/default.shtm. An HMO
may provide information about CPW’s website and basic information about CPW
services in order to meet this requirement. CPW information and materials must
be included in the HMO’s Provider Manual, Member Handbook and Provider
orientations. The information and materials must also inform Providers that the
disclosure of medical records or information between Providers, HMO’s and CPW
case managers does not require a medical release form from the Member.


The HMO must coordinate services with CPW regarding a Member’s health care needs
that are identified by CPW and referred to the HMO. Upon receipt of a referral
or assessment from a CPW case manager, the HMO’s designated staff are required
to review the assessment and determine, based on the HMO’s policies, the
appropriate level of health care and services. The HMO’s staff must also
coordinate with the Member’s family, Member’s Primary Care Provider (PCP), in
and Out-of-Network Providers, agencies, and the HMO’s utilization management
staff to ensure that the health care and services identified are properly
referred, authorized, scheduled and provided within a timely manner.
The HMO must ensure that access to medically necessary health care needed by the
Member is available within the standards established by HHSC for respective
care. HMOs are not required to arrange or provide for any covered or non-covered
services identified in the CPW assessment. The decision whether to authorize
these services is made by the HMO. Within five (5) business days of identifying
any non-covered health care services or other services that the Member may need,
the HMO’s staff must report to the CPW case manager which items/services will
not be performed by the HMO. Additionally, within ten (10) business days after
all of the authorized services have been provided, the HMO’s staff must
follow-up with CPW case manager to report the provision of services. The HMO’s
staff must ensure that all services provided to a Member by an HMO Provider are
reported to the Member’s PCP.
The CPW program requires its contracted case managers to coordinate with the HMO
and the HMO’s PCPs. The HMO should report problems regarding CPW referrals,
assessments or coordination activities to HHSC for follow-up with CPW program
staff.
 
8.2.2.12 Children of Migrant Farmworkers (FWC)
The HMO must cooperate and coordinate with the State, outreach programs, and
Texas Health Steps regional program staff and agents to ensure prompt delivery
of services, in accordance with the timeframes in this Contract, to FWC Members
and other migrant populations who may transition into and out of the HMO more
rapidly and/or unpredictably than the general population.
The HMO must provide accelerated services to FWC Members. For purposes of this
section, “accelerated services” are services that are provided to a child of a
migrant farm worker prior to their leaving Texas to work in other states.
Accelerated services include the provision of preventive Health Care Services
that will be due during the time the FWC Member is out of Texas. The need for
accelerated services must be determined on a case-by-case and according to the
FWC Member’s age, periodicity schedule and health care needs.
The HMO must develop a plan annually for the process it will use to identify FWC
and for the methods that will be used to provide accelerated services and submit
an annual certification that the HMO will comply with the plan. The plan for
FY2008 must be submitted for HHSC approval no later than December 1, 2007 and
implemented by February 1, 2008. The plan must include at a minimum:


 
• Identification of community and statewide groups that work with FWC Members
within the HMO’s Service Areas;

 
 
• Participation of the community groups in assisting with the identification of
FWC Members;



 
• Appropriate aggressive efforts to reach each identified FWC to provide timely
medical checkups and follow up care if needed;



 
• Methods to maintain accurate, current lists of all identified FWC Members;



 
• Methods that the HMO and its Subcontractors will implement to maintain the
confidentiality of information about the identity of FWC; and



 
• Methods to provide accelerated services to FWC.



8.2.3 Medicaid Significant Traditional Providers
In the first three (3) years of a Medicaid HMO Program operating in a Service
Area, the HMO must seek participation in its Network from all Medicaid
Significant Traditional Providers (STPs) defined by HHSC in the applicable
Service Area for the applicable HMO Program. For STAR HMOs, the Medicaid STP
requirements only apply in the Nueces Service Area. For STAR+PLUS HMOs, the
Medicaid STP requirements apply to all Service Areas, except Harris County
within the Harris Service Area.
Medicaid STPs are defined as PCPs and, for STAR+PLUS, Community-based Long Term
Care providers in a county, that, when listed by provider type by county in
descending order by unduplicated number of clients, served the top 80% of
unduplicated clients. Hospitals receiving Disproportionate Share Hospital (DSH)
funds are also considered STPs in the Service Area in which they are located.
Note that STAR+PLUS HMOs are not required to contract with Hospitals for
Inpatient Stays, but are required to contract with Hospitals for Outpatient
Hospital Services. The HHSC website includes a list of Medicaid STPs by Service
Area.
Because the STP lists were produced in FY2005, HHSC has developed an updated
list for Long Term Care Providers. The list will be provided to HMOs and posted
on HHSC’s website.
The STP requirement will be in place for three years after the program has been
implemented. During that time, providers who believe they meet the STP
requirements may contact HHSC request HHSC’s consideration for STP status.
STAR+PLUS HMOs will be notified when Providers are added to the list of STPs for
a Service Area.
The HMO must give STPs the opportunity to participate in its Network for at
least three (3) years commencing on the implementation date of Medicaid managed
care in the Service Area. However, the STP provider must:


 
1. Agree to accept the HMO’s Provider reimbursement rate for the provider type;
and



 
2. Meet the standard credentialing requirements of the HMO, provided that lack
of board certification or accreditation by the Joint Commission on Accreditation
of Health Care Organizations (JCAHO) is not the sole grounds for exclusion from
the Provider Network.



8.2.4 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)
The HMO must make reasonable efforts to include FQHCs and RHCs (freestanding and
hospital-based) in its Provider Network. The HMO must reimburse FQHCs, RHCs, and
Municipal Health Department’s public clinics for Health Care Services provided
outside of regular business hours, as defined by HHSC in rules, including
weekend days or holidays, at a rate that is equal to the allowable rate for
those services as determined under Section 32.028, Human Resources Code, if the
Member does not have a referral from their PCP. Depending on the date of the
claim, FQHCs or RHCs may receive a cost settlement from HHSC and must agree to
accept initial payments from the HMO in an amount that is equal to or greater
than the HMO’s payment terms for other Providers providing the same or similar
services.


 
1. Prior to September 1, 2007: For claims accruing prior to September 1, 2007,
cost settlements apply to all Service Areas except the Nueces Service Area and
the STAR+PLUS Service Areas. The HMOs serving the Nueces Service Area and the
STAR+PLUS Service Areas must pay the full encounter rates to the FQHCs and RHCs
for claims accruing before September 1, 2007.



 
2. September 1, 2007 to September 1, 2008: For claims accruing on or after
September 1, 2007 but prior to September 1, 2008, HMOs are not required to pay
full encounter rates to the FQHCs and RHCs. Therefore, HHSC cost settlements for
FQHC’s will continue to apply to all STAR and STAR+PLUS Service Areas for this
period of time.



 
3. On or after September 1, 2008: HMOs are required to pay the full encounter
rates to RHCs for claims accruing on or after September 1, 2008; therefore, HHSC
cost settlements will not apply to RHCs for this period of time. However, HMOs
are not required to pay the full encounter rates to FQHCs for claims accruing on
or after September 1, 2008; therefore, HHSC cost settlements will apply to FQHCs
for this period of time.

 
 
3. On or after September 1, 2011: HMOs are required to pay the full encounter
rates to FQHCs for claims accruing on or after September 1, 2011.  HHSC cost
settlements will not apply to FQHCs after that date.

  
The HMO must submit monthly FQHC and RHC encounter and payment reports to all
contracted FQHCs and RHCs, and FQHCs and RHCs with which there have been
encounters, not later than 21 days from the end of the month for which the
report is submitted. The format will be developed by HHSC and provided in the
Uniform Managed Care Manual. The FQHC and RHC must validate the encounter and
payment information contained in the report(s). The HMO and the FQHC/RHC must
both sign the report(s) after each party agrees that it accurately reflects
encounters and payments for the month reported. The HMO must submit the signed
FQHC and RHC encounter and payment reports to HHSC not later than 45 days from
the end of the reported month. Encounter and payment reports will not be
necessary for


 
1. the Nueces Service Area and the STAR+PLUS Service Areas for claims accruing
before September 1, 2007, since the HMOs in those Areas will pay the full
encounter rates to the FQHCs and RHCs for this period of time; and



 
2. for claims paid to RHCs on or after September 1, 2008, because the HMOs will
pay full encounter rates to RHCs for this period of time.

 
 
3. for claims paid to FQHCs on or after September 1, 2011, because the HMOs will
pay full encounter rates to FQHCs for this period of time.


8.2.5 Provider Complaints and Appeals
 
8.2.5.1 Provider Complaints
Medicaid HMOs must develop, implement, and maintain a system for tracking and
resolving all Medicaid Provider complaints. Within this process, the HMO must
respond fully and completely to each complaint and establish a tracking
mechanism to document the status and final disposition of each Provider
complaint. The HMO must resolve Provider Complaints within 30 days from the date
the Complaint is received. The HMO is subject to remedies, including liquidated
damages, if at least 98 percent of Provider Complaints are not resolved within
30 days of receipt of the Complaint by the HMO.  Please see the Uniform Managed
Care Contract Terms & Conditions and Attachment B-5, Deliverables/Liquidated
Damages Matrix.

HMOs must also resolve Provider Complaints received by HHSC no later than the
due date indicated on HHSC’s notification form. HHSC will generally provide HMOs
ten (10) Business Days to resolve such Complaints. If an HMO cannot resolve a
Complaint by the due date indicated on the notification form, it may submit a
request to extend the deadline. HHSC may, in its reasonable discretion, grant a
written extension if the HMO demonstrates good cause.
Unless HHSC has granted a written extension as described above, the HMO is
subject to remedies, including liquidated damages if Provider Complaints are not
resolved by the timeframes indicated herein.
 
8.2.5.2 Appeal of Provider Claims
Medicaid HMOs must develop, implement, and maintain a system for tracking and
resolving all Medicaid Provider appeals related to claims payment. Within this
process, the HMO must respond fully and completely to each Medicaid Provider’s
claims payment appeal and establish a tracking mechanism to document the status
and final disposition of each Medicaid Provider’s claims payment appeal.
Medicaid HMOs must contract with physicians who are not Network Providers to
resolve claims disputes related to denial on the basis of medical necessity that
remain unresolved subsequent to a Provider appeal. The determination of the
physician resolving the dispute must be binding on the HMO and the Provider. The
physician resolving the dispute must hold the same specialty or a related
specialty as the appealing Provider. HHSC reserves the right to amend this
process to include an independent review process established by HHSC for final
determination on these disputes.
 
8.2.6 Member Rights and Responsibilities
In accordance with 42 C.F.R. §438.100, all Medicaid HMOs must maintain written
policies and procedures for informing Members of their rights and
responsibilities, and must notify their Members of their right to request a copy
of these rights and responsibilities. The Member Handbook must include
notification of Member rights and responsibilities.
 
8.2.7 Medicaid Member Complaint and Appeal System
The HMO must develop, implement, and maintain a Member Complaint and Appeal
system that complies with the requirements in applicable federal and state laws
and regulations, including 42 C.F.R. §431.200, 42 C.F.R. Part 438, Subpart F,
“Grievance System,” and the provisions of 1 T.A.C. Chapter 357 relating to
Medicaid managed care organizations.
The Complaint and Appeal system must include a Complaint process, an Appeal
process, and access to HHSC’s Fair Hearing System. The procedures must be the
same for all Members and must be reviewed and approved in writing by HHSC or its
designee. Modifications and amendments to the Member Complaint and Appeal system
must be submitted for HHSC’s approval at least 30 days prior to the
implementation.


8.2.7.1 Member Complaint Process
The HMO must have written policies and procedures for receiving, tracking,
responding to, reviewing, reporting and resolving Complaints by Members or their
authorized representatives. For purposes of this Section 8.2.7, an “authorized
representative” is any person or entity acting on behalf of the Member and with
the Member’s written consent. A Provider may be an authorized representative.
 
HMOs also must resolve Member Complaints received by HHSC no later than the due
date indicated on HHSC’s notification form. HHSC will provide HMOs up to ten
(10) Business Days to resolve such Complaints, depending on the severity and/or
urgency of the Complaint. HHSC may, in its reasonable discretion, grant a
written extension if the HMO demonstrates good cause.
 
Unless the HHSC has granted a written extension as described above, the HMO is
subject to remedies, including liquidated damages if Member Complaints are not
resolved by the timeframes indicated herein.
 
The HMO must resolve Complaints within 30 days from the date the Complaint is
received. The HMO is subject to remedies, including liquidated damages, if at
least 98 percent of Member Complaints are not resolved within 30 days of receipt
of the Complaint by the HMO. Please see the Uniform Managed Care Contract Terms
& Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix. The
Complaint procedure must be the same for all Members under the Contract. The
Member or Member’s authorized representative may file a Complaint either orally
or in writing. The HMO must also inform Members how to file a Complaint directly
with HHSC, once the Member has exhausted the HMO’s complaint process.
 
The HMO must designate an officer of the HMO who has primary responsibility for
ensuring that Complaints are resolved in compliance with written policy and
within the required timeframe. For purposes of Section 8.2.7.2, an “officer” of
the HMO means a president, vice president, secretary, treasurer, or chairperson
of the board for a corporation, the sole proprietor, the managing general
partner of a partnership, or a person having similar executive authority in the
organization.
 
The HMO must have a routine process to detect patterns of Complaints.
Management, supervisory, and quality improvement staff must be involved in
developing policy and procedure improvements to address the Complaints.
 
The HMO’s Complaint procedures must be provided to Members in writing and
through oral interpretive services. A written description of the HMO’s Complaint
procedures must be available in prevalent non-English languages for Major
Population Groups identified by HHSC, at no more than a 6th grade reading level.
The HMO must include a written description of the Complaint process in the
Member Handbook. The HMO must maintain and publish in the Member Handbook, at
least one toll-free telephone number with TeleTypewriter/Telecommunications
Device for the Deaf (TTY/TDD) and interpreter capabilities for making
Complaints. The HMO must provide such oral interpretive service to callers free
of charge.
 
The HMO’s process must require that every Complaint received in person, by
telephone, or in writing must be acknowledged and recorded in a written record
and logged with the following details:
 
 
1. Date;

 
 
2. Identification of the individual filing the Complaint;

 
 
3. Identification of the individual recording the Complaint;

 
 
4. Nature of the Complaint;

 
 
5. Disposition of the Complaint (i.e., how the HMO resolved the Complaint);

 
 
6. Corrective action required; and

 
 
7. Date resolved.

 
For Complaints that are received in person or by telephone, the HMO must provide
Members or their representatives with written notice of resolution if the
Complaint cannot be resolved within one working day of receipt.
 
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making a Complaint.
 
If the Member makes a request for disenrollment, the HMO must give the Member
information on the disenrollment process and direct the Member to the HHSC
Administrative Services Contractor. If the request for disenrollment includes a
Complaint by the Member, the Complaint will be processed separately from the
disenrollment request, through the Complaint process.
 
The HMO will cooperate with the HHSC’s Administrative Services Contractor and
HHSC or its designee to resolve all Member Complaints. Such cooperation may
include, but is not limited to, providing information or assistance to internal
Complaint committees.
 
The HMO must provide designated Member Advocates to assist Members in
understanding and using the HMO’s Complaint system as described in Section
8.2.7.9. The HMO’s Member Advocates must assist Members in writing or filing a
Complaint and monitoring the Complaint through the HMO’s Complaint process until
the issue is resolved.

 
8.2.7.2 Medicaid Standard Member Appeal Process
The HMO must develop, implement and maintain an Appeal procedure that complies
with state and federal laws and regulations, including 42 C.F.R.§ 431.200 and 42
C.F.R. Part 438, Subpart F, “Grievance System.” An Appeal is a disagreement with
an HMO Action as defined in HHSC’s Uniform Contract Terms and Conditions. The
Appeal procedure must be the same for all Members. When a Member or his or her
authorized representative expresses orally or in writing any dissatisfaction or
disagreement with an Action, the HMO must regard the expression of
dissatisfaction as a request to Appeal an Action.
 
A Member must file a request for an Appeal with the HMO within 30 days from
receipt of the notice of the Action. The HMO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Appeals are not resolved
within 30 days of receipt of the Appeal by the HMO. Please see the Uniform
Managed Care Contract Terms & Conditions and Attachment B-5,
Deliverables/Liquidated Damages Matrix. To ensure continuation of currently
authorized services, however, the Member must file the Appeal on or before the
later of 10 days following the HMO’s mailing of the notice of the Action, or the
intended effective date of the proposed Action. The HMO must designate an
officer who has primary responsibility for ensuring that Appeals are resolved in
compliance with written policy and within the 30-day time limit.
 
The provisions of Chapter 4201, Texas Insurance Code, relating to a Member’s
right to Appeal an Adverse Determination made by the HMO or a utilization review
agent to an independent review organization, do not apply to a Medicaid
recipient. Chapter 4201 is pre-empted by federal Fair Hearings requirements.
 
The HMO must have policies and procedures in place outlining the Medical
Director’s role in an Appeal of an Action. The Medical Director must have a
significant role in monitoring, investigating and hearing Appeals. In accordance
with 42 C.F.R.§ 438.406, the HMO’s policies and procedures must require that
individuals who make decisions on Appeals are not involved in any previous level
of review or decision-making, and are health care professionals who have the
appropriate clinical expertise in treating the Member’s condition or disease.
 
The HMO must provide designated Member Advocates, as described in Section
8.2.7.9, to assist Members in understanding and using the Appeal process. The
HMO’s Member Advocates must assist Members in writing or filing an Appeal and
monitoring the Appeal through the HMO’s Appeal process until the issue is
resolved.
 
The HMO must have a routine process to detect patterns of Appeals. Management,
supervisory, and quality improvement staff must be involved in developing policy
and procedure improvements to address the Appeals.
 
The HMO’s Appeal procedures must be provided to Members in writing and through
oral interpretive services. A written description of the Appeal procedures must
be available in prevalent non-English languages identified by HHSC, at no more
than a 6th grade reading level. The HMO must include a written description of
the Appeals process in the Member Handbook. The HMO must maintain and publish in
the Member Handbook at least one toll-free telephone number with TTY/TDD and
interpreter capabilities for requesting an Appeal of an Action. The HMO must
provide such oral interpretive service to callers free of charge.
 
The HMO’s process must require that every oral Appeal received must be confirmed
by a written, signed Appeal by the Member or his or her representative, unless
the Member or his or her representative requests an expedited resolution. All
Appeals must be recorded in a written record and logged with the following
details:
 
 
1) Date notice is sent;

 
 
2) Effective date of the Action;

 
 
3) Date the Member or his or her representative requested the Appeal;

 
 
4) Date the Appeal was followed up in writing;

 
 
5) Identification of the individual filing;

 
 
6) Nature of the Appeal; and

 
 
7) Disposition of the Appeal, and notice of disposition to Member.

 
The HMO must send a letter to the Member within five (5) business days
acknowledging receipt of the Appeal request. Except for the resolution of an
Expedited Appeal as provided in Section 8.2.7.3, the HMO must complete the
entire standard Appeal process within 30 calendar days after receipt of the
initial written or oral request for Appeal. The timeframe for a standard Appeal
may be extended up to 14 calendar days if the Member or his or her
representative requests an extension; or the HMO shows that there is a need for
additional information and how the delay is in the Member’s interest. If the
timeframe is extended, the HMO must give the Member written notice of the reason
for delay if the Member had not requested the delay. The HMO must designate an
officer who has primary responsibility for ensuring that Appeals are resolved
within these timeframes and in accordance with the HMO’s written policies.
 
During the Appeal process, the HMO must provide the Member a reasonable
opportunity to present evidence and any allegations of fact or law in person as
well as in writing. The HMO must inform the Member of the time available for
providing this information and that, in the case of an expedited resolution,
limited time will be available.
 
The HMO must provide the Member and his or her representative opportunity,
before and during the Appeal process, to examine the Member’s case file,
including medical records and any other documents considered during the Appeal
process. The HMO must include, as parties to the Appeal, the Member and his or
her representative or the legal representative of a deceased Member’s estate.
 
In accordance with 42 C.F.R.§ 438.420, the HMO must continue the Member’s
benefits currently being received by the Member, including the benefit that is
the subject of the Appeal, if all of the following criteria are met:
 
 
1. The Member or his or her representative files the Appeal timely as defined in
this Contract:

 
 
2. The Appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment;

 
 
3. The services were ordered by an authorized provider;

 
 
4. The original period covered by the original authorization has not expired;
and

 
 
5. The Member requests an extension of the benefits.

 
If, at the Member’s request, the HMO continues or reinstates the Member’s
benefits while the Appeal is pending, the benefits must be continued until one
of the following occurs:
 
 
1. The Member withdraws the Appeal;

 
 
2. Ten (10) days pass after the HMO mails the notice resolving the Appeal
against the Member, unless the Member, within the 10-day timeframe, has
requested a Fair Hearing with continuation of benefits until a Fair Hearing
decision can be reached; or

 
 
3. A state Fair Hearing officer issues a hearing decision adverse to the Member
or the time period or service limits of a previously authorized service has been
met.

 
In accordance with 42 C.F.R.§ 438.420(d), if the final resolution of the Appeal
is adverse to the Member and upholds the HMO’s Action, then to the extent that
the services were furnished to comply with the Contract, the HMO may recover
such costs from the Member.
 
If the HMO or State Fair Hearing Officer reverses a decision to deny, limit, or
delay services that were not furnished while the Appeal was pending, the HMO
must authorize or provide the disputed services promptly and as expeditiously as
the Member’s health condition requires.
 
If the HMO or State Fair Hearing Officer reverses a decision to deny
authorization of services and the Member received the disputed services while
the Appeal was pending, the HMO is responsible for the payment of services.
 
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making an Appeal.
 
8.2.7.3 Expedited Medicaid HMO Appeals
In accordance with 42 C.F.R. §438.410, the HMO must establish and maintain an
expedited review process for Appeals, when the HMO determines (for a request
from a Member) or the provider indicates (in making the request on the Member’s
behalf or supporting the Member’s request) that taking the time for a standard
resolution could seriously jeopardize the Member’s life or health. The HMO must
follow all Appeal requirements for standard Member Appeals as set forth in
Section 8.2.7.2), except where differences are specifically noted. The HMO must
accept oral or written requests for Expedited Appeals.
Members must exhaust the HMO’s Expedited Appeal process before making a request
for an expedited Fair Hearing. After the HMO receives the request for an
Expedited Appeal, it must hear an approved request for a Member to have an
Expedited Appeal and notify the Member of the outcome of the Expedited Appeal
within 3 business days, except that the HMO must complete investigation and
resolution of an Appeal relating to an ongoing emergency or denial of continued
hospitalization: (1) in accordance with the medical or dental immediacy of the
case; and (2) not later than one (1) business day after receiving the Member’s
request for Expedited Appeal is received.
Except for an Appeal relating to an ongoing emergency or denial of continued
hospitalization, the timeframe for notifying the Member of the outcome of the
Expedited Appeal may be extended up to 14 calendar days if the Member requests
an extension or the HMO shows (to the satisfaction of HHSC, upon HHSC’s request)
that there is a need for additional information and how the delay is in the
Member’s interest. If the timeframe is extended, the HMO must give the Member
written notice of the reason for delay if the Member had not requested the
delay.
If the decision is adverse to the Member, the HMO must follow the procedures
relating to the notice in Section 8.2.7.5. The HMO is responsible for notifying
the Member of his or her right to access an expedited Fair Hearing from HHSC.
The HMO will be responsible for providing documentation to the State and the
Member, indicating how the decision was made, prior to HHSC’s expedited Fair
Hearing.
The HMO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for requesting an Expedited Appeal. The HMO
must ensure that punitive action is neither taken against a provider who
requests an expedited resolution or supports a Member’s request.
If the HMO denies a request for expedited resolution of an Appeal, it must:


 
(1) Transfer the Appeal to the timeframe for standard resolution, and



 
(2) Make a reasonable effort to give the Member prompt oral notice of the
denial, and follow up within two (2) calendar days with a written notice.



8.2.7.4 Access to Fair Hearing for Medicaid Members
The HMO must inform Members that they have the right to access the Fair Hearing
process at any time during the Appeal system provided by the HMO. In the case of
an expedited Fair Hearing process, the HMO must inform the Member that he or she
must first exhaust the HMO’s internal Expedited Appeal process prior to filing
an Expedited Fair Hearing. The HMO must notify Members that they may be
represented by an authorized representative in the Fair Hearing process.
If a Member requests a Fair Hearing, the HMO will complete the request for Fair
Hearing, and submit the form via facsimile to the appropriate Fair Hearings
office, within five (5) calendar days of the Member's request for a Fair
Hearing.
Within five (5) calendar days of notification that the Fair Hearing is set, the
HMO will prepare an evidence packet for submission to the HHSC Fair Hearings
staff and send a copy of the packet to the Member. The evidence packet must
comply with HHSC’s Fair Hearings requirements.
 
8.2.7.5 Notices of Action and Disposition of Appeals for Medicaid Members
The HMO must notify the Member, in accordance with 1 T.A.C. Chapter 357,
whenever the HMO takes an Action. The notice must, at a minimum, include any
information required by 1 T.A.C. Chapter 357 that relates to a managed care
organization’s notice of Action and any information required by 42 C.F.R.
§438.404 as directed by HHSC, including but not limited to:
1. The dates, types and amount of service requested;


 
2. The Action the HMO has taken or intends to take;



 
3. The reasons for the Action (If the Action taken is based upon a determination
that the requested service is not medically necessary, the HMO must provide an
explanation of the medical basis for the decision, application of policy or
accepted standards of medical practice to the individuals medical circumstances,
in it’s notice to the member.);



 
4. The Member’s right to access the HMO’s Appeal process.



 
5. The procedures by which the Member may Appeal the HMO’s Action;



 
6. The circumstances under which expedited resolution is available and how to
request it;



 
7. The circumstances under which a Member may continue to receive benefits
pending resolution of the Appeal, how to request that benefits be continued, and
the circumstances under which the Member may be required to pay the costs of
these services;



 
8. The date the Action will be taken;



 
9. A reference to the HMO policies and procedures supporting the HMO’s Action;



 
10. An address where written requests may be sent and a toll-free number that
the Member can call to request the assistance of a Member representative, file
an Appeal, or request a Fair Hearing;



 
11. An explanation that Members may represent themselves, or be represented by a
provider, a friend, a relative, legal counsel or another spokesperson;

 
 
12. A statement that if the Member wants a Fair Hearing on the Action, the
Member must make the request for a Fair Hearing within 90 days of the date on
the notice or the right to request a hearing is waived;



 
13. A statement explaining that the HMO must make its decision within 30 days
from the date the Appeal is received by the HMO, or 3 business days in the case
of an Expedited Appeal; and



 
14. A statement explaining that the hearing officer must make a final decision
within 90 days from the date a Fair Hearing is requested.



8.2.7.6 Timeframe for Notice of Action
In accordance with 42 C.F.R.§ 438.404(c), the HMO must mail a notice of Action
within the following timeframes:


 
1. For termination, suspension, or reduction of previously authorized
Medicaid-covered services, within the timeframes specified in 42 C.F.R.§§
431.211, 431.213, and 431.214;



 
2. For denial of payment, at the time of any Action affecting the claim;



 
3. For standard service authorization decisions that deny or limit services,
within the timeframe specified in 42 C.F.R.§ 438.210(d)(1);



 
4. If the HMO extends the timeframe in accordance with 42 C.F.R. §438.210(d)(1),
it must:



 
5. give the Member written notice of the reason for the decision to extend the
timeframe and inform the Member of the right to file an Appeal if he or she
disagrees with that decision; and



 
6. issue and carry out its determination as expeditiously as the Member’s health
condition requires and no later than the date the extension expires;



 
7. For service authorization decisions not reached within the timeframes
specified in 42 C.F.R.§ 438.210(d) (which constitutes a denial and is thus an
adverse Action), on the date that the timeframes expire; and



 
8. For expedited service authorization decisions, within the timeframes
specified in 42 C.F.R. 438.210(d).



8.2.7.7 Notice of Disposition of Appeal
In accordance with 42 C.F.R.§ 438.408(e), the HMO must provide written notice of
disposition of all Appeals including Expedited Appeals. The written resolution
notice must include the results and date of the Appeal resolution. For decisions
not wholly in the Member’s favor, the notice must contain:


 
1. The right to request a Fair Hearing;



 
2. How to request a Fair Hearing;



 
3. The circumstances under which the Member may continue to receive benefits
pending a Fair Hearing;



 
4. How to request the continuation of benefits;



 
5. If the HMO’s Action is upheld in a Fair Hearing, the Member may be liable for
the cost of any services furnished to the Member while the Appeal is pending;
and



 
6. Any other information required by 1 T.A.C. Chapter 357 that relates to a
managed care organization’s notice of disposition of an Appeal.

 
8.2.7.8 Timeframe for Notice of Resolution of Appeals
In accordance with 42 C.F.R.§ 438.408, the HMO must provide written notice of
resolution of Appeals, including Expedited Appeals, as expeditiously as the
Member’s health condition requires, but the notice must not exceed the timelines
as provided in this Section for Standard or Expedited Appeals. For expedited
resolution of Appeals, the HMO must make reasonable efforts to give the Member
prompt oral notice of resolution of the Appeal, and follow up with a written
notice within the timeframes set forth in this Section for Expedited Appeals. If
the HMO denies a request for expedited resolution of an Appeal, the HMO must
transfer the Appeal to the timeframe for standard resolution as provided in this
Section, and make reasonable efforts to give the Member prompt oral notice of
the denial, and follow up within two calendar days with a written notice.
 
8.2.7.9 Medicaid Member Advocates
The HMO must provide Member Advocates to assist Members. Member Advocates must
be physically located within the Service Area unless an exception is approved by
HHSC. Member Advocates must inform Members of the following:


 
1. Their rights and responsibilities,



 
2. The Complaint process,



 
3. The Appeal process,



 
4. Covered Services available to them, including preventive services, and



 
5. Non-capitated Services available to them.



Member Advocates must assist Members in writing Complaints and are responsible
for monitoring the Complaint through the HMO’s Complaint process.
Member Advocates are responsible for making recommendations to management on any
changes needed to improve either the care provided or the way care is delivered.
Member Advocates are also responsible for helping or referring Members to
community resources available to meet Member needs that are not available from
the HMO as Medicaid Covered Services.
 
8.2.8 Additional Medicaid Behavioral Health Provisions
 
8.2.8.1 Local Mental Health Authority (LMHA)
Assessment to determine eligibility for rehabilitative and targeted DSHS case
management services is a function of the LMHA. Covered Services must be provided
to Members with severe and persistent mental illness (SPMI) and severe emotional
disturbance (SED), when Medically Necessary, whether or not they are also
receiving targeted case management or rehabilitation services through the LMHA.
The HMO must enter into written agreements with all LMHAs in the Service Area
that describe the process(es) that the HMO and LMHAs will use to coordinate
services for Medicaid Members with SPMI or SED. The agreements will:
 
1. Describe the Behavioral Health Services indicated in detail in the Provider
Procedures Manual and in the Texas Medicaid Bulletin, include the amount,
duration, and scope of basic and Value-added Services, and the HMO’s
responsibility to provide these services;



2. Describe criteria, protocols, procedures and instrumentation for referral of
Medicaid Members from and to the HMO and the LMHA;



3. Describe processes and procedures for referring Members with SPMI or SED to
the LMHA for assessment and determination of eligibility for rehabilitation or
targeted case management services;



4. Describe how the LMHA and the HMO will coordinate providing Behavioral Health
Services to Members with SPMI or SED;



5. Establish clinical consultation procedures between the HMO and LMHA including
consultation to effect referrals and on-going consultation regarding the
Member’s progress;



6. Establish procedures to authorize release and exchange of clinical treatment
records;



7. Establish procedures for coordination of assessment, intake/triage,
utilization review/utilization management and care for persons with SPMI or SED;



8. Establish procedures for coordination of inpatient psychiatric services
(including Court- ordered Commitment of Members under 21) in state psychiatric
facilities within the LMHA’s catchment area;



9. Establish procedures for coordination of emergency and urgent services to
Members;



10. Establish procedures for coordination of care and transition of care for new
Members who are receiving treatment through the LMHA; and

 
11. Establish that when Members are receiving Behavioral Health Services from
the Local Mental Health Authority that the HMO is using the same UM guidelines
as those prescribed for use by local mental health authorities by DSHS which are
published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html.


The HMO must offer licensed practitioners of the healing arts (defined in 25
T.A.C., Part 2, Chapter 419, Subchapter L), who are part of the Member’s
treatment team for rehabilitation services, the opportunity to participate in
the HMO’s Network. The practitioner must agree to accept the HMO’s Provider
reimbursement rate, meet the credentialing requirements, and comply with all the
terms and conditions of the HMO’s standard Provider contract.
HMOs must allow Members receiving rehabilitation services to choose the licensed
practitioners of the healing arts who are currently a part of the Member’s
treatment team for rehabilitation services to provide Covered Services. If the
Member chooses to receive these services from licensed practitioners of the
healing arts who are part of the Member’s rehabilitation services treatment team
but are not part of the HMO’s Network, the HMO must reimburse the Local Mental
Health Authority through Out-of-Network reimbursement arrangements.
Nothing in this section diminishes the potential for the Local Mental Health
Authority to seek best value for rehabilitative services by providing these
services under arrangement, where possible, as specified is 25 T.A.C. §419.455.
 
8.2.8.2 Substance Abuse Benefit
Substance Abuse and Dependency Treatment Services


The requirements in this subsection apply to STAR+PLUS HMOs in all Service Areas
and to STAR HMOs in all Service Areas except the Dallas Service Area. Members in
the Dallas Service Area receive Behavioral Health Services through the NorthSTAR
Program.
Benefits related to the treatment of substance use disorder must be available to
Medicaid Members by the later of September 1, 2010, or the effective date(s)
noted in the Medicaid State Plan, 1915(b) STAR+PLUS waiver and 1915(b) STAR
waiver for “Mental Health and Substance Use Disorder Treatment Services.”
Substance use disorder includes substance abuse and dependence as defined by the
current Diagnostic and Statistical Manual of Mental Disorders (DSM).
 
Providers
Providers for this benefit include: hospitals, chemical dependency treatment
facilities licensed by the Department of State Health Services, and
practitioners of the healing arts.
Medicaid HMOs must include Significant Traditional Providers (STPs) of these
benefits in its Network, and provide STPs with expedited credentialing. Medicaid
HMOs must enter into provider agreements with any willing Significant
Traditional Provider (STP) of these benefits that meets the Medicaid enrollment
requirements, HMO credentialing requirements and agrees to the HMO’s contract
terms and rates. For purposes of this section, STPs are providers who meet the
Medicaid enrollment requirements and have a contract with the Department of
State Health Services (DSHS) to receive funding for treatment under the Federal
Substance Abuse Prevention and Treatment block grant.
Medicaid HMOs must maintain a provider education process to inform substance
abuse treatment Providers in the HMO’s Network on how to refer Members for
treatment.
 
Service Coordination
Medicaid HMOs shall ensure service coordination is provided to Members with a
substance use disorder. Medicaid HMOs must work with providers, facilities, and
Members to coordinate care for Members with a substance use disorder and to
ensure Members have access to the full continuum of Covered Services (including
without limitation assessment, detoxification, residential treatment, outpatient
services, and medication therapy) as medically necessary and appropriate.
Medicaid HMOs must also coordinate services with the DSHS, DFPS, and their
designees for Members requiring Non-Capitated Services. Non-Capitated Services
includes, without limitation, services that are not available for coverage under
the Contract, State Plan or Waiver that are available under the Federal
Substance Abuse and Prevention and Treatment block grant when provided by a
DSHS-funded provider or covered by the DFPS under direct contract with a
treatment provider. Medicaid HMOs must work with DSHS, DFPS, and providers to
ensure payment for Covered Services is available to Out-of-Network Providers who
also provide related Non-capitated Services when the Covered Services are not
available through Network Providers.
 
Member Education and Self-Referral for Substance Abuse Treatment Services
Medicaid HMOs must maintain a Member education process (including hotlines,
manuals, policies and other Member Materials) to inform Members of the
availability of and access to substance abuse treatment services, including
information on self-referral.
 
8.2.9 Third Party Liability and Recovery
Medicaid HMOs are responsible for establishing a plan and process for recovering
costs for services that should have been paid through a third party in
accordance with State and Federal law and regulations. To recognize this
requirement, capitation payments to the HMOs are reduced by the projected amount
of TPR that the HMO is expected to recover.
The HMOs must provide required reports as stated in Section 8.1.17.2, Financial
Reporting Requirements.
After 120-days from the date of adjudication on any claim, encounter, or other
Medicaid related payment by the HMO subject to Third Party Recovery, HHSC may
attempt recovery independent of any HMO action. HHSC will retain, in full, all
funds received as a result of the state initiated recovery or subrogation
action.
HMOs shall provide a Member quarterly file, which contains the following
information if available to the HMO: the Member name, address, claim submission
address, group number, employer's mailing address, social security number, and
date of birth for each subscriber or policyholder and each dependent of the
subscriber or policyholder covered by the insurer. The file shall be used for
the purpose of matching the Texas Medicaid eligibility file against the HMO
Member file to identify Medicaid clients enrolled in the HMO, which may not be
known the Medicaid Program.
 
8.2.10 Coordination With Public Health Entities
 
8.2.10.1 Reimbursed Arrangements with Public Health Entities
The HMO must make a good faith effort to enter into a subcontract for Covered
Services with Public Health Entities. Possible Covered Services that could be
provided by Public Health Entities include, but are not limited to, the
following services:


 
1. Sexually Transmitted Diseases (STDs) services;



 
2. Confidential HIV testing;



 
3. Immunizations;



 
4. Tuberculosis (TB) care;



 
5. Family Planning services;



 
6. Texas Health Steps medical checkups, and



 
7. Prenatal services.



These subcontracts must be available for review by HHSC or its designated
agent(s) on the same basis as all other subcontracts. If the HMO is unable to
enter into a contract with Public Health Entities, the HMO must document efforts
to contract with Public Health Entities, and make such documentation available
to HHSC upon request.


HMO Contracts with Public Health Entities must specify the scope of
responsibilities of both parties, the methodology and agreements regarding
billing and reimbursements, reporting responsibilities, Member and Provider
educational responsibilities, and the methodology and agreements regarding
sharing of confidential medical record information between the Public Health
Entity and the HMO or PCP.
The HMO must:


 
1. Identify care managers who will be available to assist public health
providers and PCPs in efficiently referring Members to the public health
providers, specialists, and health-related service providers either within or
outside the HMO’s Network; and



 
2. Inform Members that confidential healthcare information will be provided to
the PCP, and educate Members on how to better utilize their PCPs, public health
providers, emergency departments, specialists, and health-related service
providers.



8.2.10.2 Non-Reimbursed Arrangements with Local Public Health Entities
The HMO must coordinate with Public Health Entities in each Service Area
regarding the provision of essential public health care services. In addition to
the requirements listed above in Section 8.2.2, or otherwise required under
state law or this contract, the HMO must meet the following requirements:


 
1. Report to public health entities regarding communicable diseases and/or
diseases that are preventable by immunization as defined by state law;



 
2. Notify the local Public Health Entity, as defined by state law, of
communicable disease outbreaks involving Members;



 
3. Educate Members and Providers regarding WIC services available to Members;
and



 
4. Coordinate with local public health entities that have a child lead program,
or with DSHS regional staff when the local public health entity does not have a
child lead program, for follow-up of suspected or confirmed cases of childhood
lead exposure.



8.2.11 Coordination with Other State Health and Human Services (HHS) Programs
The HMO must coordinate with other state HHS Programs in each Service Area
regarding the provision of essential public health care services. In addition to
the requirements listed above in Section 8.2.2. or otherwise required under
state law or this contract, the HMO must meet the following requirements:


 
1. Require Providers to use the DSHS Bureau of Laboratories for specimens
obtained as part of a Texas Health Steps medical checkup, including Texas Health
Steps newborn screens, lead testing, and hemoglobin/hematocrit tests;



 
2. Notify Providers of the availability of vaccines through the Texas Vaccines
for Children Program;



 
3. Work with HHSC and Providers to improve the reporting of immunizations to the
statewide ImmTrac Registry;



 
4. Educate Providers and Members about the Department of State Health Services
(DSHS) Case Management for Children and Pregnant Women (CPW) services available;

 
 
5. Coordinate services with CPW specifically in regard to an HMO Member’s health
care needs that are identified by CPW and referred to the HMO;



 
6. Participate, to the extent practicable, in the community-based coalitions
with the Medicaid-funded case management programs in the Department of Assistive
and Rehabilitative Services (DARS), the Department of Aging and Disability
Services (DADS), and DSHS;



 
7. Cooperate with activities required of state and local public health
authorities necessary to conduct the annual population and community based needs
assessment;



 
8. Report all blood lead results, coordinate and follow-up of suspected or
confirmed cases of childhood lead exposure with the Childhood Lead Poisoning
Prevention Program in DSHS; and



 
9. Coordinate with Texas Health Steps.



8.2.12 Advance Directives
Federal and state law require HMOs and providers to maintain written policies
and procedures for informing all adult Members 18 years of age and older about
their rights to refuse, withhold or withdraw medical treatment and mental health
treatment through advance directives (see Social Security Act §1902(a)(57) and
§1903(m)(1)(A)). The HMO’s policies and procedures must include written
notification to Members and comply with provisions contained in 42 C.F.R. § 489,
Subpart I, relating to advance directives for all hospitals, critical access
hospitals, skilled nursing facilities, home health agencies, providers of home
health care, providers of personal care services and hospices, as well as the
following state laws and rules:


 
1. A Member’s right to self-determination in making health care decisions;



 
2. The Advance Directives Act, Chapter 166, Texas Health and Safety Code, which
includes:



 
a. A Member’s right to execute an advance written directive to physicians and
family or surrogates, or to make a non-written directive to administer, withhold
or withdraw life-sustaining treatment in the event of a terminal or irreversible
condition;



 
b. A Member’s right to make written and non-written out-of-hospital
do-not-resuscitate (DNR) orders;



 
c. A Member’s right to execute a Medical Power of Attorney to appoint an agent
to make health care decisions on the Member’s behalf if the Member becomes
incompetent; and



 
3. The Declaration for Mental Health Treatment, Chapter 137, Texas Civil
Practice and Remedies Code, which includes: a Member’s right to execute a
Declaration for Mental Health Treatment in a document making a declaration of
preferences or instructions regarding mental health treatment.



The HMO must maintain written policies for implementing a Member’s advance
directive. Those policies must include a clear and precise statement of
limitation if the HMO or a Provider cannot or will not implement a Member’s
advance directive.
The HMO cannot require a Member to execute or issue an advance directive as a
condition of receiving health care services. The HMO cannot discriminate against
a Member based on whether or not the Member has executed or issued an advance
directive.


The HMO’s policies and procedures must require the HMO and subcontractors to
comply with the requirements of state and federal law relating to advance
directives. The HMO must provide education and training to employees and Members
on issues concerning advance directives.
All materials provided to Members regarding advance directives must be written
at a 7th - 8th grade reading comprehension level, except where a provision is
required by state or federal law and the provision cannot be reduced or modified
to a 7th - 8th grade reading level because it is a reference to the law or is
required to be included “as written” in the state or federal law.
The HMO must notify Members of any changes in state or federal laws relating to
advance directives within 90 days from the effective date of the change, unless
the law or regulation contains a specific time requirement for notification.
 
8.3 Additional STAR+PLUS Scope of Work
 
8.3.1 Covered Community-Based Long-Term Care Services
The HMO must ensure that STAR+PLUS Members needing Community Long-term Care
Services are identified and that services are referred and authorized in a
timely manner. The HMO must ensure that Providers of Community Long-term Care
Services are licensed to deliver the service they provide. The inclusion of
Community Long-term Care Services in a managed care model presents challenges,
opportunities and responsibilities.
Community Long-term Care Services may be necessary as a preventative service to
avoid more expensive hospitalizations, emergency room visits, or
institutionalization. Community Long-term Care Services should also be made
available to Members to assure maintenance of the highest level of functioning
possible in the least restrictive setting. A Member’s need for Community
Long-term Care Services to assist with the activities of daily living must be
considered as important as needs related to a medical condition. HMOs must
provide Functionally Necessary Covered Services to Community Long-term Care
Service Members.
 
8.3.1.1 Community Based Long-Term Care Services Available to All Members
The HMO shall enter into written contracts with Providers of Personal Assistance
Services and Day Activity and Health Services (DAHS) to make them available to
all STAR+PLUS Members. These Providers must at a minimum, meet all of the
following state licensure and certification requirements for providing the
services in Attachment B-2.1, Covered Services.
Community Long-Term Care Services Available to All Members
Service
Licensure and Certification Requirements
Personal Attendant Services/Primary Home Care
The Provider must be licensed by DADS as a Home and Community Support Services
Agency (HCSSA). The level of licensure required depends on the type of service
delivered. NOTE: For primary home care and client managed attendant care, the
agency may have only the Personal Assistance Services level of licensure.





Community Long-Term Care Services Available to All Members Service Licensure and
Certification Requirements
Day Activity and Health Services (DAHS)
The Provider must be licensed by DADS Regulatory Division, as an adult day care
provider. To provide DAHS, the Provider must provide the range of services
required for DAHS.

 
8.3.1.2 1915(c) STAR+PLUS Waiver Services Available to Members Who Qualify for
1915 (c) STAR+PLUS Waiver Services
The 1915(c) STAR+PLUS Waiver (SPW) provides Community Long-term Care Services to
Medicaid Eligibles who are elderly and to adults with disabilities as a
cost-effective alternative to living in a nursing facility. These Members must
be age 21 or older, be a Medicaid recipient or be otherwise financially eligible
for waiver services. To be eligible for 1915(c) SPW Services, a Member must meet
income and resource requirements for Medicaid nursing facility care, and receive
a determination from HHSC on the medical necessity/level of care of the nursing
facility care. The HMO must make available to STAR+PLUS Members who meet the
eligibility requirements the array of services allowable through HHSC’s
CMS-approved SPW (see Appendix B-2.1, STAR+PLUS Covered Services).
 
Community Long-Term Care Services Under the 1915(c) STAR+PLUS Waiver
Service
Licensure and Certification Requirements
Personal Attendant Services
The Provider must be licensed by DADs as a Home and Community Support Services
Agency (HCSSA). The level of licensure required depends on the type of service
delivered. For Primary Home Care and Client Managed Attendant Care, the agency
may have only the Personal Assistance Services level of licensure.
Assisted Living
The Provider must be licensed by the Texas Department of Aging and Disability
Services, Long Term Care Regulatory Division in accordance with 40 T.A.C, Part
1, Chapter 92. The type of licensure determines what services may be provided.
Emergency Response Service Provider
Licensed by the Texas Deparement of State Health Services as a Personal
Emergency Response Services Agency under T.A.C, Title 25, Part 1, Chapter 140,
Subchapter B.
Nursing Services      Licensed Registered Nurse by the Texas Board of Nursing
under 22 T.A.C, Part 11, Chapter 217. 
Adult Foster Home
Adult foster care homes serving three (3) or fewer participants must comply with
requirements outlined in 40 TAC, Part 1, Chapter 48, Subchapter K.  Adult foster
care homes serving four (4) participants must be licensed by DADS as an assisted
living facility under 40 TAC Part 1, Chapter 92.
Respite Care      Licensed by DADS as a Home and Community Support Services
Agency (HCSSA) under T.A.C., Title 40, Part 1, Chapter 97. 
Home Delivered
Meals
Providers must comply with requirments for providing home delivered meal
services, which include requirements such as dietary requirements, food
temperature, delivery times, and training of volunteers and others who deliver
meals.  In accordance with T.A.C., Title 40, Part 1, Chapter 55.

Physical
Therapy (PT) Services
Licensed Physical Therapist through the Texas Board of Physical Therapy
Examiners, Chapter 453.
Occupational
Therapy (OT) Services
Licensed Occupational Therapist through the Texas Board of Occupational Therapy
Examiners, Chapter 454.
Speech, Hearing, and Language Therapy Services
Licensed Speech Therapist Through the Department of State Health Services under
TAC, Part 32, Chapter 741.
Consumer Directed Services (CDS)
No licensure or certification requirements.  Must have completed required
training by DADS.  CDSAs contracted by DADS are assumed to have completed the
training.
Transition Assistance Services
The Provider must comply with the requirements for delivery of TAS, which
includes requirements such as allowable purchases, cost limits, and time frames
for delivery.  TAS providers must demonstrate knowledge of, and experience in,
successfully serving individuals who require home and community-based services.
Minor Home Modification
No licensure or certification requirements.
Adaptive Aids and Medicaid Equipment
No licensure or certification requirements.
Medical supplies
No licensure or certification requirements.

 
8.3.2 Service Coordination
The HMO must furnish a Service Coordinator to all STAR+PLUS Members who request
one. The HMO should also furnish a Service Coordinator to a STAR+PLUS Member
when the HMO determines one is required through an assessment of the Member’s
health and support needs. The HMO must ensure that each STAR+PLUS Member has a
qualified PCP who is responsible for overall clinical direction and, in
conjunction with the Service Coordinator, serves as a central point of
integration and coordination of Covered Services, including primary, Acute Care,
long-term care and Behavioral Health Services.
The Service Coordinator must work as a team with the PCP, and coordinate all
STAR+PLUS Covered Services and any applicable Non-capitated Services with the
PCP. This requirement applies whether or not the PCP is in the HMO’s Network, as
some STAR+PLUS Members dually eligible for Medicare may have a PCP that is not
in the HMO’s Provider Network. In order to integrate the Member’s Acute Care and
primary care, and stay abreast of the Member’s needs and condition, the Service
Coordinator must also actively involve and coordinate with the Member’s primary
and specialty care providers, including Behavioral Health Service providers, and
providers of Non-capitated Services.
STAR+PLUS Members dually eligible for Medicare will receive most prescription
drug services through Medicare rather than Medicaid. The Texas Vendor Drug
Program will pay for a limited number of medications not covered by Medicare.
The HMO must identify and train Members or their families to coordinate their
own care, to the extent of the Member’s or the family’s capability and
willingness to coordinate care.
 
8.3.2.1 Service Coordinators
The HMO must employ as Service Coordinators persons experienced in meeting the
needs of vulnerable populations who have Chronic or Complex Conditions. Such
Service Coordinators are Key HMO Personnel as described in Attachment A, HHSC’s
Uniform Managed Care Contract Terms and Conditions, Section 4.02, and must meet
the requirements set forth in Section 4.04.1 of HHSC’s Uniform Managed Care
Contract Terms and Conditions.
 
8.3.2.2 Referral to Community Organizations
The HMO must provide information about and referral to community organizations
that may not be providing STAR+PLUS Covered Services, but are otherwise
important to the health and well being of Members. These organizations include,
but are not limited to:


 
1. State/federal agencies (e.g., those agencies with jurisdiction over aging,
public health, substance abuse, mental health/retardation, rehabilitation,
developmental disabilities, income support, nutritional assistance, family
support agencies, etc.);



 
2. social service agencies (e.g., Area Agencies on Aging, residential support
agencies, independent living centers, supported employment agencies, etc.);



 
3. city and county agencies (e.g., welfare departments, housing programs, etc.);



 
4. civic and religious organizations; and



 
5. consumer groups, advocates, and councils (e.g., legal aid offices,
consumer/family support groups, permanency planning, etc.).



8.3.2.3 Discharge Planning
The HMO must have a protocol for quickly assessing the needs of Members
discharged from a Hospital or other care or treatment facility.
The HMO’s Service Coordinator must work with the Member’s PCP, the hospital
discharge planner(s), the attending physician, the Member, and the Member’s
family to assess and plan for the Member’s discharge. When long-term care is
needed, the HMO must ensure that the Member’s discharge plan includes
arrangements for receiving community-based care whenever possible. The HMO must
ensure that the Member, the Member’s family, and the Member’s PCP are all well
informed of all service options available to meet the Member’s needs in the
community.
 
8.3.2.4 Transition Plan for New STAR+PLUS Members
The HMO must provide a transition plan for Members enrolled in the STAR+PLUS
Program. HHSC, and/or the previous STAR+PLUS HMO contractor, will provide the
HMO with detailed Care Plans, names of current providers, etc., for newly
enrolled Members already receiving long-term care services at the time of
enrollment. The HMO must ensure that current providers are paid for Medically
Necessary Covered Services that are delivered in accordance with the Member’s
existing treatment/long-term care services plan after the Member has become
enrolled in the HMO and until the transition plan is developed.


The transition planning process must include, but is not limited to, the
following:


 
1. review of existing DADS long-term care services plans;



 
2. preparation of a transition plan that ensures continuous care under the
Member’s existing Care Plan during the transfer into the HMO’s Network while the
HMO conducts an appropriate assessment and development of a new plan, if needed;



 
3. if durable medical equipment or supplies had been ordered prior to enrollment
but have not been received by the time of enrollment, coordination and
follow-through to ensure that the Member receives the necessary supportive
equipment and supplies without undue delay; and



 
4. payment to the existing provider of service under the existing authorization
until the HMO has completed the assessment and service plans and issued new
authorizations.



Except as provided below, the HMO must review any existing care plan and develop
a transition plan within 30 days of receiving the Member’s enrollment. For all
existing care plans received prior to the Operational Start Date, the HMO will
have additional time to complete this process, not-to-exceed 120 days after the
Member’s enrollment. The transition plan will remain in place until the HMO
contacts the Member and coordinates modifications to the Member’s current
treatment/long-term care services plan. The HMO must ensure that the existing
services continue and that there are no breaks in services. For initial
implementation of the STAR+PLUS program in a Service Area, the HMO must complete
this process within 90-days of the Member’s enrollment.
 
The HMO must review any existing care plan and develop a transition plan within
30 days of receiving the Member’s enrollment. The transition plan will remain in
place until the HMO contacts the Member and coordinates modifications to the
Member’s current treatment/long-term care services plan. The HMO must ensure
that the existing services continue and that there are no breaks in services.
For initial implementation of the STAR+PLUS program in a Service Area, the HMO
must complete this process within 90-days of the Member’s enrollment.
The HMO must ensure that the Member is involved in the assessment process and
fully informed about options, is included in the development of the care plan,
and is in agreement with the plan when completed.
 
8.3.2.5 Centralized Medical Record and Confidentiality
The Service Coordinator shall be responsible for maintaining a centralized
record related to Member contacts, assessments and service authorizations. The
HMO shall ensure that the organization of and documentation included in the
centralized Member record meets all applicable professional standards ensuring
confidentiality of Member records, referrals, and documentation of information.
The HMO must have a systematic process for generating or receiving referrals and
sharing confidential medical, treatment, and planning information across
providers.
 
8.3.2.6 Nursing Facilities
Nursing facility care, although a part of the care continuum, presents a
challenge for managed care. Because of the process for becoming eligible for
Medicaid assistance in a nursing facility, there is frequently a significant
time gap between entry into the nursing home and determination of Medicaid
eligibility. During this gap from entry to Medicaid eligibility, the resident
has “nested” in the facility and many of the community supports are no longer
available. To require participation of all nursing facility residents would
result in the HMO maintaining a Member in the nursing facility without many
options for managing their health. For this reason, persons who qualify for
Medicaid as a result of nursing facility residency are not enrolled in
STAR+PLUS.
The STAR+PLUS HMO must participate in the Promoting Independence initiative for
such individuals. Promoting Independence (PI) is a philosophy that aged and
disabled individuals
remain in the most integrated setting to receive long-term care services. PI is
Texas' response to the U.S. Supreme Court ruling in Olmstead v. L.C. that
requires states to provide community-based services for persons with
disabilities who would otherwise be entitled to institutional services, when:


 
• the state's treatment professionals determine that such placement is
appropriate;



 
• the affected persons do not oppose such treatment; and



 
• the placement can be reasonably accommodated, taking into account the
resources available to the state and the needs of others who are receiving state
supported disability services.



In accordance with legislative direction, the HMO must designate a point of
contact to receive referrals for nursing facility residents who may potentially
be able to return to the community through the use of 1915(c) Nursing Facility
Waiver services. To be eligible for this option, an individual must reside in a
nursing facility until a written plan of care for safely moving the resident
back into a community setting has been developed and approved.
A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four months. The nursing facility will bill the state directly
for covered nursing facility services delivered while the Member is in the
nursing facility. See Section 8.3.2.7 for further information.
The HMO is responsible for the Member at the time of nursing facility entry and
must utilize the Service Coordinator staff to complete an assessment of the
Member within 30 days of entry in the nursing facility, and develop a plan of
care to transition the Member back into the community if possible. If at this
initial review, return to the community is possible, the Service Coordinator
will work with the resident and family to return the Member to the community
using 1915(c) Waiver Services.
If the initial review does not support a return to the community, the Service
Coordinator will conduct a second assessment 90 days after the initial
assessment to determine any changes in the individual’s condition or
circumstances that would allow a return to the community. The Service
Coordinator will develop and implement the transition plan.
The HMO will provide these services as part of the Promoting Independence
initiative. The HMO must maintain the documentation of the assessments completed
and make them available for state review at any time.
It is possible that the STAR+PLUS HMO will be unaware of the Member’s entry into
a nursing facility. It is the responsibility of the nursing facility to review
the Member’s Medicaid card upon entry into the facility and notify the HMO. The
nursing facility is also required to notify HHSC of the entry of a new resident.
 
8.3.2.7 HMO Four-Month Liability for Nursing Facility Care
A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four months. The four months do not have to be consecutive. Upon
completion of four
months of nursing facility care, the individual will be disenrolled from the
STAR+PLUS Program and the Medicaid Fee-for-Service program will provide Medicaid
benefits. A STAR+PLUS Member may not change HMOs while in a nursing facility.
Tracking the four months of liability is done through a counter system. The
four-month counter starts with the earlier of: (1) the date of the Medicaid
admission to the nursing facility, or (2) on the 21st day of a Medicare stay, if
applicable. A partial month counts as a full month. In other words, the month in
which the Medicaid admission occurs or the month on which the 21st day of the
Medicare stay occurs, is counted as one of the four months.
The HMO will not be liable for the cost of care provided in a nursing facility.
For Medicaid-only Members, the cost of all other Covered Services will be
included in the capitation payment analysis. The HMO will not maintain nursing
facilities in its Provider Network, and will not reimburse the nursing
facilities for Covered Services provided in such facilities. Nursing facilities
will use the traditional Fee-for-Service (FFS) system of billing HHSC rather
than billing the HMO.
 
8.3.2.8 Prioritization Plan
Prior to the 9/1/2011 Operational Start Date of the STAR+PLUS program in the
Expansion Counties, HHSC and DADS will provide the HMO a plan that outlines a
priority of populations and special handling procedures that the HMO must
implement to help ensure timely assessments for potential enrollees and incoming
Members as well as continuity of care for incoming Members. The populations that
will be part of the priority list will include but are not limited to Money
Follows the Person (MFP); Medically Dependent Children Program (MDCP),
Comprehensive Care Program -Personal Care Services (CCP-PCS) and Comprehensive
Care Program-Private Duty Nursing (CCP-PDN) aging out consumers; Medical
Assistance Only (MAO) Interest List consumers; and Supplemental Security Income
(SSI) consumer. HHSC and/or DADS will also provide the HMO with information
concerning Members who will be enrolled through manual processes and will need
expedited access to services.
 
8.3.3 STAR+PLUS Assessment Instruments
The HMO must have and use functional assessment instruments to identify Members
with significant health problems, Members requiring immediate attention, and
Members who need or are at risk of needing long-term care services. The HMO, a
subcontractor, or a Provider may complete assessment instruments, but the HMO
remains responsible for the data recorded.
HMOs must use the DADS Form 2060, as amended or modified, to assess a Member’s
need for Functionally Necessary Personal Attendant Services. The HMO may adapt
the form to reflect the HMO’s name or distribution instructions, but the
elements must be the same and instructions for completion must be followed
without amendment.
The DADS Form 2060 must be completed if a need for or a change in Personal
Attendant Services is warranted at the initial contact, at the annual
reassessment, and anytime a Member requests the services or requests a change in
services. The DADS Form 2060 must also be completed at any time the HMO
determines the Member requires the services or requires a change in the Personal
Attendant Services that are authorized.
HMOs must use the Texas Medicaid Personal Care Assessment Form (PCAF Form) in
lieu of the DADS Form 2060 for children under the age of 21 when assessing the
Member’s need for Functional Necessary Personal Attendant Services. HMOs may
adapt the PCAF Form to reflect the HMO’s name or distribution instructions, but
the elements must be the same and instructions for completion must be followed
without amendment. Reassessments using the PCAF Form must be completed every
twelve months and as requested by the Member’s parent or other legal guardian.
The PCAF Form must also be completed at any time the HMO determines the Member
may require a change in the number of authorized Personal Attendant Service
hours.
For Members and applicants seeking or needing the 1915(c) Nursing Facility
Waiver services, the HMOs must use the Community Medical Necessity and Level of
Care Assessment Instrument, as amended or modified, to assess Members and to
supply current medical information for Medical Necessity determinations. The HMO
must also complete the Individual Service Plan (ISP), Form 3671 for each Member
receiving 1915(c) Nursing Facility Waiver Services. The ISP is established for a
one-year period. After the initial ISP is established, the ISP must be completed
on an annual basis and the end date or expiration date does not change. Both of
these forms (Community Medical Necessity and Level of Care Assessment Instrument
and Form 3671) must be completed annually at reassessment. The HMO is
responsible for tracking the end dates of the ISP to ensure all Member
reassessment activities have been completed and posted on the LTC online portal
prior to the expiration date of the ISP. Note that the HMO cannot submit its
initial Community Medical Necessity and Level of Care Assessment Instrument
cannot be submitted earlier than 120 days prior to the expiration date of the
ISP. An Initial Community Medical Necessity and Level of Care determination will
expire 120 days after it is approved by the HHSC Claims Administrator. The HMO
cannot submit a renewal of the Community Medical Necessity and Level of Care
Assessment Instrument earlier than 90 days prior to the expiration date of the
ISP. Such renewal will expire 90 days after it is approved by the HHSC Claims
Administrator.
 
8.3.4 1915(c) Nursing Facility Waiver Service Eligibility
Recipients of 1915(c) Nursing Facility Waiver services must meet nursing
facility criteria for participation in the waiver and must have a plan of care
at initial determination of eligibility in which the plan’s annualized cost is
equal to or less than 200% of the annualized cost of care if the individual were
to enter a nursing facility. If the HMO determines that the recipient’s cost of
care will exceed the 200% limit, the HMO will submit to Health Plan Operations a
request to consider the use of State General Revenue Funds to cover costs over
the 200% allowance, as per HHSC’s policy and procedures related to use of
general revenue for 1915(c) Nursing Facility Waiver participants. If HHSC
approves the use of general revenue funds, the HMO will be allowed to provide
waiver services as per the Individual Service Plan, and non-waiver services
(services in excess of the 200% allowance) utilizing State General Revenue
Funds. Non-waiver services are not Medicaid Allowable Expenses, and may not be
reported as such on the FSRs. The HMO will submit reports documenting expenses
for non-waiver services in accordance with the requirements of the Uniform
Managed Care Manual. HHSC will reimburse the HMO for such expenses in accordance
with the procedures set forth in the Uniform Managed Care Manual.
 
8.3.4.1 For Members
Members can request to be tested for eligibility into the 1915(c) STAR+PLUS
Waiver (SPW). The HMO can also initiate SPW eligibility testing on a STAR+PLUS
Member, if the HMO determines that the Member would benefit from the SPW
services.
 
To be eligible for the SPW, the Member must meet risk criteria, Medical
Necessity/Level of Care, the cost of the Individual Service Plan (ISP) cannot
exceed 202% of cost of providing the same services in a nursing facility, and
the HMO must be able to demonstrate that that Member has a minimum of one (1)
unmet need for at least one (1) SPW service. The HMO must apply risk criteria as
illustrated in Section 3242.3 of the STAR+PLUS Handbook, “Risk Assessment.”
 
If the HMO determines that a Member does not meet the risk criteria for SPW
eligibility, the HMO must notify HHSC’s Administrative Services Contractor. The
Administrative Services Contractor will notify the Member that he or she did not
meet the eligibility criteria for the SPW, and the right to Appeal the Adverse
Determination.
 
If the HMO determined that the Member meets risk criteria for SPW eligibility,
the HMO must complete the Community Medical Necessity and Level of Care
Assessment Instrument for Medical Necessity/Level of Care determination, and
submit the form to HHSC’s Administrative Services Contractor. The HMO is also
responsible for completing the assessment documentation, and preparing a 1915(c)
STAR+PLUS Waiver ISP for identifying SPW services. The ISP is submitted to the
State to ensure that the total cost does not exceed the 202% cost limit. The HMO
must complete these activities within 45 days of receiving the State’s
authorization form for eligibility testing.
 
HHSC will notify the Member and the HMO of the eligibility determination, which
will be based on results of the assessments and the information provided by the
HMO. If the STAR+PLUS Member is eligible for SPW services, HHSC will notify the
Member of the effective date of eligibility. If the Member is not eligible for
SPW services, HHSC will provide the Member information on right to Appeal the
Adverse Determination. Regardless of the SPW eligibility determination, HHSC
will send a copy of the Member notice to the HMO.
 
8.3.4.2 For Medical Assistance Only (MAO) Non-Member Applicants
Non-Member persons who are not eligible for Medicaid in the community may apply
for participation in the 1915(c) STAR+PLUS Waiver (SPW) program under the
financial and functional eligibility requirements for MAO. HHSC will inform the
non-member applicant that services are provided through an HMO and allow the
applicant to select the HMO. HHSC will provide the selected HMO an authorization
form to initiate pre-enrollment assessment services required under the SPW for
the applicant. The HMO’s initial home visit with the applicant must occur within
14 days of the receipt of the referral. To be eligible for SPW, the applicant
must meet financial eligibility, risk criteria, Medical Necessity/Level of Care,
the cost of the Individual Service Plan (ISP) cannot exceed 202% of cost of
providing the same services in a nursing facility, and the HMO must be able to
demonstrate that the applicant has a minimum of one (1) unmet need for at least
one (1) SPW service. The HMO must apply risk criteria as illustrated in Section
3242.3 of the STAR+PLUS Handbook, “Risk Assessment.”
 
If the HMO determines that the applicant does not meet the risk criteria for SPW
eligibility, the HMO must notify HHSC’s Administrative Services Contractor. The
Administrative Services Contractor will notify the applicant that he or she did
not meet the eligibility criteria for the SPW, and the right to Appeal the
Adverse Determination.
 
If the HMO determined that the applicant meets risk criteria for SPW
eligibility, the HMO must complete the Community Medical Necessity and Level of
Care Assessment Instrument for Medical Necessity/Level of Care determination,
and submit the form to HHSC’s Administrative Services Contractor. The HMO is
also responsible for completing the assessment documentation, and preparing a
1915(c) STAR+PLUS ISP for identifying the needed SPW services. The ISP is
submitted to the State to ensure that the total cost does not exceed the 202%
cost ceiling. The HMO must complete these activities within 45 days of receiving
the State’s authorization form for eligibility testing.
 
HHSC will notify the applicant and the HMO of the results of its eligibility
determination. If the applicant is eligible, HHSC will notify the applicant and
the HMO will be notified of the effective date of eligibility, which will be the
first day of the month following the determination of eligibility. The HMO must
initiate the Individual Service Plan (ISP) on the date of enrollment.
 
If the applicant is not eligible, the HHSC notice will provide information on
the applicant’s right to Appeal the Adverse Determination. HHSC will also send
notice to the HMO if the applicant is not eligible for 1915(c) Nursing Facility
Waiver services.
 
8.3.4.3 Annual Reassessment
Prior to the end date of the annual ISP, the HMO must initiate an annual
reassessment to determine and validate continued eligibility for 1915(c) Nursing
Facility Waiver services for each Member receiving such services. The HMO will
be expected to complete the same activities for each annual reassessment as
required for the initial eligibility determination.
 
8.3.5 Consumer Directed Services Options
There are three (3) options available to STAR+PLUS Members desiring to
self-direct the delivery of Primary Home Care (PHC) for Members in the 1915(b)
waiver; and personal attendant services (PAS) in-home or out-of-home respite,
nursing, physical therapy (PT), occupational therapy (OT), and/or
speech/language therapy (SLT) for Members in the 1915(c) STAR+PLUS Waivers
(SPW). These three (3) options are: 1) Consumer-Directed; 2) Service-Related;
and 3) Agency. The HMO must provide information concerning the three (3) options
to all Members: (1) who meet the functional requirements for PHC Services in the
1915(b) Waiver, and the requirements for PAS in the SPW (the functional criteria
for these services are described in the Form 2060), (2) who are eligible for
in-home or out-of-home respite services in the SPW; and (3) who are eligible for
nursing, PT, OT and/or SLT in the SPW. In addition to providing information
concerning the three (3) options, the HMO must provide Member orientation in the
option selected by the Member. The HMO must provide the information to any
STAR+PLUS Member receiving PHC/PAS and/or in-home or out-of-home respite:
 
 
• at initial assessment;

 
 
• at annual reassessment or annual contact with the STAR+PLUS Member;

 
 
• at any time when a STAR+PLUS Member receiving
PHC/PAS/Respite/Nursing/PT/OT/SLT requests the information; and

 
 
• in the Member Handbook.

 
The HMO must contract with Providers who are able to offer PHC/PAS, in-home or
out-of-home respite, nursing, PT, OT, and/or SLT and must also educate/train the
HMO Network Providers regarding the three (3) PAS options. Network Providers
must meet licensure/certification requirements as indicated in Attachment B-1,
Sections 8.3.1.1 and 8.3.1.2 of the Uniform Managed Care Contract.
 
In all three (3) options, the Service Coordinator and the Member work together
in developing the Individual Service Plan.
 
A more comprehensive description of Consumer Directed Services is found in the
STAR+PLUS Handbook:
http://www.dads.state.tx.us/handbooks/sph/8000/8000.htm#sec8120.
 
8.3.5.1 Consumer Directed Service Options
In the Consumer-Directed Model, the Member or the Member’s legal guardian is the
employer of record and retains control over the hiring, management, and
termination of an individual providing PHC/PAS ; in-home or out-of-home respite;
nursing, PT, OT, and/or SLT. The Member is responsible for assuring that the
employee meets the requirements for PHC/PAS; in-home or out-of-home respite;
nursing, PT, OT, and/or SLT, including the criminal history check. The Member
uses a Consumer Directed Services agency (CDSA) to handle the employer-related
administrative functions such as payroll, substitute (back-up), and filing
tax-related reports of PHC/PAS; in-home or out-of-home respite; nursing, PT, OT,
and/or SLT.
 
8.3.5.2 Service Related Option Model
In the Service Related Option Model, the Member or the Member’s legal guardian
is actively involved in choosing their personal attendant, respite provider,
nurse, physical therapist, occupational therapist and/or speech/language
therapist but is not the employer of record. The Home and Community Support
Services agency (HCSSA) in the HMO Provider Network is the employer of record
for the personal attendant employee and respite provider. In this model, the
Member selects the personal attendant and/or respite provider from the HCSSA’s
personal attendant employees. The personal attendant’s/respite provider’s
schedule is set up based on the Member input, and the Member manages the
PHC/PAS, and/or in-home or out-of-home respite. The Member retains the right to
supervise and train the personal attendant. The Member may request a different
personal attendant and the HCSSA would be expected to honor the request as long
as the new attendant is a Network Provider. The HCSSA establishes the payment
rate, benefits, and provides all administrative functions such as payroll,
substitute (back-up), and filing tax-related reports of PHC/PAS and/or in-home
or out-of-home respite. The HMO is the employer or contractor of record for the
nurse, physical therapist, occupational therapist, and/or speech/language
therapist. In this model, the Member selects the nurse, physical therapist,
occupational therapist, and/or speech/language therapist from the HMO’s Provider
Network. The nurse, physical therapist, occupational therapist, and/or
speech/language therapist’s schedule is set up based on the Member’s input, and
the Member manages the nursing, PT, OT, and/or SLT services. The Member retains
the right to supervise and train the nurse, physical therapist, occupational
therapist, and/or speech/language therapist. The Member may request a different
nurse, physical therapist, occupational therapist, and/or speech/language
therapist and the HMO must honor the request as long as the nurse, physical
therapist, occupational therapist, and/or speech/language therapist is a Network
Provider. The HMO establishes the payment rate, benefits, and provides all
administrative functions such as payroll, substitute (back-up), and filing
tax-related reports of nursing, PT, OT, and/or SLT services.
 
8.3.5.3 Agency Model
In the Agency Model, the HMO contracts with a Home and Community Support
Services agency (HCSSA) for the delivery of waiver services. The HCSSA is the
employer of record for the personal attendant, respite provider, nurse, physical
therapist, occupational therapist, and speech language therapist. The HCSSA
establishes the payment rate, benefits, and provides all administrative
functions such as payroll, substitute (back-up), and filing tax-related reports
of PHC/PAS and/or in-home or out-of home respite.

8.3.6 Community Based Long-term Care Service Providers
 
8.3.6.1 Training
The HMO must comply with Section 8.1.4.6 regarding Provider Manual and Provider
training specific to the STAR+PLUS Program. The HMO must train all Community
Long-term Care Service Providers regarding the requirements of the Contract and
special needs of STAR+PLUS Members. The HMO must establish ongoing STAR+PLUS
Provider training addressing the following issues at a minimum:


 
1. Covered Services and the Provider’s responsibilities for providing such
services to STAR+PLUS Members and billing the HMO for such services. The HMO
must place special emphasis on Community Long-term Care Services and STAR+PLUS
requirements, policies, and procedures that vary from Medicaid Fee-for-Service
and commercial coverage rules, including payment policies and procedures.



 
2. Inpatient Stay hospital services and the authorization and billing of such
services for STAR+PLUS Members.



 
3. Relevant requirements of the STAR+PLUS Contract, including the role of the
Service Coordinator;



 
4. Processes for making referrals and coordinating Non-capitated Services;



 
5. The HMO’s quality assurance and performance improvement program and the
Provider’s role in such programs; and



 
6. The HMO’s STAR+PLUS policies and procedures, including those relating to
Network and Out-of-Network referrals.

 
 
7. For Expansion Counties with an Operational Start Date of 9/1/2011, the
process for continuing up to six (6) months of Community-based Long Term Care
Services for Members receiving those services as of the Operational Start Date,
including provider billing practices for these services and whom to contact at
the HMO for assistance with this process.


8.3.6.2 LTC Provider Billing
Long-term care providers are not required to utilize the billing systems that
most medical facilities use on a regular basis. For this reason, the HMO must
make accommodations to the claims processing system for such providers to allow
for a smooth transition from traditional Medicaid to Managed Care Medicaid.
HHSC will meet with HMOs to develop a standardized method long-term care
billing. All STAR+PLUS HMOs will be required to utilize the standardized method,
which will be incorporated into the HHSC Uniform Managed Care Manual.
 
8.3.6.3 Rate Enhancement Payments for Agencies Providing Attendant Care
All HMOs participating in the STAR+PLUS program must allow their Long-term
Support Services (LTSS) Providers to participate in the STAR+PLUS Attendant Care
Enhancement Program.
Attachment B-7, STAR+PLUS Attendant Care Enhanced Payment Methodology explains
the methodology that the STAR+PLUS HMO will use to implement and pay the
enhanced payments, including a description of the timing of the payments, in
accordance with the requirements in the Uniform Managed Care Manual and the
intent of the 2000-01 General Appropriations Act (Rider 27, House Bill 1, 76th
Legislature, Regular Session, 1999) and T.A.C. Title 1, Part 15, Chapter 355.


8.3.6.4 This Section Intentionally Left Blank
 
8.3.6.5 STAR+PLUS Handbook
The STAR+PLUS Handbook will contain HHSC-approved policies and procedures
related to the STAR+PLUS Program, including policies and procedures relating to
the 1915(b) and 1915(c) STAR+PLUS Waivers. The STAR+PLUS Handbook will include
additional requirements regarding the STAR+PLUS Program and guidance for the
HMOs, the STAR+PLUS Support Units at DADS, and HHSC staff for administrating and
managing STAR+PLUS Program operations. The STAR+PLUS Handbook, once approved by
HHSC, is incorporated by reference into this Contract.
 
8.3.6.6 Required Contract with STAR+PLUS Members
The HMO is required to contact each STAR+PLUS Member a minimum of two (2) times
per calendar year.  This contact can be done telephonically, written, or as an
onsite visit to the Member's residence, contingent upon the Member's level of
need.  The HMO must document the mechanisms, number and method of contacts, and
outcomes within the HMO's Service Coordination system.

8.4 Additional CHIP Scope of Work



The following provisions only apply to HMOs participating in CHIP.
8.4.1 CHIP Provider Network
In each Service Area, the HMO must seek to obtain the participation in its
Provider Network of CHIP Significant Traditional Providers (STPs), defined by
HHSC as PCP Providers currently serving the CHIP population and DSH hospitals.
The Procurement Library includes CHIP STPs by Service Area.
The HMO must give STPs the opportunity to participate in its Network if the
STPs:


 
1. Agree to accept the HMO’s Provider reimbursement rate for the provider type;
and



 
2. Meet the standard credentialing requirements of the HMO, provided that lack
of board certification or accreditation by the Joint Commission on Accreditation
of Health Care Organizations (JCAHO) is not the sole grounds for exclusion from
the Provider Network.





8.4.2 CHIP Provider Complaint and Appeals
CHIP Provider Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. The HMO must
resolve Provider Complaints within 30 days from the date the Complaint is
received.  The HMO is subject to rememdies, including liquidated damages, if at
least 98 percent of Porvider Complaints are not resolved within 30 days of
receipt of the Complaint by the HMO.  Please see the Uniform Managed Care
Contract Terms & Conditions and Attachment B-5, Deliverables/Liquidated Damages
Matrix.
 
8.4.3 CHIP Member Complaint and Appeal Process
CHIP Member Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. HHSC will require
the HMO to resolve Complaints and Appeals (that are not elevated to TDI) within
30 days from the date the Complaint or Appeal is received. The HMO is subject to
remedies, including liquidated damages, if at least 98 percent of Member
Complaints or Member Appeals are not resolved within 30 days of receipt of the
Complaint or Appeal by the HMO. Please see the Uniform Managed Care Contract
Terms & Conditions and Attachment B-5, Deliverables/Liquidated Damages Matrix.
Any person, including those dissatisfied with a HMO’s resolution of a Complaint
or Appeal, may report an alleged violation to TDI.
 
8.4.4 Dental Coverage for CHIP Members
The HMO is not responsible for reimbursing dental providers for preventive and
therapeutic dental services obtained by CHIP Members. However, medical and/or
hospital charges, such as anesthesia, that are necessary in order for CHIP
Members to access standard therapeutic dental services, are Covered Services for
CHIP Members. The HMO must provide access to facilities and physician services
that are necessary to support the dentist who is providing dental services to a
CHIP Member under general anesthesia or intravenous (IV) sedation.
The HMO must inform Network facilities, anesthesiologists, and PCPs what
authorization procedures are required, and how Providers are to be reimbursed
for the preoperative evaluations by the PCP and/or anesthesiologist and for the
facility services. For dental-related medical Emergency Services, the HMO must
reimburse in-network and Out-of-Network providers in accordance with federal and
state laws, rules, and regulations.
 
8.4.5 Third Party Liability and Recovery
CHIP HMOs are authorized to engage in Third Party Recovery (TPR) actions for
claims resulting from the care and/or treatment of CHIP Members. CHIP HMOs are
responsible for establishing a plan and process for recovering costs for
services that should have been paid through a third party in accordance with
applicable State and Federal laws and regulations, including State insurance
laws and regulations. HHSC may reduce capitation payments to CHIP HMOs by the
projected amount of TPR that the HMOs are expected to recover.
CHIP HMOs must provide required reports as stated in Section 8.1.17.2, Financial
Reporting Requirements.
After 120-days from the date of service on any claim, encounter, or other CHIP
related payment by the HMO subject to TPR, HHSC may attempt recovery independent
of any HMO action.


HHSC will retain, in full, all funds received as a result of the state initiated
recovery or subrogation action.
CHIP HMOs shall provide a Member quarterly file, which contains the following
information if available to the HMO: the Member name, address, claim submission
address, group number, employer's mailing address, social security number, and
date of birth for each subscriber or policyholder and each dependent of the
subscriber or policyholder covered by the insurer. The file shall be used for
the purpose of matching the Texas CHIP eligibility file against the HMO Member
file to identify CHIP Members enrolled in the HMO who may have TPR information
not known to the CHIP Program.
8.4.6 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)
On or after October 1, 2009: CHIP HMOs are required to pay the full encounter
rates as determined by HHSC to FQHCs and RHCs for dates of services occurring on
or after October 1, 2009.
 
8.5 Additional CHIP Perinatal Scope of Work
The following provisions only apply to HMOs participating in CHIP Perinatal
Program.
 
8.5.1 CHIP Perinatal Provider Network
In each Service Area, the CHIP Perinatal HMO must seek to obtain the
participation of Providers for CHIP Perinate Members. CHIP Perinatal HMOs are
encouraged to obtain the participation of Obstetricians/Gynecologists (OB/GYNs),
Family Practice Physicians with experience in prenatal care, or other qualified
health care Providers as CHIP Perinate Providers.
See Sections 8.1.3.2, Access to Network Providers, and 8.1.4.2, Primary Care
Providers, regarding distinctions in the provider networks for CHIP Perinates
and CHIP Perinate Newborns.
 
8.5.2 CHIP Perinatal Program Provider Complaint and Appeals
CHIP Perinatal Program Provider Complaints and Appeals are subject to
disposition consistent with the Texas Insurance Code and any applicable TDI
regulations. The HMO must resolve Provider Complaints within 30 days from the
date the Complaint is received.
 
8.5.3 CHIP Perinatal Program Member Complaint and Appeal Process
CHIP Perinatal Program Member Complaints and Appeals are subject to disposition
consistent with the Texas Insurance Code and any applicable TDI regulations.
HHSC will require the HMO to resolve Complaints and Appeals (that are not
elevated to TDI) within 30 days from the date the Complaint or Appeal is
received. Any person, including those dissatisfied with a HMO’s resolution of a
Complaint or Appeal, may report an alleged violation to TDI.


8.5.4 Dental Coverage for CHIP Perinate Newborn Members
The HMO is not responsible for reimbursing dental providers for preventive and
therapeutic dental services obtained by CHIP Perinate Newborn Members. However,
medical and/or hospital charges, such as anesthesia, that are necessary in order
for CHIP Perinate Newborn Members to access standard therapeutic dental
services, are Covered Services for CHIP Perinate Newborn Members. The HMO must
provide access to facilities and physician services that are necessary to
support the dentist who is providing dental services to a CHIP Perinate Newborn
Member under general anesthesia or intravenous (IV) sedation.
The HMO must inform Network facilities, anesthesiologists, and PCPs what
authorization procedures are required, and how Providers are to be reimbursed
for the preoperative evaluations by the PCP and/or anesthesiologist and for the
facility services. For dental-related medical Emergency Services, the HMO must
reimburse Network and Out-of-Network Providers in accordance with federal and
state laws, rules, and regulations.
 
8.5.5 Third Party Liability and Recovery
CHIP Perinatal HMOs are authorized to engage in Third Party Recovery (TPR)
actions for claims resulting from the care and/or treatment of CHIP Perinatal
Program Members. CHIP Perinatal HMOs are responsible for establishing a plan and
process for recovering costs for services that should have been paid through a
third party in accordance with applicable State and Federal laws and
regulations, including State insurance laws and regulations. HHSC may reduce
capitation payments to the CHIP Perinatal HMOs by the projected amount of TPR
that the HMOs are expected to recover.
CHIP Perinatal HMOs must provide required reports as stated in Section 8.1.17.2,
Financial Reporting Requirements.
After 120-days from the date of service on any claim, encounter, or other CHIP
Perinatal Program-related payment by the HMO subject to TPR, HHSC may attempt
recovery independent of any HMO action. HHSC will retain, in full, all funds
received as a result of the state initiated recovery or subrogation action.
CHIP Perinatal HMOs shall provide a Member quarterly file, which contains the
following information if available to the HMO: the Member name, address, claim
submission address, group number, employer's mailing address, social security
number, and date of birth for each subscriber or policyholder and each dependent
of the subscriber or policyholder covered by the insurer. The file shall be used
for the purpose of matching the Texas CHIP Perinatal Program eligibility file
against the HMO Member file to identify CHIP Perinatal Program Members enrolled
in the HMO who may have TPL information not known to the CHIP Perinatal Program.
 
8.5.6 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics (RHCs)
On or after October 1, 2009: CHIP Perinatal HMOs are required to pay the full
encounter rates as determined by HHSC to FQHCs and RHCs for dates of services
occurring on or after October 1, 2009.
 
 
 

--------------------------------------------------------------------------------

 

Subject: Attachment B-1 - HHSC Joint Medicia/CHIP HMO RFP, Section 9
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
 
Baseline
 
 
n/a
 
 
 
Initial version Attachment B-1, Section 7
 
 
Revision
1.1
June 30, 2006
Contract amendment to include STAR+PLUS program. No change to this Section.
 
 
Revision
1.2
September 1, 2006
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
 
Revision
1.3
September 1, 2006
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
 
Revision
1.4
September 1, 2006
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
 
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
 
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
 
Revision
1.7
July 1, 2007
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
 
Revision
1.8
September 1, 2007
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
 
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
  Revision  1.10  March 1, 2008 
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
  Revision  1.11 September 1, 2008
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements
 
  Revision 1.12 March 1, 2009 Contract amendment did not revise Attachment B-1
Section 9 – Turnover Requirements   Revision 1.13       September 1, 2009
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements   Revision 1.14 December 1, 2009 Contract amendment did not revise
Attachment B-1 Section 9 – Turnover Requirements   Revision 1.15 March 1, 2010
Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements   Revision 1.16 September 1, 2010 Contract amendment did not revise
Attachment B-1 Section 9 – Turnover Requirements   Revision  1.17  December 1,
2010 Contract amendment did not revise Attachment B-1 Section 9 – Turnover
Requirements    Revision  1.18  March 1, 2011  Contract amendment did not revise
Attachment B-1 Section 9 - Turnover Requirements.    Revision      1.19 
September 1, 2011  Contract amendment did not revise Attachment B-1 Section 9 -
Turnover Requirements.    
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.

 
9. Turnover Requirements  
9.1 Introduction
This section presents the Turnover Requirements to which the HMO must agree.
Turnover is defined as those activities that are required for the HMO to perform
upon termination of the Contract in situations in which the HMO must transition
Contract operations to HHSC or a subsequent Contractor.
 
9.2 Transfer of Data
The HMO must transfer all data regarding the provision of Covered Services to
Members to HHSC or a new HMO, at the sole discretion of HHSC and as directed by
HHSC. All transferred data must be compliant with HIPAA.
 
All relevant data must be received and verified by HHSC or the subsequent
Contractor. If HHSC determines that not all of the data regarding the provision
of Covered Services to Members was transferred to HHSC or the subsequent
Contractor, as required, or the data is not HIPAA compliant, HHSC reserves the
right to hire an independent contractor to assist HHSC in obtaining and
transferring all the required data and to ensure that all the data are HIPAA
compliant. The reasonable cost of providing these services will be the
responsibility of the HMO.
 
9.3 Turnover Services
Six months prior to the end of the Contract Period, including any extensions to
such Period, the HMO must propose a Turnover Plan covering the possible turnover
of the records and information maintained to either the State or a successor
HMO. The Turnover Plan must be a comprehensive document detailing the proposed
schedule, activities, and resource requirements associated with the turnover
tasks. The Turnover Plan must be approved by HHSC.
 
As part of the Turnover Plan, the HMO must provide HHSC with copies of all
relevant Member and service data, documentation, or other pertinent information
necessary, as determined by the HHSC, for HHSC or a subsequent Contractor to
assume the operational activities successfully. This includes correspondence,
documentation of ongoing outstanding issues, and other operations support
documentation. The plan will describe the HMO’s approach and schedule for
transfer of all data and operational support information, as applicable. The
information must be supplied in media and format specified by the State and
according to the schedule approved by the State.
 
HHSC is not limited or restricted in the ability to require additional
information from the HMO or modify the turnover schedule as necessary.
 
9.4 Post-Turnover Services
Thirty (30) days following turnover of operations, the HMO must provide HHSC
with a Turnover Results report documenting the completion and results of each
step of the Turnover Plan. Turnover will not be considered complete until this
document is approved by HHSC.
 
If the HMO does not provide the required relevant data and reference tables,
documentation, or other pertinent information necessary for HHSC or the
subsequent Contractor to assume the operational activities successfully, the HMO
agrees to reimburse the State for all reasonable costs, including, but not
limited to, transportation, lodging, and subsistence for all state and federal
representatives, or their agents, to carry out their inspection, audit, review,
analysis, reproduction and transfer functions at the location(s) of such
records.
 
The HMO also agrees to pay any and all additional costs incurred by the State
that are the result of the HMO’s failure to provide the requested records, data
or documentation within the time frames agreed to in the Turnover Plan.
 
The HMO must maintain all files and records related to Members and Providers for
five years after the date of final payment under the Contract or until the
resolution of all litigation, claims, financial management review or audit
pertaining to the Contract, whichever is longer. The HMO agrees to repay any
valid, undisputed audit exceptions taken by HHSC in any audit of the Contract.


 
 

--------------------------------------------------------------------------------

 
 
Subject: Attachment B-2 - Covered Services
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
Initial version Attachment B-2, Covered Services
 
Revision
1.1
June 30, 2006
Revised Attachment B-2, Covered Services, by adding Attachment B-2.1, STAR+PLUS
Covered Services.
 
Revision
1.2
September 1. 2006
Revised Attachment B-2 to include provisions applicable to MCOs participating in
the STAR and CHIP Programs.
 
STAR Covered Services, Services Included under the HMO Capitation Payment, is
modified to clarify the STAR covered services related to “optometry” and
“vision.”
 
CHIP Covered Services is modified to correct services related to artificial aids
including surgical implants.
 
Revision
1.3
September 1, 2006
Contract amendment did not revise Attachment B-2, Covered Services.
Revision
1.4
September 1, 2006
Contract amendment did not revise Attachment B-2, Covered Services.
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-2, Covered Services.
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-2, Covered Services.
Revision
1.7
July 1, 2007
Contract amendment did not revise Attachment B-2, Covered Services.
Revision
1.8
September 1, 2007
CHIP Covered Services are modified to comply with legislative changes required
by HB 109 to eliminate the 6 month enrollment period effective 9/1/07.
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-2, Covered Services.
Revision  1.10 March 1, 2008 
Contract amendment did not revise Attachment B-2, Covered Services.
Revision 1.11 September 1, 2008 Attachment B-2, Covered Services is modified to
include additional covered services resulting from the Frew Settlement. Revision
1.12 March 1, 2009
Contract amendment did not revise Attachment B-2, Covered Services.
Revision 1.13 September 1, 2009
All references to “check-ups” are changed to “checkups”
 
Annual adult well check is removed from the list of enhanced benefits and added
to “Services included under the HMO capitation payment”.
 
STAR Covered Services “Services included under the HMO capitation payment” is
modified to remove “birthing center services” and add “Birthing services
provided by a certified nurse midwife in a birthing center”.
 
CHIP Covered Services “Inpatient General Acute and Inpatient Rehabilitation
Hospital Services” is modified clarify the requirements regarding miscarriage
and non-viable pregnancy, as well as orthodontic services for treatment of
craniofacial anomalies.
 
CHIP Covered Services “Outpatient Hospital, Comprehensive Outpatient
Rehabilitation Hospital, Clinic (Including Health Center) and Ambulatory Health
Care Center” is modified to clarify the requirements regarding miscarriage and
non-viable pregnancy, as well as orthodontic services for treatment of
craniofacial anomalies.
 
CHIP Covered Services “Physician/Physician Extender Professional Services” is
modified to clarify the requirements regarding miscarriage and non-viable
pregnancy.
 
CHIP Covered Services “Durable Medical Equipment (DME), Prosthetic Devices and
Disposable Medical Supplies” is modified to clarify the requirements regarding
dental devices.
 
CHIP Covered Services “Outpatient Mental Health Services” is revised to provide
additional clarity as it relates to Qualified Mental Health Providers –
Community Services (QMHP-CS).
 
CHIP Exclusions From Covered Services is modified to clarify requirements
regarding dental devices.
 
CHIP DME/Supplies is modified to clarify the requirements regarding dental
devices.
Revision 1.14 December 1, 2009
“Services included under the HMO capitation payment” is modified to remove
references to PACT.  
 
CHIP Covered Services “Inpatient General Acute and Inpatient Rehabilitation
Hospital Services” is modified to clarify the requirements regarding orthodontic
services for treatment of craniofacial anomalies.  It is also modified to
clarify the requirements of Section 2103(f)(2) of the Social Security Act, as
amended by CHIPRA.  This provision requires CHIP health plans to comply with the
Title 42 U.S.C., Chapter 6A, Subchapter XXV, Part A, Subpart 2, 300gg-6.


CHIP Covered Services “Outpatient Hospital, Comprehensive Outpatient
Rehabilitation Hospital, Clinic (Including Health Center) and Ambulatory Health
Care Center” is modified to clarify the requirements regarding orthodontic
services for treatment of craniofacial anomalies.  It is also modified to
clarify the requirements of Section 2103(f)(2) of the Social Security Act, as
amended by CHIPRA.  This provision requires CHIP health plans to comply with
Title 42 U.S.C., Chapter 6A, Subchapter XXV, Part A, Subpart 2, 300gg-6.


CHIP Covered Services “Physician/Provider Extender Professional Services” is
modified to clarify the requirements regarding orthodontic services for
treatment of craniofacial anomalies.  It is also modified to clarify the
requirements of 2103(f)(2) of the Social Security Act, as amended by
CHIPRA.  This provision requires CHIP health plans to comply with Title 42
U.S.C., Chapter 6A, Subchapter XXV, Part A, Subpart 2, 300gg-6.


CHIP Covered Services “Durable Medical Equipment (DME), Prosthetic Devices and
Disposable Medical supplies” is modified to ad external breast prostheses.


CHIP Covered Services “Outpatient Mental Health Services” is revised to update
the TAC citation.
Revision 1.15 March 1, 2010
“Services included under the HMO capitation payment” is modified to add
substance abuse services. This amendment will be effective the later of:
September 1, 2010 or upon final approval of the Medicaid State Plan, 1915(b)
STAR+PLUS waiver and/or the 1915(b) STAR waiver, as applicable to the HMO
Program
Revision 1.16 September 1, 2010
STAR Covered Services is modified to waive the 30 visit limit for outpatient
mental health services (as required by Mental Health Parity requirements).
“Services included under the HMO capitation payment” is modified to clarify the
substance abuse services; correct the error of adding the general category of
“inpatient mental health services for Adults”; and to replace “certified nurse
midwife” with “physician or Advanced Practice Nurse” and add the word “licensed”
to Birthing Services. In addition, “mastectomy, breast reconstruction, and
related follow-up procedures” and “Birthing services provided by a licensed
birthing center” are added.
CHIP Covered Services “Inpatient General Acute and Inpatient Rehabilitation
Hospital Services” is modified to add “external breast prostheses”.
CHIP Covered Services “Outpatient Hospital, Comprehensive Outpatient
Rehabilitation Hospital, Clinic (Including Health Center) and Ambulatory Health
Care Center” is modified to add “external breast prostheses”.
CHIP Covered Services “Physician/Physician Extender Professional Services” is
modified to add “external breast prostheses”.
Revision  1.17  December 1, 2010 CHIP Hospice Care Services modified to require
concurrent CHIP and hospice care services to comply with the federal
requirements from Section 2302 of the Patient Protection and Affordable Care
Acts of 2010 (P.L. 111-148). By law, CHIP health plans were required to provide
concurrent hospice care services effective August 1, 2010.  Revision      1.18 
March 1, 2011 
Services included under the HMO capitation payment is modified to remove the
services effective prior to the effective dates of the State Plan and 1915(b)
STAR Waiver.
 
Services included under the HMO capitation payment is modified to add a
reference to "Cancer screening, diagnostic, and treatment services".  These
services are already 1905(a) covered services, therefore adding this reference
does not impact the HMOs' rates. 
 
CHIP Inpatient Mental Health Services is modified to comply with the federal
requirements of the Mental Health Parity and Addiction Equity Act of Children's
Health Insurance Program Reauthorization Act of 2009 (P.L. 111-3).  Also
modified to clarify the court-ordered service requirement.
 
CHIP Inpatient Substance Abuse Treatment Services is modified to comply with the
federal requirements of the Mental Health Parity and Additction Equity Act of
2008 (MHPAEA), as applied to CHIP by the Children's Health Insurance Program
Reauthorization Act of 2009 (P.L. 111-3).
 
CHIP Outpatient Substance Abuse Treatment Services is modified to comply with
the federal requirements of the Mental Health Parity and Addiction Equity Act of
2008 (MHPAEA) as applied to CHIP by the Children's Health Insurance Program
Reauthorization Act of 2009 (P.L. 111-3).
 
Revision      1.19  September 1, 2011  Attachment B-2 is modified effective
September 1, 2011 and subject to CMS approval, to remove the waiverof the three
prescription limit for adults. 

 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.





STAR Covered Services


The following is a non-exhaustive, high-level listing of Acute Care Covered
Services included under the STAR Medicaid managed care program.
Medicaid HMO Contractors are responsible for providing a benefit package to
Members that includes all medically necessary services covered under the
traditional, fee-for-service Medicaid programs except for Non-capitated Services
provided to STAR Members outside of the HMO capitation and listed in Attachment
B-1, Section 8.2.2.8. Medicaid HMO Contractors must coordinate care for Members
for these Non-capitated Services so that Members have access to a full range of
medically necessary Medicaid services, both capitated and non-capitated. A
Contractor may elect to offer additional acute care Value-added Services.
Adult STAR Members are provided with two enhanced benefits compared to the
traditional, fee-for-service Medicaid coverage:


 
1) waiver of the three-prescription per month limit;



 
2) waiver of the 30-day spell-of-illness limitation under fee-for-services; and


Subject to CMS approval, the waiver of the three-prescription per month limit
will no longer be an enhanced benefit for adult STAR members. HHSC will provide
Medicaid HMOs with advance written notice of the effective date of this change,
which it anticipates will be on or after September 1, 2011. Members enrolled in
a 1915(c) waiver program will still have access to unlimited prescriptions as a
benefit of that program.

  
Medicaid HMO Contractors are responsible for providing a benefit package to
Members that includes the waiver of the 30-day spell-of-illness limitation under
traditional, fee-for-service Medicaid coverage. Prescription drug benefits to
Medicaid HMO Members are provided outside of the HMO capitation.
 
Contractors should refer to the current Texas Medicaid Provider Procedures
Manual and the bi-monthly Texas Medicaid Bulletin for a more inclusive listing
of limitations and exclusions that apply to each Medicaid benefit category.
(These documents can be accessed online at: http://www.tmhp.com.)
 
The services listed in this Attachment are subject to modification based on
Federal and State laws and regulations and Programs policy updates.
 
Services included under the HMO capitation payment
·  
Ambulance services



·  
Audiology services, including hearing aids, for adults (audiology services and
hearing aids for children are a non-capitated service)



·  
(These services are not subject to the quantitative treatment limitations that
apply under traditional, fee-for-service Medicaid coverage.  The services may be
subject to the HMO's non-quantitative treatmetn limiations, provided such
limitations comply with the requirements of the Mental Health Parity and
Addiction Equity Act of 2008.) Behavioral Health Services, including:






·  
Inpatient mental health services for Children (under age 21)



·  
Outpatient mental health services



·  
Psychiatry services



·  
Counseling services for adults (21 years of age and over)



·  
Outpatient substance use disorder treatment services including:



 
o Assessment



 
o Detoxification services



 
o Counseling treatment



 
o Medication assisted therapy



·  
Residential substance use disorder treatment services including:



 
o Detoxification services



·  
Substance use disorder treatment (including room and board)



·  
Birthing services provided by a physician or Advanced Practice Nurse in a
licensed birthing center



·  
Birthing services provided by a licensed birthing center

 
·  
Cancer screening, diagnostic, and treatment services



·  
Chiropractic services



·  
Dialysis



·  
Durable medical equipment and supplies



·  
Emergency Services



·  
Family planning services



·  
Home health care services



·  
Hospital services, including inpatient and outpatient



·  
Laboratory



·  
Mastectomy, breast reconstruction, and related follow-up procedures, including:



·  
inpatient services; outpatient services provided at an outpatient hospital and
ambulatory health care center as clinically appropriate; and physician and
professional services provided in an office, inpatient, or outpatient setting
for:



·  
all stages of reconstruction on the breast(s) on which medically necessary
mastectomy procedure(s) have been performed;



·  
surgery and reconstruction on the other breast to produce symmetrical
appearance;



·  
treatment of physical complications from the mastectomy and treatment of
lymphedemas; and



·  
prophylactic mastectomy to prevent the development of breast cancer.



·  
external breast prosthesis for the breast(s) on which medically necessary
mastectomy procedure(s) have been performed.



·  
Medical checkups and Comprehensive Care Program (CCP) Services for children
(under age 21) through the Texas Health Steps Program



·  
Oral evaluation and fluoride varnish in the Medical Home in conjunction with
Texas Health Steps medical checkup for children 6 months through 35 months of
age.



·  
Podiatry



·  
Prenatal care



·  
Primary care services



·  
Preventive services including an annual adult well check for patients 21 years
of age and over



·  
Radiology, imaging, and X-rays



·  
Specialty physician services



·  
Therapies – physical, occupational and speech



·  
Transplantation of organs and tissues



·  
Vision (Includes optometry and glasses. Contact lenses are only covered if they
are medically necessary for vision correction, which can not be accomplished by
glasses.)

     
CHIP Covered Services


Covered CHIP services must meet the CHIP definition of Medically Necessary
Covered Services as defined in this Contract.  There is no lifetime maximum on
benefits; however, 12-month period or lifetime limitations do apply to certain
services, as specified in the following chart.  Co-pays apply until a family
reaches its specific cost-sharing maximum.
 
Covered Benefit
Description
Inpatient General Acute and Inpatient Rehabilitation Hospital Services
 
 
Services include, but are not limited to, the following:
 
 Hospital-provided Physician or Provider services
 
 Semi-private room and board (or private if medically necessary as certified by
attending)
 
 General nursing care
 
 Special duty nursing when medically necessary
 
 ICU and services
 
 Patient meals and special diets
 
 Operating, recovery and other treatment rooms
 
 Anesthesia and administration (facility technical component)
 
 Surgical dressings, trays, casts, splints
 
 Drugs, medications and biologicals
 
 Blood or blood products that are not provided free-of-charge to the patient and
their administration
 
 X-rays, imaging and other radiological tests (facility technical component)
 
 Laboratory and pathology services (facility technical component)
 
 Machine diagnostic tests (EEGs, EKGs, etc.)
 
 Oxygen services and inhalation therapy
 
 Radiation and chemotherapy
 
 Access to DSHS-designated Level III perinatal centers or Hospitals meeting
equivalent levels of care
 
 In-network or out-of-network facility and Physician services for a mother and
her newborn(s) for a minimum of 48 hours following an uncomplicated vaginal
delivery and 96 hours following an uncomplicated delivery by caesarian section.
 
Hospital, physician and related medical services, such as anesthesia, associated
with dental care
 
Inpatient services associated with (a) miscarriage or (b) a non-viable pregnancy
(molar pregnancy, ectopic pregnancy, or a fetus that expired in utero).
Inpatient services associated with miscarriage or non-viable pregnancy include,
but are not limited to:
- dilation and curettage (D&C) procedures;
- appropriate provider-administered medications;
- ultrasounds, and
- histological examination of tissue samples.
 
 Surgical implants
 
 Other artificial aids including surgical implants
 
Inpatient services for a mastectomy and breast reconstruction include:
 - all stages of reconstruction on the affected breast;
 - external breast prosthesis for the breast(s) on which medically necessary
mastectomy procedure(s) have been performed
 - surgery and reconstruction on the other breast to produce symmetrical
appearance; and
 - treatment of physical complications from the mastectomy and treatment of
lymphedemas.
 
Implantable devices are covered under Inpatient and Outpatient services and do
not count towards the DME 12-month period limit
 
 Pre-surgical or post-surgical orthodontic services for medically necessary
treatment of craniofacial anomalies requiring surgical intervention and
delivered as part of a proposed and clearly outlined plan to treat:
- cleft lip or palate;
- severe skeletal and/or congenital craniofacial deviations; or
- severe facial asymmetry secondary skeletal defects, congenital syndromal
conditions and/or tumor growth or its treatment.
 
Skilled Nursing
Facilities
(Includes Rehabilitation
Hospitals)
 
 
Services include, but are not limited to, the following:
 
 Semi-private room and board
 
 Regular nursing services
 
 Rehabilitation services
 
 Medical supplies and use of appliances and equipment furnished by the facility
 
Outpatient Hospital, Comprehensive Outpatient Rehabilitation Hospital, Clinic
(Including Health Center) and Ambulatory Health Care Center
 
Services include, but are not limited to, the following services provided in a
hospital clinic or emergency room, a clinic or health center, hospital-based
emergency department or an ambulatory health care setting:
 
X-ray, imaging, and radiological tests (technical component)
 
Laboratory and pathology services (technical component)
 
Machine diagnostic tests
 
Ambulatory surgical facility services
 
Drugs, medications and biologicals
 
Casts, splints, dressings
 
Preventive health services
 
Physical, occupational and speech therapy
 
Renal dialysis
 
Respiratory services
 
Radiation and chemotherapy
 
Blood or blood products that are not provided free-of-charge to the patient and
the administration of these products
 
Outpatient services associated with (a) miscarriage or (b) a non-viable
pregnancy (molar pregnancy, ectopic pregnancy, or a fetus that expired in
utero). Inpatient services associated with miscarriage or non-viable pregnancy
include, but are not limited to:
- dilation and curettage (D&C) procedures;
- appropriate provider-administered medications;
- ultrasounds, and
- histological examination of tissue samples.
 
Facility and related medical services, such as anesthesia, associated with
dental care, when provided in a licensed ambulatory surgical facility.
 
Surgical implants
 
Other artificial aids including surgical implants
 
Outpatient services provided at an oupatient hospital and ambultory health care
center for a mastectomy and breast reconstruction as clinically appropriate,
include:
- all stages of reconstruction on the affected breast;
- external breast prosthesis for the breast(s) on which medically necessary
mastectomy procedure(s) have been performed
- surgery and reconstruction on the other breast to produce symmetrical
appearance; and
- treatment of physical complications from mastectomy and treatment of
lymphedemas.
 
Implantable devices are covered under Inpatient and Outpatient services and do
not count towards the DME 12-month period limit
 
Pre-surgical or post-surgical orthodontic services for medically necessary
treatment of craniofacial anomalies requiring surgical intervention and
delivered as part of a proposed and clearly outlined plan to treat:
- cleft lip or palate;
- severe skeletal and/or congenital craniofacial deviations; or
- severe facial asymmetry secondary skeletal defects, congenital syndromal
conditions and/or tumor growth or its treatment.
 

 

 
Physician/Physician
Extender Professional Services
 
Services include, but are not limited to, the following:
 
 American Academy of Pediatrics recommended well-child exams and preventive
health services (including, but not limited to, vision and hearing screening and
immunizations)
 
 Physician office visits, in-patient and out-patient services
 
 Laboratory, x-rays, imaging and pathology services, including technical
component and/or professional interpretation
 
 Medications, biologicals and materials administered in Physician’s office
 
 Allergy testing, serum and injections
 
 Professional component (in/outpatient) of surgical services, including:
 
- Surgeons and assistant surgeons for surgical procedures including appropriate
follow-up care
 
- Administration of anesthesia by Physician (other than surgeon) or CRNA
 
- Second surgical opinions
 
- Same-day surgery performed in a Hospital without an over-night stay
 
- Invasive diagnostic procedures such as endoscopic examinations
 
 Hospital-based Physician services (including Physician-performed technical and
interpretive components)
 
Physician and professional services for a mastectomy and breast reconstruction
include:
- all stages of reconstruction on the affected breast;
- external breast prosthesis for the breast(s) on which medically necessary
mastectomy procedure(s) have been performed
- surgery and reconstruction on the other breast to produce symmetrical
appearance; and
- treatment of physical complications from the mastectomy and treatment of
lymphedemas.
 
 In-network and out-of-network Physician services for a mother and her
newborn(s) for a minimum of 48 hours following an uncomplicated vaginal delivery
and 96 hours following an uncomplicated delivery by caesarian section.
 
Physician services associated with (a) miscarriage or (b) a non-viable pregnancy
(molar pregnancy, ectopic pregnancy, or a fetus that expired in utero).
Inpatient services associated with miscarriage or non-viable pregnancy include,
but are not limited to:
- dilation and curettage (D&C) procedures;
- appropriate provider-administered medications;
- ultrasounds, and
- histological examination of tissue samples.
 
Physician services medically necessary to support a dentist providing dental
services to a CHIP member such as general anesthesia or intravenous (IV)
sedation.
 
Pre-surgical or post-surgical orthodontic services for medically necessary
treatment of craniofacial anomalies requiring surgical intervention and
delivered as part of a proposed and clearly outlined plan to treat:
- cleft lip or palate;
- severe skeletal and/or congenital craniofacial deviations; or
- severe facial asymmetry secondary skeletal defects, congenital syndromal
conditions and/or tumor growth or its treatment.
 
Durable Medical Equipment (DME), Prosthetic Devices and
Disposable Medical Supplies
 
$20,000 12-month period limit for DME, prosthetics, devices and disposable
medical supplies (diabetic supplies and equipment are not counted against this
ccap).   Services include DME (equipment which can withstand repeated use and is
primarily and customarily used to serve a medical purpose, generally is not
useful to a person in the absence of Illness, Injury, or Disability, and is
appropriate for use in the home), including devices and supplies that are
medically necessary and necessary for one or more activities of daily living and
appropriate to assist in the treatment of a medical condition, including:
 
Orthotic braces and orthotics
Dental devices
Prosthetic devices such as artificial eyes, limbs, braces, and external breast
prostheses
Prosthetic eyeglasses and contact lenses for the management of severe
ophthalmologic disease
Hearing aids
Diagnosis-specific disposable medical supplies, including diagnosis-specific
prescribed specialty formula and dietary supplements.  (See Attachment A)
 
Home and Community Health Services
 
Services that are provided in the home and community, including, but not limited
to:
 
 Home infusion
 
 Respiratory therapy
 
 Visits for private duty nursing (R.N., L.V.N.)
 
 Skilled nursing visits as defined for home health purposes (may include R.N. or
L.V.N.).
 
 Home health aide when included as part of a plan of care during a period that
skilled visits have been approved.
 
 Speech, physical and occupational therapies.
 
 Services are not intended to replace the CHILD'S caretaker or to provide relief
for the caretaker
 
 Skilled nursing visits are provided on intermittent level and not intended to
provide 24-hour skilled nursing services
 
 Services are not intended to replace 24-hour inpatient or skilled nursing
facility services
 Inpatient Mental Health Services  
Mental health services, including for serious mental illness, furnished in a
free-standing psychiatric hospital, psychiatric units of general acute care
hospitals and state-operated facilities, including, but not limited to:
 
 Neuropsychological and psychological testing.
 
When inpatient psychiatric services are ordered by a court of competent
jurisdiction under the provisions of Chapters 573 and 574 of the Texas Health
and Safety Code, relating to court ordered commitments to psychiatric
facilities, the court order serves as binding determination of medical
necessity.  Any modification or termination of services must be presented to the
court with juridiction over the matter for determination.
 
 Does not require PCP referral
 Outpatient Mental Health Services  
Mental health services, including for serious mental illness, provided on an
outpatient basis, including, but not limited to:
 
 The visits can be furnished in a variety of community-based settings (including
school and home-based) or in a state-operated facility
 Neuropsychological and psychological testing
Medication management
Rehabilitative day treatments
Residential treatment services
Sub-acute outpatient services (partial hospitalization or rehabilitative day
treatment)
Skills training (psycho-educational skill development)
When outpatient psychiatric services are ordered by a court of competent
jurisdiction under the provisions of Chapters 573 and 574 of the Texas Health
and Safety Code, relating to court ordered commitments to psychiatric
facilities, the court order serves as binding detemination of medical
necessity.  Any modification or termination of services must be presented to the
court with jursidiction over the matter for determination
 
A Qualified Mental Health Provider – Community Services (QMHP-CS), is defined by
the Texas Department of State Health Services (DSHS) in Title 25 T.A.C., Part I,
Chapter 412, Subchapter G, Division 1, §412.303(48). QMHP-CSs shall be providers
working through a DSHS-contracted Local Mental Health Authority or a separate
DSHS-contracted entity. QMHP-CSs shall be supervised by a licensed mental health
professional or physician and provide services in accordance with DSHS
standards. Those services include individual and group skills training (which
can be components of interventions such as day treatment and in-home services),
patient and family education, and crisis services
Does not require PCP referral
 Inpatient Substance Abuse Treatment Services  
Services include, but are not limited to:
 
 Inpatient and residential substance abuse treatment services including
detoxification and crisis stabilization, and 24-hour residential rehabilitation
programs
 
 
 Does not require PCP referral
 Outpatient Substance Abuse Treatment Services  
 Outpatient substance abuse treatment services include, but are not limited to,
the following:
 
 Prevention and intervention services that are provided by physician and
non-physician providers, such as screening, assessment and referral for chemical
dependency disorders.
 
 Intensive outpatient services
 
 Partial hospitalization
 
 Intensive outpatient services is defined as an organized non-residential
service providing structured group and individual therapy, education services,
and life skills training which consists of at least 10 hours per week for four
to 12 weeks, but less than 24 hours per day
 
 Outpatient treatement service is defined as consisting of at least one or two
hours per week providing structured group and individual therapy, educational
services, and life skills training 
 
 Does not require PCP referral
 Rehabilitation Services  
Services include, but are not limited to, the following:
 
 Habilitation (the process of supplying a child with the means to reach
age-appropriate developmental milestones through therapy or treatment) and
rehabilitation services include, but are not limited to the following:
 
 Physical, occupational and speech therapy
 
 Developmental assessment
 Hospice Care Services  
Services include, but are not limited to, the following:
 
 Palliative care, including medical and support services, for those children who
have six months or less to live, to keep patients comfortable during the last
weeks and months before death
 
 Treatment services , including treatment related to the terminal illness
 
 Up to a maximum of 120 days with a 6 month life expectancy
 
 Patients electing hospice services may cancel this election at anytime
 
 Services apply to the hospice diagnosis
 Emergency Services, including Emergency Hospitals, Physicians, and Ambulance
Services  
HMO cannot require authorization as a condition for payment for emergency
conditions or labor and delivery.
Covered services include, but are not limited to, the following:
 
 Emergency services based on prudent lay person definition of emergency health
condition
 
 Hospital emergency department room and ancillary services and physician
services 24 hours a day, 7 days a week, both by in-network and out-of-network
providers
 
 Medical screening examination
 
 Stabilization services
 
 Access to DSHS designated Level 1 and Level II trauma centers or hospitals
meeting equivalent levels of care for emergency services
 
 Emergency ground, air and water transportation
 
 Emergency dental services, limited to fractured or dislocated jaw, traumatic
damage to teeth, and removal of cysts.
 Transplants  
Services include, but are not limited to, the following:
 
 Using up-to-date FDA guidelines, all non-experimental human organ and tissue
transplants and all forms of non-experimental corneal, bone marrow and
peripheral stem cell transplants, including donor medical expenses.
 
   Vision Benefit  
The health plan may reasonably limit the cost of the frames/lenses.
Services include:
 
 One examination of the eyes to determine the need for and prescription for
corrective lenses per 12-month period, without authorization
 
 One pair of non-prosthetic eyewear per 12-month period

Chiropractic Services  
Services do not require physician prescription and are limited to spinal
subluxation
 
Tobacco Cessation
Program
 
Covered up to $100 for a 12- month period limit for a plan- approved program
 
 Health Plan defines plan-approved program.
 
 May be subject to formulary requirements.

 
 
 
 CHIP EXCLUSIONS FROM COVERED SERVICES




[Value-added services]
See Attachment B-3
 
 Inpatient and outpatient infertility treatments or reproductive services other
than prenatal care, labor and delivery, and care related to disease, illnesses,
or abnormalities related to the reproductive system

 
 Personal comfort items including but not limited to personal care kits provided
on inpatient admission, telephone, television, newborn infant photographs, meals
for guests of patient, and other articles which are not required for the
specific treatment of sickness or injury

 
 Experimental and/or investigational medical, surgical or other health care
procedures or services which are not generally employed or recognized within the
medical community

 
 Treatment or evaluations required by third parties including, but not limited
to, those for schools, employment, flight clearance, camps, insurance or court

 
 Private duty nursing services when performed on an inpatient basis or in a
skilled nursing facility.

 
 Mechanical organ replacement devices including, but not limited to artificial
heart

 
 Hospital services and supplies when confinement is solely for diagnostic
testing purposes, unless otherwise pre-authorized by Health Plan

 
 Prostate and mammography screening

 
 Elective surgery to correct vision

 
 Gastric procedures for weight loss

 
 Cosmetic surgery/services solely for cosmetic purposes
Dental devices soley for cosmetic purposes

 
 Out-of-network services not authorized by the Health Plan except for emergency
care and physician services for a mother and her newborn(s) for a minimum of 48
hours following an uncomplicated vaginal delivery and 96 hours following an
uncomplicated delivery by caesarian section

 
 Services, supplies, meal replacements or supplements provided for weight
control or the treatment of obesity, except for the services associated with the
treatment for morbid obesity as part of a treatment plan approved by the Health
Plan

 
 Acupuncture services, naturopathy and hypnotherapy

 
 Immunizations solely for foreign travel

 
 Routine foot care such as hygienic care

 
 Diagnosis and treatment of weak, strained, or flat feet and the cutting or
removal of corns, calluses and toenails (this does not apply to the removal of
nail roots or surgical treatment of conditions underlying corns, calluses or
ingrown toenails)

 
 Replacement or repair of prosthetic devices and durable medical equipment due
to misuse, abuse or loss when confirmed by the Member or the vendor

 
 Corrective orthopedic shoes

 
 Convenience items

 
 Orthotics primarily used for athletic or recreational purposes

 
 Custodial care (care that assists a child with the activities of daily living,
such as assistance in walking, getting in and out of bed, bathing, dressing,
feeding, toileting, special diet preparation, and medication supervision that is
usually self-administered or provided by a parent. This care does not require
the continuing attention of trained medical or paramedical personnel.)  This
exclusion does not apply to hospice services.

 
 Housekeeping

 
 Public facility services and care for conditions that federal, state, or local
law requires be provided in a public facility or care provided while in the
custody of legal authorities

 
 Services or supplies received from a nurse, which do not require the skill and
training of a nurse

 
 Vision training and vision therapy

 
 Reimbursement for school-based physical therapy, occupational therapy, or
speech therapy services are not covered except when ordered by a Physician/PCP

 
 Donor non-medical expenses

 
 Charges incurred as a donor of an organ when the recipient is not covered under
this health plan

 
CHIP DME/SUPPLIES
 
SUPPLIES
COVERED
EXCLUDED
COMMENTS/MEMBER
CONTRACT PROVISIONS
Ace Bandages
 
X
Exception: If provided by and billed through the clinic or home care agency it
is covered as an incidental supply.
Alcohol, rubbing
 
X
Over-the-counter supply.
Alcohol, swabs (diabetic)
X
 
Over-the-counter supply not covered, unless RX provided at time of dispensing.
Alcohol, swabs
X
 
Covered only when received with IV therapy or central line kits/supplies.
Ana Kit Epinephrine
X
 
A self-injection kit used by patients highly allergic to bee stings.
Arm Sling
X
 
Dispensed as part of office visit.
Attends (Diapers)
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Bandages
 
X
 
Basal Thermometer
 
X
Over-the-counter supply.
Batteries – initial
X
.
For covered DME items
Batteries – replacement
X
 
For covered DME when replacement is necessary due to normal use.
Betadine
 
X
See IV therapy supplies.
Books
 
X
 
Clinitest
X
 
For monitoring of diabetes.
Colostomy Bags
   
See Ostomy Supplies.
Communication Devices
 
X
 
Contraceptive Jelly
 
X
Over-the-counter supply. Contraceptives are not covered under the plan.
Cranial Head Mold
 
X
 
Diabetic Supplies
X
 
Monitor calibrating solution, insulin syringes, needles, lancets, lancet device,
and glucose strips.
Dental Devices   X   Coverage limited to dental devices used for treatment of
craniofacial anomalies requiring surgical intervention. 
Diapers/Incontinent Briefs/Chux
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Diaphragm
 
X
Contraceptives are not covered under the plan.
Diastix
X
 
For monitoring diabetes.
Diet, Special
 
X
 
Distilled Water
 
X
 
Dressing Supplies/Central Line
X
 
Syringes, needles, Tegaderm, alcohol swabs, Betadine swabs or ointment,
tape.  Many times these items are dispensed in a kit when includes all necessary
items for one dressing site change.
Dressing Supplies/Decubitus
X
 
Eligible for coverage only if receiving covered home care for wound care.
Dressing Supplies/Peripheral IV Therapy
X
 
Eligible for coverage only if receiving home IV therapy.
Dressing Supplies/Other
 
X
 
Dust Mask
 
X
 
Ear Molds
X
 
Custom made, post inner or middle ear surgery
Electrodes
X
 
Eligible for coverage when used with a covered DME.
Enema Supplies
 
X
Over-the-counter supply.
Enteral Nutrition
Supplies
X
 
Necessary supplies (e.g., bags, tubing, connectors, catheters, etc.) are
eligible for coverage.  Enteral nutrition products are not covered except for
those prescribed for hereditary metabolic disorders, a non-function or disease
of the structures that normally permit food to reach the small bowel, or
malabsorption due to disease
Eye Patches
X
 
Covered for patients with amblyopia.
Formula
 
X
Exception: Eligible for coverage only for chronic hereditary metabolic disorders
a non-function or disease of the structures that normally permit food to reach
the small bowel; or malabsorption due to disease (expected to last longer than
60 days when prescribed by the physician and authorized by plan.)  Physician
documentation to justify prescription of formula must include:
 
• Identification of a metabolic disorder, dysphagia that results in a medical
need for a liquid diet, presence of a gastrostomy, or disease resulting in
malabsorption that requires a medically necessary nutritional product
 
Does not include formula:
 
• For members who could be sustained on an age-appropriate diet.
 
• Traditionally used for infant feeding
 
• In pudding form (except for clients with documented oropharyngeal motor
dysfunction who receive greater than 50 percent of their daily caloric intake
from this product)
 
• For the primary diagnosis of failure to thrive, failure to gain weight, or
lack of growth or for infants less than twelve months of age unless medical
necessity is documented and other criteria, listed above, are met.
 
 
Food thickeners, baby food, or other regular grocery products that can be
blenderized and used with an enteral system that are not medically necessary,
are not covered, regardless of whether these regular food products are taken
orally or parenterally.
Gloves
 
X
Exception:  Central line dressings or wound care provided by home care agency.
Hydrogen Peroxide
 
X
Over-the-counter supply.
Hygiene Items
 
X
 
Incontinent Pads
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Insulin Pump (External) Supplies
X
 
Supplies (e.g., infusion sets, syringe reservoir and dressing, etc.) are
eligible for coverage if the pump is a covered item.
Irrigation Sets, Wound Care
X
 
Eligible for coverage when used during covered home care for wound care.
Irrigation Sets, Urinary
X
 
Eligible for coverage for individual with an indwelling urinary catheter.
IV Therapy Supplies
X
 
Tubing, filter, cassettes, IV pole, alcohol swabs, needles, syringes and any
other related supplies necessary for home IV therapy.
K-Y Jelly
 
X
Over-the-counter supply.
Lancet Device
X
 
Limited to one device only.
Lancets
X
 
Eligible for individuals with diabetes.
Med Ejector
X
   
Needles and
Syringes/Diabetic
   
See Diabetic Supplies
Needles and Syringes/IV and Central Line
   
See IV Therapy and Dressing Supplies/Central Line.
Needles and Syringes/Other
X
 
Eligible for coverage if a covered IM or SubQ medication is being administered
at home.
Normal Saline
   
See Saline, Normal
Novopen
X
   
Ostomy Supplies
X
 
Items eligible for coverage include: belt, pouch, bags, wafer, face plate,
insert, barrier, filter, gasket, plug, irrigation kit/sleeve, tape, skin prep,
adhesives, drain sets, adhesive remover, and pouch deodorant.
Items not eligible for coverage include:  scissors, room deodorants, cleaners,
rubber gloves, gauze, pouch covers, soaps, and lotions.
Parenteral Nutrition/Supplies
X
 
Necessary supplies (e.g., tubing, filters, connectors, etc.) are eligible for
coverage when the Health Plan has authorized the parenteral nutrition.
Saline, Normal
X
 
Eligible for coverage:
a) when used to dilute medications for nebulizer treatments;
b) as part of covered home care for wound care;
c) for indwelling urinary catheter irrigation.
Stump Sleeve
X
   
Stump Socks
X
   
Suction Catheters
X
   
Syringes
   
See Needles/Syringes.
Tape
   
See Dressing Supplies, Ostomy Supplies, IV Therapy Supplies.
Tracheostomy Supplies
X
 
Cannulas, Tubes, Ties, Holders, Cleaning Kits, etc. are eligible for coverage.
Under Pads
   
See Diapers/Incontinent Briefs/Chux.
Unna Boot
X
 
Eligible for coverage when part of wound care in the home setting.  Incidental
charge when applied during office visit.
Urinary, External Catheter & Supplies
 
X
Exception:  Covered when used by incontinent male where injury to the urethra
prohibits use of an indwelling catheter ordered by the PCP and approved by the
plan
Urinary, Indwelling Catheter & Supplies
X
 
Cover catheter, drainage bag with tubing, insertion tray, irrigation set and
normal saline if needed.
Urinary, Intermittent
X
 
Cover supplies needed for intermittent or straight catherization.
Urine Test Kit
X
 
When determined to be medically necessary.
Urostomy supplies
   
See Ostomy Supplies.







 
 

--------------------------------------------------------------------------------

 


Subject: Attachment B-2.1 - STAR + PLUS Covered Services
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
n/a
 
Initial version of Attachment B-2, Covered Services.
 
Revision
1.1
June 30, 2006
Revised Attachment B-2, Covered Services, by adding Attachment B-2.1, STAR+PLUS
Covered Services. This is the initial version of Attachment B-2.1, STAR+PLUS
Covered Services, which lists the Acute Care Services and the Community Based
Long Term Care Services.
 
Revision
1.2
September 1, 2006
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
 
Revision
1.3
September 1, 2006
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
 
Revision
1.4
September 1, 2006
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
 
Revision
1.5
January 1, 2007
Revised Attachment B-2.1, STAR+PLUS Covered Services, to include inpatient and
outpatient mental health services for adults.
 
Revision
1.6
February 1, 2007
Revised Attachment B-2.1, STAR+PLUS Covered Services, to exclude inpatient
mental health services for adults and children, and to establish monetary limits
on Transition Assistance Services.
Personal Attendant Services is clarified to include the three service delivery
options described in Attachment B-1, Section 8.3.5.  Consumer Directed Personal
Attendant Services is deleted from the list since it is one of the three service
delivery options under Personal Attendant Services.
 
Revision
1.7
June 1, 2007
Revised Attachment B-2.1, STAR+PLUS Covered Services, to include inpatient
mental health services for adults and children and to include effective dates by
service area.
 
Revision
1.8
September 1, 2007
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
 
Revision
1.9
December 1, 2007
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
  Revision  1.10  March 1, 2008 
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
  Revision 1.11 September 1, 2008 Attachment B-2.1 - STAR+PLUS Covered Services
is modified to include additional covered services resulting from the Frew
Settlement.   Revision 1.12 March 1, 2009 Attachment B-2.1- STAR+PLUS Covered
Services is modified to exclude nursing home services.   Revision 1.13 September
1, 2009
All references to “check-ups” are changed to “checkups”
Annual adult well check is removed from the list of enhanced benefits and added
to “Services included under the HMO capitation payment”.
 
“Services included under the HMO capitation payment” is modified to remove
“birthing center services” and add “Birthing services provided by a certified
nurse midwife in a birthing center”.
 
“1915(c) NF Waiver Services” is modified to add “In-Home or Out-of-Home Respite
Services”, to clarify that all covered services are medically necessary, and to
clarify that that Medical Supplies not available under the Medicaid State Plan
are covered.
  Revision 1.14 December 1, 2009
"Acute Care Services" is modified to clarify that the 30-day spell-of-illness
limit is waived for inpatient behavioral health services.
Services included under the HMO capitation payment" is modified to remove
references to PACT.
  Revision    1.15 March 1, 2010
“Services included under the HMO capitation payment” is modified to add
substance abuse services. This amendment will be effective the later of:
September 1, 2010 or upon final approval of the Medicaid State Plan, 1915(b)
STAR+PLUS waiver and/or the 1915(b) STAR waiver, as applicable to the HMO
Program.
  Revision 1.16 September 1, 2010
“Acute Care Services” is modified to add an enhanced benefit (waiver of 30 visit
limit for outpatient mental health services).
“Services included under the HMO capitation payment” is modified to clarify the
substance abuse services added by the last amendment; and to replace “certified
nurse midwife” with “physician or Advanced Practice Nurse” and add the word
“licensed” to Birthing Services. In addition, “mastectomy, breast
reconstruction, and related follow-up procedures” and “Birthing services
provided by a licensed birthing center” are added.
  Revision 1.17 December 1, 2010
Contract Amendment did not revise Attachment B-2.1- STAR+PLUS Covered Services.
    Revision  1.18  March 1, 2011     
Services included under the HMO capitation payment is modified to remove the
services effective prior to the effective dates of the State Plan and 1915(b)
STAR Waiver.
 
Services included under the HMO capitation payment is modified to add "Cancer
screening, diagnostic, and treatment services".  These services are already
1905(a) covered services, therefore adding this reference does not impact the
HMOs' rates. 
  Revision  1.19  September 1, 2011      Attachment B-2.1 is modified to remove
the waiver of the 30-day spell of illness for physical health in conformance
with the 1915(b) waiver.  In addition, effective September 1, 2011 and subject
to CMS approval, the waiver of the three prescription limit for adults is
removed.   
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.

STAR+PLUS Covered Services


Acute Care Services


The following is a non-exhaustive, high-level listing of Acute Care Covered
Services included under the STAR+PLUS Medicaid managed care program.
Medicaid HMO Contractors are responsible for providing a benefit package to
Members that includes all medically necessary services covered under the
traditional, fee-for-service Medicaid programs except for Non-capitated Services
provided to Medicaid Members outside of the HMO capitation and listed in
Attachment B-1, Section 8.2.2.8. In accordance with Attachment B-1, Section
8.2.2.8, Hospital Inpatient Stays and Nursing Facility Services are examples of
services that are excluded from the capitation payment to STAR+PLUS HMOs and are
paid through HHSC’s Administrative Contractor responsible for payment of
Traditional Medicaid fee-for-service claims. Medicaid HMO Contractors must
coordinate care for Members for these Non-capitated Services so that Members
have access to a full range of medically necessary Medicaid services, both
capitated and non-capitated. A Contractor may elect to offer additional acute
care Value-added Services.
Adult STAR+PLUS Members are provided with two enhanced benefits compared to the
traditional, fee-for-service Medicaid coverage:


 
1. waiver of the three-prescription per month limit, for members not covered by
Medicare; and



 
2. waiver of the 30-day spell-of-illness limit for inpatient behavioral health
services.


Subject to CMS approval, the waiver of the three-prescription per month limit
will no longer be an enhanced benefit for adult STAR+PLUS members. HHSC will
provide Medicaid HMOs advance written notice of the effective date of this
change, which it anticipates will be on or after September 1, 2011. Members
enrolled in a 1915(c) STAR+PLUS waiver program will have access to unlimited
prescriptions as a benefit of that program.

Prescription drug benefits to HMO Members are provided outside of the HMO
capitation.

STAR+PLUS HMO Contractors should refer to the current Texas Medicaid Provider
Procedures Manual and the bi-monthly Texas Medicaid Bulletin for a more
inclusive listing of limitations and exclusions that apply to each Medicaid
benefit category. (These documents can be accessed online at:
http://www.tmhp.com.)
 
The services listed in this Attachment are subject to modification based on
Federal and State laws and regulations and Programs policy updates.
 
Services included under the HMO capitation payment


 
• Ambulance services



        • Audiology services, including hearing aids, for adults (audiology
services and hearing aids for children are a non-capitated service)


 
• (These services are not subject to the quantitative treatment limitations that
apply under traditional, fee-for-service Medicaid coverage.  The services may be
subject to the HMO's non-quantitative treatment limiations, provided such
limitations comply with the requirments of the Mental Health Parity and
Addiction Equity Act of 2008.) Behavioral Health Services, including:



 
o Inpatient mental health services for Adults and Children (Effective 6/01/07 in
the Harris Service Area; and effective 9/01/07 in the Bexar, Nueces and Travis
Service Areas.)



 
o Outpatient mental health services for Adults and Children

 
 
o Psychiatry services



 
o Counseling services for adults (21 years of age and over)

 



 
o Substance use disorder treatment services, including



 
o Outpatient services, including:



 
o Assessment



 
o Detoxification services



 
o Counseling treatment



 
o Medication assisted therapy



 
o Residential services, including



 
o Detoxification services



 
o Substance use disorder treatment (including room and board)

 
 
o Medication assisted therapy

 
 
• Birthing services provided by a physician or Advanced Practice Nurse in a
licensed birthing center

 
 
• Birthing services provided by a licensed birthing center

 
• Cancer screening, diagnostic, and treatment services

 
 
• Chiropractic services



 
• Dialysis



 
• Durable medical equipment and supplies



 
• Emergency Services



 
• Family planning services



 
• Home health care services



 
• Hospital services, outpatient



 
• Laboratory

 
 
• Mastectomy, breast reconstruction, and related follow-up procedures,
including:



 
o outpatient services provided at an outpatient hospital and ambulatory health
care center as clinically appropriate; and physician and professional services
provided in an office, inpatient, or outpatient setting for:



 
o all stages of reconstruction on the breast(s) on which medically necessary
mastectomy procedure(s) have been performed;



 
o surgery and reconstruction on the other breast to produce symmetrical
appearance;



 
o treatment of physical complications from the mastectomy and treatment of
lymphedemas; and



 
o prophylactic mastectomy to prevent the development of breast cancer.



 
o external breast prosthesis for the breast(s) on which medically necessary
mastectomy procedure(s) have been performed.

 
 
• Medical checkups and Comprehensive Care Program (CCP) Services for children
(under age 21) through the Texas Health Steps Program



 
• Oral evaluation and fluoride varnish in the Medical Home in conjunction with
Texas Health Steps medical checkup for children 6 months through 35 months of
age.



 
• Optometry, glasses, and contact lenses, if medically necessary



 
• Podiatry



 
• Prenatal care



 
• Primary care services



 
• Preventive services including an annual adult well check for patients 21 years
of age and over



 
• Radiology, imaging, and X-rays



 
• Specialty physician services



 
• Therapies – physical, occupational and speech



 
• Transplantation of organs and tissues



 
• Vision



Community Based Long Term Care Services


The following is a non-exhaustive, high-level listing of Community Based Long
Term Care Covered Services included under the STAR+PLUS Medicaid managed care
program.


• Community Based Long Term Care Services for all Members


 
o Personal Attendant Services – All Members of a STAR+PLUS HMO may receive
medically and functionally necessary Personal Attendant Services (PAS).



 
o Day Activity and Health Services – All Members of a STAR+PLUS HMO may receive
medically and functionally necessary Day Activity and Health Care Services
(DAHS).





• 1915 (c) Nursing Facility Waiver Services for those Members who qualify for
such services

The state provides an enriched array of services to clients who would otherwise
qualify for nursing facility care through a Home and Community Based Medicaid
Waiver.  In traditional Medicaid, this is known as the Community Based
Alternatives (CBA) waiver.  The STAR+PLUS HMO must also provide the services
that are available to clients through the CBA waiver in traditional Medicaid to
those clients that meet the functional and financial eligibility for the 1915
(c) Nursing Facility Waiver Services.


 
o Personal Attendant Services (including the three service delivery options:
Self-Directed; Agency Model, Self-Directed; and Agency Model)
o In-Home or Out-of-Home Respite Services

 
o Nursing Services (in home)

 
o Emergency Response Services (Emergency call button)

 
o Home Delivered Meals

 
o Minor Home Modifications

 
o Adaptive Aids and Medical Equipment

 
o Medical Supplies

 
o Physical Therapy, Occupational Therapy, Speech Therapy

 
o Adult Foster Care

 
o Assisted Living
  o Transition Assistance Services (These services are limited to a maximum of
$2,500.00.  If the HMO determines that no other resources are available to pay
for the basic services/items needed to assist a Member, who is leaving a nursing
facility, with setting up a household, the HMO may authorize up to $2,500.00 for
Transition Assistance Services (TAS).  The $2,500.00 TAS benefit is part of the
expense ceiling when determining the Total Annual Individual Service Plan (ISP)
Cost.)

 
 
 
 

--------------------------------------------------------------------------------

 


Subject: Attachment B-2.2 - CHIP Perinatal Covered Services
 
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
 
 
n/a
 
 
 
Initial version of Attachment B-2, Covered Services
 
Revision
1.1
June 30, 2006
Revised Attachment B-2, Covered Services, by adding Attachment B-2.1, STAR+PLUS
Covered Services.
 
Revision
1.2
September 1, 2006
Revised Attachment B-2, Covered Services, by updating provisions applicable to
MCOs participating in the STAR and CHIP Programs.
 
Revision
1.3
September 1, 2006
Revised Attachment B-2, Covered Services, by adding Attachment B-2.2, CHIP
Perinatal Covered Services.  This is the initial version of Attachment B-2.2,
which lists the CHIP Perinatal Covered Services, exclusions and DME/Supplies.
 
Revision
1.4
September 1, 2006
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
Revision
1.5
January 1, 2007
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
Revision
1.6
February 1, 2007
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
Revision
1.7
July 1, 2007
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
Revision
1.8
September 1, 2007
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
Revision
1.9
December 1, 2007
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
Revision  1.10  March 1, 2008 
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
Revision 1.11 September 1, 2008
Contract Amendment did not revise Attachment B-2.2- CHIP Perinatal Covered
Services.
 
Revision 1.12 March 1, 2009 Contract Amendment did not revise Attachment B-2.2-
CHIP Perinatal Covered Services. Revision 1.13 September 1, 2009
CHIP Perinatal Covered Services “Inpatient General Acute and Inpatient
Rehabilitation Hospital Services” is modified to clarify the requirements
regarding miscarriage and non-viable pregnancy.
 
CHIP Perinatal Covered Services “Outpatient Hospital, Comprehensive Outpatient
Rehabilitation Hospital, Clinic (Including Health Center) and Ambulatory Health
Care Center” is modified to clarify the requirements regarding miscarriage and
non-viable pregnancy.
 
CHIP Perinatal Covered Services “Physician/Physician
Extender Professional Services” is modified to clarify the requirements
regarding miscarriage and non-viable pregnancy.
 
CHIP Perinatal Covered Services “Emergency Services, including Emergency
Hospitals, Physicians, and Ambulance Services” is modified to clarify the
requirements regarding miscarriage and non-viable pregnancy.
 
“Outpatient Mental Health Services” is revised to provide additional clarity as
it relates to Qualified Mental Health Providers – Community Services (QMHP-CS).
 
CHIP Perinatal Program Exclusions From Covered Services For CHIP Perinates is
modified to clarify the requirements regarding miscarriage and non-viable
pregnancy.
Revision  1.14 December 1, 2009  Outpatient Mental Health Services is revised to
update the TAC citation. Revision  1.15 March 1, 2010  Contract Amendment did
not revise Attachment B-2.2- CHIP Perinatal Covered Services. Revision     1.16
September 1, 2010
Attachment B-2.2 is modified to clarify the 12-month enrollment period is for
the CHIP Perinate Newborn beginning with the month of enrollment as a CHIP
Perinate.
CHIP Perinatal Covered Services “Inpatient General Acute and Inpatient
Rehabilitation Hospital Services” for Perinate Newborns is modified to remove
the CHIP Perinate Newborn 0% to 185% category and to add outpatient services and
orthodontic services to conform to CHIP Covered Services in Attachment B-2.
CHIP Perinatal Covered Services “Inpatient General Acute and Inpatient
Rehabilitation Hospital Services” for Perinates is modified to remove the CHIP
Perinate Newborn 0% to 185% category.
CHIP Perinatal Covered Services “Outpatient Hospital, Comprehensive Outpatient
Rehabilitation Hospital, Clinic (Including Health Center) and Ambulatory Health
Care Center” for Perinate Newborns is modified to add outpatient services and
orthodontic services to conform to CHIP Covered Services in Attachment B-2.
CHIP Perinatal Covered Services “Physician/Physician Extender Professional
Services” for Perinate Newborns is modified to add outpatient services and
orthodontic services to conform to CHIP Covered Services in Attachment B-2.
CHIP Perinatal Covered Services “Durable Medical Equipment (DME), Prosthetic
Devices and Disposable Medical Supplies” for Perinate Newborns is modified to
add dental devices and external breast prostheses to conform to CHIP Covered
Services in Attachment B-2.
The first bullet under “Exclusions from Covered Services for CHIP Perinates” is
clarified.
The first bullet under “Exclusions from Covered Services for CHIP Perinate
Newborns” is removed. “Dental Devices solely for cosmetic purposes” is added to
conform to CHIP Covered Services in Attachment B-2.
“CHIP & CHIP Perinatal Program DME/Supplies” is modified to add “Dental Devices”
to conform to CHIP Covered Services in Attachment B-2.
Revision  1.17  December 1, 2010  CHIP Hospice Care Services is modified to
require concurrent CHIP and hospice care services to comply with the federal
requirements from Section 2302 of the Patient Protection and Affordable Care Act
of 2010 (P.L. 111-148). By law, CHIP health plans were required to provide
concurrent hospice care services effective August 1, 2010.  Revision  1.18 
March 1, 2010 
Inpatient Mental Health Services for CHIP Perinate Newborns is modified to
comply with the federal requirements of the Mental Health Parity and Addiction
Equity Act of 2008 (MHPAEA), as applied to CHIP by the Children’s Health
Insurance Program Reauthorization Act of 2009 (P.L. 111-3). Also modified to
clarify the court-ordered service requirement.
 
Outpatient Mental Health Services for CHIP Perinate Newborns is modified to
comply with the federal requirements of the Mental Health Parity and Addiction
Equity Act of 2008 (MHPAEA) as applied to CHIP by the Children’s Health
Insurance Program Reauthorization Act of 2009 (P.L. 111-3). Also modified to
clarify the court-ordered service requirement.
 
Inpatient Substance Abuse Treatment Services for CHIP Perinate Newborns is
modified to comply with the federal requirements of the Mental Health Parity and
Addiction Equity Act of 2008 (MHPAEA) as applied to CHIP by the CHIP
Reauthorization Act of 2009 (P.L. 111-3).
 
Outpatient Substance Abuse Treatment Services for CHIP Perinate Newborns is
modified to comply with the federal requirements of the Mental Health Parity and
Addiction Equity Act of 2008 (MHPAEA) as applied to CHIP by the CHIP
Reauthorization Act of 2009 (P.L. 111-3).
 
CHIP Perinatal Program Exclusions from Covered Services for CHIP Perinates is
modified to clarify that CHIP does not provide coverage for members traveling
outside of the U.S. CHIP Perinatal Program Exclusions from Covered Services for
CHIP Perinate Newborns is modified to clarify that CHIP does not provide
coverage for members traveling outside of the U.S.
Revision         1.19  September 1, 2011  Contract Amendment did not revise
Attachment B-2.2- CHIP Perinatal Covered Services. 
 
 1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2  Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.





 


CHIP Perinatal Program Covered Services
Covered CHIP Perinatal Program services must meet the definition of Medically
Necessary Covered Services as defined in this Contract. There is no lifetime
maximum on benefits; however, 12-month enrollment period or lifetime limitations
do apply to certain services, as specified in the following chart. Co-pays do
not apply to CHIP Perinatal Program Members. CHIP Perinate Newborns are eligible
for 12-months continuous coverage, beginning with the month of enrollment as a
CHIP Perinate.
 
Covered
 Benefit
CHIP Perinate Newborn
CHIP Perinate
Inpatient General Acute and Inpatient Rehabilitation Hospital Services
 
Services include, but are not limited to, the following:
 
 Hospital-provided Physician or Provider services
 
 Semi-private room and board (or private if medically necessary as certified by
attending)
 
 General nursing care
 
 Special duty nursing when medically necessary
 
 ICU and services
 
 Patient meals and special diets
 
 Operating, recovery and other treatment rooms
 
 Anesthesia and administration (facility technical component)
 
Surgical dressings, trays, casts, splints
 
 Drugs, medications and biologicals
 
 Blood or blood products that are not provided free-of-charge to the patient and
their administration
 
 X-rays, imaging and other radiological tests (facility technical component)
 
 Laboratory and pathology services (facility technical component)
 
 Machine diagnostic tests (EEGs, EKGs, etc.)
 
 Oxygen services and inhalation therapy
 
 Radiation and chemotherapy
 
 Access to DSHS-designated Level III perinatal centers or Hospitals meeting
equivalentlevels of care
 
 In-network or out-of-network facility and Physician services for a mother and
her newborn(s) for a minimum of 48 hours following an uncomplicated vaginal
delivery and 96 hours following an uncomplicated delivery by caesarian section.
 
 Hospital, physician and related medical services, such as anesthesia,
associated with dental care
 
 Surgical implants
 
 Other artificial aids including surgical implants
 
Inpatient services for a mastectomy and breast reconstruction include:
all stages of reconstruction on the affected breast;
surgery and reconstruction on the other breast to produce symmetrical
appearance; and
treatment of physical complications from the mastectomy and treatment of
lymphedemas.
 
 Implantable devices are covered under Inpatient and Outpatient services and do
not count towards the DME 12-month period limit.
 
Pre-surgical or post-surgical orthodontic services for medically necessary
treatment of craniofacial anomalies requiring surgical intervention and
delivered as part of a proposed and clearly outlined treatment plan to treat:
cleft lip and/or palate; or
severe traumatic skeletal and/or congenital craniofacial deviations; or
severe facial asymmetry secondary to skeletal defects, congenital syndromal
conditions and/or tumor growth or its treatment.
 
For CHIP Perinates in families with incomes at or below 185% of the Federal
Poverty Level, the facility charges are not a covered benefit; however,
professional services charges associated with labor with delivery are a covered
benefit.
 
For CHIP Perinates in families with incomes between 185% and 200% of the Federal
Poverty Level, benefits are limited to professional service charges and facility
charges associated with labor with delivery until birth, and services related
tomiscarriage or a non-viable pregnancy.
 
Services include:
 
 Operating, recovery and other treatment rooms
 
 Anesthesia and administration (facility technical component
 
 Medically necessary surgical services are limited to services that directly
relate to the delivery of the unborn child, and services related to miscarriage
or non-viable pregnancy (molar pregnancy, ectopic pregnancy, or a fetus that
expired in utero).
 
Inpatient services associated with (a) miscarriage or (b) a non-viable pregnancy
(molar pregnancy, ectopic pregnancy, or a fetus that expired in utero) are a
covered benefit. Inpatient services associated with miscarriage or non-viable
pregnancy include, but are not limited to:


dilation and curettage (D&C) procedures;


appropriate provider-administered medications;


ultrasounds, and
histological examination of tissue samples
Skilled Nursing
Facilities
(Includes Rehabilitation
Hospitals)
 
 
Services include, but are not limited to, the following:
 Semi-private room and board
 Regular nursing services
 Rehabilitation services
 Medical supplies and use of appliances and equipment furnished by the facility
 
Not a covered benefit.
Outpatient Hospital, Comprehensive Outpatient Rehabilitation Hospital, Clinic
(Including Health Center) and Ambulatory Health Care Center
 
Services include, but are not limited to, the following services provided in a
hospital clinic or emergency room, a clinic or health center, hospital-based
emergency department or an ambulatory health care setting:
 
 X-ray, imaging, and radiological tests (technical component)
 
 Laboratory and pathology services (technical component)
 
 Machine diagnostic tests
 
 Ambulatory surgical facility services
 
 Drugs, medications and biologicals
 
 Casts, splints, dressings
 
 Preventive health services
 
 Physical, occupational and speech therapy
 
 Renal dialysis
 
 Respiratory services
 
 Radiation and chemotherapy
 
 Blood or blood products that are not provided free-of-charge to the patient and
the administration of these products
 
 Facility and related medical services, such as anesthesia, associated with
dental care, when provided in a licensed ambulatory surgical facility.
 
 Surgical implants
 
 Other artificial aids including surgical implants
 
 Outpatient services provided at an outpatient hosptial or ambulatory health
care center for a  mastectomy and breast reconstruction as clinically
appropriate, include:
- all stages of reconstruction on the affected breast;
- surgery and reconstruction on the other breast to produces symmetrical
appearance; and
- treatment of physical complications from the mastectomy and treatment of
lymphedemas.
 
 Implantable devices are covered under Inpatient and Outpatient services and do
not count towards the DME 12-month period limit.
 
 
Pre-surgical or post-surgical orthodontic services for medically necessary
treatment of craniofacial anomalies requiring surgical intervention and
delivered as part of a proposed and clearly outlined treatment plan to treat:
cleft lip and/or palate; or
severe traumatic skeletal and/or congenital craniofacial deviations; or
severe facial asymmetry secondary to skeletal defects, congenital syndromal
conditions and/or tumor growth or its treatment.
Services include, the following services provided in a hospital clinic or
emergency room, a clinic or health center, hospital-based emergency department
or an ambulatory health care setting:
 
 X-ray, imaging, and radiological tests (technical component)
 
 Laboratory and pathology services (technical component)
 
 Machine diagnostic tests
 
 Drugs, medications and biologicals that are medically necessary prescription
and injection drugs.
 
Outpatient services associated with (a) miscarriage or (b) a non-viable
pregnancy (molar pregnancy, ectopic pregnancy, or a fetus that expired in utero)
are a covered benefit. Inpatient services associated with miscarriage or
non-viable pregnancy include, but are not limited to:


dilation and curettage (D&C) procedures;


appropriate provider-administered medications;


ultrasounds, and
histological examination of tissue samples
 
(1) Laboratory and radiological services are limited to services that directly
relate to ante partum care and/or the delivery of the covered CHIP Perinate
until birth.
 
(2) Ultrasound of the pregnant uterus is a covered benefit when medically
indicated.  Ultrasound may be indicated for suspected genetic defects, high-risk
pregnancy, fetal growth retardation, or gestational age confirmation or
miscarriage or non-viable pregnancy.
 
(3) Amniocentesis, Cordocentesis, Fetal Intrauterine Transfusion (FIUT) and
Ultrasonic Guidance for Cordocentesis, FIUT are covered benefits with an
appropriate diagnosis.
 (4) Laboratory tests are limited to:  nonstress testing, contraction, stress
testing, hemoglobin or hematocrit repeated once a trimester and at 32-36 weeks
of pregnancy; or complete blood count (CBC), urinanalysis for protein and
glucose every visit, blood type and RH antibody screen; repeat antibody screen
for Rh negative women at 28 weeks followed by RHO immune globulin
administration if indicated; rubella antibody titer, serology for syphilis,
hepatitis B surface antigen, cervical cytology, pregnancy test, gonorrhea test,
urine culture, sickle cell test, tuberculosis (TB) test, human immunodeficiency
virus (HIV) antibody screen, Chlamydia test, other laboratory tests not
specified but deemed medically necessary, and multiple marker screens for neural
tube defects (if the client initiates care between 16 and 20 weeks); screen for
gestational diabetes at 24-28 weeks of pregnancy; other lab tests as indicated
by medical condition of client.
Physician/
Physician
Extender Professional Services
 
Services include, but are not limited to, the following:
 
 American Academy of Pediatrics recommended well-child exams and preventive
health services (including, but not limited to, vision and hearing screening and
immunizations)
 
 Physician office visits, in-patient and out-patient services
 
 Laboratory, x-rays, imaging and pathology services, including technical
component and/or professional interpretation
 
 Medications, biologicals and materials administered in Physician’s office
 
 Allergy testing, serum and injections
 
 Professional component (in/outpatient) of surgical services, including:
- Surgeons and assistant surgeons for surgical procedures including appropriate
follow-up care
- Administration of anesthesia by Physician (other than surgeon) or CRNA
- Second surgical opinions
- Same-day surgery performed in a Hospital without an over-night stay
- Invasive diagnostic procedures such as endoscopic examinations
 
Hospital-based Physician services (including Physician-performed technical and
interpretive components)
 
Physician and professional services for mastectomy and breast
reconstruction include:
- all stages of reconstruction on the affected breast;
- surgery and reconstruction on the other breast to produces symmetrical
appearance; and
- treatment of physical complications from the mastectomy and treatment of
lymphedemas.
 
 In-network and out-of-network Physician services for a mother and her
newborn(s) for a minimum of 48 hours following an uncomplicated vaginal delivery
and 96 hours following an uncomplicated delivery by caesarian section.
 
 Physician services medically necessary to support a dentist providing dental
services to a CHIP member such as general anesthesia or intravenous (IV)
sedation.
 
Pre-surgical or post-surgical orthodontic services for medically necessary
treatment of craniofacial anomalies requiring surgical intervention and
delivered as part of a proposed and clearly outlined treatment plan to treat:
cleft lip and/or palate; or
severe traumatic skeletal and/or congenital craniofacial deviations; or
severe facial asymmetry secondary to skeletal defects, congenital syndromal
conditions and/or tumor growth or its treatment.
 
 
Services include, but are not limited to the following:
 
 Medically necessary physician services are limited to prenatal and postpartum
care and/or the delivery of the covered unborn child until birth
 
 Physician office visits, in-patient and out-patient services
 
 Laboratory, x-rays, imaging and pathology services including technical
component and /or professional interpretation
 
 Medically necessary medications, biologicals and materials administered in
Physician’s office
 
 Professional component (in/outpatient) of surgical services, including:
 
o Surgeons and assistant surgeons for surgical procedures directly related to
the labor with delivery of the covered unborn child until birth.
 
o Administration of anesthesia by Physician (other than surgeon) or CRNA
 
o Invasive diagnostic procedures directly related to the labor with delivery of
the unborn child.
 
 Hospital-based Physician services (including Physician performed technical and
interpretive components)
 
 Professional component of the ultrasound of the pregnant uterus when medically
indicated for suspected genetic defects, high-risk pregnancy, fetal growth
retardation, or gestational age confirmation.
 
 Professional component of Amniocentesis, Cordocentesis, Fetal Intrauterine
Transfusion (FIUT) and Ultrasonic Guidance for Amniocentesis, Cordocentrsis, and
FIUT.
 
Professional component associated with (a) miscarriage or (b) a non-viable
pregnancy (molar pregnancy, ectopic pregnancy, or a fetus that expired in utero)
are a covered benefit. Inpatient services associated with miscarriage or
non-viable pregnancy include, but are not limited to:


dilation and curettage (D&C) procedures;


appropriate provider-administered medications;


ultrasounds, and
histological examination of tissue samples
 
Prenatal Care and Pre-Pregnancy Family Services and Supplies
 
 
Not a covered benefit.
Services are limited to an initial visit and subsequent prenatal (ante partum)
care visits that include:
 
(1) One visit every four weeks for the first 28 weeks or pregnancy;
(2) one visit every two to three weeks from 28 to 36 weeks of pregnancy; and
(3) one visit per week from 36 weeks to delivery.
 
More frequent visits are allowed as Medically Necessary. Benefits are limited
to:
 
Limit of 20 prenatal visits and 2 postpartum visits (maximum within 60 days)
without documentation of a complication of pregnancy.  More frequent visits may
be necessary for high-risk pregnancies.  High-risk prenatal visits are not
limited to 20 visits per pregnancy.  Documentation supporting medical necessity
must be maintained in the physician’s files and is subject to retrospective
review.
 
Visits after the initial visit must include:
 
 interim history (problems, marital status, fetal status);
 
 physical examination (weight, blood pressure, fundalheight, fetal position and
size, fetal heart rate, extremities) and
 
 laboratory tests (urinanalysis for protein and glucose every visit; hematocrit
or hemoglobin repeated once a trimester and at 32-36 weeks of pregnancy;
multiple marker screen for fetal abnormalities offered at 16-20 weeks of
pregnancy; repeat antibody screen for Rh negative women at 28 weeks followed by
Rho immune globulin administration if indicated; screen for gestational diabetes
at 24-28 weeks of pregnancy; and other lab tests as indicated by medical
condition of client).
 
Durable Medical Equipment (DME), Prosthetic Devices and
Disposable Medical Supplies
 
 
$20,000 12-month period limit for DME, prosthetics, devices and disposable
medical supplies (diabetic supplies and equipment are not counted against this
cap).   Services include DME (equipment which can withstand repeated use and is
primarily and customarily used to serve a medical purpose, generally is not
useful to a person in the absence of Illness, Injury, or Disability, and is
appropriate for use in the home), including devices and supplies that are
medically necessary and necessary for one or more activities of daily living and
appropriate to assist in the treatment of a medical condition, including:
 Orthotic braces and orthotics
 Dental devices
 Prosthetic devices such as artificial eyes, limbs, braces and external breast
prostheses
 Prosthetic eyeglasses and contact lenses for the management of severe
ophthalmologic disease
 Hearing aids
 Diagnosis-specific disposable medical supplies, including diagnosis-specific
prescribed specialty formula and dietary supplements.  (See Attachment A)
 
Not a covered benefit.
Home and Community Health Services
 
 
 
Services that are provided in the home and community, including, but not limited
to:
 
 Home infusion
 
 Respiratory therapy
 
 Visits for private duty nursing (R.N., L.V.N.)
 
 Skilled nursing visits as defined for home health purposes (may include R.N. or
L.V.N.).
 
 Home health aide when included as part of a plan of care during a period that
skilled visits have been approved.
 
 Speech, physical and occupational therapies.
 
 Services are not intended to replace the CHILD'S caretaker or to provide relief
for the caretaker
 
 Skilled nursing visits are provided on intermittent level and not intended to
provide 24-hour skilled nursing services
 
 Services are not intended to replace 24-hour inpatient or skilled nursing
facility services
 
 
 
Not a covered benefit.
Inpatient Mental Health Services
 
Mental health services, including for serious mental illness, furnished in a
free-standing psychiatric hospital, psychiatric units of general acute care
hospitals and state-operated facilities, including, but not limited to:
 Neuropsychological and psychological testing.
When inpatient psychiatric services are ordered by a court of competent
jurisdiction under the provisions of Chapters 573 and 574 of the Texas Health
and Safety Code, relating to court ordered commitments to psychiatric
facilities, the court order serves as binding determination of medical
necessity. Any modification or termination of services must be presented to the
court with jurisdiction over the matter for determination
 Does not require PCP referral
 
Not a covered benefit.
Outpatient Mental Health Services
 
Mental health services, including for serious mental illness, provided on an
outpatient basis, including, but not limited to:
 Medication management visits do not count against the outpatient visit limit.
The visits can be furnished in a variety of community-based settings (including
school and home-based) or in a state-operated facility
Neuropsychological and psychological testing
Medication management
Rehabilitative day treatments
Residential treatment services
Sub-acute outpatient services (partial hospitalization or rehabilitative day
treatment)
Skills training (psycho-educational skill development)
When outpatient psychiatric services are ordered by a court of competent
jurisdiction under the provisions of Chapters 573 and 574 of the Texas Health
and Safety Code, relating to court ordered commitments to psychiatric
facilities, the court order serves as binding determination of medical
necessity. Any modification or termination of services must be presented to the
court with jurisdiction over the matter for determination
A Qualified Mental Health Provider – Community Services (QMHP-CS), is defined by
the Texas Department of State Health Services (DSHS) in Title 25 T.A.C., Part I,
Chapter 412, Subchapter G, Division 1, §412.303(48). QMHP-CSs shall be providers
working through a DSHS-contracted Local Mental Health Authority or a separate
DSHS-contracted entity. QMHP-CSs shall be supervised by a licensed mental health
professional or physician and provide services in accordance with DSHS
standards. Those services include individual and group skills training (which
can be components of interventions such as day treatment and in-home services),
patient and does not require PCP referral   

 
 

Not a covered benefit.
Inpatient Substance Abuse Treatment Services
 
Services include, but are not limited to:
 
 Inpatient and residential substance abuse treatment services including
detoxification and crisis stabilization, and 24-hour residential rehabilitation
programs
 
 
 Does not require PCP referral
 
Not a covered benefit.
Outpatient Substance Abuse Treatment Services
 
 
 Services include, but are not limited to, the following:
 Prevention and intervention services that are provided by physician and
non-physician providers, such as screening, assessment and referral for chemical
dependency disorders.
 Intensive outpatient services
 Partial hospitalization
 Intensive outpatient services is defined as an organized non-residential
service providing structured group and individual therapy, educational services,
and life skills training which consists of at least 10 hours per week for four
to 12 weeks, but less than 24 hours per day
 Outpatient treatment service is defined as consisting of at least one to two
hours per week providing structured group and individual therapy, educational
services, and life skills training
  Does not require PCP referral
 
Not a covered benefit.
Rehabilitation Services
 
 
Services include, but are not limited to, the following:
 
 Habilitation (the process of supplying a child with the means to reach
age-appropriate developmental milestones through therapy or treatment) and
rehabilitation services include, but are not limited to the following:
 
 Physical, occupational and speech therapy
 
 Developmental assessment
 
 
 
Not a covered benefit.
Hospice Care Services
 
Services include, but are not limited to:
 
 Palliative care, including medical and support services, for those children who
have six months or less to live, to keep patients comfortable during the last
weeks and months before death
 
 Treatment services, including treatment related to the terminal illness
 
 Up to a maximum of 120 days with a 6 month life expectancy
 
 Patients electing hospice services may cancel this election at anytime
 
 Services apply to the hospice diagnosis
 
 
 
Not a covered benefit.
Emergency Services, including Emergency Hospitals, Physicians, and Ambulance
Services
 
HMO cannot require authorization as a condition for payment for emergency
conditions labor and
delivery.
 
Covered services include, but are not limited to, the following:
 
 Emergency services based on prudent lay person definition of emergency health
condition
 
 Hospital emergency department room and ancillary services and physician
services 24 hours a day, 7 days a week, both by in-network and out-of-network
providers
 
 Medical screening examination
 
 Stabilization services
 
 Access to DSHS designated Level 1 and Level II trauma centers or hospitals
meeting equivalent levels of care for emergency services
 
 Emergency ground, air and water transportation
 
 Emergency dental services, limited to fractured or dislocated jaw, traumatic
damage to teeth, and removal of cysts.
 
 
 
HMO cannot require authorization as a condition for payment for emergency
conditions related to labor with delivery.
 
Covered services are limited to those emergency services that are directly
related to the delivery of the unborn child until birth.
 
 
 Emergency services based on prudent lay person definition of emergency health
condition
 
 Medical screening examination to determine emergency when directly related to
the delivery of the covered unborn child.
 
 Stabilization services related to the labor with delivery of the covered unborn
child.
 
 Emergency ground, air and water transportation for labor and threatened labor
is a covered benefit
 
 
Benefit limits:  Post-delivery services or complications resulting in the need
for emergency services for the mother of the CHIP Perinate are not a covered
benefit.
Transplants
 
Services include, but are not limited to, the following:
 
 Using up-to-date FDA guidelines, all non-experimental human organ and tissue
transplants and all forms of non-experimental corneal, bone marrow and
peripheral stem cell transplants, including donor medical expenses.
 
 
 
Not a covered benefit.
Vision Benefit
 
 
 
 
The health plan may reasonably limit the cost of the frames/lenses.
Services include:
 
 One examination of the eyes to determine the need for and prescription for
corrective lenses per 12-month period, without authorization
 
 One pair of non-prosthetic eyewear per 12-month period
 
 
 
Not a covered benefit.
Chiropractic Services
 
 
 
 Services do not require physician prescription and are limited to spinal
subluxation.
 
 
 
Not a covered benefit.
Tobacco Cessation
Program
 
Covered up to $100 for a 12- month period limit for a plan- approved program
 
 Health Plan defines plan-approved program.
 
 May be subject to formulary requirements.
 
 
 
Not a covered benefit.
Case Management and Care Coordination Services
 
 
These services include outreach informing, case management, care coordination
and community referral.
Covered benefit.
 
 
Value-added services
See Attachment B-3.2
 



CHIP PERINATAL PROGRAM EXCLUSIONS FROM COVERED SERVICES FOR CHIP PERINATES
 
 
For CHIP Perinates in families with incomes at or below 185% of the Federal
Poverty Level, inpatient facility charges are not a covered benefit if
associated with the initial Perinatal Newborn admission. "Initial Perinatal
Newborn admission" means the hospitalization associated with the birth.



 
 Inpatient and outpatient treatments other than prenatal care, labor with
delivery, and postpartum care related to (a) miscarriage and (b) a non-viable
pregnancy, and postpartum care related to the covered unborn child until birth.

 
 Inpatient mental health services.

 
 Outpatient mental health services.

 
 Durable medical equipment or other medically related remedial devices.

 
 Disposable medical supplies.

 
 Home and community-based health care services.

 
 Nursing care services.

 
 Dental services.

 
 Inpatient substance abuse treatment services and residential substance abuse
treatment services.

 
 Outpatient substance abuse treatment services.

 
 Physical therapy, occupational therapy, and services for individuals with
speech, hearing, and language disorders.

 
 Hospice care.

 
 Skilled nursing facility and rehabilitation hospital services.

 
 Emergency services other than those directly related to the labor with delivery
of the covered unborn child.

 
 Transplant services.

 
 Tobacco Cessation Programs.

 
 Chiropractic Services.

 
 Medical transportation not directly related to the labor or threatened labor
and/or delivery of the covered unborn child.

 
 Personal comfort items including but not limited to personal care kits provided
on inpatient admission, telephone, television, newborn infant photographs, meals
for guests of patient, and other articles which are not required for the
specific treatment related to labor with delivery or post partum care.

 
 Experimental and/or investigational medical, surgical or other health care
procedures or services which are not generally employed or recognized within the
medical community

 
 Treatment or evaluations required by third parties including, but not limited
to, those for schools, employment, flight clearance, camps, insurance or court



 
 Private duty nursing services when performed on an inpatient basis or in a
skilled nursing facility.

 
 Coverage while traveling outside of the United States and U.S. Terriotries
(including Puerto Rico, U.S. Virgin Islands, Commonwealth of Northern Mariana
Islands, Guam, and American Samoa).

 
 Mechanical organ replacement devices including, but not limited to artificial
heart

 
 Hospital services and supplies when confinement is solely for diagnostic
testing purposes and not a part of labor with delivery

 
 Prostate and mammography screening

 
 Elective surgery to correct vision

 
 Gastric procedures for weight loss

 
 Cosmetic surgery/services solely for cosmetic purposes

 
 Out-of-network services not authorized by the Health Plan except for emergency
care related to the labor with delivery of the covered unborn child.

 
 Services, supplies, meal replacements or supplements provided for weight
control or the treatment of obesity

 
 Acupuncture services, naturopathy and hypnotherapy

 
 Immunizations solely for foreign travel

 
 Routine foot care such as hygienic care

 
 Diagnosis and treatment of weak, strained, or flat feet and the cutting or
removal of corns, calluses and toenails (this does not apply to the removal of
nail roots or surgical treatment of conditions underlying corns, calluses or
ingrown toenails)

 
 Corrective orthopedic shoes

 
 Convenience items

 
 Orthotics primarily used for athletic or recreational purposes

 
 Custodial care (care that assists with the activities of daily living, such as
assistance in walking, getting in and out of bed, bathing, dressing, feeding,
toileting, special diet preparation, and medication supervision that is usually
self-administered or provided by a caregiver. This care does not require the
continuing attention of trained medical or paramedical personnel.)

 
 Housekeeping

 
 Public facility services and care for conditions that federal, state, or local
law requires be provided in a public facility or care provided while in the
custody of legal authorities

 
 Services or supplies received from a nurse, which do not require the skill and
training of a nurse

 
 Vision training, vision therapy, or vision services

 
 Reimbursement for school-based physical therapy, occupational therapy, or
speech therapy services are not covered

 
 Donor non-medical expenses

 
 Charges incurred as a donor of an organ

 
CHIP PERINATAL PROGRAM EXCLUSIONS FROM COVERED SERVICES FOR CHIP PERINATE
NEWBORNS


All the following exclusions match those found in the CHIP Program.





 
 Inpatient and outpatient infertility treatments or reproductive services other
than prenatal care, labor and delivery, and care related to disease, illnesses,
or abnormalities related to the reproductive system

 
 Personal comfort items including but not limited to personal care kits provided
on inpatient admission, telephone, television, newborn infant photographs, meals
for guests of patient, and other articles which are not required for the
specific treatment of sickness or injury

 
 Experimental and/or investigational medical, surgical or other health care
procedures or services which are not generally employed or recognized within the
medical community

 
 Treatment or evaluations required by third parties including, but not limited
to, those for schools, employment, flight clearance, camps, insurance or court

 
 Private duty nursing services when performed on an inpatient basis or in a
skilled nursing facility.

 
 Coverage while traveling outside of the United States and U.S. Terriotries
(including Puerto Rico, U.S. Virgin Islands, Commonwealth of Northern Mariana
Islands, Guam, and American Samoa).

 
 Mechanical organ replacement devices including, but not limited to artificial
heart

 
 Hospital services and supplies when confinement is solely for diagnostic
testing purposes, unless otherwise pre-authorized by Health Plan

 
 Prostate and mammography screening

 
 Elective surgery to correct vision

 
 Gastric procedures for weight loss

 
 Cosmetic surgery/services solely for cosmetic purposes

 
Dental Devices solely for cosmetic purposes 
Out-of-network services not authorized by the Health Plan except for emergency
care and physician services for a mother and her newborn(s) for a minimum of 48
hours following an uncomplicated vaginal delivery and 96 hours following an
uncomplicated delivery by caesarian section

 
 Services, supplies, meal replacements or supplements provided for weight
control or the treatment of obesity, except for the services associated with the
treatment for morbid obesity as part of a treatment plan approved by the Health
Plan

 
 Acupuncture services, naturopathy and hypnotherapy

 
 Immunizations solely for foreign travel

 
 Routine foot care such as hygienic care

 
 Diagnosis and treatment of weak, strained, or flat feet and the cutting or
removal of corns, calluses and toenails (this does not apply to the removal of
nail roots or surgical treatment of conditions underlying corns, calluses or
ingrown toenails)

 
 Replacement or repair of prosthetic devices and durable medical equipment due
to misuse, abuse or loss when confirmed by the Member or the vendor

 
 Corrective orthopedic shoes

 
 Convenience items

 
 Orthotics primarily used for athletic or recreational purposes

 
 Custodial care (care that assists a child with the activities of daily living,
such as assistance in walking, getting in and out of bed, bathing, dressing,
feeding, toileting, special diet preparation, and medication supervision that is
usually self-administered or provided by a parent. This care does not require
the continuing attention of trained medical or paramedical personnel.)  This
exclusion does not apply to hospice services.

 
 Housekeeping

 
 Public facility services and care for conditions that federal, state, or local
law requires be provided in a public facility or care provided while in the
custody of legal authorities

 
 Services or supplies received from a nurse, which do not require the skill and
training of a nurse

 
 Vision training and vision therapy

 
 Reimbursement for school-based physical therapy, occupational therapy, or
speech therapy services are not covered except when ordered by a Physician/PCP

 
 Donor non-medical expenses

 
 Charges incurred as a donor of an organ when the recipient is not covered under
this health plan

 
CHIP & CHIP PERINATAL PROGRAM DME/SUPPLIES
Note:  DME/SUPPLIES are not a covered benefit for CHIP Perinate Members but are
a benefit for CHIP Perinate Newborns.
SUPPLIES
COVERED
EXCLUDED
COMMENTS/MEMBER
CONTRACT PROVISIONS
Ace Bandages
 
X
Exception: If provided by and billed through the clinic or home care agency it
is covered as an incidental supply.
Alcohol, rubbing
 
X
Over-the-counter supply.
Alcohol, swabs (diabetic)
X
 
Over-the-counter supply not covered, unless RX provided at time of dispensing.
Alcohol, swabs
X
 
Covered only when received with IV therapy or central line kits/supplies.
Ana Kit Epinephrine
X
 
A self-injection kit used by patients highly allergic to bee stings.
Arm Sling
X
 
Dispensed as part of office visit.
Attends (Diapers)
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan.
Bandages
 
X
 
Basal Thermometer
 
X
Over-the-counter supply.
Batteries – initial
X
.
For covered DME items
Batteries – replacement
X
 
For covered DME when replacement is necessary due to normal use.
Betadine
 
X
See IV therapy supplies.
Books
 
X
 
Clinitest
X
 
For monitoring of diabetes.
Colostomy Bags
   
See Ostomy Supplies.
Communication Devices
 
X
 
Contraceptive Jelly
 
X
Over-the-counter supply. Contraceptives are not covered under the plan.
Cranial Head Mold
 
X
  Dental Devices  X   Coverage limited to dental devices used for treatment of
craniofacial anomalies requiring surgical intervention.
Diabetic Supplies
X
 
Monitor calibrating solution, insulin syringes, needles, lancets, lancet device,
and glucose strips.
Diapers/Incontinent Briefs/Chux
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Diaphragm
 
X
Contraceptives are not covered under the plan.
Diastix
X
 
For monitoring diabetes.
Diet, Special
 
X
 
Distilled Water
 
X
 
Dressing Supplies/Central Line
X
 
Syringes, needles, Tegaderm, alcohol swabs, Betadine swabs or ointment,
tape.  Many times these items are dispensed in a kit when includes all necessary
items for one dressing site change.
Dressing Supplies/Decubitus
X
 
Eligible for coverage only if receiving covered home care for wound care.
Dressing Supplies/Peripheral IV Therapy
X
 
Eligible for coverage only if receiving home IV therapy.
Dressing Supplies/Other
 
X
 
Dust Mask
 
X
 
Ear Molds
X
 
Custom made, post inner or middle ear surgery
Electrodes
X
 
Eligible for coverage when used with a covered DME.
Enema Supplies
 
X
Over-the-counter supply.
Enteral Nutrition Supplies
X
 
Necessary supplies (e.g., bags, tubing, connectors, catheters, etc.) are
eligible for coverage.  Enteral nutrition products are not covered except for
those prescribed for hereditary metabolic disorders, a non-function or disease
of the structures that normally permit food to reach the small bowel, or
malabsorption due to disease
Eye Patches
X
 
Covered for patients with amblyopia.
Formula
 
X
Exception: Eligible for coverage only for chronic hereditary metabolic disorders
a non-function or disease of the structures that normally permit food to reach
the small bowel; or malabsorption due to disease (expected to last longer than
60 days when prescribed by the physician and authorized by plan.)  Physician
documentation to justify prescription of formula must include:
 
• Identification of a metabolic disorder, dysphagia that results in a medical
need for a liquid diet, presence of a gastrostomy, or disease resulting in
malabsorption that requires a medically necessary nutritional product
 
Does not include formula:
 
• For members who could be sustained on an age-appropriate diet.
 
• Traditionally used for infant feeding
 
• In pudding form (except for clients with documented oropharyngeal motor
dysfunction who receive greater than 50 percent of their daily caloric intake
from this product)
 
• For the primary diagnosis of failure to thrive, failure to gain weight, or
lack of growth or for infants less than twelve months of age unless medical
necessity is documented and other criteria, listed above, are met.
 
 
Food thickeners, baby food, or other regular grocery products that can be
blenderized and used with an enteral system that are not medically necessary,
are not covered, regardless of whether these regular food products are taken
orally or parenterally.
Gloves
 
X
Exception:  Central line dressings or wound care provided by home care agency.
Hydrogen Peroxide
 
X
Over-the-counter supply.
Hygiene Items
 
X
 
Incontinent Pads
X
 
Coverage limited to children age 4 or over only when prescribed by a physician
and used to provide care for a covered diagnosis as outlined in a treatment care
plan
Insulin Pump (External) Supplies
X
 
Supplies (e.g., infusion sets, syringe reservoir and dressing, etc.) are
eligible for coverage if the pump is a covered item.
Irrigation Sets, Wound Care
X
 
Eligible for coverage when used during covered home care for wound care.
Irrigation Sets, Urinary
X
 
Eligible for coverage for individual with an indwelling urinary catheter.
IV Therapy Supplies
X
 
Tubing, filter, cassettes, IV pole, alcohol swabs, needles, syringes and any
other related supplies necessary for home IV therapy.
K-Y Jelly
 
X
Over-the-counter supply.
Lancet Device
X
 
Limited to one device only.
Lancets
X
 
Eligible for individuals with diabetes.
Med Ejector
X
   
Needles and Syringes/Diabetic
   
See Diabetic Supplies
Needles and Syringes/IV and Central Line
   
See IV Therapy and Dressing Supplies/Central Line.
Needles and Syringes/Other
X
 
Eligible for coverage if a covered IM or SubQ medication is being administered
at home.
Normal Saline
   
See Saline, Normal
Novopen
X
   
Ostomy Supplies
X
 
Items eligible for coverage include: belt, pouch, bags, wafer, face plate,
insert, barrier, filter, gasket, plug, irrigation kit/sleeve, tape, skin prep,
adhesives, drain sets, adhesive remover, and pouch deodorant.
Items not eligible for coverage include:  scissors, room deodorants, cleaners,
rubber gloves, gauze, pouch covers, soaps, and lotions.
Parenteral Nutrition/Supplies
X
 
Necessary supplies (e.g., tubing, filters, connectors, etc.) are eligible for
coverage when the Health Plan has authorized the parenteral nutrition.
Saline, Normal
X
 
Eligible for coverage:
a) when used to dilute medications for nebulizer treatments;
b) as part of covered home care for wound care;
c) for indwelling urinary catheter irrigation.
Stump Sleeve
X
   
Stump Socks
X
   
Suction Catheters
X
   
Syringes
   
See Needles/Syringes.
Tape
   
See Dressing Supplies, Ostomy Supplies, IV Therapy Supplies.
Tracheostomy Supplies
X
 
Cannulas, Tubes, Ties, Holders, Cleaning Kits, etc. are eligible for coverage.
Under Pads
   
See Diapers/Incontinent Briefs/Chux.
Unna Boot
X
 
Eligible for coverage when part of wound care in the home setting.  Incidental
charge when applied during office visit.
Urinary, External Catheter & Supplies
 
X
Exception:  Covered when used by incontinent male where injury to the urethra
prohibits use of an indwelling catheter ordered by the PCP and approved by the
plan
Urinary, Indwelling Catheter & Supplies
X
 
Cover catheter, drainage bag with tubing, insertion tray, irrigation set and
normal saline if needed.
Urinary, Intermittent
X
 
Cover supplies needed for intermittent or straight catherization.
Urine Test Kit
X
 
When determined to be medically necessary.
Urostomy supplies
   
See Ostomy Supplies.



 
 
 

--------------------------------------------------------------------------------

 


Subject: Attachment B-3 - STAR Value-added Services

DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
Baseline
n/a
 
Initial version of Attachment B-3, Value-added Services.
Revision
1.1
June 30, 2006
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.2
September 1, 2006
Revised the Physical Health Value-added Services to include Home Visits to New
Mothers.  Revised the certification provision by changing the start date for the
12-month provision of services.
Revision
1.3
September 1, 2006
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.4
September 1, 2006
Contract amendment removed the separate signature requirement for Attachment
B-3, Value-added Services.  By signing the Contract and/or Contract Amendment,
the HMO certifies that it will provide the Value-added Services from September
1, 2006 through August 31, 2007.
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.7
July 1, 2007
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.8
September 1, 2007
Revised Attachment B-3, Value-added Services, to reflect newly negotiated
Value-added Services for FY 2008.
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision  1.10  March 1, 2008 
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision 1.11 September 1, 2008 Revised Attachment B-3, Value-added Services, to
reflect newly negotiated Value-added Services for FY 2009. Revision 1.12 March
1, 2009
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision 1.13 September 1, 2009 Revised Attachment B-3, Value-added Services, to
reflect newly negotiated Value-added Services for FY 2010. Revision 1.14
December 1, 2009
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision 1.15 March 1, 2010
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision 1.16 September 1, 2010 Revised Attachement B-3, Value-added Services,
to reflect newly negotiated Value-added Services for FY 2011. Revision  1.17 
December 1, 2010 
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision   1.18  March 1, 2011  Revised Attachement B-3, Value-added Services,
to reflect mid-year negotiated Value-added Services for FY 2011.  Revision     
1.19  September 1, 2011  Revised Attachment B-3, Value-added Services, to add
the Bexar, El Paso, Lubbock, Nueces, and Travis contiguous counties as a
result of the Contiguous Counties Expansion and to reflect negotiated
Value-added Services for FY 2012.
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.

ATTACHMENT B-3:  VALUE-ADDED SERVICES
September 1, 2011 – August 31, 2012




HMO:   Superior HealthPlan, Inc.


HMO PROGRAM:    Medicaid


SERVICE AREA(S):Bexar, El Paso, Lubbock, Nueces, and Travis
 
Physical Health Value-added Services
       
Value-added Service
Description of Value-added Services and Members Eligible to Receive the Services
Limitations or Restrictions
Provider(s) responsible for providing this service
                  NurseWise Twenty-four hour nurse advice line Available to all
members by calling the Member Services toll-free number NurseWIse, an affiliate
of Centene Corporation           Transportation
HMO will offer alternative transportation to HMO members that have trouble
accessing the State's Medical Transportation Program in a timely manner to
ensure access to their provider appointments. In addition, HMO will provide
transportation to non-medical services such as health education programs,
nutrition classes, and birth preparation classes. HMO's member service staff
will approve and coordinate the transportation service and the type of
transportation provided.
Members in the Nueces Service Area. The Transportation Authority in this area
will not agree to allow the plan to purchase bus vouchers or tokens.
The bus tokens or other alternative transportation must be requested in advance
of a provider visit and authorized by Superior’s Member Services Department.
 Transit Authorities in applicable Service Area.           Dental Benefit
Basic dental benefits for pregnant Members age 21 and over. The following
services, categorized by procedural code, are covered:
Preventive
D0120 Periodic oral evaluation
D0140 Limited oral evaluation
D0150 Comprehensive oral evaluation (initial)
D0170 Re-evaluation limited, problem focused
Radiographs
D0220 Intraoral periapical first film
D0230 Intraoral periapical each add'l film
D0270 Bitewing single film
D0272 Bitewings two film
D0274 Bitewings four film
D0330 Panoramic
Cleanings
D1110 Prophy-adult
D1204 Topical application of fluoride (prophy not included) adult
D1206 Fluoride varnish
Each Member is eligible to receive $250 in dental services per benefit year,
from dentists who are contracted with Delta Dental Insurance Company. The Member
must be pregnant at the time of receiving any dental service to be covered under
this benefit.
Licensed dentists under contract with Delta Dental Insurance Company
         
Vision
Members can choose between an enhanced selection of prescription eyeglasses OR
$100 towards the cost of any features or frames not covered under Medicaid.
Members will be offered a selection of 50 standard-size frames at no cost to
Member. Member will be able to choose from three frame styles, each in a choice
of three colors.
If Member opts for the $100 allowance, Members are responsible for any charges
that exceed the $100 allowance. Disposable contact lenses are excluded from this
$100 allowance. This Value-Added benefit is only allowed one time per benefit
period (i.e. 24-months).
OR
The enhanced choice of new prescription eyeglasses is available once per
24-month period. Coverage is for new frames and lenses and does not cover
additional features such as tints and coating.
Providers must prescribe new glasses in compliance with the following
specifications:
Frames
• American-made, unless foreign-made frames are comparable in quality and are
less expensive
• Serviceable and able to meet statutory quality standards
• Composed of new materials
Lenses
• Plastic or clear glass (if applicable)
• Heat or chemically treated dress eyewear able to meet standards of the
American Standard Prescription Requirements for first-quality glass lenses
• Composed of new materials
• A minimum kryptoc of 22 mm flat top lens or equivalent if bifocal
• A minimum flat top 7/25 lens or equivalent if trifocal
Total Vision Health Plan’s provider network which includes Optometrists and
Opticians
          Sports Physicals  One annual physical exam that is required for
participation in sporting events for enrolled Members.  Member must be currently
enrolled and attending school, and the exam must be provided by a Superior
contracted provider.  One exam in each 12 month enrollment period  Superior
contracted providers             
Pre-programmed Cell Phones for High-Risk Pregnant Women
 
Superior will provide pre-programmed cell phones to pregnant women who have been
identified as high-risk through its OB case management program. The cell phones
may be used to contact the Member’s OB, Superior, NurseWise and any other key
representative of Member’s choice at any time the Member has a concern she
wishes to discuss over the telephone, including the appropriateness of seeking
medical care in person.
 
Only one cell phone will be provided per high-risk pregnant Member (although
lost phones will be replaced). The phone must be returned to Superior within 4
weeks of the Member’s delivery of the baby.
 
Superior HealthPlan Case Management staff
           
Prenatal health and birthing classes
 
Classes will be provided by SHP staff or facilitated by SHP and offered in SHP
offices and other locations convenient to Members throughout the Service Areas.
The classes are led by a registered nurse with the assistance of a
CONNECTIONS/Promotoras representative. They cover the basics of prenatal care,
including nutrition; the risk of smoking and benefits of smoking cessation; the
progress of a fetus through the pregnancy; the importance of regular follow-up
with medical providers; common health issues that occur during pregnancy; and, a
review of SHP StartSmart and CONNECTIONS programs (e.g., availability of
pre-programmed cell phones for high-risk pregnant women without good
telecommunication support).
 
None
 
Superior’s CONNECTIONS staff
         
Home visits to New Mothers
Superior Social Work and/or CONNECTIONS staff will make home visits to any
Member with a new baby.  This visit provides for resource and education
coordination as identified in the visit, and ensures Members and the new babies
are keeping all post natal and newborn doctor visits.  This benefit is available
to all Superior Members who have delivered a baby.
 
Only that a member consent to the home visit.
Superior’s CONNECTIONS and Social Work staff  provide this service.
 
          Gift Program for Pregnant Women            Infant Car Safety seat for
members who attend at least one baby shower.  Baby Showers will be held no less
than monthly, in each of the El Paso and Nueces SDAs.  Members will be allowed
one care seat per pregnancy and must show their Superior ID card at the shower
to qualify.  Member must be pregnant and currently enrolled with Superior to be
eligible for the infant car seat.  STAR Pregnant women in Nueces and El Paso SDA
ONLY  MCA          




 
Behavioral Health Value-added Services for Members Under 21
       
Value-added Service
Description of Value-added Services and Members Eligible to Receive the Services
Limitations or Restrictions
Provider(s) responsible for providing this service
               
Behavioral Health
Diversionary Services: These are services
intended to provide support to Members at high risk for hospitalization or acute
care readmissision by helping them remain in the community setting, where they
will be eligible to receive wraparound care, acute residential treatment, crisis
stabilization services or other services that would help avoid unnecessary
hospitalization.
 
These services must be authorized by Superior’s Behavioral Health Subcontractor
on a case-by-case basis.
It is anticipated that these services will be rendered by providers under
contract with Superior’s Behavioral Health Subcontractor.
       
Behavioral Health
Superior’s Behavioral Health Subcontractor will authorize Behavioral Health
practitioners in medical settings to provide health psychology interventions
focused on the effective management of chronic medical conditions.   These might
include psycho-educational groups for chronic conditions, individual coaching
for patients with chronic disease states, or skills training activities.
 
These services must be authorized by Superior’s Behavioral Health Subcontractor.
The authorization will be tied to medical necessity.
 
It is anticipated that these services will be rendered by Superior’s behavioral
health practitioners located in Superior’s contracted Federally Qualified Health
Centers.
         
Behavioral Health
 Intensive Outpatient Treatment/Day Treatment (IOP)- Used as an alternative to
or step down from more restrictive levels of care.  These services must be
authorized by  Superior’s Behavioral Health Material Subcontractor.  In
addition, the service will be authorized for greater than one and one half
hours, but less than five hours per day.  Amount, duration, and scope are based
on medical necessity.  
It is anticipated that Superior’s contracted Behavioral Health Providers  in
each Service Area will render this service.
       
Behavioral Health
Partial Hospitalization/Extended Day Treatment- An alternative to, or a step
down from, inpatient care.
These services must be authorized by Superior’s Behavioral Health Subcontractor.
Services are authorized for a minimum of five hours, but for less than 24-hours
per day. The amount, duration, and scope will be based on medical necessity.
It is anticipated that Superior’s contracted Behavioral Health Providers in each
Service Area will render this service.
         Behavioral Health Rehabilitation/skills training.  These are services
provided to pregnant and parenting substance abusers at MHMR centers or in other
treatment settings, focusing both on substance abuse and parenting issues. An
augmentation of standard substance abuse treatment to focus on the special needs
of this population. This benefit is available to all Members.  It is geared to
pregnant women and parenting Members.  These services must be authorized by
Superior’s Behavioral Health Subcontractor.  In addition, the service will be
authorized for15-minute increments.  The amount, duration, and scope are based
on medical necessity.
It is anticipated that Superior’s contracted MHMR providers specializing in
Rehabilitation/Skills training in each Service Area will render this service.
       



 
Behavioral Health Value-added Services for Members 21 and Over
       
Value-added Service
Description of Value-added Services and Members Eligible to Receive the Services
Limitations or Restrictions
Provider(s) responsible for providing this service
                 
Behavioral Health
 
Diversionary Services: These are services
intended to provide support to Members at high risk for hospitalization or acute
care readmissision by helping them remain in the community setting, where they
will be eligible to receive wraparound care, acute residential treatment, crisis
stabilization services or other services that would help avoid unnecessary
hospitalization.
 
 
These services must be authorized by Superior’s Behavioral Health Subcontractor
on a case-by-case basis.
It is anticipated that these services will be rendered by providers under
contract with Superior’s Behavioral Health Subcontractor.
         
Behavioral Health
Superior’s Behavioral Health Subcontractor, will authorize Behavioral Health
practitioners in medical settings to provide health psychology interventions
focused on the effective management of chronic medical conditions.   These might
include psycho-educational groups for chronic conditions, individual coaching
for patients with chronic disease states, or skills training activities.
 
These services must be authorized by Superior’s Behavioral Health
Subcontractor.  The authorization will be tied to medical necessity.
 
It is anticipated that these services will be rendered by Superior’s behavioral
health practitioners located in Superior’s contracted Federally Qualified Health
Centers.
         
Behavioral Health
Intensive Outpatient Treatment/Day Treatment (IOP)- Used as an alternative to or
step down from more restrictive levels of care.
 
These services must be authorized by  Superior’s Behavioral Health
Subcontractor.  In addition, the service will be authorized for greater than one
and one half hours, but less than five hours per day.  Amount, duration, and
scope are based on medical necessity.
 
It is anticipated that Superior’s contracted Behavioral Health Providers in each
Service Area will render this service.
         
Behavioral Health
Partial Hospitalization/Extended Day Treatment- An alternative to, or a step
down from, inpatient care.
 
These services must be authorized by Superior’s Behavioral Health Subcontractor.
Services are authorized for a minimum of five hours, but for less than 24-hours
per day. The amount, duration, and scope will be based on medical necessity.
It is anticipated that Superior’s contracted Behavioral Health Providers in each
Service Area will render this service.
           Behavioral Health  Rehabilitation/skills training.  These are
services provided to pregnant and parenting substance abusers at MHMR centers or
in other treatment settings, focusing both on substance abuse and parenting
issues. An augmentation of standard substance abuse treatment to focus on the
special needs of this population. This benefit is available to all Members.  It
is geared to pregnant women and parenting Members.  These services must be
authorized by Superior’s Behavioral Health Subcontractor.  In addition, the
service will be authorized for15-minute increments.  The amount, duration, and
scope are based on medical necessity.  It is anticipated that Superior’s
contracted MHMR providers specializing in Rehabilitation/Skills training in each
Service Area will render this service.          





ADDITIONAL INFORMATION:




1. Explain how and when Providers and Members will be notified about the
availability of the value-added services to be provided.



 
Value Added Services information will be included in the Superior Provider
Manual and also during training sessions. Members will receive this information
via the Plan Comparison Chart, in the Member Handbook, with New Member Packets,
Connections/Promotoras and during orientations. Periodically, Superior will also
highlight Value Added Services in the Provider and Member Newsletters.
 
Members in the Nueces and El Paso SDAs will be made aware of this benefit, in
addition to the mediums listed above, also through Member Advisory Committees,
OB Case Management Program materials and staff, Plan-sponsored baby showers, OB
START SMART Pregnancy Program and Materials, Plan-sponsored health events, or
other HHSC-approved/sponsored events in which Superior participates.  In
addition, Providers will be informed about this VAS through email
communications, and face to face orientations and visits with providers.
 







2. Describe how a Member may obtain or access the value-added services to be
provided.



 
See explanations provided above for accessing services.
 
A Member may access the Home Visits to New Mothers service by accepting a home
visit appointment from a Superior Social Work or CONNECTIONS staff member.
 
With respect to the Transportation Value-added Service, “alternative
transportation” refers to taxi cab services, which will be pre-authorized on a
case-by-case basis for Members with respect to whom bus service is not
accessible or convenient or where the particular health condition of the Member
makes taxi cab services a medically preferable alternative to waiting for and
riding a bus to a medical appointment.
 
The Member can visit any Superior network provider to receive the sports
physical.  The Member must be enrolled with Superior at the time of the exam,
and the provider must bill the appropriate code for reimbursement.
 
With respect to the Car Safety seat, the Member will be able to receive the seat
immediately following attendance at one of Superior's Start Smart baby shower
education classes.  Member must show ID and Superior membership card to receive
this benefit.

 
3. Describe how the HMO will identify the Value-added Service in administrative
(encounter) data.
 
Superior will track the value added services through our claims system for those
value-adds for which HIPAA-compliant procedural codes are available (vision,
dental, behavioral health). Superior will create a specific benefit category to
track and report the value added services 'separately' from our 'capitated'
service data. In addition, Superior will have the ability to pass this
information to the State utilizing the encounter submission process, as long as
the State is able to segregate the value adds data from the capitated services
data.
 
For transportation services, Superior will maintain an electronic file of
transportation services provided for Superior’s membership.
 
Sports physicals will be included with encounter data and identified with the
applicable procedural code.
 
Home visits to new mothers are tracked through Superior’s case management
system.  Each staff member logs each member visit and the outcome/findings of
the visit in Superior’s computer system. Superior will work with HHSC to
establish the most efficient transmission of the data.
 
Distribution of pre-programmed cell phones will be tracked via the OB Case
Management Team
 
Attendance at prenatal classes will be tracked via Connections/Promotoras staff.
 
The Diversionary Behavioral Health Services will be identified by Rev 900, CPT
90899, and HCPC code H2021/H2022.

 
4.  By signing the Contract and/or Contract Amendment HMO certifies that it will
provide the approved Value-added Services described herein from September 1,
2010 through August 31, 2011.
 
 
 

--------------------------------------------------------------------------------

 
 
Subject: Attachment B-3 - CHIP Value-added Services

 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
Baseline
n/a
 
Initial version of Attachment B-3, Value-added Services.
Revision
1.1
June 30, 2006
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.2
September 1. 2006
Revised Physical Health Value-added Services to include Home Visits to New
Mothers.  Revised the certification provision by changing the start date for the
12-month provision of services.
Revision
1.3
September 1, 2006
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.4
September 1, 2006
Contract amendment removed the separate signature requirement for Attachment
B-3, Value-added Services.  By signing the Contract and/or Contract Amendment,
the HMO certifies that it will provide the Value-added Services from September
1, 2006 through August 31, 2007.
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.7
July 1, 2007
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision
1.8
September 1, 2007
Revised Attachment B-3, Value-added Services, to reflect newly negotiated
Value-added Services for FY 2008.
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision  1.10 March 1, 2008
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision 1.11 September 1, 2008
Revised Attachment B-3, Value-added Services, to reflect newly negotiated
Value-added Services for FY 2009.
Revision    1.12 March 1, 2009
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision 1.13 September 1, 2009
Revised Attachment B-3, Value-added Services, to reflect newly negotiated
Value-added Services for FY 2010.
Revision 1.14 December 1, 2009
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision 1.15 March 1, 2010
Contract amendment did not revise Attachment B-3, Value-added Services.
Revision 1.16 September 1, 2010
Revised Attachment B-3, Value-added Services, to reflect newly negotiated
Value-added Services for FY 2011.
Revision  1.17  December 1, 2010  Contract amendment did not revise Attachment
B-3, Value-added Services. Revision   1.18  March 1, 2011  Contract amendment
did not revise Attachment B-3, Value-added Services.  Revision      1.19 
September 1, 2011
Revised Attachment B-3, Value-added Services, to reflect newly negotiated
Value-added Services for FY 2011.
 
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.

 
ATTACHMENT B-3:  VALUE-ADDED SERVICES
September 1, 2011 – August 31, 2012




HMO: Superior HealthPlan, Inc.


HMO PROGRAM:  CHIP


SERVICE AREA(S):Bexar, El Paso, Lubbock, Nueces, and Travis


 
Physical Health Value-added Services
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service

NurseWise
Twenty-four hour nurse advice line
Available to all members by calling the Member Services toll-free number
NurseWise, an affiliate of Centene Corporation

Transportation
For Members in need of transportation that cannot access transportation in a
timely manner, Superior will provide alternative transportation to ensure that
Members have a means of accessing their provider appointment.
Members in the Nueces Service Area. The Transportation Authority in this area
will not agree to allow the plan to purchase bus vouchers or tokens.
The bus tokens or other alternative transportation must be requested in advance
of a provider visit and authorized by Superior’s Member Services
Department.  
 
Transit Authorities in applicable Service Area.

Vision
20% discount off of Upgraded Hardware- The Member will receive a 20% discount on
upgraded hardware.
There is no limitation on the number of times the discount can be utilized.  
 
TVHP contracted providers.
Sports Physicals  One annual physical exam that is required for participation in
sporting events for enrolled Members.  Member must be currently enrolled
and attending school, and the exam must be provided by a Superior contracted
provider.  One exam in each 12 month CHIP enrollment period Superior contracted
providers  Pre-programmed Cell Phones for High-Risk Pregnant Women 
Superior will provide pre-programmed cell phones to pregnant women who have been
identified as high-risk through its OB case management program. The cell phones
may be used to contact the Member’s OB, Superior, NurseWise and any other key
representative of Member’s choice at any time the Member has a concern she
wishes to discuss over the telephone, including the appropriateness of seeking
medical care in person.
Only one cell phone will be provided per high-risk pregnant Member (although
lost phones will be replaced). The phone must be returned to Superior within 4
weeks of the Member’s delivery of the baby.


  Superior HealthPlan Case Management staff.  Prenatal health and birthing
classes    
Classes will be provided by SHP staff or facilitated by SHP and offered in SHP
offices and other locations convenient to Members throughout the Service Areas.
The classes are led by a registered nurse with the assistance of a
CONNECTIONS/Promotoras representative. They cover the basics of prenatal care,
including nutrition; the risk of smoking and benefits of smoking cessation; the
progress of a fetus through the pregnancy; the importance of regular follow-up
with medical providers; common health issues that occur during pregnancy; and, a
review of SHP StartSmart and CONNECTIONS programs (e.g., availability of
pre-programmed cell phones for high-risk pregnant women without good
telecommunication support).
None  Superior's CONNECTIONS staff  Home visits to New Mothers 
Superior Social Work and/or CONNECTIONS staff will make home visits to any
Member with a new baby. This visit provides for resource and education
coordination as identified in the visit, and ensures Members and the new babies
are keeping all post natal and newborn doctor visits. This benefit is available
to all Superior Members who have delivered a baby.
Only that a Member consent to the home visit.  Superior's CONNECTIONS and Social
Work staff  Gift Program for Pregnant Women 
Infant Car Safety seat for members who attend at least one baby shower. Baby
Showers will be held no less than monthly, in each of the El Paso and Nueces
SDAs. Members will be allowed one car seat per pregnancy and must show their
Superior ID card at the shower to qualify. Member must be pregnant and currently
enrolled with Superior to be eligible for the infant car seat.
CHIP Pregnant women in Nueces, Bexar and El Paso SDA ONLY  MCA 



 
 
 
Behavioral Health Value-added Services for Members Birth Through Age 20
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service
               





 
 
Behavioral Health Value-added Services for Members 21 and Over
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service
               







ADDITIONAL INFORMATION:




1. Explain how and when Providers and Members will be notified about the
availability of the value-added services to be provided.



 
Value Added Services information will be included in the Superior Provider
Manual and also during training sessions. Members will receive this information
via the Plan Comparison Chart, in the Member Handbook, with New Member Packets
and during orientations.  Periodically, Superior will also highlight Value Added
Services in the Provider and Member Newsletters.
 







2. Describe how a Member may obtain or access the value-added services to be
provided.



 
See explanations provided above for accessing services.
 
With respect to the Transportation Value-added Service, “alternative
transportation” refers to taxi cab services, which will be pre-authorized on a
case-by-case basis for members with respect to whom bus service is not
accessible or convenient or where the particular health condition of the member
makes taxi cab services a medically preferable alternative to waiting for and
riding a bus to a medical appointment.

The Member can visit any Superior network provider to receive the sports
physical. The Member must be enrolled with Superior at the time of the exam, and
the provider must bill the appropriate code for reimbursement.




3. Describe how the HMO will identify the Value-added Service in administrative
(encounter) data.
 
Superior will track the value added services through our claims system for those
value-adds for which HIPAA-compliant procedural codes are available (such as
vision). Superior will create a specific benefit category to track and report
the value added services 'separately' from our 'capitated' service data. In
addition, Superior will have the ability to pass this information to the State
utilizing the encounter submission process, as long as the State is able to
segregate the value adds data from the capitated services data.
 
Sports physicals will be included with encouter data and identified with the
applicable procedural code.
 
For transportation services, Superior will maintain an electronic file of
transportation services provided for Superior’s membership.



4.  By signing the Contract and/or Contract Amendment HMO certifies that it will
provide the approved Value-added Services described herein from September 1,
2010 through August 31, 2011.


 
 

--------------------------------------------------------------------------------

 


Subject: Attachment B-3.1 - STAR+PLUS Value-added services
 
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
Baseline
1.0
 
Initial version of Attachment B-3, Value-added Services
Revision
1.1
June 30, 2006
Revised Attachment B-3, Value Added Services, by adding Attachment B-3.1,
STAR+PLUS Value Added Services. This is the initial version of Attachment B-3.1,
STAR+PLUS VAS.
Revision
1.2
September 1, 2006
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
Revision
1.3
September 1, 2006
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
Revision
1.4
September 1, 2006
Contract amendment removed the separate signature requirement for Attachment
B-3.1, STAR+PLUS Value-added Services.  By signing the Contract and/or Contract
Amendment, the HMO certifies that it will provide the Value-added Services from
January 1, 2007 through August 31, 2007.
Revision
1.5
January 1, 2007
Revised Attachment B-3.1, STAR+PLUS Value Added Services to state that only
non-dual members are eligible for dental benefits and to clarify description of
Out-of-Home Respite.
Revision
1.6
February 1, 2007
Revised Attachment B-3.1, STAR+PLUS Value Added Services, to clarify the
coverage period for the VAS.
Revision
1.7
July 1, 2007
Revised Attachment B-3.1, STAR+PLUS Value Added Services, to clarify the
coverage period for the VAS.
Revision
1.8
September 1, 2007
Revised Attachment B-3-1, STAR+PLUS Value-added Services, to reflect newly
negotiated Value-added Services for FY 2008.
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
Revision  1.10  March 1, 2008 Revised Attachment B-3-1, STAR+PLUS Value-added
Services, to reflect mid year negotiated Value-added Services for FY 2008. 
Revision 1.11 September 1, 2008
Revised Attachment B-3-1, STAR+PLUS Value-added Services, to reflect newly
negotiated Value-added Services for FY 2009.
Revision 1.12 March 1, 2009
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
Revision 1.13 September 1, 2009
Revised Attachment B-3-1, STAR+PLUS Value-added Services, to reflect newly
negotiated Value-added Services for FY 2010.
Revision 1.14 December 1, 2009
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
Revision 1.15 March 1, 2010
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
Revision 1.16 September 1, 2010
Revised Attachment B-3-1, STAR+PLUS Value-added Services, to reflect newly
negotiated Value-added Services for FY 2011. 
Revision  1.17  December 1, 2010 
Contract amendment did not revise Attachment B-3.1, STAR+PLUS Value Added
Services
Revision  1.18  March 1, 2011         Contract amendment did not revise
Attachment B-3.1, STAR+PLUS Value Added Services  Revisions      1.19 September
1, 2011 
Revised Attachment B-3-1, STAR+PLUS Value-added Services, to add the Bexar and
Nueces contiguous counties as a result of the Contiguous Counties Expansion and
to reflect negotiated Value-added Services for FY 2012.
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.

 
 
ATTACHMENT B-3.1:  STAR+PLUS VALUE-ADDED SERVICES
September 1, 2011 – August 31, 2012


HMO:  Superior HealthPlan, Inc.


SERVICE AREA(S): Bexar & Nueces
 
 
Physical Health Value-added Services
Value-added Service
Description of Value-added Services and Members Eligible to Receive the Services
Limitations or Restrictions
Provider(s) responsible for providing this service

NurseWise
 
Twenty-four hour nurse advice line
Available to all members by calling the Member Services toll-free number
NurseWise, an affiliate of Centene Corporation

Dental
 
 
 
Basic dental coverage. The following services, categorized by CPT code, are
covered:
Preventive
D0120 Periodic oral evaluation
D0140 Limited oral evaluation
D0150 Comprehensive oral evaluation (initial)
D0170 Re-evaluation limited, problem focused
Radiographs
D0220 Intraoral periapical first film
D0230 Intraoral periapical each add'l film
D0270 Bitewing single film
D0272 Bitewings two film
D0274 Bitewings four film
D0330 Panoramic
Cleanings
D1110 Prophy-adult
D1204 Topical application of fluoride (prophy not included) adult
D1206 Fluoride varnish
Only non-dual Members aged 21 years and over are eligible for dental benefits.
 
Each non-dual Member is eligible to receive $250 in dental services per benefit
year, from dentists who are contracted with Delta Dental Insurance Company.
Licensed dentists under contract with Delta Dental Insurance Company
 Vision  
Members will be provided an enhanced choice of prescription eyeglasses. Members
will be offered a selection of 50 standard-size frames at no cost to Member. The
Member will be able to choose from three frame styles, each in a choice of three
colors. The provider must include an all-metal frame in lieu of a colored frame.




 
 
Only non-dual Members aged 21 years and over are eligible for vision benefits.
The enhanced choice of new prescription eyeglasses is available once per
24-month period. Coverage is for new frames and lenses and does not cover
additional features such as tints and coating.
Providers must prescribe new glasses in compliance with the following
specifications:
Frames
• American-made, unless foreign-made frames are comparable in quality and are
less expensive
• Serviceable and able to meet statutory quality standards
• Composed of new materials
Lenses
• Plastic or clear glass (if applicable)
• Heat or chemically treated dress eyewear able to meet standards of the
American Standard Prescription Requirements for first-quality glass
lenses
• Composed of new materials
• A minimum kryptoc of 22 mm flat top lens or equivalent if bifocal
• A minimum flat top 7/25 lens or equivalent if trifocal
 
Total Vision Health Plan’s provider network which includes Optometrists and
Opticians
Pre-programmed Cell Phones for High-Risk Pregnant Women
 
 
Superior will provide pre-programmed cell phones to pregnant women who have been
identified as high-risk through its OB case management program. The cell phones
may be used to contact the Member’s OB, Superior, NurseWise and any other key
representative of Member’s choice at any time the Member has a concern she
wishes to discuss over the telephone, including the appropriateness of seeking
medical care in person
 
Only non-dual Members are eligible for the cell phone
 
Only one cell phone will be provided per high-risk pregnant Member (although
lost phones will be replaced). The phone must be returned to Superior within 4
weeks of the Member’s delivery of the baby.


 
 
Superior HealthPlan Case Management staff
 
Prenatal health and birthing classes
 
 
 Classes will be provided by SHP staff or facilitated by SHP and offered in SHP
offices and other locations convenient to Members throughout the Service Areas.
The classes are led by a registered nurse with the assistance of a
CONNECTIONS/Promotoras representative. They cover the basics of prenatal care,
including nutrition; the risk of smoking and benefits of smoking cessation; the
progress of a fetus through the pregnancy; the importance of regular follow-up
with medical providers; common health issues that occur during pregnancy; and, a
review of SHP StartSmart and CONNECTIONS programs (e.g., availability of
pre-programmed cell phones for high-risk pregnant women without good
telecommunication support).  
None.
 
Superior’s CONNECTIONS staff
Nutritional Dietary Support  Members will have access to ten (10) home delivered
prepared meals at the time of discharge planning resulting from an acute
inpatient hospital stay or discharge from a Nursing facility back into
the community setting.  Members must contact Service Coordination for
authorization.  Available only to non-STAR+PLUS Waiver (SPW) members only. 
Limited to 10 meals Per year.  Superior contracted Home Delivered Meals
providers   
Gift Program for Pregnant Members
 
Infant Car Safety seat for members who attend at least one baby shower. Baby
Showers will be held no less than monthly, in Nueces SDA. Members will be
allowed one car seat per pregnancy and must show their Superior ID card at the
shower to qualify. Member must be pregnant and currently enrolled with Superior
to be eligible for the infant car seat.
STAR+PLUS Pregnant women in Nueces SDA ONLY 
MCA
Transportation
 
 
HMO will offer tokens or vouchers for alternative transportation to HMO members
that have trouble accessing the State's Medical Transportation Program in a
timely manner to ensure access to their provider appointments. HMO's Member
Services staff will approve and coordinate the transportation service and the
type of transportation provided.
Bus tokens or other alternative transportation must be requested in advance of a
provider visit and authorized by Superior’s Member Services Department.
Transit Authorities in applicable Service Area



 
 
 
Behavioral Health Value-added Services for Members 21 and Over
Value-added Service
Description of Value-added Services and Members Eligible to Receive the Services
Limitations or Restrictions
Provider(s) responsible for providing this service
 
Behavioral Health
 
 
Health Psychology Interventions provided by a behavioral health practitioner in
a medical setting that focuses on the effective management of chronic medical
conditions.  This might include psycho-educational groups for chronic
conditions, individual coaching for patients with chronic disease states, or
skills training activities.
Limited to non-dual Members only.  Services must be authorized and is based on
medical necessity.
Network Federally Qualified Health Centers (FQHCs)
 
Behavioral Health
 
 
Intensive Outpatient Treatment/Day Treatment (IOP)- Used as an alternative to
step down from more restrictive levels of care.
Limited to non-dual Members only.  Services must be authorized and is based on
medical necessity.  Services will be authorized for greater than one and one
half hours, but less than five hours per day.
It is anticipated that behavioral health providers within the Service Area will
render this service.
 
Behavioral Health
 
 
Partial Hospitalization/Extended Day Treatment- An alternative to, or a step
down from, inpatient care.
 
Limited to non-dual Members only.  Services must be authorized and is based on
medical necessity.  Services will be authorized for a minimum of five hours, but
for less than 24-hours per day.
It is anticipated that behavioral health providers within the Service Area will
render this service.
 
Behavioral Health
 
 
Diversionary Services: These are services
intended to provide support to Members at high risk for hospitalization or acute
care readmissision by helping them remain in the community setting, where they
will be eligible to receive wraparound care, acute residential treatment, crisis
stabilization services or other services that would help avoid unnecessary
hospitalization.
These services must be authorized by Superior's Behavioral Health Subcontractor
on a case-by-case basis.
It is anticipated that behavioral health providers within the Service Area will
render this service.
 



ADDITIONAL INFORMATION:




1. Explain how and when Providers and Members will be notified about the
availability of the value-added services to be provided.

 
 
Value added services information will be included in the Superior Provider
Manual and also during training sessions. Members will receive this information
via the Plan Comparison Chart, in the Member Handbook, with New Member Packets,
through Service Coordination and Member Services, and during orientations.
Periodically, Superior will also highlight Value Added Services in the Provider
and member Newsletters.

 
2. Describe how a Member may obtain or access the value-added services to be
provided.



See explanations provided above for accessing services.



With respect to the Transportation Value-added Service, “alternative
transportation” refers to taxi cab services, which will be pre-authorized on a
case-by-case basis for Members with respect to whom bus service is not
accessible or convenient or where the particular health condition of the Member
makes taxi cab services a medically preferable alternative to waiting for and
riding a bus to a medical appointment.


With respect to the Car Safety seat, the Member will be able to receive the seat
immediately following attendance at one of Superior's Start Smart baby shower
education classes.  Member must show ID and Superior membership card to receive
this benefit.


The purpose of the Diversionary BH Services for the STAR+PLUS population is
flexibility to add services that meet individual needs. For example, the
STAR+PLUS benefit package does not currently cover Residential Treatment Centers
(RTCs). Under the Diversionary Services VAS benefit, IMHS would utilize RTC
services with certain members based on identified need. In speaking of "Case
Management," IMHS is referring to case management services that would be “on the
ground,” where someone would work with STAR+PLUS members to assist in getting
them to appointments and other activities above and beyond the telephonic Case
Management that IMHS already provides. Wraparound services that are not
currently available through the STAR+PLUS benefit package and that would be
covered under this VAS include skills training activities and crisis
intervention activities.
 
Some of these services (such as the ACT (assertive community treatment) team)
are at times available through the MHMR centers; however, they do not have
sufficient access, and the HCPC code services IMHS proposes covering under this
VAS are not in the current covered benefits. Many of IMHS's consumers are
dual-diagnosed with chemical dependency issues and need additional support to
avoid hospitalization. Peer supports are very effective for this population and
are not currently a part of the covered benefits for STAR+PLUS.
 
3. Describe how the HMO will identify the Value-added Service in administrative
(encounter) data.



 
Superior will track value added services through our claims system for those
value-adds for which HIPAA-compliant procedural codes are available (podiatry,
etc.). Superior will create specific benefit categories to track and report the
value added services “separately” from our “capitated” service data. In
addition, Superior will have the ability to pass this information to the State
utilizing the encounter submission process, as long as the State is able to
segregate the value adds data from the capitated services data.
 
For dental and vision services, Superior will receive a data file from the
dental and vision vendors to capture all utilization of dental value added
benefits.
 
Distribution of pre-programmed cell phones will be tracked via the Superior OB
Case Management Team
 
Attendance at prenatal classes will be tracked via Superior’s
Connections/Promotoras staff.
 
For transportation services, Superior will maintain an electronic file of
transportation services provided for Superior’s membership.
 
The Diversionary Behavioral Health Services will be identified by Rev 900, CPT
90899, and HCPC code H2021/H2022.



 
4. By signing the Contract and/or Contract Amendment HMO certifies that it will
provide the approved Value-added Services described herein from September 1,
2010– August 31, 2011.


 
 
 

--------------------------------------------------------------------------------

 




Subject: Attachment B-3.2 CHIP Perinatal Program Value-added Services
 
 

       
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
Baseline
1.0
 
Initial version of Attachment B-3, Value-added Services
Revision
1.1
June 30, 2006
Revised Attachment B-3, Value Added Services, by adding Attachment B-3.1,
STAR+PLUS Value Added Services.
Revision
1.2
September 1, 2006
Contract amendment did not revise Attachment B-3, Value Added Services
Revision
1.3
September 1, 2006
Revised Attachment B-3, Value Added Services, by adding Attachment B-3.2, CHIP
Perinatal Program Value Added Services. This is the initial version of
Attachment B-3.2, CHIP Perinatal Program Value Added Services.
Revision
1.4
September 1, 2006
Contract amendment removed the separate signature requirement for Attachment
B-3.2, CHIP Perinatal Program Value-added Services.  By signing the Contract
and/or Contract Amendment, the HMO certifies that it will provide the
Value-added Services from January 1, 2007 through August 31, 2007.
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
Revision
1.7
July 1, 2007
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
Revision
1.8
September 1, 2007
Revised Attachment B-3.2, CHIP Perinatal Program Value-added Services, to
reflect newly negotiated Value-added Services for FY 2008.
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
Revision    1.10  March 1, 2008  Contract amendment did not revise Attachment
B-3.2, CHIP Perinatal Program Value Added Services  Revision 1.11 September 1,
2008
Revised Attachment B-3.2, CHIP Perinatal Program Value-added Services, to
reflect newly negotiated Value-added Services for FY 2009.
Revision 1.12 March 1, 2009
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
Revision 1.13 September 1, 2009 Revised Attachment B-3.2, CHIP Perinatal Program
Value-added Services, to reflect newly negotiated Value-added Services for FY
2010. Revision 1.14 December 1, 2009
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
Revision 1.15 March 1, 2010
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
Revision 1.16 September 1, 2010 Revised Attachment B-3.2, CHIP Perinatal Program
Value-added Services, to reflect newly negotiated Value-added Services for FY
2011. Revision  1.17  December 1, 2010 
Contract amendment did not revise Attachment B-3.2, CHIP Perinatal Program Value
Added Services.
Revision  1.18  March 1, 2011  Contract amendment did not revise Attachment
B-3.2, CHIP Perinatal Program Value Added Services.  Revision  1.19  September
1, 2011  Revised Attachment B-3.2, CHIP Perinatal Program Value-added Services,
to reflect newly negotiated Value-added Services for FY 2012. 
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.

ATTACHMENT B-3.2:  CHIP PERINATAL PROGRAM VALUE-ADDED SERVICES
September 1, 2011 – August 31, 2012


HMO:   _________________________________________________________________________________


SERVICE
AREA(S):  ______________________________________________________________________
 
Physical Health Value-added Services
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service
                 





 
 
 
Behavioral Health Value-added Services for Members Under 21
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service
                       





 
 
Behavioral Health Value-added Services for Members 21 and Over
 
Value-added Service
 
Description of Value-added Services and Members Eligible to Receive the Services
 
 
Limitations or Restrictions
Provider(s) responsible for providing this service
                       





ADDITIONAL INFORMATION:




1. Explain how and when Providers and Members will be notified about the
availability of the value-added services to be provided.



 

 


 
2. Describe how a Member may obtain or access the value-added services to be
provided.



 

 



 
3. Describe how the HMO will identify the Value-added Service in administrative
(encounter) data.



 

 



4.  By signing the Contract and/or Contract Amendment HMO certifies that it will
provide the approved Value-added Services described herein from September 1,
2010 through August 31, 2011.



 
 

--------------------------------------------------------------------------------

 




Subject: Attachment B-4 - Performance Improvement Goals
 
 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
n/a
 
Initial version Attachment B-4, Performance Improvement Goals.
 
Revision
1.1
June 30, 2006
Contract amendment to include STAR+PLUS Program. Revised Attachment B-4,
Performance Improvement Goals Template, by adding Attachment B-4.1, FY2008
Performance Improvement Goals Template. No change to this Section.
 
Revision
1.2
September 1, 2006
Revised version of Attachment B-4 that includes provisions applicable to MCOs
participating in the STAR and CHIP Programs.
Updates the attachment to reflect the changes made in Attachment B-1, Section
8.1.1.1.
 
Revision
1.3
September 1, 2006
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
 
Revision
1.4
September 1, 2006
Contract amended to include Attachment B-4 Performance Improvement Goals for
SFY2007 and format change
 
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
 
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
 
Revision
1.7
July 1, 2007
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
 
Revision
1.8
September 1, 2007
Revised Attachment B-4, to replace FY2007 Performance Improvement Goals with
newly negotiated FY2008 Performance Improvement Goals by Program and by Service
Area.  Attachment B-4.1, FY2008 Performance Improvement Goals Template, is
deleted as duplicative.
 
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
  Revision  1.10  March 1, 2008
Contract amendment did not revise Attachment B-4, Performance Improvement Goals.
  Revision 1.11 September 1, 2008 Revised Attachment B-4, to replace FY2008
Performance Improvement Goals with newly negotiated FY2009 Performance
Improvement Goals by Program and by Service Area.     Revision 1.12 March 1,
2009 Contract amendment did not revise Attachment B-4, Performance Improvement
Goals   Revision 1.13 September 1, 2009
 Revised Attachment B-4, to replace FY2009 Performance Improvement Goals with
newly negotiated FY2010 Performance Improvement Goals by Program and by Service
Area. 
Attachment B-4 is modified to clarify the aplicability of Goals 1 and 2, updated
Goal 3 for STAR, CHIP, and CHIP Perinatal, and add a Goal 3 for STAR+PLUS.
  Revision    1.14 December 1, 2009 Contract amendment did not revise Attachment
B-4, Performance Improvement Goals   Revision 1.15 March 1, 2010 Contract
amendment did not revise Attachment B-4, Performance Improvement Goals  
Revision 1.16 September 1, 2010
Revised Attachment B-4, to replace FY2010 Performance Improvement Goals with
newly negotiated FY2011 Performance Improvement Goals by Program.
 
Attachment B-4 is modified to remove Service Areas as a category for sub-goals;
update Goal 1 for STAR, STAR+PLUS, CHIP, and CHIP Perinatal; update Goal 2 for
STAR, STAR+PLUS, and CHIP; and remove Goal 3 for all programs.
  Revision  1.17  December 1, 2010  Contract amendment did not revise Attachment
B-4, Performance Improvement Goals   Revision  1.18  March 1, 2011  Attachment
B-4 is revised to change the name from "Performance Improvement Goals" to
"Performance Improvement Projects" and to reflect negotiated Performance
Improvement Projects for FY 2011.    Revision  1.19  September 1, 2011 
Attachment B-4 is modified to reflect HHSC's two Overarching Goals for each
Program and the negotiated third Overarching Goal for FY2012.  The remainder of
the template is deleted and the identification of the Performance Improvement
Projects is moved to UMCM.   
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.

 
Additional information related to the Performance Improvement Projects can be
found in Attachment B-1, Section 8.1.1.1, to the Contract
 
 
 Texas Health and Human Services Commission
HMO Performance Improvement Project Template
for State Fiscal Year 2012
(September 1, 2011 – August 31, 2012)
 
 
 
 
A.  Health Plan Information
 
Plan Name:      Superior HealthPlan
HMO Program:   CHIP
 
B.  Overarching Goal
Goal 1:
Reduce emergency department utilization due to Ambulatory Care Sensitive
Condition (ACSC) through improved treatment. (CHIP)
Goal 2:
Increase access or utilization of preventative care. (CHIP)
Goal 3:
Increase utilization of Disease Management programs.





 Texas Health and Human Services Commission
HMO Performance Improvement Project Template
for State Fiscal Year 2012
(September 1, 2011 – August 31, 2012)
 
A.  Health Plan Information
 
Plan Name:      Superior HealthPlan
HMO Program:   STAR
 

 
 
B.  Overarching Goal
Goal 1:
Reduce emergency department utilization due to Ambulatory Care Sensitive
Condition (ACSC) through improved treatment. (STAR)
Goal 2:
Improve access to specialty care. (STAR)
Goal 3:
Reduce NICU utilization through increased peripartum management.


 Texas Health and Human Services Commission
HMO Performance Improvement Project Template
for State Fiscal Year 2012
(September 1, 2011 – August 31, 2012)
 
A.  Health Plan Information
 
Plan Name:      Superior HealthPlan
HMO Program:   STAR+PLUS
 
B.  Overarching Goal
Goal 1:
Improve member understanding and utilization of service coordination.
(STAR+PLUS)
Goal 2:
Reduce Nursing Facility admission rates. (STAR+PLUS)
 
Goal 3:
Increase utilization of Disease Management programs.



Specific Performance Improvement Projects will be negotiated by HHSC and the HMO
before the beginning of FY 2012.
 
 
 
 

--------------------------------------------------------------------------------

 


Subject: Attachment B-5 - Deliverables/Liquidated Damages Matrix


 
DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
 
Baseline
n/a
 
Initial version of Attachment B-5, Deliverables/Liquidated Damage Matrix.
 
Revision
1.1
June 30, 2006
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
 
Revision
1.2
September 1, 2006
Amended Attachment B-5, Deliverables/Liquidated Damages Matrix, to add a
footnote clarifying the deliverable due dates.  Also amended the provisions
regarding Claims Processing Requirements and the Reporting Requirements for the
Claims Summary Report.
 
Revision
1.3
September 1, 2006
Amended Attachment B-5, Deliverables/Liquidated Damages Matrix, performance
standard for Provider Directories for the CHIP Perinatal Program.
 
Revision
1.4
September 1, 2006
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
 
Revision
1.5
January 1, 2007
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
 
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
 
Revision
1.7
July 1, 2007
Amended Attachment B-5, Deliverables/Liquidated Damages Matrix, to add
clarifications to the provisions addressing Claims Processing Requirements and
the Reporting Requirements for the Claims Summary Report.
 
Revision
1.8
September 1, 2007
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
 
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
  Revision    1.10 March 1, 2008 
Amended Attachment B-5 to add or revise performance standards and liquidated
damages regarding: Failure to Perform an Administrative Service; Failure to
Provide a Covered Service; Behavioral Health Services Hotline; Member Services
Hotline; and Provider Hotline.
  Revision    1.11 September 1, 2008
Amended Attachment B-5 to revise performance standards regarding: Line 1 –
Failure to Perform an Administrative Service and Line 2 – Failure to Provide a
Covered Service; and to replace the MDS-HC instrument with the Community Medical
Necessity and Level of Care Assessment Instrument in the Performance Standard
for Line 21 – Contract Amendment B-1 RFP §8.3.3 – STAR+PLUS Assessment
Instruments
  Revision 1.12 March 1, 2009
Lines 8, 9, and 13 are modified to add a performance standard, measurement
assessment, and damages for each 30 second time increment, or portion thereof,
by which the average hold time exceeds the maximum acceptable hold time.
Line 15 is modified to clarify reporting timeframes and requirements.
  Revision  1.13 September 1, 2009
Line 16.5 Contract Attachment B-1 RFP §8.1.18.1 Encounter Data is added.
Line 21 Performance Standard is amended to clarify type of wiaver services.
  Revision 1.14 December 1, 2009 Line 21 Service/Component is amended to clarify
contract references and Performance Standard is modified to require that
assessment instructions must be submitted within 45 days   Revision     1.15
March 1, 2010 Line 3 modified to conform to language in Attachment A, Sections
4.08(b)(3) and (4).   Revision 1.16 September 1, 2010
Item 3 is modified to conform to language in Attachment A, Sections 4.08(b)(3)
and (4).
Item 8 is added to add liquidated damages for Out-of-Network Utilization.
Item 22 is added to add liquidated damages for timely HMO response to
complaints.
All subsequent items are renumbered.
  Revision  1.17  December 1, 2010 
Contract amendment did not revise Attachment B-5, Deliverables/Liquidated Damage
Matrix.
  Revision  1.18  March 1, 2011 
Item 11 modified to add liquidated damages for failing to submit timely HMO
response to Provider complaints.
  Revision  1.19  September 1, 2011 
Item 11 modified to clarify liquidated damages for failing to submit timely HMO
response to Provider complaints.
 
Item 22 is modified to clarify liquidated damages for timely HMO response to
complaints.
 
 
 1  Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3  Brief description of the changes to the document made in the revision.

 
 
 
Deliverables/Liquidated Damages Matrix
 

 
Service/
Component1
Performance Standard2
Measurement Period3
Measurement Assessment4
Liquidated Damages
 1.
General Requirement:
Failure to Perform an Administrative Service
Contract Attachment A HHSC Uniform Managed Care Contract Terms and Conditions,
Contract Attachment B-1 RFP §§ 6, 7, 8 and 9
The HMO fails to timely perform an HMO Administrative Service that is not
otherwise associated with a performance standard in this matrix and, in the
determination of HHSC, such failure either: (1) results in actual harm to a
Member or places a Member at risk of imminent harm, or (2) materially affects
HHSC’s ability to administer the Program(s).
Ongoing
Each incident of non-compliance per HMO Program and SA.
HHSC may assess up to $5,000 per calendar day for each incident of
non-compliance per HMO Program and SA.
 2.
General Requirement:
Failure to Profide a Covered Service
Contract Attachment A HHSC Uniform Managed Care Contract Terms and Conditions,
Contract Attachment B-1 RFP §§ 6, 7, 8 and 9
The HMO fails to timely provide a HMO Covered Service that is not otherwise
associated with a performance standard in this matrix and, in the determination
of HHSC, such failure results in actual harm to a Member or places a Member at
risk of imminent harm.
Ongoing Each calendar day of non-compliance.   
HHSC may assess up to $7,500.00 per day for each incident of non-compliance.
 3.  Contract Attachment A HHSC Uniform Managed Care Contract Terms and
Conditions, Section 4.08 Subcontractors
(i) three (3) Business Days after receiving notice from a Material Subcontractor
of its intent to terminate a Subcontract;
(ii) 180 calendar days prior to the termination date of a Material Subcontract
for MIS systems operation or reporting;
(iii) 90 calendar days prior to the termination date of a Material Subcontract
for non-MIS HMO Administrative Services; and
(iv) 30 calendar days prior to the termination date of any other Material
Subcontract.
Transition, Measured Quarterly during the Operations Period   Each calendar day
of non-compliance, per HMO Program, per SA..     HHSC may assess up to $5,000
per calendar day of non-compliance

4.
 
Contract Attachment B-1 RFP §§ 6, 7, 8 and 9
 
Uniform Managed Care Manual
All reports and deliverables as specified in Sections 6, 7, 8 and 9 of
Attachment B-1 must be submitted according to the timeframes and requirements
stated in the Contract (including all attachments) and HHSC’s Uniform Managed
Care Manual.  (Specific Reports or deliverables listed separately in this matrix
are subject to the specified liquidated damages.) 
Transition Period, Quarterly during Operations Period
Each calendar day of non-compliance, per HMO Program, per SA.
HHSC may assess up to $250 per calendar day if the report/deliverable is late,
inaccurate, or incomplete.
 5.
Contract Attachment B-1, RFP §7.3 --Transition Phase Schedule
 
Contract Attachment B-1, RFP §7.3.1 -- Transition Phase Tasks
 
Contract Attachment B-1, RFP §8.1 -- General Scope
 The HMO must be operational no later than the agreed upon Operations Start
Date. HHSC, or its agent, will determine when the HMO is considered to be
operational based on the requirements in Section 7 and 8 of Attachment B-1.
Operations Start Date Each calendar da of non-compliance, per HMO Program, per
Service Area (SA). HHSC may asses up to $10,000 per calendar day for each day
beyond the Operations Start date that the HMO is not operational until the day
that the HMO is operational, including all systems.

 6.
Contract Attachment B-1 RFP §7.3.1.5 -- Systems Readiness Review
The HMO must submit to HHSC or to the designated Readiness Review Contractor the
following plans for review, by December 14, 2005 for STAR and CHIP, and by July
31, 2006 for STAR+PLUS:
• Joint Interface Plan;
• Disaster Recovery Plan;
• Business Continuity Plan;
• Risk Management Plan; and
- Systems Quality Assurance Plan.
Transition Period
Each calendar day of non-compliance, per report, per HMO Program, and per SA.
HHSC may asses up to $1,000 per calendar day for each day a deliverable is late,
inaccurate or incomplete.

 7.
Contract Attachment B-1 RFP 7.3.1.7 - Operations Readiness
Final versions of the Provider Directory must be submitted to the Administrative
Services Contractor no later than 95 days prior to the Operational Start Date
for the CHIP, STAR, and STAR+PLUS HMOs, and no later than 30 days prior to the
Operational Start Date for the CHIP Perinatal HMOs.
 
 Transition Peroid
Each calendar day of non-compliance, per directory, per HMO Program and per SA.
HHSC may assess up to $1,000 per calendar day for each day the directory is
late, inaccurate or incomplete.
 8. Contract Attachment B-1 RFP §8.1.4 Provider Network
 
UMCM Chapter 5.38 Out of Network Utilization Report



 


 
(1) No more than 15 percent of an MCO's total hospital admissions, by service
delivery area, may occur in out-of-network facilities.
(2) No more than 20 percent of an MCO's total emergency room visits, by service
delivery area, may occur in out-of-network facilities
(3) No more than 20 percent of total dollars billed to an MCO for "other
outpatient services" may be billed by out-of-network providers.
Measured Quarterly beginning March 1, 2010.
Per incident of non-compliance, per Medicaid HMO, per Service Area. HHSC may
assess up to $25,000 per quarter, per standard, per Medicaid HMO, per Service
Area.  9.
Contract Attachment B-1 RFP §8.1.4.7 -- Provider Hotline
 
 
 A. The HMO must operate a toll-free Provider telephone hotline that Provider
inquiries from 8 AM - 5 PM, local time for the Service Area, Monday through
Friday, excluding State-approved holidays.
 
B. Performance Standards.
 1. Call pickup rate - At least 99% of calls are answered on or before the
fourth ring or an automated call pick up system is used.
 2. Call hold rate - The average hold time is two minutes or less.
 3. Call abandonment rate - Call abandonment rate is 7% or less.
 
C. Average hold time is 2 minutes or less.
Operations and Turnover
A. Each incident of non-compliance per. HMO Program and SA.
 
B. Each percentage point below the standard for 1 and 2 and each percentage
point above the standard for 3 per HMO Program and SA.
 
C Per month, for each 30 second time increment, or portion thereof, by which the
average hold time exceeds the maximum acceptable hold time.
HHSC may assess:
A. Per HMO Program and SA, up to $100.00 for each hour or portion thereof that
appropriately staffed toll-free lines are not operational.  If the MCO's failure
to meet the performance standard is caused by a Force Majeure Event, HHSC will
not assess liquidated damages unless the MCO fails to implement its Disaster
Recovery Plan.
 
B.Up to $100.00 per HMO Program and SA for each percentage point for each
standard that the HMO fails to meet the requirements for a monthly reporting
period for any HMO operated toll-free lines.
 
C. Up to $100.00 may be assessed fore each 30 second time increment, or portion
thereof, by which the MCO's average hold time exceeds the maximum acceptable
hold time.
 10.  Contract Attachment B-1 RFP §8.1.5.6 -- Member Services Hotline A. The HMO
must operate a toll-free hotline that Members can call 24 hours a day, seven (7)
days a week.
 
B. Performance Standards.
 1. Call pickup rate - At least 99% of calls are answered on or before the
fourth ring or an automated call pick up system is used.
 2. Call hold rate - At least 80% of calls must be answered by toll-free line
staff within 30 seconds.
 3. Call abandonment rate - Call abandonment rate is 7% or less.
 
C. Averag hold time is 2 minutes or less.
 Ongoing during Operations Turnover  
A. Each incident of non-compliance per. HMO Program and SA.
 
B. Each percentage point below the standard for 1 and 2 and each percentage
point above the standard for 3 per HMO Program and SA.
 
C. Per month, for each 30 second time increment, or portion threof, by which the
average hold time exceeds the maximum acceptable hold time.
 
HHSC may assess:
A. Per HMO Program and SA, up to $100.00 for each hour or portion thereof that
toll-free lines are not operational.  If the MCO's failure to meet the
performance standard is caused by a Force Majeure Event, HHSC will not assess
liquidated damages unless the MCO fails to implement its Disaster Recovery Plan.
 
B. Per HMO Program and SA, up to $100.00 for each percentage point for each
standard that the HMO fails to meet the requirements for a monthly reporting
period for any HMO operated toll-free lines.
 
C. Up to $100.00 may be assessed fore each 30 second time increment, or portion
thereof, by which the MCO's average hold time exceeds the maximum acceptable
hold time.

 11.
Contract Attachment B-1 RFP §8.1.5.9 -- Member Complaint and Appeal Process
 
Contract Attachment B-1 RFP §8.2.5.1 -- Provider Complaints
  
Contract Attachment B-1 RFP §8.2.7.1 -- Member Complaint Process
 
Contract Attachment B-1 RFP §8.4.3 – CHIP Member Complaint and Appeal Process
 
The HMO must resolve at least 98% of Member and Provider Complaints within 30
calendar days from the date the Complaint is received by the HMO.
  Measured Quarterly during the Operations Period  Per reporting period, per HMO
Program, per SA. HHSC may assess up to $250 per reporting period if the HMO
fails to meet the performance standard.

 12.
Contract Attachment B-1 RFP §8.1.5.9 -- Member Complaint and Appeal Process
 
Contract Attachment B-1 RFP §8.2.7.2 -- Mediciad Standard Member Appeal Process
 
Contract Attachment B-1 RFP §8.4.3 – CHIP Member Complaint and Appeal Process
The HMO must resolve at least 98% of Member Appeals within 30 calendar days from
the date the Appeal is filed with the HMO. Measured Quarterly during the
Operations Period  Per reporting peorid, per HMO Program, per SA.  HHSC may
assess up to $500 per reporting period if the HMO fails to meet the performance
standard. 

 13.
Contract Attachment B-1 RFP §8.1.6 -- Marketing & Prohibited Practices
 
Uniform Managed Care Manual
The HMO may not engage in prohobited marketing practices.
Transition, Measured Quarterly during the Operations Period
Per incident of non-compliance.
HHSC may assess up to $1,000 per incident of non-compliance.
 14.  Contract Attachment B-1 RFP §8.1.15.3 -- Behavioral Health services
Hotline
 A. The HMO must have an emergency and crisis Behavioral Health services
Hotline available 24 hours a day, seven (7) days a week, toll-free throught the
Service Area(s).
 
B. Crisis hotline staff must include
or have access to qualified Behavioral Health Service professionals to assess
behavioral health emergencies.
 
C.  The HMO must ensure that the toll-free Behavioral Health Services Hotline
meets the following minimum requiremetns for the HMO Program:
 1. Call pickup rate - At least 99% of calls are answered on or before the
fourth ring or an automated call pick up system.
 2. Call hold rate - At least 80% of calls must be answered by toll-free line
staff within 30 seconds.
 3. Call abandonment rate - Call abandonment rate is 7% or less.
 Operations and Turnover
A. Each incident of non-compliance per HMO Program and SA.
 
B. Each incident of non-compliance per HMO Program and SA.
 
C. Per HMO Program and SA, per month, each percentage point below the standard
for 1 and 2 and each percentage point above the standard for 3.
 
D. Per month, for each 30 second time increment, or portion threof, by which the
average hold time exceeds the maximum acceptable hold time.
 
HHSC may assess:
 
A. Up to $100.00 for each hour or portion thereof that appropriately staffed
toll-free lines are not operational.  If the MCO's failure to meet the
performance standard is caused by a Force Majeure Event, HHSC will not assess
liquidated damages unless the MCO fails to implement its Disaster Recovery Plan.
 
B. Up to $100.00 per incident for each occurence that HHSC identifies through
its recurring monitoring process that toll-free line staff were not qualified or
did not have access to qualified professionals to assess behavioral health
emergencies. 
 
C.Up to $100.00 for each percentage point for each standard that the HMO fails
to meet the requirements for a monthly reporting period for any HMO operated
toll-free lines.
 
D. Up to $100.00 may be assessed fore each 30 second time increment, or portion
thereof, by which the MCO's average hold time exceeds the maximum acceptable
hold time.

 

 15.
Contract Attachment B-1 RFP §8.1.17.2 --Financial Reporting Requirements
 
Uniform Managed Care Manual - Chapter 5
 
 
Financial Statistical Reports (FSR):
 
For each HMO Program and SA, the HMO must file quarterly and annual
FSRs.  Quarterly reports are due no later than 30 days after the conclusion of
each State Fiscal Quarter (SFQ).  The first annual report is due no later than
120 days after the end of each Contract Year and the second annual report is due
no later than 365 days after the end of each Contract Year.
 
Quarterly during the Operations Period
Per calendar day of non-compliance, per HMO Program, per SA.
HHSC may assess up to $1,000 per calendar day, a quarterly or annual report is
late, inaccurate or incomplete.

 16.
Contract Attachment B-1 RFP §8.1.17.2 -- Financial Reporting Requirements:
 
Uniform Managed Care Manual - Chapter 5
Medicaid Disproportionate Share Hospital (DSH) Reports:  The Medicaid HMO must
submit, on an annual basis, preliminary and final DSH Reports.  The Preliminary
report is due no later than June 1st  after each reporting year, and the final
report is due no later than July 1st after each reporting year.
 
This standard does not apply to CHIP HMOs.
 
Any claims added after July 1st shall include supporting claim documentation for
HHSC validation.
 
Measured during 4th Quarter of the Operations Period (6/1 - 8/31)
Per calendar day of non-compliance per HMO Program, per SA.
HHSC may assess up to $1,000 per calendar day, per program, per service area,
for each day the report is late, incorrect, inaccurate or incomplete

 17.
Contract Attachment B-1 RFP §8.1.18 – Management Information System (MIS)
Requirements
 
The HMO’s MIS must be able to resume operations within 72 hours of employing its
Disaster Recovery Plan. 
Measured Quarterly during the Operations Period   
Per calendar day of non-compliance per HMO Program, per SA.
HHSC may assess up to $5,000 per calendar day of non-compliance
 18. Contract Attachment B-1 RFP §8.1.18.n Encounter Data
The HMO must submit Encounter Data transmissions and include all Encounter Data
and Encounter Data adjustments processed by the HMO on a monthly basis, not
later than the 30th calendar day after the last day of the month in which the
claim(s) are adjudicated. Additionally, the HMO will be subject to liquidated
damages if the Quarterly Encounter Reconciliation Report (which reconciles the
year-to-date paid claims reported in the Financial Statistical Report (FSR) to
the appropriate paid dollars reported in the Texas Encounter Data (TED)
Warehouse) includes more than a 2% variance (i.e., less than a 98% match).
 
Measured Quarterly during Operations Period
 
Per incident of non-compliance, per HMO Program, per Service Area (SA)
 
HHSC may assess up to $2,500 per Quarter, per Program, per SA if the HMO fails
to submit monthly encounter data. HHSC may assess up to $5,000 per quarter, per
Program, per SA for each additional quarter that the HMO fails to submit monthly
Encounter Data.
SA if the MCO falls below the 98% match standard. HHSC may assess up to $5,000
per Quarter, per Program, per SA for each additional Quarter that the MCO falls
below the 98% match standard.

 19.
Contract Attachment B-1 RFP §8.1.18.3 – Management Information System (MIS)
Requirements: System-Wide Functions
The HMO’s MIS system must meet all requirements in Section 8.1.18.3 of
Attachment B-1.
Measured Quarterly during the Operations Period
Per calendar day of non-compliance per HMO Program, per SA.
HHSC may assess up to $5,000 per calendar day of non-compliance.

 20.
Contract Attachment B-1 RFP §8.1.18.5 -- Claims Processing Requirements
 
Unifrom Managed Care Manual Chapter 2
 
The HMO must adjudicate all provider Clean Claims within 30 days of receipt by
the HMO.  The HMO must pay providers interest at an 18% per annum, calculated
daily for the full period in which the Clean
Claim remains unadjudicated beyond the 30-day claims processing
deadline.   Interest owed the provider must be paid on the same date that the
claim is adjudicated.
 
 Measured Quarterly during the Operations Period
Per incident of non-compliance.
HHSC may assess up to $1,000 per claim if the HMO fails to timely pay interest.
 21.
Contract Attachment B-1 RFP §8.1.18.5 -- Claims Processing Requirements
 
Unifrom Managed Care Manual - Chapter 2
The HMO must comply with the claims processing requirements and standards as
described in Section 8.1.18.5 of Attachment B-1 and in Chapter 2 of the Uniform
Managed Care Manual.
Measured Quarterly during the Operations Period 
Per quarterly reporting period, per HMO Program, per Service Area, per claim
type.
HHSC may assess liquidated damages of up to $5,000 for the first quarter that an
HMO’s Claims Performance percentages by claim type, by Program, and by service
area, fall below the performance standards.  HHSC may assess up to $25,000 per
quarter for each additional quarter that the Claims Performance percentages by
claim type, by Program, and by service area, fall below the performance
standards.
 22.  Attachment B-1 RFP §8.1.20 Reporting Requirements
Attachment B-1 RFP §8.2.5.1 Provider Complaints
Attachment B-1 RFP §8.2.7.1 Member Complaint Process




 


 


 
The HMO fails to submit a timely response to an HHSC Member or Provider
Complaint received by HHSC and referred to the HMO by the specified due date.
The HMO response must be submitted according to the timeframes and requirements
stated within the HMO Notification Correspondence (letter, email, etc).
 Measured on a Quarterly Basis Each incident of non-compliance per HMO Program
and SA HHSC may assess up to $250 per calendar day for each day beyond the due
date specified within the HMO Notification Correspondence.  23.
Contract Attachment B-1 RFP §8.1.20.2-- Reporting Requirements
 
Uniform Managed Care Manual Chapters 2 and 5
Claims Summary Report:
The HMO must submit quarterly, Claims Summary Reports to HHSC by HMO Program, by
Service Area, and by claim type, by the 30th day following the reporting period
unless otherwise specified.
Measured Quarterly during the Operations Period  Per calendar day of
non-compliance, per HMO Program, Service Area, per claim type.
HHSC may assess up to $1,000 per calendar day the report is late, inaccurate, or
incomplete.

 24.
Contract Attachment B-1 RFP §8.3.3 – STAR+PLUS Assessment Instruments  
 
Attachment B-1 RFP  §8.3.4.1 - For Members
 
 
Attachment B-1 RFP  §8.3.4.2 - For Medical Assistance Only (MAO) Non-Member
Applicants
The Community Medical Necessity and Level of Care (MN LOC) Assessment Instrument
must be completed and electronically submitted via the TMHP portal in the
specified format within 45 days: 1) from the date of referral for 1915(c) Waiver
services for MAO applicants; 2) from the date of the Member's request for
1915(c) Waiver services for current Members requesting an upgrade; or 3) prior
to the annual ISP expiration date for all Members receiving 1915(c) Waiver
services as specified in Section 8.3.3.
Operations, Turnover  Per calendar day of non-compliance, per Service Area.
HHSC may assess up to $500 per calendar day per Service Area, for each day a
report is late, inaccurate or incomplete. 

 25. Contract Attachment B-1 RFP §9.2 -- Transfer of Data The HMO must transfer
all data regarding the provision of Covered Services to Members to HHSC or a new
HMO, at the sole discrection of HHSC and as directed by HHSC.  All transferred
data must comply with the Contract requirements, including HIPAA.  Measured at
Time of Transfer of Data and ongoing after the Transfer of Data until
satisfactorily completed Per incident of non-compliance (failure to provide data
and/or failure to provide data in required format), per HMO Program, per SA.
HHSC may assess up to $10,000 per calendar day the data is late, inaccurate or
incomplete.  26. Contract Attachment B-1 RFP §9.3 -- Turnover Services  Six
months prior to the end of the contract period or any extension thereof, the HMO
must propose a Turnover Plan covering the possible turnover of the records and
information maintained to either the State (HHSC) or a successor HMO.  Measured
at Six Months prior to the end of the contract period or any extension thereof
and ongoing until satisfactorily completed  Each calendar day of non-compliance
per HMO Program, per SA.
HHSC may assess up to $1,000 per calendar day the Plan is late, inaccurate, or
incomplete.
   27.
Contract Attachment B-1 RFP §9.4-- Post-Turnover Services
 The HMO must provide the State (HHSC) with a Turnover Results report
documenting the completion and results of each step of the Turnover Plan 30 days
after the Turnover of Operations. Measured 30 days after the Turnover of
Operations   Each calendar day of non-compliance per HMO Program, per SA. HHSC
may assess up to $250 per calendar day the report is late, inaccurate or
incomplete. 

 
 
 
 

--------------------------------------------------------------------------------

 

 [graphic1.jpg]
 
 

--------------------------------------------------------------------------------

 

 [graphic2.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
[graphic3.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[graphic4.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Subject: Attachment B-7 - STAR+PLUS Attendant Care Enhanced Payments Methodology

DOCUMENT HISTORY LOG
STATUS1
DOCUMENT
REVISION2
EFFECTIVE
DATE
DESCRIPTION3
Baseline
n/a
January 1, 2007
Initial version of Attachment B-7, STAR+PLUS Attendant Care Enhanced Payments
Methodology, was incorporated into Version 1.5 of the Contract.
Revision
1.6
February 1, 2007
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision
1.7
July 1, 2007
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision
1.8
September 1, 2007
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision
1.9
December 1, 2007
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision    1.10 March 1, 2008
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision 1.11 September 1, 2008
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision 1.12 March 1, 2009
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision 1.13 September 1, 2009 Attachment B-7 is modified to remove references
to the DADS enhancement program. Revision    1.14 December 1, 2009
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision 1.15 March 1, 2010
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision 1.16 September 1, 2010
Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Payments Methodology.
Revision  1.17  December 1, 2010  Contract amendment did not revise Attachment
B-7, STAR+PLUS Attendant Care Enhanced Payments Methodology.  Revision  1.18 
March 1, 2011  Contract amendment did not revise Attachment B-7, STAR+PLUS
Attendant Care Enhanced Paymetns Methodology.  Revision  1.19  September 1,
2011  Contract amendment did not revise Attachment B-7, STAR+PLUS Attendant Care
Enhanced Paymetns Methodology.  
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions
2 Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision.
3 Brief description of the changes to the document made in the revision.

 
ATTACHMENT B-7: STAR+PLUS ATTENDANT CARE ENHANCED PAYMENTS METHODOLOGY
 
 
HMO: Superior Health Plan
 
 
SERVICE AREA(S): Bexar & Nueces
 
I. Provider Contracting
(a) Description of criteria the HMO will use to allow participation in the
STAR+PLUS Attendant Care Enhanced Payments.
 
(b) Description of any limitations or restrictions.
         
Superior HealthPlan will only allow those providers that are currently
participating in the DADS Attendant Compensation Rate Enhancements to
participate in the STAR+PLUS Attendant Care Enhanced Payments. SHP will have an
enrollment period corresponding to the DADS enrollment period to allow new
providers to participate in the SHP Attendant Care Enhanced Payments.
   
II. Payment for STAR+PLUS Attendant Care Enhanced Payments
Description of methodology the HMO will use to pay for the Attendant Care
Enhanced Payments. Provide sufficient detail to fully explain the planned
methodology.
     
Superior will not use the DADS rates. SHP will establish an additional amount to
be added on to the unit rate by type of service.
   
III. Timing of the Attendant Care Enhanced Payments
Description of when the payments will be made to the Providers and the frequency
of payments. Also include timeframes for Providers complaints and appeals
regarding enhanced payments.
     
The enhanced rate payment amount will be paid at the time of claims payment so
the frequency will depend on the frequency with which providers file their
claims. Provider complaints and appeals will be handled through the normal
complaint and appeal process and finalized within 30 days from receipt.
   
IV. Assurances from Participating Providers
Description of how the HMO will ensure that the participating Providers are
using the enhancement funds to compensate direct care workers as intended by the
2000-01 General Appropriations Act (Rider 27, House Bill 1, 76th Legislature,
Regular Session, 1999) and by T.A.C. Title 1, Part 15, Chapter 355.
     
Participating Providers will be required by contract to complete and submit an
affidavit annually stating they applied the enhancement funds to the
compensation for direct care staff. Compensation may include increased hourly
rates, bonuses, paid holidays or additional benefits such as employer paid
insurance.
   
V. Monitoring of Attendant Care Enhanced Payments
Explanation of the Monitoring Process that the HMO will use to monitor whether
the Attendant Care Enhanced Payments are used for the purposes intended by the
Texas Legislature.
     
Each Provider’s compliance with the attendant compensation spending requirement
for the reporting period will be monitored on an annual basis via the submission
of the affidavit stating they applied the enhancement funds to the compensation
for direct care staff. Compensation may include increased hourly rates, bonuses,
paid holidays or additional benefits such as employer paid insurance. In
addition, providers may be audited on as as-needed basis to ensure financial
records support the pass through of the enhanced funds. Enhanced payments could
potentially be recouped for those Providers who fail to pass the funds to their
direct care staff.
   



 
By signing the Contract and/or Contract Amendment, HMO certifies that the
approved STAR+PLUS Attendant Care Enhanced Payments Methodology described herein
is the methodology the HMO will use to make the legislatively mandated payments
to its Long Term Services and Support (LTSS) Providers participating in the
Attendant Care Enhanced Payments.
 
 
Additional information related to the Attendant Care Enhanced Payments can be
found in Attachment B-1, Section 8.3.7.3 of the Contract.
 






































































